     Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 1 of 301



1    STEPHEN G. LARSON (SBN 145225)
     slarson@larsonobrienlaw.com
2    PAUL A. RIGALI (SBN 262948)
     prigali@larsonobrienlaw.com
3    R.C. HARLAN (SBN 234279)
     rcharlan@larsonobrienlaw.com
4    LARSON O'BRIEN LLP
     555 South Flower Street, Suite 4400
5    Los Angeles, CA 90071
     Telephone: 213.436.4888
6    Facsimile: 213.623.2000
7    Attorneys for Petitioners
     MARCIANO ABADILLA, et al.
8
9
10                      UNITED STATES DISTRICT COURT
11                   NORTHERN DISTRICT OF CALIFORNIA
12                                WESTERN DIVISION
13
14   MARCIANO ABADILLA, et al.,            Case No. 3:18-cv-7343

15                 Petitioners,
                                           PETITION FOR ORDER
16        v.                               COMPELLING ARBITRATION

17   UBER TECHNOLOGIES, INC.,

18                 Respondent.

19
20
21
22
23
24
25
26
27
28
                                            PETITION FOR ORDER COMPELLING ARBITRATION
                                                                     Case No. 3:18-cv-7343
       Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 2 of 301



1          Petitioners file this Petition for an Order Compelling Arbitration (“Petition”)
2    against Respondent Uber Technologies, Inc. (“Uber”), as follows:
3                              NATURE OF THE PETITION
4          1.     Petitioners—12,501 Uber drivers—bring this petition to enforce the
5    arbitration provisions included in their services agreements with Uber. Petitioners’
6    names and locations are attached to this Petition as Exhibit A.
7          2.     Beginning on August 18, 2018, Petitioners began filing their individual
8    arbitration demands against Uber. Petitioners seek to arbitrate their individual
9    claims against Uber for misclassifying Petitioners as independent contractors.
10   Among their causes of action, Petitioners’ asserts claims for violation of the Fair
11   Labor Standards Act, 29 U.S.C. §§ 206, 207.
12         3.     As of November 13, 2018, 12,501 demands have been filed with
13   JAMS. Of those 12,501 demands, in only 296 has Uber paid the initiating filing
14   fees necessary for an arbitration to commence. Out of those matters, only 47 have
15   appointed arbitrators, and out of those 47, in only six instances has Uber paid the
16   retainer fee of the arbitrator to allow the arbitration to move forward.
17         4.     Accordingly, Petitioners have filed this Petition to enforce the
18   arbitration provision contained in Uber’s services agreement that all Drivers must
19   sign. It has been more than three-and-a-half months since the first Petitioners
20   served their individual arbitration demands, yet Uber has refused to pay the
21   necessary fees to commence and administer arbitration in all but a handful of cases.
22   For the vast majority of demands, Uber’s refusal to pay any fees means the
23   arbitrations cannot even commence, let alone proceed to a preliminary hearing. At
24   the rate at which Uber is paying the initial arbitration fees, it would take
25   approximately 10 years before the last Petitioner’s arbitration even commenced.
26   ///
27   ///
28   ///
                                               1
                                                   PETITION FOR ORDER COMPELLING ARBITRATION
                                                                         CASE NO. 3:18-CV-7343
      Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 3 of 301



1                                      JURISDICTION
2          5.     This Court has jurisdiction over this action pursuant to 9 U.S.C. § 4
3    and 28 U.S.C. §§ 1331, 1367. Venue exists under 9 U.S.C. § 4 and 28 U.S.C. §
4    1391(b).
5                            INTRADISTRICT ASSIGNMENT
6          6.     This action is properly assigned to the San Francisco Division of this
7    District pursuant to Civil Local Rule 3-2(c) and (d) because a substantial part of the
8    events or omissions which give rise to the claim occurred in San Francisco County,
9    which is served by the San Francisco Division.
10                                   RELEVANT FACTS
11   A.    Petitioners File Arbitration Demands Pursuant To Their Services
12         Agreements with Uber
13         7.     Petitioners have set in motion individual arbitrations just as Uber has
14   long insisted are required by its agreements. In light of this, Petitioners served
15   12,501 individual arbitration demands on Uber, as follows:
16                      August 13, 2018 – 400 individual demands
17                      September 5, 2018 – 1,046 individual demands
18                      September 18, 2018 – 2,194 individual demands
19                      September 28, 2018 – 1,285 individual demands
20                      October 8, 2018 – 1,834 individual demands
21                      October 15, 2018 – 1,215 individual demands
22                      October 22, 2018 – 998 individual demands
23                      October 30, 2018 – 1,191 individual demands
24                      November 6, 2018 – 1,030 individual demands
25                      November 13, 2018 – 1,346 individual demands
26         8.     All Petitioner have asserted claims for failure to pay minimum wage
27   and overtime under the Fair Labor and Standards Act, 29 U.S.C. §§ 206, 207. In
28   addition, Petitioners assert various state law causes of action that include the
                                               2
                                                   PETITION FOR ORDER COMPELLING ARBITRATION
                                                                         CASE NO. 3:18-CV-7343
      Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 4 of 301



1    following:
2                 California Claimants:
3                      Failure to pay minimum wage under California Labor Code §§
4                       1182.12, 1194, 1194.1, 1197, 1198 & Industrial Welfare
5                       Commission Wage Order 9-2001
6                      Failure to pay overtime under Labor Code § 510 & Wage Order
7                       9-2001
8                      Failure to provide an itemized wage statement under Labor
9                       Code § 226
10                     Failure to provide paid sick time under Labor Code § 246
11                     Failure to conduct background checks in compliance with
12                      California Civil Code §§ 1786.1-1786.60
13                     Violation of California Business & Professions Code § 17200
14                     Violation of the various local ordinances as shown to be
15                      applicable as a result of a claimant working 2 hours in a given
16                      workweek within the relevant municipality
17                Illinois Claimants:
18                     Failure to pay minimum wage under 820 ILCS 105/1 et seq.
19                     Failure to pay overtime under Ill. Admin. Code tit. 56, §
20                      210.430
21                     Violation of various local ordinances as shown to be applicable
22                      as a result of a claimant working the requisite hours within the
23                      relevant municipality
24                Massachusetts Claimants:
25                     Failure to pay minimum wage under M.G.L c. 151
26                     Failure to pay overtime under M.G.L c. 151
27                     Failure to provide paid sick time under M.G.L c. 149 § 148C
28
                                             3
                                                 PETITION FOR ORDER COMPELLING ARBITRATION
                                                                       CASE NO. 3:18-CV-7343
      Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 5 of 301



1                 New Jersey Claimants:
2                       Failure to pay minimum wage under N.J.S.A. § 34:11-56a et
3                        seq.
4                       Failure to pay overtime under N.J.S.A. § 34:11-56a4 and
5                        N.J.A.C. § 12:56-6.1
6                       Failure to provide a statement of wages under N.J.A.C. § 12:56-
7                        4.1
8                       Violation of various local ordinances as shown to be applicable
9                        as a result of a claimant working 80 hours per year within the
10                       relevant municipality
11                New York Claimants:
12                      Failure to pay minimum wage under New York Consolidated
13                       Laws, Labor Law (“NYLL”) §§ 652, 663, and Part 142 of Title
14                       12 of the Official Compilation of Codes, Rules, and Regulations
15                       of the state of New York (“Miscellaneous Wage Order”), § 142-
16                       2.1
17                      Failure to pay overtime under Miscellaneous Wage Order § 142-
18                       2.2
19                      Failure to provide “spread of hours” pay under NYLL §§ 265
20                      Failure to provide proper wage statements under NYLL §§
21                       195(1), 195(3), 198
22   B.    The Arbitration Provisions
23         9.     Petitioners’ disputes with Uber arise out of one of two agreements: (1)
24   the Raiser, LLC Technology Services Agreement; or (2) the Portier, LLC
25   Technology Services Agreement. Both agreements contain an extensive arbitration
26   provision, located in § 15.3 of each agreement. Both arbitration provisions allow
27   drivers to opt out of arbitration. Petitioners elected not to invoke the opt-out
28   provision.
                                                4
                                                    PETITION FOR ORDER COMPELLING ARBITRATION
                                                                          CASE NO. 3:18-CV-7343
      Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 6 of 301



1          10.    The two agreements are nearly identical. For example, each agreement
2    requires Petitioners to arbitrate “all disputes between you and the Company or Uber
3    … including but not limited to any disputes arising out of or related to this
4    Agreement and disputes arising out of or related to your relationship with the
5    Company or Uber.”
6          11.    In fact, under each agreement, the arbitration provision “applies to
7    disputes regarding any city, county, state or federal wage-hour law … and claims
8    arising under the … Fair Labor Standards Act … and state statutes, if any,
9    addressing the same or similar subject matters, and all other similar federal, state
10   and/or local statutory and common law claims.”
11         12.    Petitioners’ allegations in their demands for arbitration regarding their
12   employment misclassification fall within the scope of these provisions.
13         13.    Both arbitration provisions state—in a section titled “Paying For The
14   Arbitration”—that Petitioners “will not be required to bear any type of fee or
15   expense that [they] would not be required to bear if [they] had filed the action in a
16   court of law. Any disputes in that regard will be resolved by the Arbitrator as soon
17   as practicable after the Arbitrator is selected, and Company shall bear all of the
18   Arbitrator’s and arbitration fees until such time as the Arbitrator resolves any such
19   dispute.” (Id. at § 15.3(vi).) This is consistent with the two provisions’ delegation
20   of questions of arbitrability to the arbitrator; each provision dictates that “disputes
21   arising out of or relating to the interpretation, application, enforceability,
22   revocability or validity of this Arbitration Provision, or any portion of the
23   Arbitration Provision” are to be decided by the arbitrator.
24   C.    Uber Has Refused To Commence The Arbitrations
25         14.    In defending the validity of its arbitration provisions and promoting
26   arbitration as a viable alternative to the courts, Uber represented to the Ninth
27   Circuit that it “has offered to pay the arbitration fees” to plaintiffs who had asserted
28   employment-based claims.
                                                5
                                                    PETITION FOR ORDER COMPELLING ARBITRATION
                                                                          CASE NO. 3:18-CV-7343
       Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 7 of 301



1          15.    Four days after the first Petitioners served their demands, their counsel
2    attempted to reach an agreement with Uber on an alternative process to administer
3    the arbitrations. Petitioners proposed a bellwether process, in which Uber and
4    Petitioners’ counsel would select nine bellwether arbitrations, with mediation to
5    follow.
6          16.    Two-and-a-half weeks later, Uber declined a bellwether process,
7    proposing instead four individual arbitrations and no mediation. That proposal was
8    unworkable for Petitioners, who then elected to pursue their arbitrations through the
9    JAMS procedure set forth in the arbitration provision.
10         17.    Pursuant to JAMS’s procedure, Uber’s payment of the filing fee
11   triggers the commencement of the arbitration. To date, Uber has paid the filing fee
12   in only 296 arbitrations.
13         18.    After the filing fee is paid, the parties appoint an arbitrator through a
14   strike process. Once that happens, JAMS invoices a retainer based on the
15   arbitrator’s professional fees for anticipated preparation time.
16         19.    In the first 47 arbitrations that commenced and completed the strike
17   process, it took Uber more than three months to pay the retainer for any of the
18   arbitrations. Even then, Uber has paid the initial retainer for preliminary hearing
19   activities for only six of the 47 arbitrations that have appointed arbitrators.
20         20.    On November 13, 2018, Uber represented to Petitioners’ counsel that
21   it would “imminently” pay the remaining retainers, but it did not pay them.
22         21.    Uber knows that its failure to pay the filing fees has prevented the
23   arbitrations from commencing. Throughout this process, JAMS has repeatedly
24   advised Uber that JAMS is “missing the NON-REFUNDABLE filing fee of $1,500
25   for each demand, made payable to JAMS.” JAMS has also informed Uber that
26   “[u]ntil the Filing Fee is received we will be unable to proceed with the
27   administration of these matters.”
28   ///
                                               6
                                                   PETITION FOR ORDER COMPELLING ARBITRATION
                                                                         CASE NO. 3:18-CV-7343
      Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 8 of 301



1          22.    Thus, despite Uber’s proclamation that the “entire purpose of
2    arbitration is to provide an inexpensive and expeditious means of resolving
3    disputes,” its quest to resolve misclassification disputes in individual arbitration
4    instead of a class action in court, and its knowledge of the effect of the non-
5    payment of arbitration fees, only six of Petitioners’ demands are in a position to
6    proceed toward a hearing.
7          23.    To date, Uber has paid the fees required to commence arbitration for
8    only 296 of the 12,501 individuals who have served arbitration demands. That
9    means that in approximately 98% of the arbitrations that have been filed, Uber has
10   not paid the necessary fees to commence arbitration. And of the 2% of demands
11   that have turned into commenced arbitrations, Uber has paid the initial retainers for
12   only 2% of those. In other words, Uber has paid initial retainers for only .05%—
13   one-twentieth of one percent—of the 12,501 Petitioners who have served arbitration
14   demands. Some Petitioners served their demands as early as August 13, 2018, and
15   have waited three-and-a-half months without any movement on their cases. (See
16   Rigali Decl., ¶ 4.) At this rate, it will be approximately 10 years before all
17   Petitioners have even begun arbitration, and far longer before all Petitioners even
18   see a preliminary hearing.
19         24.    Under 9 U.S.C. § 4, it is not in dispute that the parties entered an
20   arbitration agreement requiring them to arbitrate. It is also undisputed that Uber
21   has failed and refused to adhere to its obligation to arbitrate under the agreement.
22   Uber’s decision to not participate in more than 12,000 Petitioner arbitrations is
23   unjustified, frivolous, and done for improper purposes.
24         25.    Accordingly, this Court should compel Uber to arbitrate under 9
25   U.S.C. § 4. Further, the Court should sanction Uber for its dilatory, bad faith
26   conduct under 28 U.S.C. § 1927 and the Court’s inherent power. Cf. Int’l Union of
27   Petroleum and Indus. Workers v. Western Indus. Maintenance Inc., 707 F.2d 425
28   (9th Cir. 1983) (upholding sanctions for unjustified refusal to abide by arbitrator’s
                                               7
                                                   PETITION FOR ORDER COMPELLING ARBITRATION
                                                                         CASE NO. 3:18-CV-7343
      Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 9 of 301



1    award, including frivolous delay tactics); Sheet Metal Workers’ Int’l Assoc. Local
2    Union No. 359 v. Madison Indus., Inc. of Arizona, 84 F.3d 1186, 1192 (9th Cir.
3    1996) (upholding sanctions for flatly refusing to honor arbitration award); Road
4    Sprinkler Fitters Union No. 669, U.A, AFL-CIO v. Cosco Fire Protection, Inc., 363
5    F. Supp. 2d 1220, 1226 (C.D. Cal. 2005) (awarding sanctions where defendants
6    asserted a series of defenses indicating a bad-faith intent to delay arbitration).
7    Under this established case law, an “award of fees is appropriate when a party
8    frivolously or in bad faith refuses to submit a dispute to arbitration.” Road
9    Sprinkler Fitters, 363 F. Supp. 2d at 1226 (citation omitted).
10
11                                 PRAYER FOR RELIEF
12         WHEREFORE, Petitioners respectfully request that the Court:
13         1.     Enter an order compelling Uber to arbitrate Petitioners’ demands for
14                arbitration, including engaging in arbitration proceedings by paying
15                the filing fees, participating in the selection of the arbitrator, and
16                paying the requisite retainer for the selected arbitrator.
17         2.     Awarding Petitioners’ attorneys’ fees and costs; and
18         3.     Awarding such other and further relief as the Court deems just and
19                proper.
20
21   Dated: December 5, 2018                 LARSON O’BRIEN, LLP
22
23                                           By: _/s/ Stephen G. Larson___________
24                                                 STEPHEN G. LARSON
                                                   PAUL A. RIGALI
25                                                 R.C. HARLAN

26                                           Attorneys for Petitioners
                                             MARCIANO ABADILLA, et al.
27
28
                                               8
                                                   PETITION FOR ORDER COMPELLING ARBITRATION
                                                                         CASE NO. 3:18-CV-7343
    Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 10 of 301



 

 

 

 

 

 

 

 

 

 

 

 




               EXHIBIT A
                                             Marciano
          Case 3:18-cv-07343-EMC Document 1 Filed     Abadilla
                                                  12/05/18     v. Uber
                                                            Page       Technologies,
                                                                   11 of 301         Inc.
                                             USDC Northern District Case No. 3:18-cv-7343

First Name         Last Name              City                 State
Marciano           Abadilla               Millbrae             CA
Victoria           Abarca                 Highland             CA
Edward             Abaunza                San Leandro          CA
Hossam             Abdalaziem             Salinas              CA
Mohsin             Abdallah               Berkeley             CA
Mohammad           Abdelmajid             Reseda               CA
Mujahid            Abdul‐ Rashid          Vallejo              CA
Usama              Abdulhadi              Sacramento           CA
Rachel             Abdullah               Baldwin Hills        CA
Muhammad           Abdullah               Antioch              CA
Jamal              Abdullah               Fairfield            CA
Tariq              Abdus‐Samad            Altadena             CA
Gizachew           Abebe                  San Jose             CA
Jeremiah           Abee                   Richmond             CA
Dennis             Abela                  Newark               CA
Mark               Abella                 Los Angeles          CA
Rafael             Abello                 Pomona               CA
Andre              Abernathy              Sacramento           CA
Edwin              Abesamis               Sacramento           CA
Bryan              Abesamis               Sacramento           CA
Carla              Abeyta                 Glendale             CA
Maria Felix        Abiles                 National City        CA
Richard            Abinader               Belmont              CA
Olaleye            Abioro                 Gardena              CA
Michelle           Abner                  Highland             CA
Karam              Abou‐Mostafa           Alhambra             CA
Michelle           Abrams                 Stockton             CA
Terrell            Abrams                 San Leandro          CA
Jose               Abrego                 Huntington Park      CA
Rachelle           Abril                  Merced               CA
Alex               Abualzalaf             Campbell             CA
Saji               Abuomar                San Bruno            CA
Yousef             Abushanab              Gardena              CA
Hector             Acaba                  San Pedro            CA
Jose               Acevedo                Pinole               CA
Felipe             Acevedo                Madera               CA
Simone             Acevedo                Oakland              CA
Edgardo            Acevedo                Covina               CA
Sunday             Achiayah               Rncho Cordova        CA
Kenneth            Achukwu                Antioch              CA
Michael            Acker                  Anaheim              CA
Anita              Acosta                 Fresno               CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 12 of 301


Scherise           Acosta               Norwalk               CA
Lawrence           Adade                Rancho Cucamonga      CA
Abdul              Adam                 Inglewood             CA
Jhonel             Adam                 Monterey              CA
Anweya             Adam                 Ceres                 CA
Abdul              Adam                 San Leandro           CA
Fernando           Adame                Downey                CA
William            Adames               Oakland               CA
Obetd              Adames               Los Angeles           CA
Brian              Adams                Stockton              CA
Amy                Adams                San Francisco State   CA
Richard            Adams                Oakland               CA
William            Adams                Los Angeles           CA
Christopher        Adams                Woodland Hills        CA
Michael            Adams                East Palo Alto        CA
Kenya              Adams                San Jose              CA
Brandon            Adams                Compton               CA
Floyd              Adams                Sacramento            CA
Charles            Adams                Long Beach            CA
Tameka             Adams                Paramount             CA
Angelo             Adams                Inglewood             CA
Lamont             Adams                Richmond              CA
Junis              Adams                Oakland               CA
Tanieshia          Adams                Los Angeles           CA
Joshua             Adelaja              Stockton              CA
Mohammed           Adeys                San Jose              CA
Rajendra           Adhikari             Sunnyvale             CA
Victor             Adkins               San Pedro             CA
Greg               Adkins               Monrovia              CA
Richard            Adu Asante           Los Angeles           CA
Mario              Adurias              Riverside             CA
Aefoisia           Ae                   Granada Hills         CA
William            Afaisen              Long Beach            CA
Hussain            Afkhami              Antioch               CA
Okechukwu          Afonta               Hawthorne             CA
Mike               Agazaryan            North Hollywood       CA
Hilario            Agbulos              Tracy                 CA
Ann                Agnew                Antioch               CA
Godwin             Agu                  Long Beach            CA
Joel               Aguayo               La Habra              CA
Tina               Aguila               Downey                CA
Crystal            Aguila               Pico Rivera           CA
Dorothy            Aguilar              San Jose              CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 13 of 301


Jose              Aguilar              Elk Grove             CA
William           Aguilar              Bay Point             CA
Jose              Aguilar              Los Angeles           CA
David             Aguilar              Rohnert Park          CA
Wendy             Aguilar              Fontana               CA
Esperanza         Aguilar              Baldwin Park          CA
Adela Haro        Aguilar              Fresno                CA
Larry             Aguilar              Baldwin Park          CA
Ricardo           Aguilar              Woodland Hills        CA
Carlos            Aguilar              Canyon Country        CA
Luis              Aguilar‐Perez        Los Angeles           CA
Reggie            Aguiling             Laguna Hills          CA
Kevin             Aguinaldo            Long Beach            CA
Victor            Aguirre              Mission Hills         CA
Omar              Aguirre              Salinas               CA
Anissa            Aguirre              Sanger                CA
Jaime             Aguirre              Bellflower            CA
Fausto            Aguirre Jr.          Los Angeles           CA
Patricia          Agurs                Hayward               CA
Ahmad             Ahadi                Carmichael            CA
Victor            Ahaiwe               Cucamonga             CA
Mike              Ahern                Antioch               CA
Jubrieel          Ahkile               Oakland               CA
Farid             Ahmad                Tracy                 CA
Hasina            Ahmadi               Clayton               CA
Hossein           Ahmadi               Calabasas             CA
Abdullah          Ahmed                Oakland               CA
Sk F              Ahmed                Los Angeles           CA
Pito              Ahsam                Long Beach            CA
Mose              Ahsoon               South San Francisco   CA
Abel              Ajche                El Sobrante           CA
Said              Akbar                Concord               CA
Susan             Akin                 Folsom                CA
Titilayo          Akingbade            Los Angeles           CA
Michael           Akins                Chowchilla            CA
Mina              Akladious            Daly City             CA
Sukias            Akopyan              Burbank               CA
Maxwell           Akpa                 Concord               CA
Khaled            Alagi                Oakland               CA
Mohsen            Alagi                Oakley                CA
Ali               Alahwal              San Jose              CA
Abdolreza         Alai                 Larkspur              CA
Mohammad          Alam                 Sunnyvale             CA
              Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 14 of 301


Anthony                Alamillo              Stockton          CA
Zarrinnah              Al‐Amin               Fremont           CA
Edgar                  Alarcon               San Francisco     CA
Mahatma                Alarcon ‐ Rodriguez   Gilroy            CA
Salvador               Alas                  Lodi              CA
Petros                 Alaverdian            Panorama City     CA
Basheer                Alawdi                Rodeo             CA
Adel                   Alawdi                Oakland           CA
Kassam                 Alawi                 Oakland           CA
Leticia                Alba                  Garden Grove      CA
Yousif                 Albadani              Lathrop           CA
Alawi                  Albadani              Lathrop           CA
Mark                   Alban                 Pleasant Hill     CA
Gabriel                Albavera              Santa Rosa        CA
Lisette                Albert                Los Angeles       CA
Tarrence               Albritton             Sacramento        CA
Shawn                  Alcazar               Hermosa Beach     CA
Cristobal              Alcorta               Lynwood           CA
Jose                   Aldana                San Ysidro        CA
George                 Aldapa Jr             Cerritos          CA
Rafael                 Aldave                Palmdale          CA
Anthony                Alduncin              Hayward           CA
Hamzah                 Aldwairi              Rancho Cordova    CA
Juan                   Alejandre             El Sobrante       CA
Wilton                 Alejandro             Roseville         CA
Dagoberto              Alejo                 Madera            CA
Alexander              Aleksanyan            Glendale          CA
Alma                   Aleman                Elk Grove         CA
Alexander              Aleman                Sacramento        CA
Monique                Alexander             Alameda           CA
Erica                  Alexander             Inglewood         CA
Nina                   Alexander             Woodland Hills    CA
Rosetta                Alexander             Elk Grove         CA
Andrew                 Alexander             Stockton          CA
Amanda                 Alexander             Fresno            CA
Ho                     Alexander             Huntingtn Bch     CA
Christopher            Alexander             Inglewood         CA
Joseph                 Alexander             North Highlands   CA
Barry                  Alexander             San Pablo         CA
Sanae                  Alexander             Milpitas          CA
Ken                    Alexander             Hayward           CA
James                  Alexander             Oakland           CA
William                Alexander Jr          Hawthorne         CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 15 of 301


Angeline          Alexis               Los Angeles        CA
Jayson            Alfonso              Sunnyvale          CA
Keisha            Alfred               Moreno Valley      CA
James             Alfred               West Sacramento    CA
Loretta           Alfred               Los Angeles        CA
Salah             Algabri              Oakland            CA
Malek             Algahim              San Francisco      CA
Ghasan Mohamed    Algahim              Oakland            CA
Mohamed           Algahim              San Francisco      CA
Antoine           Alghani              Long Beach         CA
Samir             Alhawi               Rancho Cucamonga   CA
Akber             Ali                  San Francisco      CA
Shareef           Ali                  Sacramento         CA
Rizwaan           Ali                  San Pablo          CA
Amer              Ali                  Fremont            CA
Mohammed          Ali                  Hayward            CA
Ali               Ali                  Oakland            CA
Said              Aliev                Irvine             CA
Sheri             Alipate              Redwood City       CA
Annas             Alkanawi             San Bruno          CA
Akram             Alkhulaidi           Hayward            CA
Safwan            Allababidi           San Bruno          CA
L Takim           Allah                San Leandro        CA
Monet             Allen                Hayward            CA
Johnie            Allen                Oakland            CA
Marla             Allen                Hayward            CA
Lorene            Allen                Tulare             CA
Heather           Allen                Fresno             CA
Michael           Allen                Redwood City       CA
Kara              Allen                Bellflower         CA
Eric              Allen                San Jose           CA
Adrian            Allen                Wildomar           CA
Derek             Allen                Santa Clara        CA
Jeff              Allen                Vallejo            CA
Terrence          Allen                San Leandro        CA
Nathan            Allen                Salinas            CA
Daijerri          Allen                Carson             CA
Andrei            Allen Sr             Oakland            CA
Jamal             Almahbashi           Richmond           CA
Ruben             Almaraz              Fresno             CA
Ali               Almayahi             Mountain View      CA
Paulo Cazar       Almeida              El Cerrito         CA
Alexander         Almendral            San Lorenzo        CA
           Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 16 of 301


Ahmed               Almoraissi           Vallejo            CA
Fawaz               Alnajar              Pinole             CA
Dierhem             Alomaisi             Oakland            CA
Denise              Alomar               Pinole             CA
Christian           Alonzo               West Covina        CA
Al                  Aloudi               San Francisco      CA
Noor                Alsaeis              Hawthorne          CA
Michael             Alston               San Jose           CA
Ariba               Alston‐Williams      Freedom            CA
Luis                Altamirano           Fresno             CA
Peter               Aluma                Sacramento         CA
John                Alva                 Los Angeles        CA
Mike                Alvarado             South Gate         CA
Steven              Alvarado             Torrance           CA
Brian               Alvarado             Sacramento         CA
Connie              Alvarado             San Fernando       CA
Irma                Alvarado             Visalia            CA
Gabriel             Alvarado             Fullerton          CA
Victor              Alvarado             Stockton           CA
Peter               Alvarado             Culver City        CA
Jose                Alvarado             North Hollywood    CA
Jesse               Alvarado             Bell               CA
Jacqueline          Alvarado             Norwalk            CA
Jose                Alvarado Linares     Bell               CA
Raul                Alvarez              Fresno             CA
Osbaldo             Alvarez              North Hills        CA
Jose                Alvarez              Sanger             CA
Ivan                Alvarez              Anaheim            CA
Frances             Alvarez              Santa Clara        CA
Paul                Alvarez              Downey             CA
Adrian              Alvarez              Burbank            CA
Daniel              Alvarez              Modesto            CA
Christian           Alvarez              El Sobrante        CA
Hector              Alvarez              Sanger             CA
Eric                Alvarez              Reseda             CA
Luis                Alvarez              Fresno             CA
Candise             Alvarez              Windsor            CA
Melvin              Alvarez              Antioch            CA
Amanda              Alvarez              Stanton            CA
Horacio Barrios     Alvarez              North Hollywood    CA
Jose                Alvarez              Vacaville          CA
Edmund              Alvarez              San Bruno          CA
Fabian              Alvelo               Granada Hills      CA
        Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 17 of 301


Phillip          Alvidrez             Ontario            CA
Eva              Alvizar Garay        Fresno             CA
Michelle         Amador               San Jose           CA
Kabemba          Amaku                San Leandro        CA
Tony             Amaral               San Francisco      CA
Otonye           Amatoru              Fairfield          CA
Ipalibo          Amatoru              Vacaville          CA
Athanasios       Amaxopoulos          Sunnyvale          CA
Juan             Amaya                San Jose           CA
Inez             Amaya                La Puente          CA
Michael          Ambeau               Fairfield          CA
Andrew           Ambriz               Stockton           CA
Laura            Ambriz‐ Garcia       San Bernardino     CA
Yoshiko          Ambrose              Carmichael         CA
Mohammed Ahmed   Amdouni              Daly City          CA
Victor           Amerson              San Francisco      CA
Felicia          Ames                 Tracy              CA
Raul             Amesquita            San Bernardino     CA
Brandon          Amey                 Antioch            CA
Louie            Amezcua              Los Angeles        CA
Merwais          Amin                 Concord            CA
Naiem            Amiri                Modesto            CA
Qais             Amiri                San Leandro        CA
Nariman          Amiri                Tracy              CA
Farhad           Amiri                Union City         CA
Nasim            Amiri                Elk Grove          CA
Lilit            Amiryan              Glendale           CA
Jann             Amos                 Los Angeles        CA
Kenny            An                   San Leandro        CA
Ona              Anakwenze            Sacramento         CA
Presha           Anaya                Modesto            CA
Celena           Anaya                Fresno             CA
Catherine        Ancheta              Chino              CA
Dariyon          Anderson             Compton            CA
Justin           Anderson             Inglewood          CA
Shaun            Anderson             Hawthorne          CA
Karanja          Anderson             Highland           CA
Sherra           Anderson             Sacramento         CA
Frank            Anderson             San Jose           CA
Anthonisha       Anderson             Paramount          CA
Daniel           Anderson             Vacaville          CA
Jay              Anderson             Fresno             CA
Heather          Anderson             Oceanside          CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 18 of 301


Rianne               Anderson          Paramount          CA
Isaiah               Anderson          Hayward            CA
Gary                 Anderson          Modesto            CA
Amber                Anderson          Los Angeles        CA
Tatiana              Anderson          Inglewood          CA
Darron               Anderson          Los Angeles        CA
Daisha               Anderson          Los Angeles        CA
Mary                 Anderson          Santa Clara        CA
Angela               Anderson          Oakland            CA
Adreana              Anderson          Beaumont           CA
Eugine               Andrade           San Francisco      CA
Manuel               Andrade           Redwood City       CA
Juancho              Andres            San Francisco      CA
William              Andresen          Reseda             CA
Brian                Andrews           Carmel Highlands   CA
Norrese              Andrews           Los Angeles        CA
Micah                Andrews           Castro Valley      CA
Kody                 Andrews           San Francisco      CA
Jackie               Andrews           Modesto            CA
Kimberi              Andrews           Inglewood          CA
Brenda               Andrus            Sacramento         CA
Guilherme H          Anduca            Menlo Park         CA
Gusner               Anezil            Petaluma           CA
Manuel               Angel             Vallejo            CA
James                Angels            Norwalk            CA
Angela               Anglin            Sacramento         CA
Bernardo             Anguiamo          Redwood City       CA
Caesar               Angulo            Berkeley           CA
Alfonso              Angulo            San Pedro          CA
Alfred               Anisco            San Jose           CA
Wellington           Ankomahene        Oakland            CA
Oriyomi              Anomo             Los Angeles        CA
Kaleem               Ansari            Los Angeles        CA
Chris                Ansell            Redondo Beach      CA
John                 Anthony           Los Angeles        CA
Taina                Anthony           Los Angeles        CA
Robert               Anthony           Long Beach         CA
Edna Dunham‐Mcnair   Anthony Mcnair    Stockton           CA
Frankie              Antoine           Dublin             CA
Jared                Antonio           Sunnyvale          CA
Michelle             Antonio           Long Beach         CA
Patrica              Antuna            Inglewood          CA
Roselind             Anyalebechi       Gardena            CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 19 of 301


Gina               Apaisa               Carson                CA
Javier             Aparicio             Glendale              CA
Cesar              Aparicio             Palmdale              CA
Mariza             Aquino               Daly City             CA
Yesenia            Aquino               Newark                CA
Anthony            Aquino               Visalia               CA
Rehmatullah        Aradzai              Hayward               CA
Cesar              Aragon               Antioch               CA
Stephen            Aragon               Monrovia              CA
Petra              Aragon               San Jose              CA
Frederick          Arak                 Los Angeles           CA
Bruce              Arana                Oakland               CA
Patricia           Arana Hernandez      San Jose              CA
Juan               Aranda               Wilmington            CA
David              Aranda               Covina                CA
Rafael             Araujo               Daly City             CA
Sonja              Arbee                Stockton              CA
Antonio            Arce                 South San Francisco   CA
Annette            Arce                 Calabasas             CA
Jeremy             Archimbaud           Northridge            CA
Zachariah          Archuleta            Fresno                CA
Stacy              Ardoin               San Jose              CA
Virginia           Ardon                Los Angeles           CA
Jesse              Arellano             Bloomington           CA
Cristina           Arellano             Los Angeles           CA
Juan               Arellano             Santa Ana             CA
Carlos             Arellano Orozco      San Fernando          CA
Matthew            Arensberg            Santa Clara           CA
Angel              Arevalo              Pomona                CA
Jorge              Arevalo              Cudahy                CA
Erik               Arezoo               Panorama City         CA
Jacob              Arguelles            San Diego             CA
Kellie             Argueta              Hayward               CA
Olfis              Argueta              San Francisco         CA
William            Argueta              Eastvale              CA
Joel               Argueta              Long Beach            CA
Ahmad              Aria                 Modesto               CA
Arturo             Arias                Norwalk               CA
Edguhort           Arias                Vallejo               CA
Ahmed              Arikat               San Jose              CA
Aaron              Armelin              Monrovia              CA
Anita              Armendariz           San Jose              CA
Pedro              Armendariz           Montclair             CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 20 of 301


Nicolas           Armenta              Pacoima            CA
Jesus             Arminta              Los Angeles        CA
Tracy             Armstead             Glendale           CA
Tyesha            Armstead             Gardena            CA
Donnie            Armstrong            Oakland            CA
Lonnie            Armstrong            Elk Grove          CA
Larnell           Armstrong            Oakland            CA
Michael           Armstrong            Union City         CA
Roger             Armstrong            Lomita             CA
Lavern            Armstrong            Stockton           CA
Johnell           Arnett               Rosemead           CA
Sir               Arnette              Hanford            CA
Anthony           Arnick               Fontana            CA
Tenisha           Arnold               Los Angeles        CA
David             Arnold               Hawaiian Gardens   CA
Robert            Arnwine              Moreno Valley      CA
Van Eric          Arreca               Baldwin Park       CA
Ernesto           Arreguin             Stevenson Ranch    CA
Joseph            Arreola              South Gate         CA
Adolfo            Arreola              Orange             CA
Kathy             Arreola              Paramount          CA
Amanda            Arreola              Sacramento         CA
Fernando          Arreola              Fresno             CA
Daniel            Arreola              San Dimas          CA
Matthew           Arrieta              Arcadia            CA
Vernell           Arrington            Glendale           CA
Manny             Arriola              Dublin             CA
Anica             Arriola              Tarzana            CA
Nicolas           Arroyo               Fresno             CA
Imtiaz            Arshad               Hercules           CA
Hakop             Arshakyan            Los Angeles        CA
Mary Carmen       Arteaga              Bakersfield        CA
Manuel            Arteaga              Moreno Valley      CA
Manuel            Artigas              Clovis             CA
Ursula I          Arvand               Redwood City       CA
Antonio           Arvizo               Clovis             CA
Luajuana          Asaad                Irvine             CA
Hovsep            Asatryan             Fresno             CA
Tomika            Asberry              Fremont            CA
Jonathan          Ashabraner           Fremont            CA
John              Ashe                 Sacramento         CA
Angelicca         Ashford              Pittsburg          CA
Jamal             Ashford              San Leandro        CA
              Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 21 of 301


Bradon                 Ashford              Oakland               CA
Laurence E             Ashford Jr           San Leandro           CA
Artik                  Ashish               Hayward               CA
Arthur                 Ashjian              Oceanside             CA
Jennifer               Ashley               Berkeley              CA
Johnathan              Ashley               Santa Clara           CA
Christianna            Ashley               San Pedro             CA
Kejon                  Askew                Dublin                CA
Philip                 Askew                Walnut Creek          CA
Mark                   Askins               Redwood City          CA
Donara                 Aslanian             Glendale              CA
Arutyun                Aslanyan             Van Nuys              CA
Mangwi                 Asobo                San Jose              CA
Fred                   Assadi               Morgan Hill           CA
Yousef                 Assfour              San Bruno             CA
Joel                   Astorga              Bell                  CA
Benjamin               Astrolabio           San Leandro           CA
Eileen                 Atencio              Wilmington            CA
Patrick                Atkins               San Leandro           CA
April                  Atkins               Vallejo               CA
Anthony                Atkinson             Long Beach            CA
George                 Atondo               Woodland              CA
Brenton                Attaway              Modesto               CA
Ayatte                 Attia                Vallejo               CA
Mandouh                Attia                Oakley                CA
Dai                    Au                   Manhattan Beach       CA
Darell                 Auberry              Los Angeles           CA
Jeannette              August               Castro Valley         CA
Gary                   Augustine            Riverside             CA
Deion                  Augustus             Los Angeles           CA
Derec                  Aujay                Penngrove             CA
Andre                  Ausler               Temecula              CA
Leo                    Austin               Stockton              CA
Geneva                 Austin               Los Angeles           CA
Leonard                Austin               Los Angeles           CA
Justin                 Austin               Rosemead              CA
Yolanda                Austin               Fairfield             CA
Erick                  Avalos               Ontario               CA
Louie                  Avalos               Muscoy                CA
Ana                    Avalos               Rialto                CA
Mher                   Avdalyan             Glendale              CA
Carlos                 Avelar               South San Francisco   CA
Beatriz                Avendano             San Francisco         CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 22 of 301


Ricky              Avenell              Fresno             CA
Annette            Avery                Los Angeles        CA
Dessie             Avery                Los Angeles        CA
Betty              Avila                Hanford            CA
Angel              Avila                Rialto             CA
Nathan             Avila                Baldwin Park       CA
Michael D          Avila                San Francisco      CA
Jennifer           Avila                Napa               CA
Andrew             Avila                Bakersfield        CA
Marcus             Avila                Panorama City      CA
Kenneth            Avila                North Highlands    CA
Alexander          Avilez               San Jose           CA
Andres             Avina                Long Beach         CA
Samm               Avitia               Sacramento         CA
Bryan              Avrey                Hollywood          CA
Rudolph Navor      Ayala                Los Gatos          CA
Erick              Ayala                Palmdale           CA
Edward             Ayala                San Jose           CA
Hector             Ayala                Reseda             CA
Santos             Ayala                Oakland            CA
Jess               Ayala                San Leandro        CA
Manuel             Ayala                Los Angeles        CA
Wahidullah         Ayam                 Modesto            CA
Marco              Ayar                 Chino              CA
Billy              Ayers                Lancaster          CA
Asned              Ayesh                Hayward            CA
Jose               Ayungua              Whittier           CA
Tameem             Azad                 Tracy              CA
Mohammad           Azam                 Anaheim            CA
Peter              Azcarate             Benicia            CA
Zuberi             Azikiwe              Van Nuys           CA
Mohammed           Aziz                 Union City         CA
Fayaz              Azizi                Lincoln            CA
Charldred          Azonwu               Los Angeles        CA
Jose Luis          B Avila              Whittier           CA
Asiman             Babayev              San Jose           CA
Frank              Babiarz              Chula Vista        CA
Rosella            Baca                 East Los Angeles   CA
Nina               Baca                 San Jose           CA
Jose               Baca‐ Gonzalez       San Jose           CA
John               Bacon                Carson             CA
Behnam             Badi                 San Francisco      CA
Sadat              Badr                 San Francisco      CA
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 23 of 301


Sherry                Bagheri              San Jose           CA
Michelle              Baham                Hawthorne          CA
Hassan                Bahar                Los Angeles        CA
Agustin L.            Bahena               San Jose           CA
Manik                 Bahl                 Hawthorne          CA
Istikhar              Baig                 Los Angeles        CA
Steven                Bailey               Hanford            CA
Justin                Bailey               Carmichael         CA
Dannella              Bailey               Compton            CA
Tobias                Bailey               Stockton           CA
Craig                 Bailey               Inglewood          CA
Jerry                 Bailey               Woodland Hills     CA
Cathy                 Bailey               Berkeley           CA
Shenita               Bailey               San Francisco      CA
Melvin                Baires               Sylmar             CA
Steven                Bais ‐ Johnson       Chico              CA
John                  Bajek                Oakland            CA
Richard               Bajic                Santee             CA
Daveon                Baker                Los Angeles        CA
Asa                   Baker                Visalia            CA
Steven                Baker                Huntington Beach   CA
Kirt                  Baker                Sacramento         CA
Dorrick               Baker                El Sobrante        CA
Derrick               Baker                San Francisco      CA
Toni                  Baker                Oakland            CA
Paulette              Baker                Castro Valley      CA
Kenneth               Baker                Redding            CA
Leisa                 Baker                Oakland            CA
Katherine             Baker                Milpitas           CA
Peyman                Baktash              Citrus Heights     CA
Emmanuel              Balagot              Fremont            CA
Jose                  Balan                Los Angeles        CA
Esmeralda             Balcazar             Whittier           CA
Aimee                 Balcita              Corona             CA
Dale                  Baldisseri           San Mateo          CA
Dexter                Baldridge Ii         Oakland            CA
Richard               Baldwin              Fresno             CA
Roland                Baldwin              Los Angeles        CA
Kip                   Baldwin              San Rafael         CA
Robert                Balga                Richmond           CA
Enkhnyam              Baljinnyam           Dublin             CA
Fred                  Ball                 Santa Rosa         CA
Joseph                Ball                 Santa Rosa         CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 24 of 301


Cinda                Ball                 Sacramento         CA
Kenesha              Ballard              Sacramento         CA
Nickolas             Ballard              Ontario            CA
Andre                Ballard              Alameda            CA
Cecilia              Ballesteros          San Jose           CA
Eric                 Ballew               Topanga            CA
Rachelle             Balling              Sacramento         CA
Miguel               Balunsat             Daly City          CA
Benjamin             Baluyut              Antioch            CA
Angela               Baluyut              Antioch            CA
Mario                Bamberger            Hayward            CA
Dan                  Bamonte              Los Angeles        CA
Tamba                Bandabaila           Concord            CA
Jesus                Bandera Jr           Anaheim            CA
Andres               Banderas             Downey             CA
Mel                  Bandle               Benicia            CA
Nicole               Banducci             Sunnyvale          CA
John                 Bang                 Alameda            CA
Dilbag               Bangar               Clovis             CA
Shaib                Banipal              Chatsworth         CA
Brian                Banks                American Canyon    CA
Dejhontai            Banks                San Jose           CA
Deandre              Banks                Stockton           CA
Sam                  Banks                Merced             CA
Vann                 Banks                Pinole             CA
Annette              Banks                San Mateo          CA
Sam                  Bans                 Modesto            CA
Carmelo              Bantique Sr          Vallejo            CA
Guadalupe            Banuelos             Baldwin Park       CA
Bre                  Banuelos             Corona             CA
Laura                Banuelos             Maywood            CA
James                Baptista             San Francisco      CA
Marquise             Baptiste             Fontana            CA
Raul                 Barahona Alvarez     Daly City          CA
Juan                 Barajas              San Jose           CA
Lucero               Barajas              Fresno             CA
Veronica             Barajas              Fresno             CA
Sergio               Barajas              Los Angeles        CA
Jose                 Barajas Gallegos     Los Angeles        CA
Edgar                Baray                Bell Gardens       CA
Kalin                Barber               Los Angeles        CA
Douglas              Barber               Oakland            CA
Gloria               Barber               Simi Valley        CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 25 of 301


Va Linda             Barber               Sacramento         CA
Nikoya               Barber               Los Angeles        CA
Janetta              Barber               Hayward            CA
Alejandro            Barbosa              Burbank            CA
Ryan                 Barbour              Elk Grove          CA
Jennifer             Barboza              Granada Hills      CA
Kevin                Barcus‐Prior         Santa Rosa         CA
Roberto              Bardales             Sylmar             CA
Michael              Barden               San Jose           CA
Eric                 Barfield             San Leandro        CA
Jeremy               Barker               Whittier           CA
Louis                Barkho               Modesto            CA
Morris               Barnes               Los Angeles        CA
Anthony              Barnes               Daly City          CA
Kevin                Barnes               Bellflower         CA
Kenneth              Barnes               Vallejo            CA
Terrell              Barnes               Long Beach         CA
Corlon               Barnes               Sacramento         CA
Mark                 Barnes               Berkeley           CA
Jason                Barnes               Napa               CA
Delice               Barnett              Long Beach         CA
Louis                Barnett              Corona             CA
Debora               Barnett              Los Angeles        CA
Jaquan               Barnett              Alhambra           CA
Raul                 Barradas Reynoso     Los Angeles        CA
Raymond              Barragan             San Pedro          CA
Samuel               Barragan             Hawthorne          CA
Erick                Barraza              Los Angeles        CA
Levy                 Barrera              Long Beach         CA
Juan                 Barrera              Hayward            CA
Juan                 Barrera              Inglewood          CA
Desiree              Barrera              Alhambra           CA
Ty                   Barrett              Ontario            CA
Shelby               Barrientes           San Jose           CA
Robert               Barrientos           Stockton           CA
Alyssa               Barrows              Lomita             CA
Jeanine              Barry                Carmichael         CA
Reginald             Barry                Long Beach         CA
Mike                 Barry                Val Verde          CA
Myra                 Bartholomew          San Lorenzo        CA
John                 Bartley              Vallejo            CA
Jean                 Bartoli              Carson             CA
Lawrence             Barton               Sacramento         CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 26 of 301


Humberto          Barzaga              Fontana            CA
Sophia            Barze                Oakland            CA
Simon             Barzilay             San Francisco      CA
Robert            Bascherini           San Francisco      CA
Duane             Basore               Riverside          CA
Marcus            Bass                 Fresno             CA
Myeisha           Bass                 Sacramento         CA
Marcus            Bass                 Inglewood          CA
Chantel           Basulto              El Monte           CA
Tumurkhuyag       Batchuluun           Walnut Creek       CA
Linda             Bates                Oakland            CA
Portland          Bates                Los Angeles        CA
Robert            Batey                Vacaville          CA
Josue             Batres               San Jose           CA
Bolorerdene       Batsandag            Concord            CA
Darius            Battle               Sacramento         CA
Jalesa            Battle               Fresno             CA
James             Battle               San Leandro        CA
Sam               Baty                 Antioch            CA
Luis              Batz                 Moreno Valley      CA
Kahmal            Baucom               Los Angeles        CA
Bill              Baumgartner          Lodi               CA
Sinjin            Baust                Berkeley           CA
Josef             Bautista             Fremont            CA
Richard           Bautista             Chatsworth         CA
Luis              Bautista             Ontario            CA
Lorena            Bautista             Modesto            CA
Ricardo           Bautista             Elk Grove          CA
Anthony           Bayquen              Milpitas           CA
Matthew           Bazile               Santa Rosa         CA
Curtis            Beams                Oakland            CA
Kasey             Bean                 Harbor City        CA
Joseph            Bean                 Sherman Oaks       CA
Jerrod            Bean                 Salinas            CA
Cicelya           Beard                Los Angeles        CA
Danny             Beas                 San Jose           CA
Daniel            Beasley              Newhall            CA
Chris             Beatty               Sacramento         CA
Eugene            Beaver               Long Beach         CA
Michael           Beavers              Manteca            CA
Anthony           Beavers              Los Angeles        CA
Pamela            Becerra              Tracy              CA
Fabian            Becerra              Azusa              CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 27 of 301


Bobby Ray            Beck                 Lakewood           CA
Michael              Beck                 Riverbank          CA
Randy                Beckett              Winton             CA
Donye                Beckett              Lancaster          CA
Adam                 Beckford             Los Angeles        CA
Joneithia            Beckles              Long Beach         CA
Jazmyn               Bedford              Oakland            CA
Lisa                 Bedoy                Stickton           CA
Terry                Bee                  San Francisco      CA
Gemayel              Beecham              Los Angeles        CA
Richard              Beecher              East Palo Alto     CA
Deshawn              Beemon               Moreno Valley      CA
Harry                Beggs                Redwood City       CA
Armond               Bekter               Glendale           CA
Jose                 Belardo              Brentwood          CA
Mohamed              Belayadi             San Francisco      CA
Jolene               Belion               San Jose           CA
Jammie               Belion               Lathrop            CA
Daniil               Belitskiy            San Francisco      CA
Omari                Bell                 San Francisco      CA
Albert               Bell                 Stockton           CA
Kevin                Bell                 Valley Village     CA
Sidney               Bell                 Palmdale           CA
Laron                Bell                 Oakland            CA
Walter               Bell                 Sacramento         CA
Rayvon               Bell                 Los Angeles        CA
Christine            Bellah               Sacramento         CA
Michelle             Bellamy              Concord            CA
James                Bellamy              Bellflower         CA
Joycelyn             Belloff              Van Nuys           CA
Dorothy              Bellot ‐ Johnson     Antioch            CA
Trebien              Bellows              Los Angeles        CA
Miomir               Beltram              Kentfield          CA
Srdjan               Beltram              San Rafael         CA
Hector               Beltran              Pasadena           CA
Frank                Beltran              Clovis             CA
Christina            Beltran              San Jose           CA
Joel                 Beltran              San Diego          CA
Henry                Beltran              Hawthorne          CA
Antonio              Belvine              Stockton           CA
Michelle             Bemis                Fresno             CA
Jabran               Ben Hmida            Pacifica           CA
Hamdi                Ben Zarguine         Oakland            CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 28 of 301


Robert               Benamor              Long Beach         CA
Celess               Benavides            Fresno             CA
Eduardo              Benavides            Panorama City      CA
Mauricio             Benavides            Altadena           CA
Brian                Benbenek             Torrance           CA
Nicole               Bendickson           Vallejo            CA
Daniel               Benefield            Oakland            CA
Jesus                Benitez              North Hollywood    CA
Marco                Benitez              Oxnard             CA
Itzel                Benitez              Rosemead           CA
Lawrence             Benjamin             Los Angeles        CA
John                 Benjamin             San Jose           CA
Cherie               Benjamin             Vacaville          CA
Pamela               Benjamin             Bellflower         CA
Nikkole              Benjamin‐ Ballard    Oakland            CA
Maria                Bennett              Mission Viejo      CA
Davaughn             Bennett              Long Beach         CA
Derrell              Bennett              Fresno             CA
Miracle              Bennett              Richmond           CA
Donald               Bennett              Los Angeles        CA
Loren                Bennett              Napa               CA
David                Bennett              El Cajon           CA
Russell              Bennett              Torrance           CA
Lonnie               Bennett              Lawndale           CA
Ralph                Bennette             Los Angeles        CA
Alfonso              Benson               Los Angeles        CA
Kenneth              Benson               Petaluma           CA
Lavertis             Benson               San Leandro        CA
Kelly                Benton               Vallejo            CA
Nichole              Benton               Duarte             CA
Victoria             Benz                 Antioch            CA
Mitchel              Beraha               Los Angeles        CA
Anthony              Berber               Castro Valley      CA
Luis                 Berganza             Baldwin Park       CA
Eder                 Berganza             Los Angeles        CA
Carl                 Berges               Adelanto           CA
Robert               Bergman              Fresno             CA
Tim                  Bergman              Napa               CA
Kyle                 Bergstedt            Diamond Bar        CA
Bissrat              Berhanu              Hayward            CA
Stanislav            Berlyand             Walnut Creek       CA
Adrian               Bermudez             San Francisco      CA
Carlos               Bermudez             San Jose           CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 29 of 301


Barbara              Bernal               San Jose           CA
David                Bernal               Knightsen          CA
Jorge                Bernal               Los Angeles        CA
Ernesto              Bernal               Montebello         CA
Sylvia H.            Bernal               Clovis             CA
Aisha                Bernard              Pittsburg          CA
Timothy              Bernard              Lancaster          CA
Jesus                Bernas               Brentwood          CA
Maurice              Bernstine            Richmond           CA
Nancy                Berny                Pico Rivera        CA
Joel                 Berrios              Roseville          CA
Robert               Berrios              Elk Grove          CA
Daniel               Berry                Canyon Cntry       CA
Ladasha              Berry                Sausalito          CA
Kimberly             Berryman             Rialto             CA
John                 Bertrand             San Diego          CA
Martin               Besigye              Woodland Hills     CA
Jose                 Betances             Hayward            CA
Crystal              Betancourt           Los Angeles        CA
Brian                Bettencourt          Los Banos          CA
Jazmyn               Beverly              Long Beach         CA
Yusuf                Bey                  San Jose           CA
Raheem               Bey                  Inglewood          CA
Kulsum               Bey                  Oakland            CA
Rajiv                Bhardwaj             Alameda            CA
Natnael              Biaven               Oakland            CA
Erickea              Bibbs                San Francisco      CA
Adam                 Bieneman             San Ramon          CA
Markeysha            Bilal Fields         Brentwood          CA
Shanice              Billington           Hawthorne          CA
Quincy               Billops              Elk Grove          CA
Roderic              Bingley              Hawthorne          CA
Ram                  Binod                Elk Grove          CA
Chelsey              Binz                 Lakewood           CA
Steven               Birch                Los Angeles        CA
Shaun                Birdsong             Los Angeles        CA
Frantz               Birdsong‐Johnson     Elk Grove          CA
Kevin                Birula               Long Beach         CA
John                 Bishop               Pittsburg          CA
Shamauda             Bishop               San Francisco      CA
John K               Bishop               Richmond           CA
Clayton              Bisson               Fremont            CA
Bikash               Bista                San Pablo          CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 30 of 301


Ben                Bittner                Martinez            CA
Andrew             Bizer                  Fresno              CA
Kimberly           Bizzell                Santa Clarita       CA
Theresa            Black                  Chico               CA
Daesha             Black                  Fresno              CA
Andrew             Black                  San Francisco       CA
Jazzmere           Blackburn              Fairfield           CA
Tyrone             Blackman               Los Angeles         CA
Murray             Blackmond              Vallejo             CA
Sherrita           Blackshear             Norwalk             CA
Tammy              Blackwell              Carson              CA
James              Blackwell              Victorville         CA
Jason              Blair                  Oakland             CA
Jerrod             Blair                  Moreno Valley       CA
Aamar              Blair                  Inglewood           CA
Jasiri             Blake                  Suisun City         CA
Queen              Blake                  West Hollywood      CA
Robert             Blake                  San Carlos          CA
Juane              Blake                  Upland              CA
Laura              Blakeney               Sacramento          CA
Emmanuel           Blancas                La Mirada           CA
James              Blanchard              Los Angeles         CA
Jose               Blanco                 Pacoima             CA
Damon              Blanco                 Riverside           CA
Robert             Bland                  Stockton            CA
Shynell            Blanson                Oakland             CA
Reva               Blanton                Antelope            CA
Andre              Bledsaw                Fresno              CA
Robert             Blevins                Los Angeles         CA
August             Blevins                Carlsbad            CA
Rafael             Blickwede              Hayward             CA
Sabrina            Blue                   Downey              CA
Deandra            Bluitt                 San Francisco       CA
Daniel James       Blundell               Pacific Palisades   CA
James              Boateng                Inglewood           CA
Lawrence           Boatright              North Hollywood     CA
Fabian             Bobadilla Cortes       San Jose            CA
Mario              Bobino                 Richmond            CA
James              Bogan                  Elk Grove           CA
Boris              Boggianosantiesteban   San Francisco       CA
Angela             Bohanon                Oakland             CA
Rosemary           Bohman                 Forest Knolls       CA
James              Boissiere              Oakland             CA
              Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 31 of 301


Phineas                Bolden               Palmdale           CA
Zachary                Bolden               San Leandro        CA
Donald                 Bolden               Stockton           CA
Rodney                 Bolding              Ontario            CA
Roxana                 Bolouri              Oakland            CA
Alicia                 Bolton               Oakland            CA
Shamonee               Bond                 Los Angeles        CA
Ara                    Bondarenko           Panorama City      CA
Ranny                  Boniel               San Bruno          CA
Ryan                   Bonifacio            Union City         CA
Restituto              Bonifacio            San Mateo          CA
Nestor                 Bonilla              Huntington Park    CA
Josue                  Bonilla              Los Angeles        CA
Marcella               Bonnesen             Baldwin Park       CA
Clifton                Bonnet               Palo Alto          CA
Tiera                  Bontemps             West Sacramento    CA
Adrain                 Booker               Fremont            CA
Kevin R                Booker               Fresno             CA
Christopher            Booker               Fresno             CA
Amber                  Boone                Fresno             CA
Kelly                  Boone                Fairfield          CA
Matee                  Boonkokua            Burbank            CA
Sutdan                 Boonyagarn           Mountain View      CA
Lynne                  Booth                Los Angeles        CA
Cassius                Booth                Richmond           CA
Mikesha                Booth                Long Beach         CA
Johnny                 Borrayo              Mission Hills      CA
Kyle                   Borton               San Leandro        CA
Veronica               Borunda              Rosemead           CA
Kimeca                 Bose‐ Hayes          Paramount          CA
Tiffany                Bostick              Elk Grove          CA
Willie                 Bosworth Jr          Vallejo            CA
Rudy                   Botello              Brea               CA
Mitchell               Bottler              Los Angeles        CA
Kelly                  Bottoms              Visalia            CA
Nicolas                Boucher              San Jose           CA
Nyoka                  Bouie                Richmond           CA
Soufiane               Bourbia              San Pedro          CA
Chahine                Bourdouane           North Hollywood    CA
Marlon                 Bourland             Los Angeles        CA
Chauntay               Bovell               Hayward            CA
Samuel                 Bowah                Oakland            CA
Steve                  Bowen                Bakersfield        CA
              Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 32 of 301


Stevisha               Bowers               Stockton           CA
Albert                 Bowie                Oakley             CA
Samuel                 Bowie                Richmond           CA
Charles                Bowles               Culver City        CA
Jill                   Bowlin               Modesto            CA
Altisha                Bowman               Corona             CA
Christopher            Bowman               Sacramento         CA
Greg                   Bowser               Tracy              CA
Jemal                  Boyd                 North Highlands    CA
Danae                  Boyd                 Carmichael         CA
Charles                Boyd                 Oxnard             CA
Anita                  Boyd                 Sacramento         CA
Brandon                Boyd                 Stanton            CA
Harold                 Boyden               Oakland            CA
Robert                 Bracken              Pleasanton         CA
Gary                   Braddock             Fremont            CA
Reginald               Bradford             Los Angeles        CA
Trianna                Bradford             Compton            CA
Kelley                 Bradford             Rodeo              CA
Kevin                  Bradley              Inglewood          CA
Peola                  Bradley              San Francisco      CA
Casey                  Bradley              Santa Rosa         CA
Kimberly               Bradley              Los Angeles        CA
Kevin                  Bradley              Hayward            CA
La Verne               Bradley              Vallejo            CA
Clarence               Bradsher             Oakland            CA
Brian                  Brady                Oakland            CA
Seamus                 Brady                Belvedere          CA
Shane                  Brady                Carmichael         CA
Jamil                  Braggs               Sacramento         CA
Regina                 Braimah              San Jose           CA
Eric                   Branch               Lancaster          CA
Orlando                Branco               San Diego          CA
Quentin                Brande               Los Angeles        CA
Stacy                  Branden              Los Angeles        CA
Jerome                 Brandon              Sylmar             CA
Ashley                 Brandow              Long Beach         CA
Joseph                 Branham              Modesto            CA
Semaj                  Brantley             Los Angeles        CA
Jermaine               Brantley             Stockton           CA
Jamie                  Brassill             Carmichael         CA
Angelita               Bratcher             San Francisco      CA
Aaron                  Bratcher             Oakland            CA
              Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 33 of 301


Jeremiah               Bratton              Marysville         CA
Zaydoc                 Bratton              San Mateo          CA
Hunter                 Brawley              Capitola           CA
Timothy                Braynen              Concord            CA
Ashley                 Brazeau              Pacifica           CA
Brandon                Braziel              Los Angeles        CA
Frank                  Breaker              Fairfield          CA
Todd                   Brennan              Pleasant Hill      CA
Josh                   Brennecke            El Sobrante        CA
Alexander              Brewer               Hayward            CA
Antwan                 Brewer               Los Angeles        CA
Camille                Brewer               Palmdale           CA
Lawrence               Brice                Stockton           CA
Patrice                Bridewell            Los Angeles        CA
Martin                 Bridges              Tracy              CA
Rickey                 Briggs               San Francisco      CA
Gracie                 Briggs               Mather             CA
Arnette                Briley               Richmond           CA
Joel                   Briley               Los Angeles        CA
Monique                Brim                 Oakland            CA
Diane                  Bringas              Chino              CA
Shanae                 Brinson              Lakewood           CA
Omar                   Briscoe              Los Angeles        CA
Jaime                  Briseno              Sun Valley         CA
Juan                   Brisuela‐Cruz        Alameda            CA
Alberta                Brito                Visalia            CA
Michelle               Brittmon             Moreno Valley      CA
Linda                  Britton              Hayward            CA
Dominisha              Britton              Vacaville          CA
Justin                 Broadfoot            San Francisco      CA
Sari                   Broge                San Jose           CA
Edward                 Brooks               Compton            CA
Timothy                Brooks               Sacramento         CA
Toyia                  Brooks               San Francisco      CA
Timothy                Brooks               Los Angeles        CA
Ronald                 Brooks               Clovis             CA
Jessie                 Brooks               Clovis             CA
Karen                  Brooks               Sacramento         CA
Carl                   Brooks               Los Angeles        CA
Sharia                 Brooks               Sacramento         CA
Elvin                  Brooks               Oakland            CA
Christopher            Brooks               San Francisco      CA
Ryan                   Brookter             San Jose           CA
           Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 34 of 301


Joseph              Brophy               Redwood City       CA
Willie              Broughton            Inglewood          CA
Jeremy              Broun                Lawndale           CA
Joseph              Broussard            San Francisco      CA
Yvette              Broussard‐Thaxton    South Gate         CA
Jacqueline          Brown                Antioch            CA
Whitney             Brown                Walnut Creek       CA
Loleta              Brown                Norwalk            CA
Larry               Brown                Sacramento         CA
Tyri                Brown                Antioch            CA
Lewis               Brown                Fontana            CA
Jarrell             Brown                Hercules           CA
Prentice            Brown                Sacramento         CA
Kyle                Brown                Los Angeles        CA
Devon               Brown                Martinez           CA
Ashlee              Brown                Vallejo            CA
Jamie Marshall      Brown                Los Angeles        CA
James               Brown                Long Beach         CA
Cory                Brown                Fremont            CA
Shirley             Brown                Galt               CA
Solomon             Brown                San Jose           CA
Phillip             Brown                Oakland            CA
Jerri               Brown                Brentwood          CA
Rhonda              Brown                Hawthorne          CA
Eric                Brown                Los Angeles        CA
Henry               Brown                Sacramento         CA
Marcus              Brown                Oakland            CA
Cicara              Brown                Hanford            CA
Stephen             Brown                Berkeley           CA
Marlin              Brown                Sacramento         CA
Orville             Brown                San Pablo          CA
Elawna              Brown                Los Angeles        CA
Lanetra             Brown                Elk Grove          CA
Nicole              Brown                San Leandro        CA
Isaac               Brown                Bellflower         CA
Joanna              Brown                Santa Clarita      CA
Sherman             Brown                Fresno             CA
Shakila             Brown                West Sacramento    CA
Donte               Brown                Pinole             CA
Garick              Brown                Antioch            CA
Shawndrika          Brown                Los Angeles        CA
Darryn              Brown                Los Angeles        CA
Denise              Brown                San Francisco      CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 35 of 301


Tikia              Brown                Long Beach         CA
Ricky              Brown                Los Angeles        CA
Regina             Brown                San Jose           CA
Laquita            Brown                Milpitas           CA
David              Brown                Long Beach         CA
Rahmu              Brown                Sacramento         CA
Craig              Brown                Sacramento         CA
Windy              Brown                Inglewood          CA
Edwin              Brown                Chula Vista        CA
Terry              Brown                Sacramento         CA
Aaliyah            Brown                Inglewood          CA
Jalea              Brown                Mountain View      CA
Derrick            Brown                Stockton           CA
Kevin              Brown                San Diego          CA
Sheila             Brown                Vallejo            CA
Micheal            Brown                Oakland            CA
Kenneth            Brown                Los Angeles        CA
Cedric             Brown                Rialto             CA
Mechelle           Brown                Hawthorne          CA
Arthur             Brown                Los Angeles        CA
Laurence           Brown                Los Angeles        CA
Alexander          Brown                Los Angeles        CA
Ashleigh           Brown                Van Nuys           CA
Crystal            Brown ‐ Diggins      Los Angeles        CA
Willie E.          Brown Jr.            Stockton           CA
Tina               Brown Pruitt         Oakland            CA
Kevin Wayne        Brown Sr.            Vacaville          CA
Rebecca            Brownlee             Torrance           CA
Stephanie          Bruce                San Bernardino     CA
Kayla              Bruce                sacrmento          ca
Ashlee             Bruno                Fair Oaks          CA
Clayton            Bruton               Sacramento         CA
Rodolfo            Bryand               San Jose           CA
Myfhawna           Bryant               Los Angeles        CA
Jayson             Bryant               Richmond           CA
Kevin              Bryant               Culver City        CA
Zemmoia            Bryant               Stockton           CA
Rodney             Bryant               Clovis             CA
Lisa               Bryant               Livermore          CA
Dina               Bryant               San Francisco      CA
Ferernand          Buan                 Lomita             CA
Michael            Buchanan             Oakley             CA
Rondalin           Buchanan             Antelope           CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 36 of 301


Miquel             Buchanan             Inglewood          CA
Michael            Buchanan             Long Beach         CA
Cherith            Buck                 Novato             CA
Kim                Buckley              Los Angeles        CA
Kiara              Buckley              Monrovia           CA
Mark               Buckman Jr.          Tracy              CA
Ronjay             Budd                 Long Beach         CA
Rashad             Budd                 Long Beach         CA
Dhiraj             Budhraja             Torrance           CA
Alexis             Buenaventura         Montebello         CA
Andrew             Buenaventura         Carson             CA
Marco Antonio      Bueno                Marina             CA
Anthony            Bueno‐Diaz           San Jose           CA
Julio              Buenrostro           Campbell           CA
Jose               Buenrostro           Bloomington        CA
Stephen            Buford               Suisun City        CA
Geana              Bugnatto             Merced             CA
Sharon             Bui                  San Jose           CA
Rosemarie          Buison               Fremont            CA
Melinda            Bullock              San Leandro        CA
Gerald             Bullock              Long Beach         CA
Dolores            Burke                Castro Valley      CA
Trystan            Burke                San Leandro        CA
Vince              Burkes               Sunnyvale          CA
John               Burks                San Bernardino     CA
Marcus             Burks                Napa               CA
Tallaferrieo       Burks                Inglewood          CA
Demorris           Burks                Antioch            CA
Stephan            Burnett              Hayward            CA
Vinquisha          Burnett              Wilmington         CA
Decarsha           Burnette             Vallejo            CA
Willie             Burns                El Cerrito         CA
Michael            Burns                Inglewood          CA
Tricia             Burns                Inglewood          CA
Edward             Burns                Campbell           CA
Avery              Burrell              Oakland            CA
Kevin              Burries              Inglewood          CA
Jamila             Burton               Los Angeles        CA
Rashida            Burton               Oakland            CA
Shauntel           Burton               Los Angeles        CA
Lashawn            Burton               Tracy              CA
Franklin           Burton               Los Angeles        CA
Reginald           Burton               Vallejo            CA
              Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 37 of 301


Latrease               Burwell              Lancaster          CA
Doshon                 Busby                Stockton           CA
David                  Bush                 Placentia          CA
Aaron                  Bush                 San Pablo          CA
Steve                  Bush                 Rancho Cucamonga   CA
Takara                 Bushnell             Long Beach         CA
Jeremy                 Buskirk              Clovis             CA
Kiel                   Busler               Moraga             CA
Vijender               Bussa                Santa Clara        CA
Gilbert                Bustamante           Long Beach         CA
Leticia                Bustillos            Santa Ana          CA
Bunheng                Buth                 Long Beach         CA
Johnny                 Butler               Rancho Cucamonga   CA
Rachel                 Butler               Oakland            CA
Gerald                 Butler               Inglewood          CA
Nichol                 Butler               Los Angeles        CA
Shawn                  Butler               Citrus Heights     CA
George                 Butler               Oakland            CA
David                  Butler               Union City         CA
Darwin                 Butler               Los Angeles        CA
Maurice                Butler               San Bernardino     CA
Tanisha                Butler Billops       San Jose           CA
Christopher            Butner               Oakland            CA
Andre                  Butt                 Long Beach         CA
Jerry                  Buttmer              Buena Park         CA
Benon                  Bwayo                San Diego          CA
Rhonda                 Bynum                Richmond           CA
Anthony                Byrd                 San Jose           CA
Terrence               Byrnes               Fair Oaks          CA
Gene                   Bytof                San Francisco      CA
Eric                   Caballero            Maywood            CA
Marlon                 Caballero            Rialto             CA
Alejandra              Caballero            Sacramento         CA
Iriving                Cabassa              Canoga Park        CA
Fernando               Cabe                 Sacramento         CA
Guadalupe              Cabiero              Fresno             CA
Felicia                Cabiero              Fresno             CA
Saul                   Cabral               Riverside          CA
Kenneth                Cabral               Castro Valley      CA
Jesse                  Cabrales             Valencia           CA
Leandro                Cabrera              Novato             CA
Christine              Cabrera              Visalia            CA
Richard                Cabritatachin        Simi Valley        CA
           Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 38 of 301


Sherwin             Cacdac                 Fresno            CA
Rafael              Caceres                Rialto            CA
Adrian              Cadena                 Los Angeles       CA
Kelly               Cadwallader            Alameda           CA
William             Caetano                Palm Desert       CA
Maurice             Caffey                 Emeryville        CA
Ebony               Cage                   Sacramento        CA
Litianna            Caginitoba             San Jose          CA
Terriann            Cail                   Los Angeles       CA
Deanijinique        Cail                   Elk Grove         CA
Christopher         Cain                   Oakland           CA
Jorge               Cal                    Downey            CA
Samir               Cal                    Downey            CA
Angel               Calangian              San Francisco     CA
Leonardo            Calaustro              Elk Grove         CA
Phillip             Caldera                Montebello        CA
Tommy               Calderon               Alhambra          CA
David               Calderon               Los Angeles       CA
Edwin               Calderon               Los Angeles       CA
Luis                Calderon               San Francisco     CA
Maurice             Caldwell               West Sacramento   CA
Tyler               Caldwell               Redondo Beach     CA
Monica              Caldwell               Sacramento        CA
Keith               Caldwell               Los Angeles       CA
Ronald              Caldwell               Los Angeles       CA
James               Caldwell               Oakland           CA
Darrell             Calhoun                Beverly Hills     CA
Lorenzo             Calhoun                Stockton          CA
Christina           Cali                   Glendora          CA
India               Caliz                  Compton           CA
Antonio             Callahan               Fairfield         CA
Karina              Callahand              Elk Grove         CA
Jennifer            Callaway               Kentfield         CA
Carma               Calles                 Newark            CA
Joyce               Calloway               Richmond          CA
Nedra               Calloway               El Sobrante       CA
Jazmen              Callum                 Concord           CA
Dino                Caloca                 Monterey Park     CA
Philip              Caluya                 Richmond          CA
Eric                Calvillo ‐ Hernandez   Santa Ana         CA
Nelly               Calvo Bermudez         Gilroy            CA
Jose                Camacho                Van Nuys          CA
Eric                Camacho                El Monte          CA
              Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 39 of 301


Sandy                  Camacho              Los Angeles        CA
Martha                 Camacho              Fairfield          CA
Kennedy                Camacho              Union City         CA
Sergio                 Camarena             Sanger             CA
David                  Camarena             Anaheim            CA
Jake                   Camboia              Elk Grove          CA
Ronald                 Cambra               Stockton           CA
Eban                   Cambridge            Oakland            CA
Gabriel                Cambron              Campbell           CA
Monica                 Cameron              Sacramento         CA
Casey                  Cameros              Gardena            CA
Thomas                 Campagna             Stockton           CA
Kevin                  Campbell             Azusa              CA
Rachel                 Campbell             Fremont            CA
Matt                   Campbell             Alhambra           CA
Sieda                  Campbell             Los Angeles        CA
Antonio                Campbell             San Francisco      CA
Terrell                Campbell             Sacramento         CA
Sean                   Campbell             Carson             CA
Rhonda                 Campbell             San Jose           CA
Chantel                Campbell             Sacramento         CA
Thattas                Campbell             Redondo Beach      CA
Nicole                 Campbell             Encino             CA
Alexandria             Campbell             Encino             CA
Viktoria               Campbell             Inglewood          CA
Michelle               Campos               Morgan Hill        CA
Eliseo                 Campos               Sacramento         CA
Eric                   Campos               Visalia            CA
Juan                   Campos               Fremont            CA
Alfredo                Campos               San Bernardino     CA
Christopher            Camus                Buena Park         CA
Joann                  Canales              Colton             CA
Aldo                   Canchola             Pittsburg          CA
Katherine              Candelaria           El Monte           CA
Jonathan               Canela               San Pedro          CA
Dalia                  Canizalez            Oakland            CA
David                  Canlas               Daly City          CA
Sierra                 Cannon               Lancaster          CA
Antoine                Cannon               Elk Grove          CA
Reginald               Cannon               Los Angeles        CA
Abraham                Cantineri            Stockton           CA
Carlos                 Canto                Morongo Valley     CA
Stacy                  Cantu                Salinas            CA
              Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 40 of 301


David                  Capablanca           Los Angeles        CA
Joann                  Capella              Campbell           CA
Brian                  Capers               Carson             CA
Christopher            Capron               Citrus Heights     CA
Michelle               Caraway              Los Angeles        CA
Eduardo                Cardenas             Pico Rivera        CA
Miguel                 Cardenas             Los Angeles        CA
Donaldo                Cardenas             San Jose           CA
Johnny                 Cardenas             Union City         CA
Robert                 Cardenas             Los Angeles        CA
Robert                 Cardera Sr.          San Lorenzo        CA
Foster                 Carey                Compton            CA
Octavio                Carillo              Fresno             CA
Delena                 Carillo              Gardena            CA
Ruby                   Carlos               San Francisco      CA
Corey                  Carlson              Daly City          CA
John                   Carmazzi             Sunnyvale          CA
Deshanna               Carminer             Oakland            CA
Charlene               Carmona              Elk Grove          CA
Steve                  Carpenter            Bakersfield        CA
Patrick                Carpenter            Pacifica           CA
Brandon                Carr                 Fresno             CA
Laura                  Carr                 Palm Springs       CA
Jacob                  Carr                 Madera             CA
Don                    Carr                 Orange             CA
Josue                  Carrada              Inglewood          CA
Manuel                 Carrasco             Oakland            CA
Frank                  Carrasco             Visalia            CA
Anthony                Carraway             San Jose           CA
Lesley                 Carrier              Petaluma           CA
Janelle                Carrillo             San Bernardino     CA
Juan Jesus             Carrillo             Los Angeles        CA
Michael                Carrillo             Fontana            CA
Rommel                 Carrillo             La Puente          CA
Eric                   Carrillo             Buena Park         CA
Alex                   Carrillo             San Jose           CA
Jeffery                Carroll              Bell               CA
Craig                  Carroll              Vacaville          CA
Holly                  Carroll              San Jose           CA
Kenneth                Carroll              Gardena            CA
Patricia               Carsi                Los Angeles        CA
Donnie                 Carson               Stockton           CA
Brian                  Carson               San Jose           CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 41 of 301


William              Carswell             Sacramento         CA
Byron                Cartagena            Northridge         CA
Joseph               Carter               Los Angeles        CA
Lauren               Carter               Los Angeles        CA
Kalvin               Carter               Spring Valley      CA
Patti                Carter               Daly City          CA
Jermaine             Carter               Rocklin            CA
Dizella              Carter               Martinez           CA
Joseph               Carter               Gardena            CA
Ranell               Carter               Fresno             CA
Richard              Carter               Hayward            CA
Terran               Carter               North Hills        CA
William              Carter               Oakland            CA
Celicour             Carter               Bellflower         CA
Nathaniel            Carter               Fontana            CA
Theresa              Carter               Sacramento         CA
Larry                Carter               Fresno             CA
Darrell              Carter               Sacramento         CA
Kyle                 Carter               Los Angeles        CA
David                Carter               Sacramento         CA
Brittni              Carter               Palmdale           CA
Nathaniel            Carter               San Pablo          CA
Deonte               Carter               Sacramento         CA
Julisa               Carter               El Cerrito         CA
Jessica              Carter               San Jose           CA
Fila                 Carter               Carson             CA
Rocco                Cartia               San Jose           CA
Anthony              Casanova             Sacramento         CA
Tim                  Casey                Sacramento         CA
Latrice              Casey                Oakland            CA
Deborah              Cash                 Los Angeles        CA
Raymund              Casino               Riverside          CA
Felrobert            Casipe               Fremont            CA
Cory                 Caso                 Dededo             CA
Dominic              Cassinerio           Fresno             CA
Raymond              Castaneda            Fresno             CA
Alfred               Castaneda            San Jose           CA
Jesse                Castaneda            Los Angeles        CA
Carla                Castaneda            Stockton           CA
Rojelio              Castaneda            Stockton           CA
John                 Castaneda            Vallejo            CA
Chris                Castanon             Clovis             CA
Sergio               Castellanos          Winnetka           CA
               Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 42 of 301


Andretti                Castellanos          Rancho Cucamonga      CA
Franklin                Castillo             Emeryville            CA
Jennifer                Castillo             Inglewood             CA
Luis                    Castillo             South San Francisco   CA
Guillermo               Castillo             Paramount             CA
Oskar                   Castillo             Monterey Park         CA
Rosa Marili             Castillo Mejia       Salinas               CA
Juan                    Castillo Sanchez     East Palo Alto        CA
Jairo                   Castorena            Covina                CA
Eugene                  Castro               San Diego             CA
Pedro                   Castro               Los Angeles           CA
Mark                    Castro               Azusa                 CA
Carlos                  Castro               Sacramento            CA
Erick                   Castro               Sylmar                CA
Kathryn                 Castro               San Jose              CA
Maritza                 Castro               Huntington Park       CA
Reynaldo Iii            Castro               Bellflower            CA
Jesse                   Castro               Glendale              CA
Raymond                 Castro               Los Angeles           CA
Jasmine                 Castro               San Bernardino        CA
Jorge                   Castro               Glendora              CA
Andres                  Castro               San Fernando          CA
Donald                  Cathey               Tracy                 CA
James                   Cathey               Los Angeles           CA
Patrick                 Cato                 Alameda               CA
Roshunda                Cato                 Richmond              CA
Alexandria              Caton                Modesto               CA
Clara                   Catron               Los Angeles           CA
Roderick                Causey               Los Angeles           CA
Jake                    Cavanaugh            Fresno                CA
Gina                    Cavuoto              Capitola              CA
Cef                     Cayetano             Bellflower            CA
Roy                     Cazali               Redwood City          CA
Edgar                   Cazares              Norwalk               CA
Sergio                  Cazessus             Compton               CA
Jose                    Cea Portillo         Antioch               CA
Terry                   Ceasar               Los Angeles           CA
Kathy                   Ceja                 Atwater               CA
Elizabeth               Ceja                 San Jose              CA
Francisco               Celaya               Royal Oaks            CA
Katrina                 Celaya               Fresno                CA
Dean                    Celentano            Morgan Hill           CA
Edward                  Centeno              Los Angeles           CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 43 of 301


Misael             Cepeda               San Jose           CA
David              Cerna                Alameda            CA
Leonardo           Cervantes            Panorama City      CA
Pamela             Cervantes            San Dimas          CA
Cesar              Cervantes            Los Angeles        CA
Ramon              Cervantes            Hollister          CA
Miriam Chavez      Cesar Coronado       Stanton            CA
James              Chacon               Sacramento         CA
Carlos             Chacon               Reseda             CA
Manish             Chadha               Fresno             CA
Jonathan           Chaet                San Francisco      CA
Arman              Chalabian            Burbank            CA
Ramesh             Chalise              Antioch            CA
Ehsan              Chaman               Albany             CA
Enoch              Chamberlain          Cerritos           CA
Arthur             Chambers             Los Angeles        CA
Kevin              Chambers             Vallejo            CA
Cedric             Chambers             Long Beach         CA
Lamont             Chambers             San Jose           CA
Vanissa            Chambers‐Mitchell    Antioch            CA
Lalin              Chand                Seaside            CA
John               Chand                La Puente          CA
Chusant            Chand                San Mateo          CA
Jack               Chandler             Los Angeles        CA
Lalesh             Chandra              Stockton           CA
Ramesh             Chandra              Antioch            CA
Richard            Chaney               Buena Park         CA
Jason              Chang                San Ramon          CA
Jude               Chang                Sacramento         CA
Fred               Chang                Diamond Bar        CA
Frank              Chang                San Gabriel        CA
Brett              Chapman              San Jose           CA
Stephanie          Chapman              San Lorenzo        CA
Ursula             Chappell             Stockton           CA
Damian             Chappelle            Vallejo            CA
Virend             Charan               Elk Grove          CA
Shannon            Charette             Los Angeles        CA
Victor             Chargin              Fremont            CA
Terrence           Charles              Huntington Beach   CA
Moises             Charles              San Jose           CA
Kambria            Charles              Antioch            CA
Anthony            Charles              San Jose           CA
Toby               Charles              Berkeley           CA
              Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 44 of 301


Christopher            Chasteen             Suisun City        CA
Darrell                Chatmon              Vallejo            CA
Ralesh                 Chaube               Hayward            CA
Shekhar                Chaudhary            Pinole             CA
Riddhi                 Chauhan              San Bruno          CA
Consafos               Chavarin             Oakland            CA
Hazel                  Chavarria            San Pablo          CA
Tania                  Chavarria            Pacifica           CA
Juan                   Chavarro             Chatsworth         CA
Chris                  Chavers              Altadena           CA
Edher                  Chavez               Richmond           CA
Helen                  Chavez               La Habra           CA
Angelica               Chavez               Alameda            CA
Hain                   Chavez               Anaheim            CA
Santos                 Chavez               King City          CA
Karina                 Chavez               Oakland            CA
Jennifer               Chavez               Los Angeles        CA
Joseph                 Chavez               San Jose           CA
Jimmy                  Chavez               Visalia            CA
Cynthia                Chavez               Paramount          CA
Randy                  Chavez               Los Angeles        CA
Suslov                 Chavez               San Jose           CA
Omar                   Chavez               San Jose           CA
Alberto                Chavez               San Jose           CA
Manuel                 Chavez               Roseland           CA
Brian                  Chavez               Vacaville          CA
Michael                Chavez               San Jose           CA
Manuel                 Chavez               San Jose           CA
Wendy                  Chavez               Fresno             CA
Steven                 Chavez               Ontario            CA
Francisco              Chavez               Hayward            CA
Michael                Chavez               Huntington Park    CA
Christopher            Chavez               Chino Hills        CA
Cassy                  Chavez               Compton            CA
Javier                 Chavez               Hayward            CA
Brittany               Chavez               Pomona             CA
Jacob                  Chavis               Oakland            CA
Marvin                 Chavis               Sacramento         CA
Imran                  Chawla               Rancho Cucamonga   CA
Felisha                Cheatham             Morgan Hill        CA
Ivan                   Chechur              Glendale           CA
Jane                   Chege                Hayward            CA
Tony                   Chen                 San Jose           CA
           Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 45 of 301


Odis                Chenault             Berkeley           CA
Claude              Chenet               El Monte           CA
Yu Chi              Cheng                Sunnyvale          CA
Marguerita          Chenier              Jurupa Valley      CA
Yoseph              Chernet              Oakland            CA
Sergey              Chernioglo           Sacramento         CA
Mikhail             Chernobilskiy        San Francisco      CA
James               Cherry               Los Angeles        CA
Dominique           Chestnut             Citrus Heights     CA
Swee                Chew                 Hollister          CA
Steve               Chhuy                Union City         CA
Jae                 Chi                  Santa Clara        CA
Nelson              Chiedu               Stanton            CA
Keith               Childs               Los Angeles        CA
Chan                Chim                 Long Beach         CA
Victor              Chime                North Hills        CA
Jorge               Chiquete             Bell Gardens       CA
George              Chiu                 Walnut Creek       CA
Lam                 Choi                 San Francisco      CA
Aigul               Chotbaeva            Pacifica           CA
Azim                Choudhry             Emeryville         CA
Jasmine             Chouteau             Fairfield          CA
Erickson            Chow                 Davis              CA
Jamar               Choyce               American Canyon    CA
Tyanna              Choyce               Oakland            CA
Eric                Christensen          San Francisco      CA
Kristen             Christian            South Pasadena     CA
Andre               Christian            Hayward            CA
Emanuel             Christian            Oakland            CA
Steffany            Christien            Redondo Beach      CA
Michelle King       Christopher King     Antioch            CA
Jane                Chu                  Los Angeles        CA
Suthee              Chuatakoon           Fairfield          CA
Debbie              Chukwu               Stockton           CA
Ikea                Chukwudi             Torrance           CA
Hurticine           Chukwudire           Paramount          CA
Ka                  Chun Chu             Castro Valley      CA
Jay                 Chung                Inglewood          CA
Gene                Church               Fremont            CA
John                Churchill            Corte Madera       CA
Alex                Chuzhoy              San Francisco      CA
Stephen             Cianci               Daly City          CA
Sergio Vidal        Cifuentes De Paz     San Jose           CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 46 of 301


Anthony            Cilibrasi            Hayward            CA
Theresa            Cinoccomin           San Francisco      CA
Jonathan           Cirin                South Gate         CA
John               Cirone               La Verne           CA
Henry              Cisneros             Fresno             CA
Cuauhtemoc         Cisneros             San Fernando       CA
Ricardo            Cisneros             San Francisco      CA
Rafael             Cisneros             Long Beach         CA
Yolanda            Cisneros Cruz        Cudahy             CA
Virginia           Clark                Stockton           CA
Will               Clark                Simi Valley        CA
Bessie             Clark                Oakland            CA
Gerald             Clark                Sacramento         CA
Karen              Clark                Richmond           CA
James              Clark                Hayward            CA
Anthony            Clark                San Jose           CA
Jesus              Clark                Anaheim            CA
Joshua             Clark                San Francisco      CA
Stacy              Clark                Adelanto           CA
Shakir             Clark                San Francisco      CA
Cameron            Clark                Berkeley           CA
Sharlena           Clark                Oakland            CA
Melissa            Clark                Woodland Hills     CA
Elamin             Clark                Pinole             CA
Salema             Clarke               Van Nuys           CA
Carlos G           Claros               Hacienda Heights   CA
Carolyn            Clary                Alameda            CA
Leonel             Claude               Los Angeles        CA
Nicole             Clausen              Santa Clara        CA
Bartolome          Clavano              Wilmington         CA
Steve              Clay                 Lakewood           CA
Rose               Claybon              Vallejo            CA
Jonathan           Clayton              American Canyon    CA
Ronnie             Clayton              Los Angeles        CA
Andy               Clayton              Los Angeles        CA
Jerome             Clement              Fairfield          CA
Richard            Clemente             Oakland            CA
Lionel             Clemons              Westminster        CA
Venetta            Clepper              Richmond           CA
Andrew             Clerk                San Jose           CA
James              Cleveland            Lawndale           CA
Kevin              Cleveland            Cotati             CA
Christopher        Cleveland            San Francisco      CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 47 of 301


Martin Casey       Clift                Boulder Creek      CA
La Don             Cline                Victorville        CA
Sevokel            Clinton              Oakland            CA
Damon              Clisby               Sacramento         CA
Brian              Cloud                Northridge         CA
Louis              Co                   Concord            CA
Shannon            Cobb                 Bakersfield        CA
Eugenia            Cobb                 Los Angeles        CA
Steven             Cobb                 Suisun City        CA
Laquoya            Cobia                Sacramento         CA
Joseph             Cochon               Daly City          CA
Kendrick           Cochran              Vallejo            CA
Corey              Cockerham            Oakland            CA
Roslyn             Coffee               Los Angeles        CA
Charles            Coffey               Oakland            CA
Armando            Coffey               Sacramento         CA
Roosevelt          Coffey               Ontario            CA
Gregory            Cofield              Fairfield          CA
Lewis              Cofield              Vallejo            CA
Carolyn            Cofield              Alameda            CA
Jasmine            Coger                Chatsworth         CA
Samantha           Coggins              Inglewood          CA
Tracy              Coggins              Gardena            CA
Jerome             Cohen                Pacifica           CA
Marlena            Cohen                San Francisco      CA
Igal               Cohen                encino             CA
Victor             Cohler               Tracy              CA
Richard            Cohn                 Clearlake          CA
Alan               Colaso               Calistoga          CA
Lois               Colbert              Sacramento         CA
Barbara            Cole                 Long Beach         CA
Rakato             Cole                 Pittsburg          CA
Terrence           Cole                 Walnut Creek       CA
Rhonda             Cole                 Mira Loma          CA
Sam                Cole                 San Francisco      CA
Allen              Cole                 San Francisco      CA
Alice              Cole                 Richmond           CA
Dennis             Coleck               Reseda             CA
Ronald             Coleman              San Jose           CA
Evelyn             Coleman              Merced             CA
Daisy              Coleman              Berkeley           CA
Arthur James       Coleman              Sacramento         CA
Ariel              Coleman              Anaheim            CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 48 of 301


Michael           Coleman              Oakland            CA
Lawrence          Coleman              Berkeley           CA
Jabari            Coleman              Vallejo            CA
Carla             Coleman              Oakland            CA
Jerry             Coleman              Victorville        CA
Marcos            Colin                North Hollywood    CA
Eddie             Collier              Los Angeles        CA
Robert            Collier              Oakland            CA
Nancy             Collins              Concord            CA
Clyde             Collins              Moraga             CA
Bertha            Collins              San Jose           CA
Vicki             Collins              San Jose           CA
Lacresha          Collins              Los Angeles        CA
Gary              Collins              Gardena            CA
Lakeyshema        Collins              Los Angeles        CA
Michelle          Collins              Dixon              CA
Johnny            Collins              Oakland            CA
Brynnda           Collins              Emeryville         CA
Tremaine          Collins              Burbank            CA
Brian             Collom               Gilroy             CA
Jaime             Colocho              Lawndale           CA
Peter             Colthirst            Santa Ana          CA
Kristine          Colton               Downey             CA
Debra             Combs                Los Angeles        CA
Joshua            Como                 Moreno Valley      CA
Chontelle         Compton              Culver City        CA
Donald            Conley               Gardena            CA
James             Conlin               Visalia            CA
Justin            Connelly             Vallejo            CA
Kassandra         Connelly             Rocklin            CA
Steven            Conner               Tracy              CA
Timothy           Conover              Oakland            CA
Patrick           Conroy               San Rafael         CA
Erick             Constantino          Sylmar             CA
Jon               Constantino          San Francisco      CA
Shelly            Conte                Fresno             CA
Joshua            Contreras            Rowland Heights    CA
Jacqueline        Contreras            Hayward            CA
Abraham           Contreras            Daly City          CA
Pearl             Contreras            Los Angeles        CA
Jose J            Contreras            Stockton           CA
Phillip           Contreras            Los Angeles        CA
Elsy              Contreras            Redwood City       CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 49 of 301


Genevieve          Contreras            Huntington Park    CA
Raul               Contreras            Wilmington         CA
Cynthia            Contreras            Los Angeles        CA
Saul               Contreras Alvarez    San Jose           CA
Adolfo             Contreres            Compton            CA
James              Conway               Los Angeles        CA
Paul               Conway The 3rd       Oakland            CA
Charles            Cook                 Los Angeles        CA
Virginia           Cook                 San Bernardino     CA
Pam                Cook                 Hawthorne          CA
Anita              Cook                 Fairfield          CA
Melvin             Cook Jr              Richmond           CA
Chris              Cooke                Rohnert Park       CA
Charles            Cooke Jr             Los Angeles        CA
Teresa             Cooley               Oakland            CA
Alex               Cooper               La Palma           CA
Kevin              Cooper               Fremont            CA
Patrick            Cooper               Lincoln            CA
Kirika             Cooper               Oakland            CA
Melissa            Cooper               Antioch            CA
Rachel             Cooper               Torrance           CA
Geraldine          Cooper               Rancho Cucamonga   CA
Tyree L            Cooper               Harbor City        CA
Kevin              Cooper               Oakland            CA
Kenley             Cooper               Long Beach         CA
Wayne              Copeland             Long Beach         CA
Paul Edward        Copeland             Fresno             CA
Manuel             Corao                San Francisco      CA
Regina             Corbin               Fontana            CA
William            Cordell              Antioch            CA
Omar               Cordero              Elk Grove          CA
Leroy              Cordova              Fresno             CA
Ceidy              Cordova              West Hills         CA
Moises             Corea                Los Angeles        CA
Osvaldo            Coria                Escalon            CA
Lorri              Cornejo              Los Angeles        CA
Chasiti            Cornell              Suisun City        CA
Susan              Cornish              Stockton           CA
Cesar              Corpus               Moreno Valley      CA
Jose               Corral               Pico Rivera        CA
Marco              Corral               Buena Park         CA
Hector             Corrales             Bell               CA
Diana              Corrales             San Jose           CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 50 of 301


Candida           Correa               Garden Grove          CA
Jonathan          Correa               South San Francisco   CA
Richard           Cortes               Azusa                 CA
Samvir            Cortez               Fremont               CA
Miguel            Cortez               San Jose              CA
Shirley           Cortez               Richmond              CA
Mark              Cortez               Reedley               CA
Carlos            Cortez               Pinole                CA
Jose              Cortez               Los Angeles           CA
Shirley           Cortez               Richmond              CA
Javier            Cortinas             San Jose              CA
Kaley             Cortini              Canoga Park           CA
Magno             Corvera              San Francisco         CA
Marshareese       Cosby                Los Angeles           CA
Samuel            Cosipuma             Bellflower            CA
Nelson            Costa                San Bruno             CA
Flavio            Costa                San Bruno             CA
Phyllis           Costa                San Jose              CA
Michael           Costa                Isleton               CA
Shari             Coston               Antioch               CA
Raymond           Cota                 Los Angeles           CA
Joseph            Cotton               Tracy                 CA
Allen             Cotton               Richmond              CA
Eric              Cottrell             Lynwood               CA
Cristal           Couoh                Los Angeles           CA
Braunz            Courtney             Oakland               CA
Veronica          Covarrubias          Fontana               CA
Mariela           Covarrubias          Morgan Hill           CA
Ryan              Covay                Concord               CA
Jason             Cowan                Chico                 CA
Tiffany           Cowan                San Leandro           CA
Ari               Cowan                Oakland               CA
Howard            Cowles               Waterford             CA
Deandre           Cox                  Fremont               CA
Gilbert           Cox                  Diamond Bar           CA
Kianna            Cox                  North Highlands       CA
Mario             Cox                  Richmond              CA
Parrell           Cox                  Brentwood             CA
Laura             Coyne                Sacramento            CA
Don               Cozine               San Jose              CA
Della             Craft                Los Angeles           CA
Joseph            Craft                North Hills           CA
Jerome            Crafton              Oakland               CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 51 of 301


Caleb              Craig                Lancaster          CA
David              Craighead            Anaheim            CA
Mark               Crain                Compton            CA
David              Cramer               San Pedro          CA
Jimmie             Craney               San Francisco      CA
Dyshion            Craney               Modesto            CA
Daron              Crass                Fresno             CA
London             Crawford             Torrance           CA
Brandon            Crawford             Rocklin            CA
Troy               Crawford             Santa Ana          CA
Deborah            Crawford             Sacramento         CA
Sean               Crawford             Hayward            CA
Darnell            Crawford             Los Angeles        CA
Jeffrey            Crawford             Oakland            CA
Courtney           Creater              San Francisco      CA
Clifford           Creighton            Highland           CA
Curtis             Crenshaw             Sacramento         CA
Nicholas           Crescitelli          Long Beach         CA
Philip             Cresswell            Bakersfield        CA
Nicole             Creswell             Pinole             CA
David              Crisostomo           Daly City          CA
Jermaine           Criss                Norwalk            CA
Barbara            Crittle              Oakland            CA
Hope               Crivello             Sacramento         CA
Brandon            Crivello             Hollister          CA
Melissa            Crooke               Huntington Beach   CA
Kyoung             Cropley              San Jose           CA
Jimmy              Cross                Colton             CA
Warren Timothy     Cross I I            San Francisco      CA
Desiree            Crossetti            Mount Shasta       CA
Michael            Crossley             Moreno Valley      CA
Charlie            Crouse               San Mateo          CA
Jon                Crowell              Hesperia           CA
Anthony            Crowell              Oakland            CA
Sydney             Croxton              Hayward            CA
Mercedes           Crumby               Fairfield          CA
Kevin              Crump                Oakland            CA
Cristian           Cruz                 Bell Gardens       CA
Jolean             Cruz                 Fresno             CA
Edward             Cruz                 Commerce           CA
David              Cruz                 San Pablo          CA
Gustavo            Cruz                 South Gate         CA
Richard            Cruz                 Salinas            CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 52 of 301


Kevin                Cruz                 Los Angeles        CA
Jordan               Cruz                 San Diego          CA
Michael              Cruz                 Montebello         CA
Angela               Cruz                 Thornton           CA
Juan                 Cruz                 Hayward            CA
Raymond              Cruz                 Vallejo            CA
Ruben                Cruz                 Los Angeles        CA
Moises               Cruz                 Torrance           CA
Ruben                Cruz                 Lynwood            CA
Humberto             Cruz Lucero          Mountain View      CA
Marvin               Cuarto               Ontario            CA
Daniel               Cuellar              Clovis             CA
Carlos               Cueva                Covina             CA
Cynthia              Cuffee               Palo Alto          CA
Damita               Cuffey               Long Beach         CA
Kent                 Cuffey               Long Beach         CA
Eulalia              Cuica                Corona             CA
Charles              Culpepper            Sacramento         CA
Dana                 Cummings             Los Angeles        CA
Rheutelia            Cummings             Canyon Cntry       CA
Robert               Cummings Jr.         Modesto            CA
Matthew              Cunningham           Monterey Park      CA
William              Cunningham           Emeryville         CA
Allan                Cunningham           Los Angeles        CA
Roy                  Cunningham           Citrus Heights     CA
Damita               Cunningham           Santa Ana          CA
Ambria               Cunningham           Fairfield          CA
Laurie               Cunningham           Anaheim            CA
Lloyd                Cunningham Jr.       Richmond           CA
Carolyn              Curiel               Los Angeles        CA
Carlos               Curiel               Anaheim            CA
Sean                 Currenton            Sacramento         CA
Karen R.             Currie               Visalia            CA
Porcetta             Currington           Sacramento         CA
Stephanie            Curry                Sacramento         CA
John                 Curry                Corona             CA
Leslie               Curry                Hayward            CA
Kelvin               Curry                Oakland            CA
Limmie               Curry                Sacramento         CA
Marcelo              Cury                 Los Angeles        CA
Tim                  Cusulos              San Francisco      CA
Macarthur            Cutright             Dana Point         CA
Tijana               Cvetkovic            Oakland            CA
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 53 of 301


Tracy                 Cyprain              Compton            CA
Parisa                Cyrousi Buchanan     Oakland            CA
Steven                Czarnecki            Carson             CA
Shouan                Dabiri               Mission Viejo      CA
William               Dabney               Sacramento         CA
Rudy                  Dacpano              West Covina        CA
Harold                Dacus                Oakland            CA
Brandon               Dagg                 Cupertino          CA
Randolph              Daggett              Fresno             CA
Vincent               Daglow               Stockton           CA
Edward                Dagostino            Modesto            CA
Ouissem               Dahmoul              Los Angeles        CA
Sierra                Dailey               Fairfield          CA
Michael               Dakan                Pasadena           CA
Travis                Dale                 Murrieta           CA
Jeannie               Damico               Mira Loma          CA
Omotayo               Damola               Culver City        CA
Liran                 Dan                  Encino             CA
Duy                   Dang                 Sacramento         CA
Robert                Daniels              Hawthorne          CA
Juliene               Daniels              Los Angeles        CA
Shaun                 Daniels              Salida             CA
Art                   Daniels              Rohnert Park       CA
Ashley                Daniels              Vallejo            CA
Janelle               Daniels              Oakland            CA
Eian                  Daniels              Woodland Hills     CA
Montee                Daniels              Compton            CA
Jimila                Daniels              Vallejo            CA
Kymberly              Daniels              Vallejo            CA
Freddie               Daniels              Compton            CA
Kopiolinia            Daniels Jones        Carson             CA
Najib                 Danishyar            Fremont            CA
Michael               Danova               Costa Mesa         CA
Marco                 Danova               La Quinta          CA
Duke                  Dantay               Oakland            CA
Marcus                Dantzler             Lawndale           CA
Oneta                 Dara                 Fresno             CA
Hrant                 Darbinyan            Glendale           CA
Louis                 Darby                Palmdale           CA
Michelle              Darby                Los Angeles        CA
Janet                 Darcey               San Francisco      CA
Grigor                Darmandjian          Sun Valley         CA
Larry                 Darnell              Oakland            CA
              Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 54 of 301


Barkev                 Daron                Northridge         CA
Shannon                Dasilva              Oakland            CA
Ambrose                Dauda                San Jose           CA
Charlotte              Davenport            Hawthorne          CA
Kim                    Davenport            Palmdale           CA
Geary                  Davenport            Richmond           CA
Billy                  Davenport            Los Angeles        CA
Rosene                 Davenport            Moreno Valley      CA
Roberto                David                San Bruno          CA
Jose                   David Ayala          Corona             CA
Chauncey               David‐Jacobs         Richmond           CA
Robert                 Davidson             La Mirada          CA
Ike                    Davidson             Los Angeles        CA
Abel                   Davila               Porterville        CA
Mack                   Davis                Hayward            CA
Michelle               Davis                Lancaster          CA
Cartez                 Davis                Davis              CA
Kurt                   Davis                Bellflower         CA
Byron                  Davis                Lancaster          CA
Teresa                 Davis                Daly City          CA
Danielle               Davis                Los Angeles        CA
Kiana                  Davis                Novato             CA
Nicole                 Davis                Rancho Cordova     CA
Vernon                 Davis                Santa Cruz         CA
Lauryn                 Davis                Los Angeles        CA
Ryan                   Davis                Sacramento         CA
Alvis                  Davis                Oakland            CA
Zachary                Davis                Inglewood          CA
Darryl                 Davis                Oakland            CA
Cherrone               Davis                Inglewood          CA
Tami                   Davis                Oakland            CA
Janelle                Davis                San Jose           CA
Mario                  Davis                Rancho Cordova     CA
Manuel                 Davis                San Francisco      CA
Walter                 Davis                Oakley             CA
Christopher            Davis                Oakland            CA
Leah                   Davis                Madera             CA
Labarron               Davis                Sacramento         CA
Marvette               Davis                Long Beach         CA
Travis                 Davis                Elk Grove          CA
Chelsea                Davis                San Bernardino     CA
Ronald                 Davis                Compton            CA
Ronald                 Davis                Oakland            CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 55 of 301


Laticia            Davis                  Hayward          CA
Richard            Davis                  Los Angeles      CA
Michelle           Davis                  Marina Del Rey   CA
Flosieta           Davis                  Los Angeles      CA
Rebbie Frances     Davis‐Sylvester        Altadena         CA
Horace             Daway                  Anaheim          CA
Ladrick            Dawkins                Redlands         CA
Milton             Dawkins                Los Angeles      CA
Richard            Dawkins                Fairfield        CA
George             Dawood                 Modesto          CA
George             Dawoud                 Millbrae         CA
Danielle           Dawson                 Windsor Hills    CA
Dorian             Dawson                 East Palo Alto   CA
Violet             Dawson                 Compton          CA
Derrick            Dawson                 Oakland          CA
Brad               Dayton                 Hesperia         CA
Dereyk             Dcosta                 Campbell         CA
Marvin             Ddungu                 Canoga Park      CA
Johnny             De Abreu               Morgan Hill      CA
Vicente            De Almeida             San Francisco    CA
Felix              De Armas ‐ Zayas Jr.   Riverside        CA
Miguel             De Carvalho            San Ramon        CA
Clare              De Chavez              Walnut Creek     CA
Diva               De Guzman              San Jose         CA
Philip             De Guzman              San Jose         CA
Reyna              De Jesus               Downey           CA
Rebecca            De Jesus               San Jose         CA
Lorden             De Jesus               East Palo Alto   CA
Juan Pablo         De Jesus               Los Angeles      CA
Jose               De Jesus Estrada       Fullerton        CA
Yesena             De La Cerda            Fremont          CA
Ernesto            De La Cruz             Long Beach       CA
Jemuel             De La Cruz Jr.         Vallejo          CA
Juana              De La Cruz Mahmood     Arcadia          CA
Alejandro          De La Cruz Pelayo      Paramount        CA
Brysa              De La Parra            Chula Vista      CA
Irving             De La Riva             Castro Valley    CA
Sandra             De La Rosa             Parlier          CA
Enrique            De La Rosa             Kingsburg        CA
Jose               De La Torre            Bay Point        CA
Christopher        De La Torre            San Jose         CA
Chris              De La Vega             Hemet            CA
Ariel              De Leon                Long Beach       CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 56 of 301


Demetrius          De Loach            Modesto            CA
Richard            De Vera             Hayward            CA
Gregory            De Vera             Vallejo            CA
Terence            Dean                Sacramento         CA
Joseph James       Dean                San Francisco      CA
Tracy              Dean                Richmond           CA
Gustavo            Deanda              Oakdale            CA
Vera               Deatherage          Petaluma           CA
Eugene             Debartolo           North Hollywood    CA
Michael            Debas               Oakland            CA
Haroun             Debes               Oakland            CA
Uriah              Deckard             Elk Grove          CA
Marvin             Decuire             San Francisco      CA
Bervick            Deculus             Los Angeles        CA
James              Dediego             Monterey           CA
Justine            Dedios              Oakland            CA
Cameron            Deeds               Long Beach         CA
Todd               Dees                Bellflower         CA
Samantha           Defazio             Lawndale           CA
Michelle           Deffner             Alameda            CA
Frank              Degourville         Los Angeles        CA
Damion             Dehayward           Sacramento         CA
Benigno            Del Castillo        Bellflower         CA
Jerico             Dela Cruz           Artesia            CA
Gersson Emmanuel   Dela Mora           Long Beach         CA
Jazzie             Delacruz            Pacifica           CA
Juan               Delacruz            Val Verde          CA
Chayna             Delahoussaye        San Diego          CA
Rob                Delakovias          San Ramon          CA
Angela             Delaney             Benicia            CA
Jose               Delao               Richmond           CA
Mark               Delao               Fresno             CA
Ruben              Delariva            Fontana            CA
Raylene            Delataz             Downey             CA
Gustavo            Delatorre           Manteca            CA
Ana                Delcid              Newhall            CA
Claudio            Delgadillo          Sylmar             CA
Sebastian          Delgadillo          Valencia           CA
Jeysen             Delgado             Harbor City        CA
Anthony            Delgado             Stockton           CA
Yair               Delgado             Antioch            CA
Jose               Delgado             Baldwin Park       CA
Kimberly           Delgado             Los Angeles        CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 57 of 301


Daniel             Delgado              Fillmore           CA
Rodolfo            Delgado              Hawthorne          CA
Fernando           Dellanoce            Hayward            CA
Joseph             Delmazzo             Ontario            CA
Donna              Deloach              Los Angeles        CA
Michael            Deloney              Los Angeles        CA
Leon               Deloney              Port Hueneme       CA
Apollo             Delove               Sacramento         CA
Joseph             Delregno             Los Angeles        CA
Prince             Delumumda            Los Angeles        CA
David              Demarrco             Anaheim            CA
Adrian             Demery               Los Angeles        CA
Martin             Demond               Piedmont           CA
Jennifer           Demorizi             Oakland            CA
Patricia           Denby                Sacramento         CA
Anil               Dendi                San Jose           CA
Nancy              Denker               Bellflower         CA
George             Denney               Lafayette          CA
Michael            Dennis               Los Angeles        CA
Diamond            Dent                 Carson             CA
Larry              Denton               Castroville        CA
Lucinda            Denton               Anaheim            CA
Jimmy              Deriada              Arcadia            CA
Irvin              Derington            Stockton           CA
Harry              deRochemont          San Diego          CA
Tiffany            Derosier             Palmdale           CA
Silva              Desalez              Daly City          CA
Enoc               Desantiago           Stockton           CA
Mark               Deshazier            Stockton           CA
Daniel             Desmond              Martinez           CA
Luiz               Dester               El Cerrito         CA
Brooke             Dettman              Daly City          CA
Thomas             Dettmer              Pico Rivera        CA
Abbie              Detweiler            Daly City          CA
Angela             Devault              Sherman Oaks       CA
Thomas             Devencenci           Lathrop            CA
Terri              Devereaux            San Francisco      CA
Renee              Devine               Los Angeles        CA
Dale               Dewitt               Tracy              CA
Kapil              Dhakal               San Jose           CA
Sandeep Kaur       Dhaliwal             Fresno             CA
Irvinderdev        Dhanda               Mountain House     CA
Vikky              Dhanota              Livingston         CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 58 of 301


Amrinder          Dhillon              Vallejo            CA
Ashraf            Diab                 Long Beach         CA
Ibrahima          Diallo               Oakland            CA
Amadou            Diallo               Burlingame         CA
Omar              Diallo               Inglewood          CA
Benafran          Dias                 San Bruno          CA
Paulo             Dias                 Daly City          CA
Frank Matthew     Dias                 San Jose           CA
Shannon           Diaz                 Palo Alto          CA
Joseph Moreno     Diaz                 El Monte           CA
Ubaldo            Diaz                 San Jose           CA
Alejandro         Diaz                 Gardena            CA
Eric              Diaz                 Gardena            CA
Jorge             Diaz                 Covina             CA
Karen             Diaz                 Santa Ana          CA
Victor            Diaz Silva           Sunnyvale          CA
James             Dickerson            Los Angeles        CA
Tyrone            Dickerson Jr.        Fairfield          CA
Tyrone            Dickerson Sr         Suisun City        CA
Roami             Dicks                San Francisco      CA
Hung              Diec                 San Francisco      CA
Maria             Diego                Los Angeles        CA
Matthew           Dierking             Sacramento         CA
Lavorance         Diggs                Compton            CA
Brittany          Dilbeck              Visalia            CA
Mauricio          Dill                 Antioch            CA
Antonio           Dillon               Hayward            CA
Ali               Dilmaghani           Novato             CA
Louis             Dingee               Stkn               CA
Mikayla           Dinkins              Oakland            CA
Miriam            Dinkins              Los Angeles        CA
Roland            Dinoso               Richmond           CA
Andrew            Dinovitz             Belvedere          CA
Cody              Dinsmore             Sacramento         CA
Dyllon            Dinwiddie            Sacramento         CA
Momar             Diouf                Emeryville         CA
Erika             Dipasquale‐Dow       Antioch            CA
Christoff         Disi                 Inglewood          CA
Senarath          Dissanayake          Cerritos           CA
Alex              Distefano            Redondo Beach      CA
Carlito           Divina Jr.           San Jose           CA
Decemeil          Dixon                Sacramento         CA
Elbert            Dixon                Compton            CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 59 of 301


Michele            Dixon                  Inglewood          CA
Patricia           Dixon                  Stockton           CA
John               Dixon                  San Francisco      CA
Ervin              Dixon                  Hayward            CA
Monica             Dixon                  Rancho Cucamonga   CA
Diamond            Dixon                  El Sobrante        CA
Atheldra           Dixon                  Compton            CA
Andrew             Dizgonzales            Los Angeles        CA
Jason              Do                     Long Beach         CA
Donte              Dobbins                Sacramento         CA
Ernest             Dobson                 West Hollywood     CA
Harreld            Dockery                Rodeo              CA
Enrico             Dockins                Lancaster          CA
Zaundria           Dodds                  Palmdale           CA
Francis            Dodoo                  Walnut Creek       CA
Derrick            Dodson                 Long Beach         CA
Major              Dodson                 Los Angeles        CA
Edwin              Domingo                Fremont            CA
Edgar              Dominguez              Los Angeles        CA
Nichole            Dominguez              Fresno             CA
Edward Alexander   Dominguez              Van Nuys           CA
Eric               Dominguez              Vallejo            CA
Dionne             Dominique              Woodland Hills     CA
Kirk               Domio                  Inglewood          CA
Allan              Domondon               Elk Grove          CA
Robert             Donald                 Oakland            CA
Anthony            Donaville              Mountain House     CA
Erik               Dondero                Corona             CA
Brian              Donohoe                Mission Viejo      CA
Tim                Donohue                Sonoma             CA
Sirocco            Dooley                 Los Angeles        CA
Salvador           Dorado                 Castroville        CA
Joya               Doran                  Redlands           CA
Christy            Dorough                San Jose           CA
Francine           Dorsey                 Oakland            CA
Albert             Dorsey                 North Highlands    CA
Willie             Dorton                 Los Angeles        CA
William            Dos Santos Ferreirea   Burlingame         CA
Zena               Doss                   San Francisco      CA
Aproll             Dossman                Sacramento         CA
Artilla            Dotson                 Berkeley           CA
Gylan              Dottin                 Santa Ana          CA
Diana              Douglas                West Sacramento    CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 60 of 301


Joseph             Douglas              Los Angeles        CA
Andrew             Douglas              Sacramento         CA
Howard             Douglas              Hercules           CA
Vitor Ruas         Douglas Ruas         Pacifica           CA
Jennifer           Douglass             Poway              CA
Cory               Dove                 Porterville        CA
Shemeka            Dove                 Elk Grove          CA
Laura              Dow                  San Francisco      CA
Jermaine           Dowdell              Richmond           CA
Parker             Downey               San Jose           CA
Phillip            Downey               Oak View           CA
Monique            Downs                Hawthorne          CA
Laneshia           Downs                Stockton           CA
Stephan            Doyle                Fresno             CA
Lester             Dozier               Fresno             CA
Janice             Dozier               Los Angeles        CA
Sharon             Drake                Los Angeles        CA
Adam               Drake                Laguna Niguel      CA
Tamala             Drake‐ Smith         Berkeley           CA
Anthony            Drapeau              Pomona             CA
Sean               Draper               Modesto            CA
Toni               Draper               Mira Loma          CA
Sherie             Drawn                Sacramento         CA
Brandon            Drayton              Los Angeles        CA
Alexandar          Drob                 Burbank            CA
Ratuponipate       Drodrolagi           Sacramento         CA
Aryc               Drummond             Concord            CA
Stacy              Duarte               Fresno             CA
Juan               Duarte               Ontario            CA
Stacy              Duarte               Sacramento         CA
Jaysfer            Duarte               Modesto            CA
Jonathan           Dubose               San Diego          CA
Chisa              Du'Brey              Lawndale           CA
Cheryl             Ducker               Stockton           CA
Antoinette         Duckett              Palmdale           CA
Johnny             Ducksworth           San Francisco      CA
Tanishya           Dudley               San Jose           CA
Brandon            Duemas               Los Angeles        CA
Charles            Duenes               Cypress            CA
Tom                Duffy                San Francisco      CA
Dashaun            Duffy                San Francisco      CA
Kyle               Dufour               Sacramento         CA
Kyle               Dugan                Richmond           CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 61 of 301


Briana            Duhe                 Millbrae           CA
Charles           Duke                 Highland           CA
Micah             Dulan                Sacramento         CA
Jason             Dulle                Discovery Bay      CA
Tirzah            Dunbar               North Oakland      CA
Debbie            Dunbar               Inglewood          CA
Quatshuana        Dunbar               Los Angeles        CA
Albert            Dunbar               Lathrop            CA
Kevin             Duncan               Compton            CA
Shaun             Duncan               Hayward            CA
Anthony           Duncan               San Francisco      CA
Wilfredo          Dungca               Fairfield          CA
Precious          Dungey               Los Angeles        CA
Kyle              Dunkin               Fairfield          CA
Stephen           Dunlap               Richmond           CA
Gilbert           Dunn                 San Pedro          CA
Royce             Dunn                 Fresno             CA
Gary              Dunn                 San Rafael         CA
John              Dunn                 Sunnyvale          CA
Steven            Dunn‐Beavers         Cerritos           CA
Myeshia           Dunson               Sacramento         CA
Johnielle         Dupart               Los Angeles        CA
Destiny           Duplessis            Fresno             CA
Lashonda          Dupree               Oakland            CA
Tilbert           Duran                Bloomington        CA
Darlene           Duran                Los Angeles        CA
Maria             Duran                Los Banos          CA
Jasson            Duran                Fontana            CA
Guillermo         Duran                Moreno Valley      CA
Leonor            Duran                Los Angeles        CA
Kevin             Durden               Upland             CA
Tyler             Durden               Oakland            CA
Yolanda           Dureelyles           Sacramento         CA
Terry             Duren                Fresno             CA
Gerald            Durham               Inglewood          CA
Terry             Durham               Gardena            CA
Kenneth           Durham Sr            Sacramento         CA
Shane             Durkee               Sherman Oaks       CA
Casmir            Duru                 Oakland            CA
Christie          Dy                   Corona             CA
Kevin             Dyas                 Inglewood          CA
Zeno              Dyer                 Downey             CA
Toure             Eagans               Los Angeles        CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 62 of 301


Marcenus           Earl                 Riverside          CA
Sam                Early                Northridge         CA
Oscar              Easley               Ontario            CA
Janice             Eason                North Highlands    CA
Ronald             East                 Vallejo            CA
Jerry              Eastland             Lodi               CA
Nicole             Easton               San Jose           CA
Raymond            Eaton                Inglewood          CA
Rachel             Echeverria           San Jose           CA
Fernando           Echeverria           West Covina        CA
William            Eckhart              National City      CA
Pamela             Eddins               Los Angeles        CA
Ryan               Edeiros              Fair Oaks          CA
Nathaniel          Eden                 Rodeo              CA
Satrina            Edmerson             Compton            CA
Kevn               Edmond               Hawthorne          CA
Michelle           Edmondson            Manteca            CA
Jose               Edradan              San Mateo          CA
Mohammad           Edris                Sacramento         CA
Johnmelchore       Edrosolo             Pinole             CA
Tahira             Edward               Fresno             CA
Robert             Edward               Milpitas           CA
Jeffrey            Edward Marshall      Vallejo            CA
Velda              Edwards              Oakland            CA
Hakim              Edwards              Lawndale           CA
Douglas            Edwards              Laguna Woods       CA
Celisa             Edwards              Los Angeles        CA
Revena             Edwards              Elk Grove          CA
Niambi             Edwards              Fresno             CA
Justin             Edwards              Sacramento         CA
Chenette           Edwards              Los Angeles        CA
Katrina            Edwards              San Leandro        CA
Rina               Edwards              Fullerton          CA
Vincent            Edwards              Los Angeles        CA
Donald             Edwards              Sacramento         CA
Maron              Edwards              Los Angeles        CA
Bruce              Edwards              Hacienda Heights   CA
Alicia             Egbokhan             Sacramento         CA
Christopher        Eggelston            Los Angeles        CA
Michael            Egurrola             Montebello         CA
Joe                Ehinger              Placentia          CA
Jason              Einboden             Alhambra           CA
Helton             Eirassol             Campbell           CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 63 of 301


Aric                 Eisnberg             Skyforest          CA
Raffee               Ekmekjian            Van Nuys           CA
Nicole               Ekwueme              Bakersfield        CA
Terry                Elbert               East Palo Alto     CA
Dean                 Eldean               Valencia           CA
Janae                Eldridge             Sacramento         CA
Ray                  Eldridge             Concord            CA
Rafeed               Elguhiem             San Francisco      CA
Driss                Elhiba               Santa Clara        CA
Steven               Elias                Walnut Creek       CA
Demetrius            Elkins               Los Angeles        CA
Catrena              Elliot               Daly City          CA
Jamie                Elliott              Union City         CA
Jackie               Elliott              Oakland            CA
Darrick              Ellis                Los Angeles        CA
Sohib                Elmahgub             Vallejo            CA
Mahmoud              Elmashni             Milpitas           CA
Max                  Elmore               Banning            CA
Mohamed              Elnabarawy           Benicia            CA
Amr                  Elsewehy             Laguna Niguel      CA
Karim                Elshourbagy          Los Angeles        CA
Brittany             Elsner               Lakewood           CA
Curtis               Elston               San Francisco      CA
Raed                 Elzebda              Winnetka           CA
Leroy                Elzy                 Stockton           CA
Michaesha            Emerson Anderson     Lancaster          CA
Karl                 Emrich               Pleasanton         CA
Anyumel              Emuge                Reseda             CA
Asotasi              Ene                  Fremont            CA
Lisa                 Englent              Stockton           CA
Jennifer             English              Hercules           CA
Linda                Engquist             San Jose           CA
Dulguun              Enkhtsogoo           Oakland            CA
Inibehe              Eno‐ Adams           Hayward            CA
Del                  Enos                 Stockton           CA
Jose                 Enriquez             Los Angeles        CA
Daniel               Enriquez             Glendale           CA
Rudy                 Enriquez             Arcadia            CA
Luis                 Enriquez             Ontario            CA
Cynthia              Epes                 San Leandro        CA
Roger                Epperson             San Jose           CA
Brian                Epps                 Norwalk            CA
Jamal                Erakat               Castro Valley      CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 64 of 301


Serene               Erby                 Sacramento         CA
Enayatullah          Erfan                Concord            CA
Malik                Erin                 East Palo Alto     CA
William              Ervin I I            Corona             CA
Alex                 Escalante            Hercules           CA
Brendon              Escalona             Stockton           CA
Lashay               Escandon             San Pedro          CA
Carlos               Escarcega            Ontario            CA
David                Escaro               Vallejo            CA
Keith                Escher               Long Beach         CA
Horacio              Escobar              San Francisco      CA
Alan                 Escobar              Fresno             CA
David                Escobar              San Leandro        CA
Jose                 Escobar              San Jose           CA
Roberto              Escobar              Pleasant Hill      CA
Kristina             Escobar              Antioch            CA
Kelin                Escobar              Antioch            CA
Priscilla            Escobar              Los Angeles        CA
Medhanie             Esfamihael           Oakland            CA
Donald               Eskridge             Riverside          CA
Tyone                Esmond               Richmond           CA
Mateo                Esparrago            Benicia            CA
Aldo                 Esparza              Albany             CA
David                Espinal              Daly City          CA
Marcos               Espinal              Hawthorne          CA
Amado                Espino               Carson             CA
Robert               Espino               Irwindale          CA
Carlos               Espinosa             Los Angeles        CA
Elena                Espinoza             Northridge         CA
Carlos               Espinoza             Hollister          CA
Liza                 Espinoza             Merced             CA
Alfredo Felix        Espinoza             Fresno             CA
Richard              Espinoza             La Verne           CA
Silvestre            Espinoza             Healdsburg         CA
Luis                 Espinoza             Mountain View      CA
Kristi               Espinoza             Modesto            CA
Rodolfo              Espinoza             Salinas            CA
Ricky                Espinoza             San Jose           CA
Jesse                Espinoza             Fresno             CA
Oscar                Espiritu             Los Angeles        CA
Gregory              Espy                 Pittsburg          CA
Mikeo                Esqueda              Madera             CA
Veronica             Esquenazi            San Jose           CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 65 of 301


Richard            Esquibel             Stockton           CA
Gracie             Esquivel             Sacramento         CA
Jesus              Esquivel             Corona             CA
Sherry             Esteban              San Diego          CA
Karise             Estell               Oakland            CA
Rebecca            Estensen             Lincoln            CA
David              Estrada              San Jose           CA
Kelvin             Estrada              Tulare             CA
Donald             Estrada              Benicia            CA
Phyllis            Estrada              Fresno             CA
Victoria           Estrada              San Pablo          CA
Arturo             Estrada              Fullerton          CA
Raymond            Estrada              San Jose           CA
Oscar              Estrada Zaldana      Pico Rivera        CA
Maribel            Estupinian           San Francisco      CA
Edgar              Esturban             Los Angeles        CA
Alexander          Esver Jr.            Vallejo            CA
Justin             Etienne              San Jose           CA
Tyrone             Eugene               Oakland            CA
Kelly              Evangelista          Fresno             CA
Teresa             Evans                Van Nuys           CA
Leo                Evans                San Leandro        CA
Carrie             Evans                Oakland            CA
Keenan             Evans                Richmond           CA
Teresa             Evans                Sacramento         CA
Carl               Evans                Los Angeles        CA
Tyrese             Evans                Los Angeles        CA
Shannan            Evans                Sacramento         Ca
Jeffery            Evans                Vallejo            CA
Kim                Evans                Walnut Creek       CA
Gina               Evans‐ Ramirez       Oakland            CA
Zohna              Everett              Stockton           CA
Fredric            Everett              Redondo Beach      CA
Tc                 Everett              San Pablo          CA
Sharonda           Everfield            Oakland            CA
Daniel             Evertsz              American Canyon    CA
Ryan               Ewing                Newport Beach      CA
Christian          Ezar                 Long Beach         CA
Princess           Eze                  North Hollywood    CA
Peter Damian       Ezeoke               Fontana            CA
Agnes              Faafiu               Oakland            CA
Karina             Fabre                Orange             CA
Robert             Facio                San Jose           CA
       Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 66 of 301


Paul            Facio                Selma              CA
Melanie         Fackrell             Antelope           CA
Clarence        Fahie                Lancaster          CA
Fnu             Fahim                Oakland            CA
Farzin          Fahimi               Woodland Hills     CA
Mena            Fahmy                Northridge         CA
Eugene          Fair                 Los Angeles        CA
Pilar           Fairley              Victorville        CA
Leah            Fairley              Emeryville         CA
Corey           Faison               Menifee            CA
Shamika         Faison               Folsom             CA
Pamela          Faith                Vallejo            CA
Fahiem          Faiyaz               Livermore          CA
Renato          Fajardo              San Jose           CA
Pete            Falcon Jr            Clovis             CA
Audrina         Falcone              Inglewood          CA
Doreen          Falle                Long Beach         CA
Carolyn         Falley               Fresno             CA
Donald          Falorio              San Diego          CA
Yasmin          Fang                 Santa Clara        CA
Michael         Fang                 Sunnyvale          CA
Senya           Fania                San Jose           CA
Sharise         Faniel               Palmdale           CA
Abshir          Farah                San Jose           CA
Mohammad        Farhad Jalali        Tracy              CA
Albert          Farhadi              Los Angeles        CA
Fady            Farhat               Hollister          CA
Shanta          Faria De Sa          North Hollywood    CA
Robert          Farias               San Jose           CA
Enrique         Farias               Santa Clara        CA
Glen            Farley               Sacramento         CA
George          Farmer               Los Angeles        CA
Jacob           Farmos               Livermore          CA
Kim             Farrar               Salinas            CA
Jami            Faulk                Tracy              CA
Darby           Faulkner             Costa Mesa         CA
Laura           Favento              Sun Valley         CA
Sean            Fawaz                Huntington Beach   CA
Adam            Fayad                Cerritos           CA
Tibor           Fazekas              Los Angeles        CA
Javed           Fazelyar             Tracy              CA
Adam            Fears                Chowchilla         CA
Brandon         Featherstone         Anaheim            CA
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 67 of 301


Danny                 Fedur                Sacramento         CA
Brenda                Fehlings             Fresno             CA
Mark                  Feigin               Agoura Hills       CA
Lee                   Feijo                Oakley             CA
Ilya                  Feldman              San Mateo          CA
Jesse                 Felix                Coachella          CA
James                 Felix                Sacramento         CA
Nova                  Felix                Antelope           CA
Jon                   Felix                Santa Fe Springs   CA
Miguel                Felix Espinoza       Fresno             CA
Immer                 Felix Espinoza       Fresno             CA
Michael               Fenili               Hollywood          CA
James                 Fennelly             Newark             CA
Rodney                Ferguson             Chino              CA
David                 Ferguson             San Jose           CA
Diana                 Ferguson             Vallejo            CA
Alejandro             Fernandez            Los Angeles        CA
Denice                Fernandez            Vallejo            CA
Rachel                Fernandez            San Jose           CA
Nayely                Fernandez            Norwalk            CA
Ahmad                 Fernandez            Norwalk            CA
Judith                Fernandez            San Jose           CA
Ramon                 Fernandez            San Leandro        CA
Frederick             Fernandez            Daly City          CA
Eliezer               Fernandez            San Lorenzo        CA
Ruben                 Fernandez            Stockton           CA
Guillermo             Fernandez            Alameda            CA
Daniel                Fernandez            Ontario            CA
Ronnie                Fernandez            Tracy              CA
Prospero              Fernando             Fremont            CA
Jaime                 Fernando             El Cerrito         CA
Ryan                  Ferreira             Sunnyvale          CA
Jason                 Ferrell              Escondido          CA
Carlos                Ferrer               Hayward            CA
Madijd                Ferri                Oakland            CA
Tutuila               Fetuu                Antioch            CA
Erik                  Fiallos              Los Angeles        CA
Arthur                Field                Sherman Oaks       CA
Alvin                 Fields               San Pablo          CA
Ola                   Fields               Sacramento         CA
Rick                  Fields               San Francisco      CA
Jacqueline            Fields               San Pablo          CA
Jordan                Fierro               San Francisco      CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 68 of 301


Bryan                Fife                 Sacramento         CA
Earnest              Fife                 Los Angeles        CA
Robert               Figueroa             Sylmar             CA
Maria                Figueroa             Daly City          CA
Roxana               Figueroa             East Palo Alto     CA
Julio                Figueroa             Los Angeles        CA
Santiago             Figueroa Medina      Bakersfield        CA
Kimiya               Files                South Gate         CA
Jesse                Finamore             Los Angeles        CA
Mapuna               Finau                San Mateo          CA
Matthew              Fink                 Anaheim            CA
Rodrick              Finley               Compton            CA
Thomas               Finn                 Orange             CA
Steven               Finnie               Carson             CA
Fabian               Fiorentini           San Francisco      CA
Paul                 Fisher               Fresno             CA
Evan                 Fisher               Manteca            CA
Ronald               Fisher               Long Beach         CA
Irina                Fisherman            Daly City          CA
John                 Fitch                Pleasant Hill      CA
Sydney               Fitz                 Los Angeles        CA
Kaela                Fitzer               Clovis             CA
Marrio               Fitzgerald           Oakland            CA
Lakiya               Fitzpatrick          El Sobrante        CA
Roshell              Flanagan             Vallejo            CA
Tommie               Flanagan             Long Beach         CA
Daniel               Flannery             Citrus Heights     CA
Kelly                Fleenor              Yuba City          CA
Lashone              Fleming              Los Angeles        CA
Aisha                Fleming              San Leandro        CA
Byreesha             Fleming              Oakland            CA
Tiffany              Fleming              Los Angeles        CA
Christeen            Flemons              Sacramento         CA
Steven               Flemons              Sacramento         CA
Keisha               Flemons              Oakland            CA
Sebron               Flenaugh             Fairfield          CA
Lamarr               Flenoury             Marysville         CA
Candie               Fletcher             Richmond           CA
Emmett               Fletcher             Richmond           CA
Thomas               Fletcher             Fresno             CA
Anthony              Fletcher             San Francisco      CA
Jumbe                Fletcher             Los Angeles        CA
Joel                 Fletes               San Francisco      CA
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 69 of 301


Jasmine               Flewellen            Oakland            CA
Kellie                Flippin              Fresno             CA
Antoinette            Flood                San Francisco      CA
Vanessa               Flores               West Sacramento    CA
Pedro                 Flores               Rancho Cordova     CA
Jorge                 Flores               Los Angeles        CA
Enrique               Flores               Sacramento         CA
Rodolfo               Flores               Modesto            CA
Diego                 Flores               Lynwood            CA
Oscar                 Flores               Los Angeles        CA
Robert                Flores               Azusa              CA
Cesar                 Flores               Corona             CA
Jose                  Flores               Glendora           CA
German                Flores               Long Beach         CA
Ivan                  Flores               Bell               CA
Allan                 Flores               North Hills        CA
Louis                 Flores               Fontana            CA
Sofia                 Flores               Richmond           CA
Rafael                Flores               Sunnyvale          CA
James                 Flores               Pomona             CA
Edgar                 Flores               San Francisco      CA
Monica                Flores               Turlock            CA
Ben                   Flores               Visalia            CA
Marvin                Flores               Lynwood            CA
Vincent               Flores               Ventura            CA
Brandon               Flores               Riverside          CA
Sergio                Flores               Los Angeles        CA
Luis                  Flores               Los Angeles        CA
Katherine             Flores Collins       Folsom             CA
Edgar                 Flores Fernandez     Redwood City       CA
Anthony               Flores Rodriguez     San Jose           CA
Dominic               Floresca             Oakley             CA
Jayson                Flory                Citrus Heights     CA
Lelandia              Flowers              Hawthorne          CA
Kevin                 Flowers              Oceanside          CA
Timothy               Flowers              Stockton           CA
Garfield              Flowers              Corona             CA
Dennis                Flowers              Canoga Park        CA
Michael               Flowers              Oakland            CA
Debra                 Flowers              Vallejo            CA
Jesse                 Floyd                Los Angeles        CA
Barbara               Floyd                Hawthorne          CA
Ranchelo              Fojas                Fremont            CA
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 70 of 301


Jacob                 Folmer               Anaheim            CA
Shae                  Fondie               Dana Point         CA
Victor                Fong                 Napa               CA
Jackson               Fong                 Hayward            CA
Carl                  Fontenot             Sacramento         CA
Ramon                 Fontenot             San Francisco      CA
Chun                  Foo                  Concord            CA
Angelique             Forbes               San Francisco      CA
Marguerite            Forbes               Los Angeles        CA
Lorenzo               Ford                 Los Angeles        CA
Sharmellia            Ford                 Los Angeles        CA
Donna                 Ford                 Los Angeles        CA
Anthony               Ford                 Los Angeles        CA
Ernest                Ford                 Sacramento         CA
Tera                  Ford                 Castro Valley      CA
Daniel                Ford                 Fresno             CA
Shirley               Ford                 Oakland            CA
Gordon                Ford                 Foster City        CA
Robert                Forman               Cathedral City     CA
Anthony               Formano              El Segundo         CA
Roxanne               Forrest              Carson             CA
Stephanie             Forrester            Sacramento         CA
John                  Fortenberry          Oakland            CA
Bobby                 Fosha                Los Angeles        CA
Kathyrina             Foster               Antioch            CA
James                 Foster               Campbell           CA
William               Foster               El Cerrito         CA
Joseph                Foster               Sacramento         CA
Theresa               Foster               Oakland            CA
Lewis                 Foster               Los Angeles        CA
Faith                 Foster               Moreno Valley      CA
Reginald              Foster               Los Angeles        CA
Josette               Foster               Novato             CA
Samuel                Foulk                Beaumont           CA
Steven                Fountain             Stockton           CA
Nessia                Fountain             Pomona             CA
Haidee                Foust                Crockett           CA
Daniel                Fowler               Fremont            CA
Carol                 Fowler               Vallejo            CA
Dorothy               Fowler Debose        Sacramento         CA
Stacey                Fowlkes              Stockton           CA
Steven                Fowlkes              San Jose           CA
Garrett               Fox                  Lomita             CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 71 of 301


Elgin                Fox                  Madera                CA
Ben                  Fox                  West Hollywood        CA
Sharon               Fox                  Highland              CA
Daniella             Franca               San Mateo             CA
Robert               Francis              Fresno                CA
Steven               Francis              Stockton              CA
Monique              Francis              Anaheim               CA
Cristian             Franco               Fresno                CA
Maribel              Franco               Salinas               CA
Rafael               Franco               Daly City             CA
Eduardo              Francoia             Los Angeles           CA
Eric                 Francois             Fairfield             CA
Elicia               Frank                Beverly Hills         CA
Euvil                Frank                San Diego             CA
Evan                 Franklin             San Jose              CA
Aiyana               Franklin             Lancaster             CA
Chandra              Franklin             Los Angeles           CA
Randy                Franklin             La Verne              CA
Laura                Franklin             Fresno                CA
Gary                 Franklin             San Ramon             CA
Marcus               Franklin             Oakland               CA
Mauchese             Franklin Jr          San Bernardino        CA
Shellee              Franks               Long Beach            CA
Rodney               Fraszier             Rio Linda             CA
Elmer                Frausto              Santa Clara           CA
Janae                Frazier              Hercules              CA
Gary                 Frazier              Oakland               CA
Stacy                Frazier              Long Beach            CA
Chavonne             Frazier ‐ Boult      Sacramento            CA
Alicia               Fredericks           Inglewood             CA
Olej                 Freedman             South San Francisco   CA
Larry                Freeman              Palmdale              CA
Rick                 Freeman              West Covina           CA
Rotteinia            Freeman              Alameda               CA
Rolanda              Freeman              Los Angeles           CA
Ron                  Freiermuth           Belmont               CA
Shanisse             Frenchwood           Newark                CA
Anthony              Fretty               Daly City             CA
Pamela               Frey                 San Jose              CA
James                Frick                Palo Alto             CA
Tyrone               Friend               Inglewood             CA
Luscious             Frost                Pittsburg             CA
Gregory              Frye                 Sacramento            CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 72 of 301


Mandisa              Frye                 Sacramento          CA
Hai                  Fu                   Los Angeles         Ca
Wilbert              Fuentecilla          San Jose            CA
Romen                Fuentes              Los Angeles         CA
Alejandra            Fuentes              Pinole              CA
Miguel               Fuentes              Sunnyvale           CA
Francisco            Fuerte               Azusa               CA
Derek                Fujitsubo            Clovis              CA
Brandon              Fukushima            San Francisco       CA
Kenneth              Fulbright            Hayward             CA
David                Fuller               Paramount           CA
Roy J                Fuller               Vallejo             CA
Jon                  Fuller               Santa Clara         CA
Darren               Fuller               Pittsburg           CA
Taja                 Fulmore              Compton             CA
Prescott             Fulse                Gardena             CA
Justin               Fultz                Stockton            CA
Decina               Funches              Oakland             CA
Victor               Funez                Los Angeles         CA
Luis                 Funez                San Pablo           CA
Roberto              Funseon              Ontario             CA
Yana                 Fuqua                Suisun City         CA
Daryck               Fuqua                San Francisco       CA
Mark                 Furlani              San Francisco       CA
Joshua               Furtado              Sacramento          CA
Brendon              Fusco                Berkeley            CA
Eric                 Futrell              Frazier Park        CA
Forrest              Fykes                Inglewood           CA
Peter                Gabriel              Martinez            CA
Steve                Gachoka              Pittsburg           CA
Tommy                Gage                 Upland              CA
Angela               Gagon                Vallejo             CA
Cleve                Gaines               Antelope            CA
Andre                Gaines               Vallejo             CA
Ann                  Galadzhyan           Sun Valley          CA
Tamer                Galal                Cupertino           CA
Gabriel              Galando              Los Angeles         CA
Sandra               Galaviz              Lake View Terrace   CA
Sandra               Galeana              Whittier            CA
Matthew              Galeapace            San Francisco       CA
Julio                Galindez             Citrus Heights      CA
Louis                Galindo              Los Angeles         CA
Anthony              Galindo              Los Angeles         CA
              Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 73 of 301


Edgar                  Galindo              Santa Fe Springs   CA
Jose Martin            Gallardo             South Gate         CA
Tara                   Gallardo             Bakersfield        CA
Antonio                Gallardo             La Habra           CA
Armando                Gallardo             Huntington Park    CA
Alondra                Gallegos             Gardena            CA
Gabriel                Galletta             Manteca            CA
Essan                  Galo                 Santa Clara        CA
Saul                   Galvan               Huntington Park    CA
Pablo                  Galvan               Los Angeles        CA
Michael                Galvan               Wildomar           CA
Juan                   Galvez               San Francisco      CA
Leonardo               Galvez               San Bernardino     CA
Kristine               Galvez               San Jose           CA
Henry                  Gambing              San Francisco      CA
Ricky                  Gamble               Sacramento         CA
Maurice                Gamble               Oakland            CA
Levi                   Gamboa               Sacramento         CA
Daniel                 Gamboa               San Francisco      CA
Tamia                  Gambrell             Compton            CA
Marcus                 Gamez                Oakland            CA
Anthony                Gamez                Ontario            CA
Michael                Gammage              Stockton           CA
Ray                    Gammage              Los Angeles        CA
Jacqueen               Gandy                Oakland            CA
Ahmed                  Gaoh                 San Leandro        CA
Erwin                  Garatigue            Anaheim            CA
Latonya                Garbutt              Los Angeles        CA
James                  Garbutt              Los Angeles        CA
Jahaida                Garcia               Norwalk            CA
Sonia                  Garcia               Huntington Park    CA
Nestor                 Garcia               Sacramento         CA
Ignacio                Garcia               South Gate         CA
Maria                  Garcia               El Monte           CA
Kevin                  Garcia               Torrance           CA
Jose A                 Garcia               Hayward            CA
Alfredo                Garcia               North Hollywood    CA
Wilber                 Garcia               San Mateo          CA
Thomas                 Garcia               Lomita             CA
Oscar                  Garcia               Los Angeles        CA
Julio                  Garcia               Norwalk            CA
Alberto                Garcia               San Bernardino     CA
Marina                 Garcia               San Jose           CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 74 of 301


Erika                Garcia               Garden Grove       CA
Daniel               Garcia               Hayward            CA
Monique              Garcia               Oakland            CA
Shansurie            Garcia               Murrieta           CA
Ignacio              Garcia               Santa Rosa         CA
Frank                Garcia               Los Angeles        CA
Keith                Garcia               San Jose           CA
John                 Garcia               Long Beach         CA
Eric                 Garcia               Reedley            CA
Ashley               Garcia               San Diego          CA
Daniel               Garcia               Clovis             CA
Aaron                Garcia               Chino Hills        CA
Anthony              Garcia               La Mesa            CA
Israel               Garcia               Oakland            CA
Ramon                Garcia               Long Beach         CA
Amador               Garcia               San Leandro        CA
Brandon              Garcia               Fowler             CA
Oton                 Garcia               Lynwood            CA
Francisco            Garcia               Fresno             CA
Kris                 Garcia               Stockton           CA
Manuel               Garcia               Union City         CA
Melba                Garcia               Bellflower         CA
Alex                 Garcia               Fresno             CA
German               Garcia               Morgan Hill        CA
Wayne                Garcia               Richmond           CA
Gerardo              Garcia               Fresno             CA
German               Garcia               Los Angeles        CA
Laura                Garcia               Los Angeles        CA
Roger                Garcia               Los Angeles        CA
Sergio               Garcia               Ontario            CA
Jessica              Garcia               La Habra           CA
Vianey               Garcia               Gardena            CA
Omar                 Garcia               Whittier           CA
Bianca               Garcia               Bay Point          CA
Pablo                Garcia               San Jose           CA
Alfonso              Garcia               San Jose           CA
Cesar                Garcia               Hayward            CA
Alfredo              Garcia               San Jose           CA
Michelle             Garcia               San Jose           CA
Andres               Garcia               Hacienda Heights   CA
Sergio               Garcia               San Pedro          CA
Gabriel              Garcia               Paramount          CA
Luis                 Garcia               La Habra           CA
           Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 75 of 301


Darlene             Garcia               Long Beach         CA
Jose De Jesus       Garcia Salazar       Moreno Valley      CA
Laura               Gardenhire           Norco              CA
Mustafa             Gardizi              Pleasant Hill      CA
Larry               Gardner              Long Beach         CA
Darius              Gardner              San Leandro        CA
Merrill             Gardner              Santa Rosa         CA
Aastha              Garg                 Irvine             CA
Laura               Garibay              Turlock            CA
Miguel              Garibay              Concord            CA
Christopher         Garner               Fresno             CA
Cecilia             Garner               Winnetka           CA
Latonya             Garner               Vacaville          CA
Keith               Garner               San Jose           CA
Jason               Garnett              Richmond           CA
Wayne               Garnett              Richmond           CA
Theodore            Garnett              Richmond           CA
Desiree             Garnica              Fresno             CA
Janay               Garrard              San Rafael         CA
Darrius             Garrett              Concord            CA
Dominic             Garrett              Berkeley           CA
Steven              Garrett              Oakland            CA
Arman               Garrett              Concord            CA
Edward              Garrison             Los Angeles        CA
Leah                Garry                Los Angeles        CA
Njeri               Garth                Inglewood          CA
Vanessa             Gary                 Oakland            CA
Sandra              Garza                Fremont            CA
Mathew              Garza                Downey             CA
Israel              Garza                Dinuba             CA
Alfred              Garza                Sacramento         CA
Lesvia              Garza                Fresno             CA
Gabriel             Gasabyan             North Hollywood    CA
Norman              Gaspard              Vallejo            CA
Miguel              Gastinell            Pomona             CA
Rebecca             Gates‐Shortz         Roseville          CA
Phiness             Gatewood             Los Angeles        CA
Jevon               Gatlin               Anaheim            CA
David               Gauci                Daly City          CA
Regis               Gaudrot              Marina Del Rey     CA
Angela              Gause‐Brewster       Rancho Cucamonga   CA
Joseph              Gauthier             Bellflower         CA
Steven              Gay                  Inglewood          CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 76 of 301


Stephen           Geare                Napa               CA
Michael           Gebele               Torrance           CA
Biniyam           Gebreeyosus          Oakland            CA
Yarad             Gebregiorgis         San Francisco      CA
Zemen             Gebremariam          San Francisco      CA
Shishay           Gebreslassie         Santa Clara        CA
Mehrepab          Gebreysus            San Diego          CA
Tammy             Geer                 Manteca            CA
Michael           Gehrett              Lakewood           CA
Mauro             Gelista              Lynwood            CA
Paul              Geluz                Wilmington         CA
Bradley           Gentry               Castro Valley      CA
Gregory           Georgandas           Brentwood          CA
Taylor            George               Murrieta           CA
Roman             George               Pleasant Hill      CA
Monty             George               Folsom             CA
Angelo            George               Salinas            CA
Kenneth           Gerard               Fresno             CA
Keith             Gerhart              Sacramento         CA
Louis             Gernhardt            Walnut Creek       CA
Dennis            Gervacio             Hayward            CA
Donald            Getaw                Los Angeles        CA
Timothy           Geter                San Diego          CA
Banipal           Gevargiz             San Jose           CA
Mohammad          Ghafouriffar         San Jose           CA
Jamshid           Ghahremani           Mission Viejo      CA
Nassar            Ghanam               Oakland            CA
Arman             Ghasemzadeh          San Jose           CA
Arman             Ghevondyan           Glendale           CA
Mohammad          Ghiasi               Sacramento         CA
Sujit             Ghimire              El Sobrante        CA
Aaron             Ghiringhelli         Livermore          CA
Moh Yassen        Ghulam Sakhi         San Francisco      CA
Julio             Giannobile           San Francisco      CA
Joey              Gibbs                Aptos              CA
Ronda             Gibbs                Long Beach         CA
Lynnetta          Gibbs‐Thompson       Oakland            CA
Nahstaskia        Gibson               Los Angeles        CA
Cynthia           Gibson               Santa Rosa         CA
Savanna           Gibson               Bellflower         CA
Nykia             Gibson               Sacramento         CA
Jarah             Gibson               Woodland Hills     CA
Sandeep           Gidda                San Jose           CA
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 77 of 301


Tesha                 Giddens                Los Angeles       CA
Juan                  Gil                    Long Beach        CA
Tywaun                Gilbert                Inglewood         CA
Mark                  Gilbertson             Gardena           CA
Osama                 Gildeh                 Laguna Beach      CA
Daniel                Gildner                Penngrove         CA
Richard               Gill                   Pleasanton        CA
Ratinder              Gill                   Fremont           CA
Dashpinder            Gill                   Fremont           CA
Michael               Gill                   Los Angeles       CA
Jermaine              Gill                   Downey            CA
Helen                 Gill Smith             Pittsburg         CA
Vernon                Gillam                 Pittsburg         CA
Ernest                Gillett                Los Angeles       CA
Xavier                Gillette               Brentwood         CA
David                 Gilliland              Anaheim           CA
Melanie               Gillum                 Richmond          CA
Monica                Gilmer                 Oakland           CA
Keyshon               Gilmer                 Van Nuys          CA
Shaandreia            Gilmore                Sacramento        CA
Sharron               Gilmore                Palmdale          CA
Devonna               Gilmore                Fairfield         CA
Tanisha               Gilmore                San Francisco     CA
Leonard               Gilmore                Sacramento        CA
Vanessa               Giminez                Modesto           CA
Mowafi                Ginawi                 Oakland           CA
Benjamin              Gines                  Montclair         CA
Alessandro            Ginez                  Norwalk           CA
Mary                  Giordano               Clovis            CA
Edgardo               Giovanni Flores Paez   Concord           CA
Donica                Gipson                 Huntington Park   CA
Magdi                 Girgif                 Bellflower        CA
Ramy                  Girgis                 Reseda            CA
Diego                 Giron                  Long Beach        CA
Terrance              Girton                 Oakland           CA
Jasan                 Givens                 Los Angeles       CA
Charles               Glackin                Los Angeles       CA
Robert                Gladden                Lynwood           CA
Laticia               Glenn                  Hesperia          CA
Mia                   Glenn                  Beverly Hills     CA
Sidney                Glick                  Tarzana           CA
Mark                  Glinoga                Los Angeles       CA
Johnny                Glover                 El Cajon          CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 78 of 301


Craig               Glover              San Mateo             CA
Jeanette            Glover              Los Angeles           CA
Aristotle           Go                  South San Francisco   CA
Clay                Go                  San Francisco         CA
Sei                 Goaneh              Hawthorne             CA
Ahlvin              Gochingco           Carson                CA
Christian           Goddard             El Dorado Hills       CA
Isreal              Godinez             Fresno                CA
Irma                Godinez             Canoga Park           CA
Manuel              Godoy               Chino                 CA
Louis               Godoy               Campbell              CA
Mario               Godoy               Hawthorne             CA
Julio               Godoy               Bloomington           CA
Jonathan            Goins               Beaumont              CA
Anthony             Gois                Modesto               CA
Mohamed             Gojali              Garden Grove          CA
Michael             Gokey               Inglewood             CA
Jeffrey             Goldmann            San Clemente          CA
Daniel              Golez               Ontario               CA
Manuel              Gomes               Napa                  CA
Christine           Gomes               Visalia               CA
Michael Alexander   Gomez               La Habra              CA
Lea                 Gomez               Gardena               CA
Steven              Gomez               Whittier              CA
Sabrina             Gomez               Compton               CA
Marco               Gomez               Los Angeles           CA
Ronald              Gomez               La Puente             CA
Luis                Gomez               Sanger                CA
Jaciel              Gomez               Inverness             CA
Raymond             Gomez               Inglewood             CA
Ishmael             Gomez               Stockton              CA
Eloise              Gomez               Anaheim               CA
Jose                Gomez               Corona                CA
Ruben               Gomez               Sylmar                CA
Mirian              Gomez               San Pablo             CA
Judith              Gomez               Riverside             CA
David               Gomez               Fontana               CA
Andrea              Gomez               San Pedro             CA
Victor              Gomez               Union City            CA
Anna                Gomez               San Jose              CA
Samuel              Gomez               South Gate            CA
Angel               Gomez               Los Angeles           CA
Julio               Gomez               Northridge            CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 79 of 301


Michael            Gomez                Pasadena              CA
Monica             Gomez                Los Angeles           CA
Luis               Gomez                Bellflower            CA
Pedro              Gomez Soto           Los Angeles           CA
Vuan               Gomillia             East Palo Alto        CA
John               Gomillion            North Hollywood       CA
Katrina            Gonsalves            Fremont               CA
Omar               Gonzales             Los Angeles           CA
Valentino          Gonzales             Vallejo               CA
Melissa            Gonzales             San Pedro             CA
George             Gonzales             Fresno                CA
Leanna             Gonzales             Reseda                CA
Angel              Gonzales             Sacramento            CA
Donn               Gonzales             Concord               CA
Vincent            Gonzales             Montebello            CA
Carlos             Gonzales             Novato                CA
Michael            Gonzales             Watsonville           CA
Laura              Gonzales             Hacienda Heights      CA
Rachel             Gonzales             Pittsburg             CA
Joe                Gonzales Jr          Hayward               CA
Mariela            Gonzalez             San Ramon             CA
Carlos             Gonzalez             Bakersfield           CA
Lilly              Gonzalez             Panorama City         CA
Angel              Gonzalez             Los Angeles           CA
Claudio            Gonzalez             Santa Cruz            CA
Manuel             Gonzalez             Cudahy                CA
Oscar Miguel       Gonzalez             Daly City             CA
Hector             Gonzalez             Keyes                 CA
Ivan               Gonzalez             El Sobrante           CA
Wendy              Gonzalez             Valley Glen           CA
Andrea             Gonzalez             San Jose              CA
Louie              Gonzalez             Bermuda Dunes         CA
Daniel             Gonzalez             Simi Valley           CA
Miguel             Gonzalez             South San Francisco   CA
Jose               Gonzalez             San Mateo             CA
Sonya              Gonzalez             Visalia               CA
Elizabeth          Gonzalez             Fresno                CA
Alejandro          Gonzalez             Los Angeles           CA
Brandy             Gonzalez             Hollister             CA
Ivan               Gonzalez             Hayward               CA
Jessie             Gonzalez             San Jose              CA
Eric               Gonzalez             Hawthorne             CA
Diego              Gonzalez             Van Nuys              CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 80 of 301


Jose                 Gonzalez             Salinas            CA
Mauricio             Gonzalez             Downey             CA
Jessi                Gonzalez             Los Angeles        CA
Margarita            Gonzalez             Huntington Park    CA
Herberth             Gonzalez             San Pablo          CA
Jose                 Gonzalez             Santa Ana          CA
Gerardo              Gonzalez             Compton            CA
Richard              Gonzalez             Half Moon Bay      CA
Oscar                Gonzalez             Canoga Park        CA
Robert               Gonzalez             Elk Grove          CA
Eric                 Gonzalez             San Carlos         CA
Hector               Gonzalez             Santa Monica       CA
Jorge                Gonzalez             Pacoima            CA
Miguel               Gonzalez             Santa Ana          CA
Miguel               Gonzalez             Palmdale           CA
Shannon              Gonzalez             Hayward            CA
Christian            Gonzalez             Bell               CA
Patricia             Gonzalez De Duran    Cypress            CA
Mauricio             Gonzalez Valois      San Pablo          CA
Felix                Gonzalez‐Vargas      San Jose           CA
Hal                  Gooch                Los Angeles        CA
Chris                Gooch                San Francisco      CA
John                 Gooch                Fresno             CA
William              Good                 Long Beach         CA
Paul                 Goodfader            Vallejo            CA
Bradford             Gooding              Santa Cruz         CA
Quanita              Goodrich             Los Angeles        CA
Garrick              Goodson              Carson             CA
Deja                 Goodwin              Oakland            CA
Samuel               Gorden               Moreno Valley      CA
Michael              Gordon               Sacramento         CA
Michael              Gordon               Vallejo            CA
Danny                Gordon               Fresno             CA
Cameron              Gordon               San Leandro        CA
Lawrence             Gordon               Beverly Hills      CA
Gino                 Gorrichategui        San Rafael         CA
David                Gory                 San Ramon          CA
Rohan                Goslyn               Irvine             CA
Carnell              Goss                 Oakland            CA
Basil                Goss                 Los Angeles        CA
Clifton              Gosse                Oakley             CA
Ignacio              Gottheil             Fullerton          CA
Neven                Gouda                Port Hueneme       CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 81 of 301


Jasper            Gout                 Los Angeles        CA
Renato            Gouveia              Palo Alto          CA
Isabella          Graboski             Daly City          CA
Michael           Grace                Downey             CA
Omar              Gradilla             Whittier           CA
Hector            Granados             Fontana            CA
Edgar             Granados             Fresno             CA
Edgar             Granados             Los Angeles        CA
Andrew            Granados             Garden Grove       CA
Nelson E          Granados Romero      Los Angeles        CA
Tremayne          Granberry            Long Beach         CA
Tania             Grande Ronquillo     Oakland            CA
Charlene          Granderson           Sacramento         CA
Victoria          Granger              San Carlos         CA
Delawrence        Grant                Compton            CA
Khaleb            Grant                Los Angeles        CA
Terry             Grant                Union City         CA
Jeffrey           Grant                Daly City          CA
Alan              Gravenkamp           Lodi               CA
Philip            Graves               Sacramento         CA
Eric              Gray                 Lancaster          CA
Jonnesha          Gray                 Inglewood          CA
Victor            Gray                 Hanford            CA
Robert            Gray                 San Francisco      CA
Henry             Gray                 Union City         CA
William           Gray                 Fullerton          CA
Artondra          Gray                 San Jose           CA
Kennisha          Gray                 Long Beach         CA
Quincy            Gray                 Los Angeles        CA
George            Grays                Gardena            CA
Joquin            Grays                Long Beach         CA
Dwight            Grayson              Hayward            CA
Brianna           Grayson              Oakland            CA
Sergey            Grechko              San Francisco      CA
Chris             Greco                San Francisco      CA
Elijah            Green                Los Angeles        CA
Kimberly          Green                Los Angeles        CA
Tamika            Green                Stockton           CA
Joy               Green                Los Angeles        CA
Kenisa            Green                Antioch            CA
Sherise           Green                Richmond           CA
Shanta            Green                Sacramento         CA
Danyelle          Green                North Hollywood    CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 82 of 301


Leanna               Green                Sacramento         CA
Randall              Green                Santa Fe Springs   CA
Marissa              Green                Sacramento         CA
Kathleen             Green                Stockton           CA
Kiara                Green                Los Angeles        CA
Jeffrey              Green                San Pedro          CA
Cornell              Green                Pittsburg          CA
Simone               Green                Bellflower         CA
Talisah              Green                San Francisco      CA
Shelby               Green                Oakland            CA
Tonya                Green                Vallejo            CA
De‐ Ong              Green                Los Angeles        CA
Marqus               Green                La Puente          CA
Christine            Green                Culver City        CA
Alexandra            Greenberg            Long Beach         CA
Kimberley            Greene               Alameda            CA
Bette                Greene               Huntingtn Bch      CA
Asia                 Greene               Fairfield          CA
Melissa              Greenfield           San Mateo          CA
Teri                 Greenidge            Rocklin            CA
Tiffany              Greenland            Oakland            CA
Mark                 Greenspun            Daly City          CA
Allison              Greer                Lindsay            CA
Tiffany              Gregg                Hawthorne          CA
Mark                 Gregory              Saugus             CA
Rhonda               Gregory              Oakland            CA
Nechelle             Gregory              Vallejo            CA
Davon                Gregory              Los Angeles        CA
Kirnvir              Grewal               Union City         CA
Logan                Grey                 Burbank            CA
William              Grey                 Richmond           CA
Michael              Grey                 Fresno             CA
Ronald               Grey                 Pasadena           CA
Tawnie               Grider               San Jose           CA
Barbara              Grier                San Francisco      CA
Turhone              Griffin              Palmdale           CA
Cleo                 Griffin              Benicia            CA
Mark                 Griffin              Berkeley           CA
Kenneth              Griffin              Castro Valley      CA
Brandon              Griffith             San Leandro        CA
Robb                 Griffith             Santa Clara        CA
William              Griffith             Oakland            CA
Imani                Griffith             Elk Grove          CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 83 of 301


Richard              Grijalva             American Canyon       CA
John                 Grimaldo             Fresno                CA
John                 Grimes               San Pedro             CA
Tanisha              Grimes               Sacramento            CA
Ambraya              Grisby               Stockton              CA
Jerry Patrick        Grisham              Livermore             CA
Raymond              Grissom              Pico Rivera           CA
Don                  Grogans              Oakland               CA
Mia                  Groves               Antioch               CA
Casandra             Groves               Sherman Oaks          CA
Robert               Grubbs               San Francisco         CA
Efren                Guadamud             Larkspur              CA
Jose                 Guadarrama           Bakersfield           CA
Fabian               Guaglianone          La Crescenta          CA
Michael              Guardado             San Jose              CA
Steven               Guardado             La Palma              CA
Mar                  Guarin               Daly City             CA
Zechariah            Guarniere            Vallejo               CA
Ricardo              Guaydacan            Stkn                  CA
Lazare               Gubeladze            San Francisco         CA
Mario                Gudino               Gardena               CA
Anthony              Guerra               San Jose              CA
Joseph               Guerra               San Francisco         CA
Salvador             Guerrero             South San Francisco   CA
Virginia             Guerrero             Los Angeles           CA
Frank Q.             Guerrero             Sacramento            CA
Marelli              Guerrero             Whittier              CA
David                Guerrero             Martinez              CA
Victoria             Guerrero             Huntington Beach      CA
Christopher          Guevara              Canyon Country        CA
Ramon                Guevara              Daly City             CA
Nelson               Guevara Larios       Los Angeles           CA
Yavith               Guevarra             San Pablo             CA
Christian            Guevarra             El Sobrante           CA
Melissa              Guffy                San Diego             CA
Nathan               Guice                Vallejo               CA
Richard              Guild                Temecula              CA
Gersom               Guillem              Vallejo               CA
Roger                Guillen              San Jose              CA
Juan                 Guillen              Bakersfield           CA
David                Guillory             Oakland               CA
Milton               Guinses              Los Angeles           CA
Chris                Gullatt              Compton               CA
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 84 of 301


Michael               Gullatt              Union City         CA
Aaron                 Gulley               Whittier           CA
Tarik                 Gumds                Los Angeles        CA
Antonio               Gunnells             San Francisco      CA
Hongli                Guo                  San Jose           CA
Jones                 Guobadia             Inglewood          CA
Larry                 Gurevitz             Long Beach         CA
Kenneth               Gurriere             San Francisco      CA
Anthony               Gurrola              San Bernardino     CA
Fernie                Gurrola              Fontana            CA
Eric                  Gutierrez            West Point         CA
Rojelio               Gutierrez            San Jose           CA
Jonathan              Gutierrez            Los Angeles        CA
Angelica              Gutierrez            Los Angeles        CA
Jose                  Gutierrez            Buena Park         CA
Robert                Gutierrez            Glendora           CA
Joseph                Gutierrez            Torrance           CA
Gary                  Gutierrez            Sacramento         CA
Edwin                 Gutierrez            San Francisco      CA
Moses                 Gutierrez            Alviso             CA
Jesse                 Gutierrez            San Lorenzo        CA
Victor                Gutierrez            Oakland            CA
Alicia                Gutierrez            Rancho Cucamonga   CA
Miguel                Gutierrez            Los Angeles        CA
Rafael                Gutierrez            Lathrop            CA
Mark                  Gutierrez            Chino              CA
Richard               Gutierrez            Fresno             CA
Sandra                Gutierrez            Los Angeles        CA
Irvin                 Gutierrez            Fullerton          CA
Aila                  Gutierrez            Los Angeles        CA
Israel                Gutierrez            Maywood            CA
Efren                 Gutierrez            San Bernardino     CA
John                  Gutowski             Diamond Bar        CA
Clifford              Guy                  Los Angeles        CA
Tashebia              Guyton               Palmdale           CA
Sonia                 Guzman               La Puente          CA
Jennie                Guzman               Los Angeles        CA
Cecilia De            Guzman               Glendale           CA
Gabriel               Guzman               Downey             CA
Judith                Guzman               San Bernardino     CA
Hanna                 Haas                 North Highlands    CA
Hafizullah            Habibullah           Roseville          CA
Hesam                 Hadaegh              Los Angeles        CA
           Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 85 of 301


Mohammad            Hadi                 Sacramento         CA
Ernest              Hadnot               Hawthorne          CA
Mukhtar             Hafizullah           Mission Viejo      CA
Jamshid             Haidary              San Jose           CA
Ghulam              Haider               Pleasant Hill      CA
Adam                Haido                Hawthorne          CA
Fekade              Haile                Antioch            CA
Dutta               Hailemariam          Gardena            CA
Folaniko            Hailey               Lakewood           CA
Markishia           Haines               Clovis             CA
Grigori             Hakobyan             Glendale           CA
Jeni                Haldeman             Santa Clara        CA
Edna                Hale                 Compton            CA
Lilian              Hale                 Richmond           CA
Susan               Haley                Sonora             CA
Brandi              Haley                Palmdale           CA
Philip Donnie       Hall                 Atwater            CA
Lina                Hall                 Newport Beach      CA
Ajahana             Hall                 Ontario            CA
Paige               Hall                 Sacramento         CA
Gabriel             Hall                 Modesto            CA
Flora               Hall                 Los Angeles        CA
Ralph               Hall                 Corralitos         CA
Joshua              Hall                 Rancho Cucamonga   CA
Nicole              Hall                 Fresno             CA
Shelletha           Hall                 West Sacramento    CA
Roshni              Hall                 Van Nuys           CA
Joseph              Hall                 West Sacramento    CA
Tequila             Hall                 San Francisco      CA
Patricia            Hall                 Oakland            CA
Kamel               Halliche             Oakland            CA
Ibrahim             Hamami               Novato             CA
Eric                Hamilton             Long Beach         CA
Nicholas            Hamilton             Sacramento         CA
Erica               Hamilton             Sacramento         CA
Darrian             Hamilton             Oakland            CA
Donna               Hamilton             San Jose           CA
Amy                 Hamilton             Morgan Hill        CA
Joseph              Hamilton             Inglewood          CA
Dana                Hamilton             Oakland            CA
Bruce               Hamilton             San Carlos         CA
Jamal               Hamilton             Oakland            CA
Tracie              Hamilton             Lancaster          CA
           Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 86 of 301


Shonna              Hamlin               Antioch            CA
Briaun              Hamm                 Clovis             CA
Alan                Hamm                 Los Angeles        CA
Cecil               Hammock Jr.          Palmdale           CA
Zidra               Hammond              Fresno             CA
Kiescha             Hammond              Compton            CA
Psychisa            Hammond              Compton            CA
Felita              Hammond              Gardena            CA
Terrell             Hammond              Lynwood            CA
Louis               Hampton              Folsom             CA
Fahmi               Hamza                Hayward            CA
Turkel              Hamzali              Van Nuys           CA
Samuel              Han                  North Hollywood    CA
Scott               Handel               San Jose           CA
Howard              Handler              Palm Springs       CA
Kachina             Handy                Pittsburg          CA
Harold              Handy                Fresno             CA
Ray                 Haney                Lakewood           CA
Brihana             Hanible              Oakland            CA
Khristian           Hanley               Lomita             CA
Michael             Hanna                Lomita             CA
Larry               Hannah               Sacramento         CA
Michael             Hansen               Cathedral City     CA
Irma Christina      Hanson               Richmond           CA
Shaleena            Harbans              Concord            CA
Micheal             Harbaugh             Turlock            CA
Isiah               Harbor               San Bernardino     CA
Jerald              Harbour              Torrance           CA
Amy                 Harcarik             Porter Ranch       CA
Russell             Hardaway             San Mateo          CA
Thomas              Hardeman             Los Angeles        CA
Erica               Hardesty             Oakland            CA
Antionette          Hardy                Oakland            CA
Curley              Hardy Jr.            Vallejo            CA
Myron               Hare                 Los Angeles        CA
Melissa             Hargrove             Los Angeles        CA
Kenneth             Harley               Long Beach         CA
Lithasha            Harmon               Antelope           CA
Lynn                Harness              Sacramento         CA
Mary                Haro                 Corona             CA
Jonathan            Harper               Compton            CA
Diana Michelle      Harper               Fairfield          CA
Roget               Harper               Moreno Valley      CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 87 of 301


Jackqulyn          Harper               San Jose           CA
Eric               Harper               Oakland            CA
Mohamed            Harrat               Fremont            CA
Kuandra            Harrell              Inglewood          CA
Cornelius          Harrell              Signal Hill        CA
Heleen             Harrington           Redondo Beach      CA
Tammy              Harris               Compton            CA
Chad               Harris               Los Angeles        CA
Andrea             Harris               Los Angeles        CA
Allen              Harris               Los Angeles        CA
Willie             Harris               Vista              CA
John               Harris               Elk Grove          CA
Dekoven            Harris               Sunnyvale          CA
Kisha              Harris               Inglewood          CA
Darrolynn          Harris               Marina             CA
Delmarian          Harris               Sacramento         CA
Jon                Harris               Suisun City        CA
Jamil              Harris               Los Angeles        CA
Tiesia             Harris               Fresno             CA
Jeffery            Harris               Long Beach         CA
Rori               Harris               Los Angeles        CA
Willie             Harris               Union City         CA
Chaunika           Harris               Los Angeles        CA
Amar               Harris               Oakland            CA
Tywana             Harris               Sacramento         CA
Alexa              Harris               San Leandro        CA
Jamal              Harris               Alhambra           CA
Darnella           Harris               Sacramento         CA
Demikia            Harris               Santa Ana          CA
Mark               Harris               Los Angeles        CA
Matthew            Harris               Los Angeles        CA
Dexter             Harris               Hawthorne          CA
Lynette            Harris               Vallejo            CA
Mary Lee           Harris               West Sacramento    CA
Major              Harris               Northridge         CA
Mulbah             Harris               Antioch            CA
Michael Angelo     Harris               Los Angeles        CA
Bobby              Harris               Stockton           CA
Bryant             Harris               San Lorenzo        CA
William            Harris               Hayward            CA
Touissant          Harris               El Sobrante        CA
Kimberly           Harris               Vallejo            CA
Charles            Harris               North Highlands    CA
        Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 88 of 301


Anthony          Harris               Oakland            CA
Mahana           Harris               Hayward            CA
Michael          Harris               Hawaiian Gardens   CA
Shareef          Harris               El Sobrante        CA
Antonio          Harris Jr            Fremont            CA
Ronald           Harrison             Inglewood          CA
Tosha            Harrison             Fresno             CA
Latoya           Harrison             Oakland            CA
Joshua           Harrison             Hawthorne          CA
Felix            Harry                Burlingame         CA
Mechelle         Harston              Fremont            CA
Steven           Hart                 Danville           CA
Michael          Hart                 Seaside            CA
Lawrence         Hart                 Oakland            CA
Shannon          Hartwell             Pittsburg          CA
Rene             Hartwig              San Jose           CA
Yurik            Harutrunian          North Hollywood    CA
Cheryl           Harvey               Lodi               CA
Toi              Harvey               Inglewood          CA
George           Harvey               Bellflower         CA
Jerry            Harvey               Anaheim            CA
Michelle         Harvey               Los Angeles        CA
Cheryl           Harvey               San Jose           CA
Dember           Harvey               Los Angeles        CA
Archie           Harvey               San Jose           CA
Ladiamond        Harvey               San Francisco      CA
Husain           Hasanzada            Fremont            CA
Peter            Hasegawa             Richmond           CA
Said             Hashimi              Fremont            CA
Johnny           Haskins              El cerrito         CA
Paea             Hasoka               San Leandro        CA
Shakideen        Hassan               Oakland            CA
Yazan            Hassan               San Bruno          CA
Behrouz          Hassanzadeh          San Jose           CA
Peter            Hassey               Sacramento         CA
Jordan           Hassim               Beaumont           CA
Mohammed         Hassoun              Clovis             CA
Omar             Hassoun              Clovis             CA
Kiara            Hastings             Los Angeles        CA
David            Hattaway             Stevenson Ranch    CA
Terrence         Hatter               Oakland            CA
Varonica         Hattix               San Jose           CA
Regina           Haugabook            Antioch            CA
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 89 of 301


Deane                 Haught               Sacramento         CA
Albert                Haulcy               Hayward            CA
Peter                 Hauser               Hayward            CA
Dennis                Hawil                San Jose           CA
Mary                  Hawkins              Los Angeles        CA
Phillip               Hawkins              North Hollywood    CA
Vanessa               Hawkins              Los Angeles        CA
Lorenzo               Hawkins              Vallejo            CA
Hudie                 Hawkins Iii          Inglewood          CA
Adam                  Hawkyard             Sanger             CA
Nannette              Hawthorne            Manteca            CA
Tamara                Hawthorne            Union City         CA
John                  Hayes                Sacramento         CA
Allen                 Hayes                Sacramento         CA
Antiwon               Hayes                Long Beach         CA
Lashundria            Hayes                Antioch            CA
Kirby                 Hayes                Long Beach         CA
Clifford              Hayes                Richmond           CA
Brittanie             Hayes                Inglewood          CA
Kenneth               Haynes               Suisun City        CA
Reginald              Haynes               Lakewood           CA
Leticia               Haynes               San Francisco      CA
Nile                  Haynes               Windsor Hills      CA
Janell                Haynie               Rancho Cordova     CA
Miles                 Hays                 Los Angeles        CA
Toussant              Hays                 Los Angeles        CA
Reginald              Hays                 Ontario            CA
Adriana               Hayter               San Francisco      CA
Justin                Hayward              Westminster        CA
Michelle              Hayward              Pomona             CA
Terry                 Haywood              Torrance           CA
Terrence              Haywood              Panorama City      CA
Heather               Hazelton             Yorba Linda        CA
Sayed                 Hazin                West Sacramento    CA
Mary                  Heads                Long Beach         CA
Maximilian            Hearst               San Leandro        CA
Alexandra             Hebert               Oakland            CA
Niccole               Hedgeman             Los Angeles        CA
Sarah                 Hedgpeth             Anaheim            CA
William               Heermance            Los Angeles        CA
Michael               Hehir                Sacramento         CA
Karl                  Heiserman            Granada Hills      CA
Erin                  Heisser              Los Angeles        CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 90 of 301


Kristina             Helferstay           Carson                CA
Joseph               Helms                Van Nuys              CA
Reginald             Helson               Hayward               CA
Jason                Hemmings             Fontana               CA
Deshawn              Henderson            Richmond              CA
Keith                Henderson            Concord               CA
Torrell              Henderson            Richmond              CA
Robert               Henderson            San Francisco         CA
James                Henderson            Sausalito             CA
Akim T.              Henderson            Richmond              CA
Kevin                Henderson            Vallejo               CA
Nakeyia              Henderson            Long Beach            CA
Terrance             Henderson            San Francisco         CA
Gayle                Hendon               San Jose              CA
Alvin W.             Hendon Sr.           Stockton              CA
Sondra               Hendricks            Stockton              CA
Larry                Hendricks            Vallejo               CA
Deandre              Hendrix              Ontario               CA
Charles              Henley               Vallejo               CA
Christina            Henley               Fullerton             CA
Aliyah               Henley               Torrance              CA
Jaime                Henriquez            San Francisco         CA
Nelson               Henriquez            South San Francisco   CA
Mercedes             Henry                San Francisco         CA
Sh'E                 Henry                Sacramento            CA
Donovan              Henry                North Hollywood       CA
Troyreac             Henry                Oakland               CA
Tashika              Henry                Upland                CA
Marc                 Henry                Bellflower            CA
Trevor               Hensley              Costa Mesa            CA
Mahdi                Hentati              San Francisco         CA
Noel                 Herbert              Suisun City           CA
Margie               Heredia              San Jose              CA
Luis                 Heredia              San Jose              CA
Kaley                Hermoso              Fremont               CA
Andrew               Hernandez            Anaheim               CA
Richard              Hernandez            Fresno                CA
Marla                Hernandez            American Canyon       CA
Humberto             Hernandez            Long Beach            CA
Luis                 Hernandez            Eastvale              CA
Joe                  Hernandez            Oakland               CA
Gilbert              Hernandez            Glendora              CA
Rosa                 Hernandez            Venice                CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 91 of 301


Reynabel             Hernandez             Los Angeles       CA
Samuel               Hernandez             Dinuba            CA
Jose                 Hernandez             Daly City         CA
Rigoberto            Hernandez             Tracy             CA
Rudy                 Hernandez             Modesto           CA
Noel                 Hernandez             Los Angeles       CA
Jesus                Hernandez             North Hollywood   CA
Oscar                Hernandez             Garden Grove      CA
Jaime                Hernandez             Fresno            CA
Jordan               Hernandez             Fresno            CA
Jaime                Hernandez             San Jose          CA
Cindy                Hernandez             Fresno            CA
Jose I               Hernandez             Salinas           CA
Bruno                Hernandez             La Puente         CA
John                 Hernandez             Fresno            CA
Miguel               Hernandez             San Jose          CA
Erica                Hernandez             Concord           CA
Alex                 Hernandez             Rohnert Park      CA
Jose                 Hernandez             Lawndale          CA
Kevin                Hernandez             Los Angeles       CA
Omar                 Hernandez             San Jose          CA
Jose                 Hernandez             Los Angeles       CA
Gabriel              Hernandez             Vacaville         CA
William              Hernandez             Montebello        CA
Juan                 Hernandez             San Bernardino    CA
Beatrice             Hernandez             San Francisco     CA
Roberto              Hernandez             Elk Grove         CA
Jose                 Hernandez             Harbor City       CA
Connie               Hernandez             Los Angeles       CA
Michael              Hernandez             Aliso Viejo       CA
Alfredo              Hernandez             Oakland           CA
Eduardo              Hernandez             Los Angeles       CA
Julian               Hernandez             Huntington Park   CA
Ryan                 Hernandez             Mission Viejo     CA
Walter               Hernandez             Los Angeles       CA
Edward               Hernandez             Monterey Park     CA
David                Hernandez             Compton           CA
Kory                 Hernandez             Corona            CA
Roberto              Hernandez             Baldwin Park      CA
Torivio              Hernandez ‐ Serrato   Ontario           CA
Angelina             Hernandez‐ Garcia     Daly City         CA
Gustavo              Hernandez Lara        Hesperia          CA
Angel                Hernandez Larios      Richmond          CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 92 of 301


Jaime                Hernandez Moreno     San Bruno          CA
Abel                 Herndon              Anaheim            CA
David                Herndon              Los Angeles        CA
Regina               Herrera              Vacaville          CA
Frank                Herrera              Livermore          CA
Marcos               Herrera              Richmond           CA
Moises               Herrera              Oakland            CA
Emiliano             Herrera              Sanger             CA
Joe                  Herrera              Reedley            CA
Mario                Herrera              San Pablo          CA
Tommy                Herrera              Sunnyvale          CA
Albert               Herrera              San Bernardino     CA
Debbie               Herrera              Bellflower         CA
Monica               Herring              Bakersfield        CA
Gary                 Herring              Salinas            CA
Blanche              Herron               Downey             CA
Fred                 Herron               Oakland            CA
James J              Hershberger          San Jose           CA
Andrei               Hershel              San Francisco      CA
Dolores              Hesse                Alhambra           CA
Gregory              Hester               La Verne           CA
Jaziah               Hickerson            San Ramon          CA
Quanisha             Hicks                Hemet              CA
Raven                Hicks                Oakland            CA
James                Hicks                Pittsburg          CA
Deion                Higgindotham         Oakland            CA
Mark                 Higgins              Santa Clara        CA
Kayla                Hightower            San Leandro        CA
James                Hightower            San Jacinto        CA
Chris                Higuera              Sherman Oaks       CA
Samih                Hijazin              Covina             CA
Crystal              Hildebrand           Richmond           CA
Claudine             Hileman              Oakland            CA
David                Hill                 Los Angeles        CA
Phylicia             Hill                 Los Angeles        CA
Hasina               Hill                 Sacramento         CA
Magdalena            Hill                 Oakland            CA
Ervin                Hill                 Los Angeles        CA
Willie               Hill                 Vallejo            CA
Michelle             Hill                 San Leandro        CA
Carla                Hill                 San Jose           CA
Omar                 Hill                 Long Beach         CA
Samuel               Hill                 Santa Fe Springs   CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 93 of 301


Pernell              Hill                 Fontana               CA
Ethan                Hill                 Torrence              CA
Samantha             Hill                 Sacramento            CA
Anthony              Hill                 San Jose              CA
Montey               Hill                 Salinas               CA
Marques              Hill                 El Sobrante           CA
Shawntae             Hill                 Los Angeles           CA
Faith                Hill                 Inglewood             CA
Raymond              Hill                 Alameda               CA
Andrew               Hillary              Los Angeles           CA
Randy                Hilliard             Gardena               CA
Gregory              Hillman              Canyon Country        CA
Rachquel             Hills                Stockton              CA
Saif                 Hilou                Granada Hills         CA
Susan                Hilton               Fresno                CA
Charmaine            Hilton               El Cajon              CA
Dava                 Hilton               South Lake Tahoe      CA
Jonathan             Hines                Sacramento            CA
Adrian               Hines                Antioch               CA
Ruth                 Hines                Concord               CA
Richard              Hines                San Pablo             CA
Rhieva               Hines                Berkeley              CA
Timothy              Hinkle               Sacramento            CA
Maria                Hinojosa             Chula Vista           CA
Sinead               Hinson               Rancho Palos Verdes   CA
Ron                  Hinton               Los Angeles           CA
James                Hippler              Torrance              CA
Breezy               Hirschfield          Elk Grove             CA
Brian                Hirsh                Los Angeles           CA
Ron                  Hirshfield           Santa Rosa            CA
Jeremiah             Hodge                San Jose              CA
Sterling             Hodge                San Bernardino        CA
Deon                 Hodge                Pinole                CA
Norma                Hodges               Sacramento            CA
Arnessa              Hodges               San Francisco         CA
Cynthia              Hodges               Los Angeles           CA
Jacob                Hodkinson            Hesperia              CA
Michael              Hoffman              Valencia              CA
Michael              Hoffman              Tracy                 CA
Lindsey              Hogan                Compton               CA
Lester               Hogan                Sacramento            CA
Terry                Hogans               Pomona                CA
Anthony              Holden               Carson                CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 94 of 301


Victoria             Holguin              Bloomington        CA
Gilbert              Holguin              Clovis             CA
Latisha              Holland              Fremont            CA
Elvin                Holland              Fresno             CA
Barbara              Holland              Oakland            CA
Josh                 Hollars              Campbell           CA
Brad                 Hollender            San Diego          CA
Tonya                Holley               Palmdale           CA
Lawrence             Holliday             San Francisco      CA
Brietta              Holliman             Fresno             CA
Patricia             Hollingsworth        Rialto             CA
Tracy                Hollingsworth        Ontario            CA
Kareem               Hollinquest          Sacramento         CA
Katrina              Hollins              Vallejo            CA
Brenda               Hollis               Moreno Valley      CA
Craig                Hollis               Brentwood          CA
Chemika              Hollis               San Francisco      CA
Kyle                 Holloway             Sacramento         CA
Tatiana              Holloway             Oakland            CA
Demarrie             Holloway             Castro Valley      CA
Alicia               Holmes               Pittsburg          CA
Lesily               Holmes               Sacramento         CA
Delandria            Holmes               Los Angeles        CA
Jeffrey              Holmes               Beaumont           CA
Ta‐Leha              Holmes               Rancho Cordova     CA
Donald               Holmes               Rialto             CA
Erenee               Holmes               Oakland            CA
David                Holmes               Fontana            CA
Tasheen              Holmes               Oakland            CA
Crystal              Holmes               Los Angeles        CA
Sirena               Holness‐Amos         Oakley             CA
Bruce                Holway               Visalia            CA
George               Honey                Santa Rosa         CA
David                Hoobler              San Jose           CA
Wilbert              Hood                 Los Angeles        CA
Conner               Hood                 Torrance           CA
Shiloh               Hood                 Pittsburg          CA
Brad                 Hood                 San Rafael         CA
Kimball              Hooker               San Jose           CA
Richard              Hooker               La Mirada          CA
Alexander            Hooks                Los Angeles        CA
Kimberly             Hoover               Morgan Hill        CA
Keren                Hoover               San Carlos         CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 95 of 301


David                Hopkirk              Roseville          CA
Carrie               Hopping              Sacramento         CA
Sokkhar              Hor                  Pomona             CA
David                Horan                San Francisco      CA
Keith                Horton               Pleasanton         CA
Charles              Horton               Carson             CA
Dwayne               Horton               Los Angeles        CA
Cameron              Hoskin               Linda              CA
Gennipher            Hosman               Merced             CA
Peter                Hou                  San Leandro        CA
Patrick              Housley              Sacramento         CA
Stephanie            Houston              Pasadena           CA
Makayla              Houston              Vallejo            CA
Pete                 Hovater              Stockton           CA
Shawn                Hovey                Sacramento         CA
Emmanuel             Howard               Fontana            CA
Derrick              Howard               Hayward            CA
Caprice              Howard               Sacramento         CA
Derrick              Howard               Los Angeles        CA
Glenn                Howard               Seaside            CA
Ronnie               Howard               Ontario            CA
Montae               Howard               Vallejo            CA
Doyle                Howell               Chino              CA
Steve                Howell               Santa Clarita      CA
Paul                 Howell               Oakland            CA
Jason                Howlett              Oakley             CA
Toney                Hoy                  Compton            CA
Jason                Hoy                  La Canada          CA
Valerie              Hoyt                 Paramount          CA
Alfred               Hsia                 Van Nuys           CA
John                 Hsu                  San Jose           CA
Kizuwanda            Hubbard              Richmond           CA
Jason                Hubbert              Stockton           CA
Daniel               Huber                Concord            CA
Charles              Hucks                Hercules           CA
Timmy                Hudson               Berkeley           CA
Erik                 Hudson               Los Angeles        CA
Lisa                 Hudson               Long Beach         CA
Omari                Hudson               Pinole             CA
Brian                Huebner              Burlingame         CA
Maria                Huerta               San Jose           CA
Fernando             Huerta               Los Angeles        CA
Kendrick             Huey                 San Francisco      CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 96 of 301


Jacob              Huey Correa          San Diego             CA
Kathleen           Hufa                 Gold River            CA
Stanley            Huff                 Oakland               CA
Greg               Huffman              Moreno Valley         CA
Ramzi              Hugayees             San Pablo             CA
April              Hughes               Los Angeles           CA
Andre              Hughes               Stockton              CA
William            Hughes               Antioch               CA
Shawn              Hughes               Berkeley              CA
Wendy April        Hughes               Dublin                CA
Julie              Hughes               San Rafael            CA
Richetta           Hughes               Citrus Heights        CA
Chris              Hughes               Fairfield             CA
Jamie              Hughes               Tracy                 CA
Freddie            Huguez               Alhambra              CA
Juan               Huizar               Van Nuys              CA
Hilario            Huizar               Reseda                CA
Katina             Humphrey             Vallejo               CA
Lakiesha           Humphrey             Oakland               CA
Nacoty             Humphries            Los Angeles           CA
Kenneth            Hungerford           Anaheim               CA
Craig              Hunson               San Pablo             CA
Elaine             Hunter               Antioch               CA
Lorelei            Hunter               Riverside             CA
Jonathan           Hunter               San Francisco         CA
Marty              Hunter               Soquel                CA
Jesse              Hunter               Novato                CA
Derek              Hunter               Oakland               CA
Felicia            Hunter               Los Angeles           CA
Yvette             Hunter               Antioch               CA
Carson             Huntley              Seaside               CA
George             Huntley              Pinole                CA
Jonathan           Hurren               Stockton              CA
Jonathan           Hurst                Brea                  CA
William            Hurst                Inglewood             CA
Moises             Hurtado              American Canyon       CA
Carlos             Hurtado              Hawthorne             CA
Sergio             Hurtado              South San Francisco   CA
Christopher        Hurtado              Pico Rivera           CA
Tahir              Hussain              La Mirada             CA
Hassan             Hussain              Yettem                CA
Yasser             Hussein              San Francisco         CA
Jonathan           Hyde                 Torrance              CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 97 of 301


Anthony            Hyden                San Francisco      CA
Christopher        Hylton               Whittier           CA
Oral               Hylton               Carmichael         CA
Alisia             Hysaw                Los Angeles        CA
Abel               Ibarra               Visalia            CA
Gabriel            Ibarra               Clovis             CA
Jessica            Ibarra               Van Nuys           CA
Keila              Ibarra               Los Angeles        CA
Samuel             Ibikunle             Emeryville         CA
Mohammad           Ibrahim              Sacramento         CA
Salley             Ibrahim              Long Beach         CA
Eriri              Ifeanyi              Los Angeles        CA
Sharleen           Ignacio              Oakland            CA
Jesus              Ignacio Nunez        Hayward            CA
Jonathan           Ihejeto              Los Angeles        CA
Tamikka            Ihevba               Lomita             CA
Jonathan           Ikeno                Tulare             CA
Abdessamed         Ikhlelf              Walnut Creek       CA
Arabella           Imbriale             San Jose           CA
Joseph             Imperial             San Jose           CA
Albert             Inaudi               San Francisco      CA
Olu                Inegbeje             Los Angeles        CA
Patricia           Infanti              Diamond Bar        CA
David              Ingles               Carson             CA
Derrick            Ingram               Sacramento         CA
Annie              Iosefa               San Jose           CA
Nickolas           Ippolito             Campbell           CA
Jimmie             Irby                 Gardena            CA
Ali                Irdem                Sacramento         CA
David              Ireland              San Jose           CA
Leonda             Irvin                Beaumont           CA
Chris              Irving               Fairfield          CA
Demetri            Irving               Madera             CA
Emiliano           Isidoro              Los Angeles        CA
Mohammad           Islam                Los Angeles        CA
Hodan              Ismail               Campbell           CA
Gregory            Isom                 Fairfield          CA
Kevon              Isom                 Los Angeles        CA
Remondo            Isom                 Pomona             CA
Lena               Isom‐Brown           Fresno             CA
Shelley            Itelson              San Mateo          CA
Balazs             Ivanfi               Orange             CA
Ivan               Ivanov               Daly City          CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 98 of 301


Charles            Ives                 Walnut Creek       CA
Valentina          Iwuoha               Oakland            CA
Matthew            Izaguirre            Modesto            CA
Boulos             Jaber                San Francisco      CA
Raquel             Jachetta             Elk Grove          CA
Jose               Jacinto              Pacheco            CA
Rachel             Jack                 Compton            CA
Gregory            Jackman              Los Angeles        CA
Victor             Jackson              North Hollywood    CA
Devante            Jackson              San Leandro        CA
Deanne             Jackson              Inglewood          CA
Delvin             Jackson              Los Angeles        CA
Shakara            Jackson              Long Beach         CA
Arthur             Jackson              Los Angeles        CA
Jonathan           Jackson              Corona             CA
Richard            Jackson              Oakland            CA
Katana             Jackson              Los Angeles        CA
Rosalyn            Jackson              Sacramento         CA
Marvin             Jackson              San Jose           CA
Lakeisha           Jackson              Union City         CA
Shari              Jackson              Long Beach         CA
Cassandra          Jackson              Fairfax            CA
Celine             Jackson              Tiburon            CA
Brandon            Jackson              Los Angeles        CA
Juanita            Jackson              Long Beach         CA
Tammy              Jackson              Sacramento         CA
Octavious          Jackson              Oakland            CA
Pearlesha          Jackson              Sacramento         CA
Dennis             Jackson              Inglewood          CA
Eboni              Jackson              Los Angeles        CA
Janice             Jackson              Sacramento         CA
Margaret           Jackson              Sacramento         CA
Vernon             Jackson              Los Angeles        CA
Catherine          Jackson              Pittsburg          CA
Doryen Sayon       Jackson              Los Angeles        CA
Kyle               Jackson              Alameda            CA
Earnest H.         Jackson              Berkeley           CA
Rodney             Jackson              Sacramento         CA
Michael            Jackson              Stockton           CA
Josh               Jackson              Torrance           CA
Valerie            Jackson              Sacramento         CA
James              Jackson              Fresno             CA
Miriam             Jackson              Los Angeles        CA
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 99 of 301


Edward                Jackson              Stockton           CA
Jonathan              Jackson              Glendale           CA
Lawrence              Jackson              Los Angeles        CA
Marlon                Jackson              Inglewood          CA
Lasheta               Jackson              Richmond           CA
Tracy                 Jackson              Los Angeles        CA
Maurice               Jackson              San Francisco      CA
Jerome                Jackson              San Lorenzo        CA
Reginald              Jackson              Hayward            CA
Paulette              Jackson              Hercules           CA
Connie                Jackson              Oakland            CA
Jacqueline            Jackson              Oakley             CA
Jade                  Jackson              Mountain House     CA
Liza                  Jackson              Los Angeles        CA
Jewel                 Jackson              Vallejo            CA
Michele               Jackson              San Jose           CA
Kelly                 Jackson              San Francisco      CA
Terrence              Jackson              Mill Valley        CA
Andre                 Jackson              Hayward            CA
Ardis                 Jackson              Rancho Cucamonga   CA
Jaymes                Jackson              Hawthorne          CA
Andre                 Jackson Sr.          Alameda            CA
Carl                  Jacobs               San Francisco      CA
Maurice               Jacobs               Moreno Valley      CA
Sabrina               Jacskon              Fresno             CA
Jamil                 Jaffer               Carson             CA
Ricardo               Jaime                Corona             CA
Abdirizak             Jama                 San Jose           CA
Imani                 James                Oakland            CA
Ife                   James                Long Beach         CA
Wendell               James                San Francisco      CA
Ayela                 James                Pinole             CA
La Tanya              James                Long Beach         CA
Ronald                James                Oakland            CA
Cassandra             James                Vallejo            CA
Noah                  James                Antioch            CA
Jessie                James                Walnut Creek       CA
Elendu C.             James                Stockton           CA
Cathrine              Jameson              Fresno             CA
Liane                 Jamison              Berkeley           CA
Connie                Jamison              Gardena            CA
Najia                 Jamjoum              Alameda            CA
Jay Woon              Jang                 Los Angeles        CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 100 of 301


Deborah            Janisse              Lancaster           CA
Kenneth            Janke                San Leandro         CA
Malik              Jannah               Oakland             CA
Oscar              Janssen              Reseda              CA
Demetria           January              Fontana             CA
Edward             Jaramillo            Rancho Cucamonga    CA
Nora               Jasinskas            Van Nuys            CA
Ana                Jasso                San Francisco       CA
Ramon              Jaszanovits          San Jose            CA
Christopher        Javier               Fairfield           CA
Romeo              Javier               San Jose            CA
Florentino         Javier               San Jose            CA
Edward             Javier               San Jose            CA
Sean               Jean‐Louis           Hemet               CA
Daniel             Jeffers              Inglewood           CA
Lenard             Jefferson            El Segundo          CA
Janel              Jefferson            North Highlands     CA
Steven             Jefferson            El Sobrante         CA
Kimberly           Jefferson            San Francisco       CA
Kelvin             Jefferson            Fairfield           CA
Stephanie          Jefferson            Victorville         CA
James              Jefferson            Hayward             CA
Charmaine          Jefferson            Stockton            CA
Richard            Jefferson            Fullerton           CA
Robert             Jefferson            Pittsburg           CA
Derrick            Jeffrey              North Highlands     CA
Michael            Jeffreys             Gardena             CA
Mohamed            Jemal                Huntington Beach    CA
Anthony            Jenkins              Los Angeles         CA
Curtis             Jenkins              San Leandro         CA
Asia               Jenkins              El Sobrante         CA
Angelina           Jenkins              Sacramento          CA
Cora               Jenkins              Berkeley            CA
Yolanda            Jenkins              Alhambra            CA
Bernetta           Jenkins ‐ Tucker     Bay Point           CA
Ebony              Jennings             Modesto             CA
Thomas             Jennings             Yorba Linda         CA
Jackmark           Jennings             Fairfield           CA
Kenneth            Jennings             Castro Valley       CA
Richard            Jensen               Capitola            CA
Laurie             Jensen               Merced              CA
Thomas             Jensen Jr.           Millbrae            CA
Victor             Jerez                Santa Maria         CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 101 of 301


Mher                 Jerijian           Glendora            CA
Sparkle              Jernigan           Baypoint            CA
Gina                 Jewell             San Jose            CA
Roshan               Jha                Emeryville          CA
Ravandeep            Jhutty             San Jose            CA
Barry                Jimena             Livermore           CA
Julie                Jimenez            San Francisco       CA
Vincent              Jimenez            Crestline           CA
Jeannette            Jimenez            Fresno              CA
Christian            Jimenez            San Ysidro          CA
Jaime                Jimenez            San Francisco       CA
Edgar                Jimenez            San Jose            CA
Publio               Jimenez            Tracy               CA
Felipe               Jimenez            Pasadena            CA
Lisa                 Jimenez            Gilroy              CA
Alyssa               Jimenez            Whittier            CA
Robert               Jimenez            South Gate          CA
Brian                Jimenez            Los Angeles         CA
Mohammed             Jiwa               Rancho Cucamonga    CA
Hans                 Joachim            Canyon Country      CA
Malik                Jobs               Los Angeles         CA
Ingemar              Jogestedt          Culver City         CA
Shaman               Johal              Livingston          CA
Veronica Rodriguez   John Montoya       San Francisco       CA
Thaydra              Johnese            Stockton            CA
Antoine              Johnson            Hawthorne           CA
Tania                Johnson            Los Angeles         CA
Shanell              Johnson            Richmond            CA
Christopher          Johnson            San Francisco       CA
Tristan              Johnson            Sacramento          CA
James                Johnson            Los Angeles         CA
Paul                 Johnson            Antioch             CA
Joshua               Johnson            Daly City           CA
Joseph               Johnson            Rancho Cordova      CA
Gertrude             Johnson            Los Angeles         CA
Ashanta              Johnson            Carson              CA
Rita                 Johnson            Los Angeles         CA
Rhonda               Johnson            Antioch             CA
Ava                  Johnson            San Bernardino      CA
Theodore             Johnson            Palmdale            CA
Antwon               Johnson            Hawthorne           CA
Charles              Johnson            Fairfield           CA
Brandon              Johnson            Los Angeles         CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 102 of 301


Cherise              Johnson              San Francisco       CA
Eric                 Johnson              Oroville            CA
Michael              Johnson              Los Angeles         CA
Ivan                 Johnson              Merced              CA
Michael              Johnson              West Sacramento     CA
Keith                Johnson              Pittsburg           CA
Brandy               Johnson              Cameron Park        CA
Patrick              Johnson              Vallejo             CA
Lathen               Johnson              Stockton            CA
Patrick              Johnson              Fremont             CA
Effie                Johnson              Sacramento          CA
Algia                Johnson              Irvine              CA
Ebonie               Johnson              North Long Beach    CA
Sean                 Johnson              Oakland             CA
Tammye               Johnson              Hanford             CA
Damien               Johnson              Oakley              CA
Turquoise            Johnson              Stockton            CA
Delma                Johnson              San Leandro         CA
Vernita              Johnson              Bay Point           CA
Monica               Johnson              Modesto             CA
Al‐ Nisa             Johnson              Los Angeles         CA
Mona                 Johnson              El Cerrito          CA
Kandyce              Johnson              Stockton            CA
Glen                 Johnson              Salinas             CA
Damon                Johnson              Lynwood             CA
Earl                 Johnson              Sacramento          CA
Beverly              Johnson              Stockton            CA
Onjanette            Johnson              Vallejo             CA
Tony                 Johnson              Vallejo             CA
Sean                 Johnson              San Leandro         CA
Zarwu                Johnson              Hayward             CA
Anthony              Johnson              Antioch             CA
Antonio              Johnson              Antioch             CA
Thomas C.            Johnson              Union City          CA
Courtney             Johnson              Inglewood           CA
Kevin                Johnson              Victorville         CA
Wesley               Johnson              Oakland             CA
Tyrone               Johnson              Escalon             CA
Jamila               Johnson              Elk Grove           CA
Delia                Johnson              San Leandro         CA
Joshua               Johnson              Oakland             CA
Cameron              Johnson              Vallejo             CA
Gretta               Johnson              Antioch             CA
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 103 of 301


Fredrick              Johnson              Pomona              CA
Leonard               Johnson              Gardena             CA
Colleen               Johnson              Compton             CA
Ashley                Johnson              Rialto              CA
Tomarie               Johnson              Fontana             CA
Battiste              Johnson              Los Angeles         CA
Patricia              Johnson              Los Angeles         CA
Marcus                Johnson              Oakland             CA
Jerae                 Johnson              Vallejo             CA
Lakendra              Johnson              Corona              CA
Phillip               Johnson              Glendale            CA
Myles                 Johnson              San Bernardino      CA
Victor                Johnson              Saugus              CA
Dolly                 Johnson              Los Angeles         CA
Paulette              Johnson              San Francisco       CA
Devonte               Johnson              Chico               CA
Kenneth               Johnson              San Bernardino      CA
Ronald                Johnson              Daly City           CA
Ronald E              Johnson              Vallejo             CA
Imani                 Johnson              San Leandro         CA
Denisha               Johnson              Hayward             CA
Latosha               Johnson              Fairfield           CA
Ricklynn              Johnson              Oakland             CA
Paula                 Johnson              San Francisco       CA
Larhonda              Johnson              Hayward             CA
Quendell              Johnson              Los Angeles         CA
Terry A               Johnson              Los Angeles         CA
Judy                  Johnson              Vallejo             CA
Quintasha             Johnson              Los Angeles         CA
Mikele                Johnson              Paramount           CA
Saida                 Johnson              Inglewood           CA
Barry                 Johnson              Los Angeles         CA
Darryl                Johnson              Bellflower          CA
Franklin              Johnson              East Palo Alto      CA
Kendall               Johnson              Los Angeles         CA
Katrina               Johnson Cason        Sacramento          CA
Anthony R.            Johnston             Torrance State      CA
James                 Johnston             Rancho Dominguez    CA
Claudia               Jolon Chacon         Los Angeles         CA
Wilson                Jones                Vallejo             CA
Arthur                Jones                Wildomar            CA
Tyrone                Jones                Vallejo             CA
Quinton               Jones                Los Angeles         CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 104 of 301


Maximillian        Jones                San Jose            CA
Benjamin           Jones                Compton             CA
Melody             Jones                Elk Grove           CA
Steven             Jones                Antioch             CA
Eddy               Jones                Hercules            CA
Matthew            Jones                Hawthorne           CA
Andrea             Jones                Long Beach          CA
Anitra             Jones                Stockton            CA
Octavia            Jones                Los Angeles         CA
James              Jones                San Francisco       CA
Charles            Jones                Antioch             CA
Christopher        Jones                Ontario             CA
Keith              Jones                Garden Grove        CA
Afrika             Jones                Stockton            CA
Juantine           Jones                Oakland             CA
Kenneth            Jones                Oakland             CA
Ricky              Jones                Altadena            CA
Helen              Jones                Antioch             CA
Robert             Jones                San Diego           CA
Randall            Jones                Elk Grove           CA
Kimberly           Jones                Sacramento          CA
Rhonda             Jones                Oakland             CA
Evans              Jones                Tracy               CA
Pamala             Jones                Stockton            CA
Jelani             Jones                Los Angeles         CA
David              Jones                Stockton            CA
Antony             Jones                Los Angeles         CA
Henry              Jones                Burbank             CA
Gloria             Jones                Los Angeles         CA
Charles            Jones                Compton             CA
Brian Lee          Jones                Long Beach          CA
Robert             Jones                Moreno Valley       CA
Carolyn            Jones                Palmdale            CA
Jennifer           Jones                Rancho Cucamonga    CA
Thessie            Jones                Los Angeles         CA
Quincynthia        Jones                Citrus Heights      CA
Robin              Jones                Los Angeles         CA
Harold             Jones                Sacramento          CA
Idrissa            Jones                Berkeley            CA
Daniel             Jones                Elverta             CA
Crystal            Jones                Santa Monica        CA
Rachelle           Jones                Oakland             CA
Demisha            Jones                Compton             CA
           Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 105 of 301


Michael             Jones                Compton             CA
Diann               Jones                Lancaster           CA
Laree               Jones                Banning             CA
William             Jones                Yucaipa             CA
Marquise            Jones                Sacramento          CA
James               Jones                Sacramento          CA
Alexis              Jones                Alameda             CA
Vickie              Jones                Vallejo             CA
Monique             Jones                Oakland             CA
Ralph               Jones                Sacramento          CA
Eric                Jones                Oakland             CA
Capri               Jones                Paramount           CA
Tyisha              Jones                Los Angeles         CA
Diondre             Jones                North Hollywood     CA
Terri               Jones                Rancho Cucamonga    CA
Maurice             Jones                Pomona              CA
Steven              Jones                Inglewood           CA
Devonne             Jones                Los Angeles         CA
Winchell            Jones                Sacramento          CA
Arlington           Jones Jr.            San Leandro         CA
Kalin               Jones Sr             Sacramento          CA
Kathleen            Jones‐Tucker         Pittsburg           CA
Tyra                Jordan               Oakland             CA
Julian              Jordan               Rialto              CA
Tanecia             Jordan               Sacramento          CA
Anthony             Jordan               San Jose            CA
Tony                Jordan               Sacramento          CA
William             Jordan               Monrovia            CA
Vanessa             Jordan               Lomita              CA
Jamelia             Jordan               Antioch             CA
Rakalla             Jordan               Sacramento          CA
Daniel              Jordan               Sylmar              CA
Tara                Jorgensen            Los Angeles         CA
Fortunato           Jose                 Daly City           CA
Jessica Gordillo    Jose Ventura         San Jose            CA
Jerod               Joseph               Long Beach          CA
Hinry               Joseph               Hacienda Heights    CA
Winston             Joseph               San Francisco       CA
Rosalien            Joseph               Antioch             CA
Jeshurun            Joseph               Los Angeles         CA
Darnell             Joseph               Suisun City         CA
Fanfan              Joseph               Novato              CA
Neico               Joy                  Van Nuys            CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 106 of 301


Jonathan           Juarez               Fresno              CA
Fredy              Juarez               Chino               CA
Jose Adrian        Juarez Jr            Los Angeles         CA
Marcus             Junior               Sacramento          CA
Melissa            Justo                Stockton            CA
Hussein            Kabba                San Diego           CA
Edward             Kabbani              Laguna Niguel       CA
Selemon            Kahasu               Santa Clara         CA
Kendel I.          Kahsu                Oakland             CA
Hamidreza          Kaibollahi           Reseda              CA
Edmond             Kakish               Upland              CA
Alina              Kamae                Irvine              CA
Ahmed              Kamara               Concord             CA
Mosi               Kamau                Oakland             CA
Marcellus          Kane                 Littlerock          CA
Joseph             Kang                 Anaheim             CA
Lucia              Kang                 Rcho Sta Marg       CA
Megan              Kanicsar             Fresno              CA
Andrew             Kanihan              Santa Rosa          CA
Rahul              Kankanala            Fremont             CA
Georges            Kantabadouno         Concord             CA
Nick               Kantar Jr            Citrus Heights      CA
Analicia           Kapellas             Hayward             CA
John               Karam                Burlingame          CA
Abdullah           Karim                San Ramon           CA
Kefentse           Karim                Gardena             CA
Khaled             Karoone              San Francisco       CA
Yolanda            Karoui               Los Angeles         CA
Ehab               Kassab               San Francisco       CA
Shaun              Kasten               Redlands            CA
Royce              Kaufman              Rialto              CA
Zachary            Kaufman              Pleasant Hill       CA
Tony               Kavoosi              San Jose            CA
Dwayne             Kawar                Campbell            CA
Issah              Kawooya              Van Nuys            CA
Kenyatta           Kay                  Berkeley            CA
Sara               Kazazi               San Jose            CA
Sayed Ali Reza     Kazemi               Sacramento          CA
Dharma             Kc                   Alameda             CA
Cynthia            Kearney              San Francisco       CA
Karla              Keasley              San Francisco       CA
Fitsum             Kebede               San Jose            CA
Myisha             Kee                  Hercules            CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 107 of 301


Jason              Keele                Salinas             CA
Richard            Keen                 San Francisco       CA
Tamara             Keene                Stockton            CA
Tiana              Keene                Sacramento          CA
Amy                Kei                  San Francisco       CA
Kristina           Keith                West Covina         CA
Patrick            Keith                San Leandro         CA
Daniel             Kellenbeck           Fairfield           CA
Josue              Kellenberger         Hesperia            CA
Dwayne             Kelley               Hawthorne           CA
Katherine          Kelley               Los Angeles         CA
Tina               Kelley               Modesto             CA
Charles            Kelley               San Francisco       CA
Alonzo             Kelley               Compton             CA
Frank              Kellom Jr            San Francisco       CA
Eric               Kelly                Suisun City         CA
Alisha             Kelly                Kingsburg           CA
Jason              Kelly                San Mateo           CA
Alfred             Kelly                Pleasant Hill       CA
Solomon            Kelly                Los Angeles         CA
Joseph             Kemp                 Compton             CA
Stacy              Kemp                 Berkeley            CA
Bennie             Kemp                 Rio Vista           CA
Latosha            Kenard               Oakland             CA
Richard            Kendall              Vacaville           CA
Lionel             Kendrick Jr.         Los Angeles         CA
Douglas            Kennedy              Tracy               CA
Jamie              Kennedy              Stockton            CA
Jerry              Kennedy              Stockton            CA
Chris              Kennedy              Clovis              CA
Leslie             Kennedy              San Jose            CA
Christy            Kennedy              Sacramento          CA
Melvin             Kenney               North Hills         CA
Joseph             Kenney               San Rafael          CA
Melisha            Kenney               Oakland             CA
Brian              Kennison             Mill Valley         CA
Collin Adam        Kenoly               Milpitas            CA
Eddie              Kent                 Oakland             CA
Marcus             Kent                 San Pedro           CA
Kindal             Kern                 Compton             CA
Melad              Kest                 San Dimas           CA
Anthony            Keung                Fremont             CA
Moho               Khaled               Patterson           CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 108 of 301


Khoeum            Kham                 Long Beach          CA
Shahab            Khan                 Oakland             CA
Nantu             Khan                 Los Angeles         CA
David             Khan                 Lawndale            CA
Bensaba           Khan                 Compton             CA
Rahmat            Khan                 San Leandro         CA
Rahematullah      Khan                 Hayward             CA
Abu               Khan                 Hayward             CA
Hammad            Khan                 Union City          CA
Shabbir           Khan                 Fresno              CA
Khashayar         Khashabizadeh        Woodland Hills      CA
Mustafa           Khesrawi             Fremont             CA
Chantha           Khiev                Oakland             CA
Preuch            Khoeum               Sacramento          CA
Ferydoon          Kholousi             El Cerrito          CA
Hamidullah        Khosty               Sacramento          CA
Jai               Kibble               Hawthorne           CA
Emmanuel          Kibukamusoke         Canoga Park         CA
Gebrehiwot        Kidane               Santa Clara         CA
Felicia           Kidd                 San Bernardino      CA
Harold            Kiel                 Berkeley            CA
Michael           Kigozi               North Hills         CA
Gregory           Kigozi               Northridge          CA
Darrell           Kilgore              Inglewood           CA
Lawrence          Killens              Carson              CA
Joe               Killmaier            San Francisco       CA
Jennifer          Kilson               Long Beach          CA
Jeff              Kilty                Antelope            CA
Kristen           Kim                  San Jose            CA
Vibol             Kim                  Union City          CA
Elliott           Kim                  Los Angeles         CA
Dmitry            Kim                  Sherman Oaks        CA
Samson            Kim                  Rowland Heights     CA
Andrew            Kim                  Buena Park          CA
Michael           Kim                  Los Angeles         CA
Young             Kim                  Santa Maria         CA
Cindy             Kim Hernandez        Fremont             CA
Helena            Kimble               West Covina         CA
Bobby             Kimble               Stevenson Ranch     CA
Michael           Kincade              Clovis              CA
Terrell           Kincade              Costa Mesa          CA
Robby             Kincaid              Concord             CA
Zachary           Kindelberger         Sunnyvale           CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 109 of 301


Vincent           King                 Oakland             CA
Princeton         King                 Stockton            CA
Ezra              King                 Victorville         CA
John              King                 Moreno Valley       CA
Gerald            King                 Gardena             CA
La Shawnda        King                 San Francisco       CA
John              King                 Los Angeles         CA
Vickie            King                 Castro Valley       CA
Kathleen          King                 American Canyon     CA
Karlyn            King                 Los Angeles         CA
Mark              King                 Pacifica            CA
Alvis             King                 Madera              CA
Alnita            King                 Hanford             CA
Cihan             King                 Tracy               CA
Kenneth           King                 Martinez            CA
Leanthony         King                 Vallejo             CA
Micheal           King                 Bakersfield         CA
James             King                 Pinole              CA
Wanzel            King                 Inglewood           CA
Paceta            King                 Los Angeles         CA
Lamond            King Sr.             Richmond            CA
Samuel            Kinsey               Sacramento          CA
Radeepa           Kiribathgala         Reseda              CA
Dustin            Kirkland             Lake Forest         CA
Victoria          Kissel               Carson              CA
Robert            Kitajima             San Jose            CA
Kamure            Kizart               San Pablo           CA
Jeffrey           Kizer                Sacramento          CA
Christian         Klarenbach           Antioch             CA
Matthew           Klasen               Fresno              CA
Matthew           Klein                El Cajon            CA
Brenna            Klink                Los Angeles         CA
Paige             Knight               Modesto             CA
Aisha             Knight               San Francisco       CA
Cecilia           Knott                Downey              CA
Noelle            Knotts               San Francisco       CA
Desiray           Knox                 Sacramento          CA
Damon             Knox                 Anaheim             CA
Teresa            Koch                 Fremont             CA
Johndy            Koeu                 Pittsburg           CA
Yusuf             Kohgadai             Alameda             CA
Ramiz             Kohi                 Pacifica            CA
Adedayo           Kolade               Fresno              CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 110 of 301


Christopher        Kolb                 Los Angeles           CA
Khemarak           Kong                 Long Beach            CA
Manjinder          Kooner               San Jose              CA
Christianne        Kotoff               Emeryville            CA
Avedis             Koumoushyan          Van Nuys              CA
Jeffrey            Koutz                Vacaville             CA
Steve              Kouyoumdjian         Pasadena              CA
Zoran              Kovacevic            Redwood City          CA
Doug               Kovacich             Antioch               CA
Zionne             Kowlessar            Torrance              CA
Modupe             Koyejo               San Leandro           CA
Stefanie           Kral                 Oakland               CA
Andy               Krupinski            San Jose              CA
Nicholas           Krywokulsky          Pittsburg             CA
Kasey              Kuhlmeyer            San Jose              CA
Angela             Kumar                Sacramento            CA
Gurvinder          Kumar                Daly City             CA
Arun               Kumar                South San Francisco   CA
Krisniel           Kumar                Sacramento            CA
Raj                Kumpakha             Daly City             CA
Jennifer           Kupskey              Los Angeles           CA
Michael Charles    Kurth                Rosamond              CA
Amanda             Kusovich             Los Angeles           CA
Ajay               Kuverji              San Jose              CA
Raymond            Kwan                 Richmond              CA
James              Kyle                 Roseville             CA
Iris               La Salle             Vallejo               CA
Tenika             Lacebal              Sacramento            CA
Randale            Lacey                Los Angeles           CA
Anand              Lachman              San Mateo             CA
Ricky              Laco                 San Jose              CA
Pamela             Lacy                 Compton               CA
Dirk               Lacy Sr.             Chico                 CA
John               Laford               Camarillo             CA
Carl               Lagandaon            Vallejo               CA
Ramon              Lagman               Fremont               CA
Alexander          Lainez               Palmdale              CA
Marco              Lainez               Wilmington            CA
Leatrice           Laird                Oakland               CA
Brianne            Laiwa                Sunnyvale             CA
Robirt             Lajeen               Ceres                 CA
Biruk              Lakew                Oakland               CA
Gyan               Lal                  Los Angeles           CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 111 of 301


Binesh            Lalwani              Sun Valley          CA
Siho              Lam                  San Francisco       CA
Eon               Lam                  Fairfield           CA
Sunny             Lam                  Oakland             CA
Ninim             Lama                 San Pablo           CA
William           Lamar                Sherman Oaks        CA
Eva               Lamas                Fresno              CA
Kirkland          Lamb                 Gardena             CA
Richelle          Lambert              Antioch             CA
Rheanell          Lambert              Sacramento          CA
Leah              Lambert              Lakewood            CA
Denita            Lambert              Fremont             CA
Josh              Lampela              Fair Oaks           CA
Sean              Lampley              San Leandro         CA
Steve             Landau               Daly City           CA
Deshaun           Landers              Los Angeles         CA
Quincya           Landingham           Pittsburg           CA
Belouse           Landor               San Bernardino      CA
Amelia            Landreth             Los Angeles         CA
Christine         Lane                 Sunnyvale           CA
Michelle          Lane                 Sacramento          CA
Everett           Lane                 Whittier            CA
Lionel            Lane                 Pacifica            CA
Jason             Lane                 Antioch             CA
Michael           Lang                 Oakland             CA
Jules             Lange                Highland            CA
Sione             Langi                Concord             CA
Zachary           Langlotz             Fairfield           CA
Diana             Langston             Buena Park          CA
Loretta           Langston             Newman              CA
Peter             Lanier               East Palo Alto      CA
Missunique        Lankster             Sacramento          CA
Reginald          Lao                  Long Beach          CA
Victor            Laos                 San Leandro         CA
Mehdi             Laouti               San Francisco       CA
Adriel            Lapena               San Jose            CA
Isagani           Lapena               San Jose            CA
Angel             Lara                 Bakersfield         CA
Michael           Lara                 Los Angeles         CA
Juan              Lara                 San Fernando        CA
Kevin             Lara                 Oakland             CA
Victor            Lara                 Fresno              CA
Juan M            Lara                 North Hollywood     CA
           Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 112 of 301


Arturo              Lara                 Wilmington          CA
Roger               Lara                 Montebello          CA
Alfonso             Lara ‐ Ochoa         Vallejo             CA
Ivan                Lara Nava            Castro Valley       CA
Richard             Lares                Torrance            CA
Carlos              Largaespada          San Francisco       CA
Noel                Largaespada          Albany              CA
Aaron               Largent              Fresno              CA
Raquel              Largo                Chino               CA
Jeese               Larios               Los Angeles         CA
Bobbylee            Larkins              Vallejo             CA
Burnett             Larrimore            Vallejo             CA
Rochelle            Larry                Richmond            CA
Jonathan            Larsen               Tulare              CA
Eric                Lassiter             Torrance            CA
Clarence            Laster               Moreno Valley       CA
Tondraya            Laster               Pasadena            CA
Brien               Laster               Visalia             CA
Jamye               Latham               Torrance            CA
Michael             Lathan               Oakland             CA
John                Latifi               Sacramento          CA
Bashir              Latify               Hayward             CA
Nicholas            Latin                Sacramento          CA
Luis                Latre                Union City          CA
Kumpol              Lattivongskorn       Hayward             CA
Haitelenisia        Latu                 San Bruno           CA
Hansen              Lau                  San Francisco       CA
Khin                Lau                  Garden Grove        CA
Marthalyn           Laulusa              Long Beach          CA
Tatasi              Lauofo               Daly City           CA
Talina              Laury                Long Beach          CA
Eduardo             Laval                San Francisco       CA
Natalie             Laval                San Francisco       CA
Evan                Law                  Laguna Niguel       CA
Janice              Law                  Moreno Valley       CA
Anthony             Lawrence             San Pablo           CA
Ernest              Lawrence             South Lake Tahoe    CA
Chrishawn           Lawrence             Inglewood           CA
Sharawn             Laws                 Fremont             CA
Kirkland            Laws ‐ Carr          Stockton            CA
Aliece              Lawson               Los Angeles         CA
Linnora             Lay                  Fontana             CA
Nadejda             Layne                Castro Valley       CA
           Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 113 of 301


Lee                 Layne                Castro Valley       CA
Alexander           Layog                San Jose            CA
Beninno             Lazaro               San Bruno           CA
John Vincent        Lazaro               Hillsborough        CA
Joseph              Lazos                Downey              CA
Phuc                Le                   Westminster         CA
Jamal               Lea                  Modesto             CA
Bonisha             Lea                  Vallejo             CA
Willie              Leach                Los Angeles         CA
Thomas              Leach                Lathrop             CA
Michael             Leach                Alameda             CA
Ashley              Leahy                Cotati              CA
Francis             Leal                 Hayward             CA
Jose                Leal                 Long Beach          CA
Andres              Leal                 Fontana             CA
George              Leanos               San Jose            CA
Marc                Lear                 Redondo Beach       CA
Rhonda              Leath                Hesperia            CA
Anthony             Leavell Jr           Redlands            CA
Paul                Leblanc              Fairfield           CA
Greg                Lecount              Elk Grove           CA
Mario               Lecue                Hayward             CA
Michael             Ledbetter            Ripon               CA
Natasha             Ledbetter            Canoga Park         CA
Theresa             Ledeatte             Van Nuys            CA
Giovanni            Ledesma              Sacramento          CA
Guadalupe           Ledesma              Fresno              CA
Jose A              Ledesma              Pico Rivera         CA
Martin              Ledezma              Highland            CA
Michael             Ledezma              Livermore           CA
Kelsey              Ledson               Rohnert Park        CA
Geen P              Lee                  San Francisco       CA
Felicia             Lee                  Winnetka            CA
Sean                Lee                  Inglewood           CA
Ardra               Lee                  Los Angeles         CA
Teddy               Lee                  Fontana             CA
Kerry               Lee                  Los Angeles         CA
Michael             Lee                  Hayward             CA
Derrell Jaron       Lee                  Pasadena            CA
Frank               Lee                  Fullerton           CA
David               Lee                  Moreno Valley       CA
Crishon             Lee                  Oakland             CA
Tommy               Lee                  Pacifica            CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 114 of 301


Alfred               Lee                  San Jose            CA
May                  Lee                  Fresno              CA
Dearie               Lee                  Oakland             CA
Grant                Lee                  La Habra            CA
Sung Hoon            Lee                  Los Angeles         CA
Veronica             Lee                  San Francisco       CA
Suavea               Lee                  Oakland             CA
James                Lee                  San Jose            CA
Parry                Lee                  Vallejo             CA
Robert               Lee                  Long Beach          CA
John                 Lee                  Buena Park          CA
Laylay               Lee‐Aquila           San Jose            CA
Lucien               Leech                Fairfield           CA
Chris                Leeson               Roseville           CA
Tommy                Lefort               San Pablo           CA
Ann                  Legaspi              Salinas             CA
Stephen              Lege                 San Rafael          CA
Luis                 Legorreta            San Jose            CA
Lisa                 Lehman Tuck          Fresno              CA
Mark                 Leighton             Napa                CA
Juan                 Leiva                Vallejo             CA
Semi                 Leiwere              Santa Rosa          CA
Gus                  Lejano               Whittier            CA
Pius                 Leke                 Anaheim             CA
Tiffany              Lemas                Vallejo             CA
Iliana               Lemus                Fresno              CA
Martin               Lemus                Lawndale            CA
William              Len                  San Jose            CA
Brandon              Lenhoff              Huntington Beach    CA
Joseph               Lenon                Lakewood            CA
Larry                Lenore               Oakland             CA
Teresa               Leon                 Menifee             CA
Elizabeth            Leon                 Bell Gardens        CA
Thomas               Leon                 Anaheim             CA
Omar                 Leonard              Long Beach          CA
Jerome               Leonard              Hercules            CA
Corey                Leornas              Lathrop             CA
Terrance             Leota                San Leandro         CA
Ericka               Lesley               Los Angeles         CA
Siupeli              Letatau              Oakland             CA
Anastasia            Letson               Mission Viejo       CA
Felix                Leung                Rowland Heights     CA
Nicshae              Leverette            Los Angeles         CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 115 of 301


Yuriy             Levin                Concord             CA
Leilani           Levingston           Elk Grove           CA
George            Levison              Danville            CA
Jacob             Levy                 San Francisco       CA
Brandon           Lewin                Fairfield           CA
Mary              Lewis                Los Angeles         CA
Troy              Lewis                Compton             CA
Otis              Lewis                Los Angeles         CA
Rodriguez         Lewis                San Jose            CA
Riley             Lewis                Fontana             CA
Isiah             Lewis                Fairfield           CA
Narvette  S       Lewis                San Francisco       CA
Laurie            Lewis                San Pablo           CA
Sebastian         Lewis                Los Angeles         CA
Nathan            Lewis                Cerritos            CA
Yvonne            Lewis                West Covina         CA
Aladrian          Lewis                Inglewood           CA
Fonda             Lewis                Sacramento          CA
Anthony           Lewis                Marina              CA
Demetrius         Lewis                Santa Clara         CA
Steven            Lewis                Napa                CA
Everton           Lewis                Fairfield           CA
Deonte            Lewis                Sacramento          CA
Latoya            Lewis                Clovis              CA
Al                Lewis                San Leandro         CA
Robert            Lewis                Fresno              CA
Danitra           Lewis                San Bernardino      CA
Stephanie         Lewis                San Leandro         CA
Capperine         Lewis                Sacramento          CA
Shannon           Lewis                Sacramento          CA
Chanel            Lewis                Carson              CA
Hope              Lewis                Sacramento          CA
Terron            Lewis                Sacramento          CA
Nais              Lewis                Los Angeles         CA
Matthew Ryan      Lewis                Long Beach          CA
Dawn              Lewis                Vallejo             CA
Timothy           Lewis                Sacramento          CA
Anthony           Lewis                Oakland             CA
Cheryl            Lewis                San Jose            CA
Kelley            Lewis                San Francisco       CA
Sonya I           Lewis                Richmond            CA
Leonard           Lewis                Victorville         CA
Jessica           Lewis                Glendale            CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 116 of 301


Franklin          Leyva                Vallejo             CA
Ming              Li                   San Gabriel         CA
Alvin             Li                   Vallejo             CA
Lyndon            Licudine             Burlingame          CA
Matthew           Lieb                 Madera              CA
David             Liebman              San Jose            CA
Theresa           Lietzau              Carson              CA
Lance             Liggett              Antioch             CA
Jonathan          Liggins              Lancaster           CA
Richard           Light                Los Angeles         CA
Veiotis           Ligon                North Hollywood     CA
Jeongmyung        Lim                  San Francisco       CA
Erik              Lima                 Montebello          CA
Ines              Limeta               Cimarron            CA
Lou Carl          Limiac               Cerritos            CA
Limu              Limu                 Vallejo             CA
Jing              Lin                  San Francisco       CA
Wilber            Linares              San Francisco       CA
Christopher       Linares              San Pedro           CA
Edward            Lindberg             San Ramon           CA
Fred              Linder               Bakersfield         CA
Cherish           Lindesay             Norwalk             CA
Ebony             Lindsey              San Jose            CA
Nicole            Lindsey              Carson              CA
Rouzeen           Lindsey              Los Angeles         CA
Symphani          Lindsey              Oakland             CA
Chad              Lining               Murrieta            CA
Brock             Linson               Los Angeles         CA
Anthony           Lipscomb             Modesto             CA
Kolb              Lisa                 Huntington Beach    CA
David             Liss                 San Jose            CA
Jeff              Little               Los Angeles         CA
Jacquelyn         Littlejohn           Los Angeles         CA
Kacper            Litwin               Santa Clara         CA
Elijah            Liu                  San Fernando        CA
Jason             Liu                  Petaluma            CA
Lawrence          Livera               San Leandro         CA
Kamasu            Livingston           Walnut Creek        CA
David             Livingston Sr        Gardena             CA
Esteban           Lizarraga            Clovis              CA
Mary              Lizarraga            North Hills         CA
Cesar             Llamas               San Jose            CA
Charity           Lloyd                Moreno Valley       CA
           Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 117 of 301


Mickey              Lo                   Sacramento            CA
Emilio              Lobato               South San Francisco   CA
Khari               Lobin                Inglewood             CA
Mark                Lobre                San Francisco         CA
Alexis              Locastro             Arleta                CA
Bryant              Locke                North Highlands       CA
Kelly               Lockett              San Jose              CA
Aminn               Lodhia               Hayward               CA
Steven              Loehr                Santa Ana             CA
Vincent             Loeng ‐ Loth         Stockton              CA
Robert              Loera                Whittier              CA
Frank               Logan                Bellflower            CA
Jaeu                Logan                Long Beach            CA
James               Logan                Watsonville           CA
James               Logan                San Jose              CA
Ricky               Logan                Oakland               CA
Sabrina             Logan                Richmond              CA
Ryan                Logan                Sacramento            CA
Wallace             Loggins              San Francisco         CA
Nicasio             Lojo Jr              Burlingame            CA
Cronnica            Lomack               Los Angeles           CA
Knight              Lombardo             Hawthorne             CA
Ernie               Lomelin              Chino                 CA
Maria Victoria      Lomonaco             Buena Park            CA
Lenore              London               Chino                 CA
Sara                Long                 Westminster           CA
Donna               Long                 Los Angeles           CA
Maleka              Long                 Long Beach            CA
Eugennia            Long                 Anaheim               CA
Yolanda             Long                 Los Angeles           CA
Antoinette          Long                 San Jose              CA
Eric                Long                 Oakland               CA
Blake               Longmore             Fresno                CA
Michael             Longoria             Fresno                CA
Gilbert             Longoria             Visalia               CA
Lawrence            Longrus              Vallejo               CA
Kevin               Longstreet           Long Beach            CA
Natoshka            Lonon                Torrance              CA
Shalisa             Loomis               Placentia             CA
Brett               Looney               Palmdale              CA
Artemio             Lopez                San Bruno             CA
Shawne              Lopez                Oakland               CA
Krystal             Lopez                Altadena              CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 118 of 301


Rafael             Lopez                Brentwood           CA
Jessica            Lopez                Fresno              CA
Nicole             Lopez                Commerce            CA
Robert             Lopez                San Pedro           CA
Juan               Lopez                Mira Loma           CA
Selina             Lopez                Victorville         CA
Gabriel            Lopez                Seal Beach          CA
Marvin             Lopez                San Jose            CA
Caridad            Lopez                San Francisco       CA
Jacqueline         Lopez                Bell Gardens        CA
Alfosno            Lopez                Pico Rivera         CA
George Jesus       Lopez                Northridge          CA
Salazar            Lopez                Anaheim             CA
Karina             Lopez                Los Angeles         CA
Marcel             Lopez                Hayward             CA
Miguel             Lopez                Los Angeles         CA
Eduardo A          Lopez                Downey              CA
David              Lopez                Fresno              CA
Gema               Lopez                Los Angeles         CA
German             Lopez                San Diego           CA
Omar               Lopez                Whittier            CA
Carlos             Lopez                Rncho Cordova       CA
Juan               Lopez                Vacaville           CA
Priscilla          Lopez                Selma               CA
Kellim             Lopez                San Francisco       CA
Willy              Lopez                Ontario             CA
Angel              Lopez                Compton             CA
Mario              Lopez                Fresno              CA
Jose               Lopez                Bakersfield         CA
Juvenal            Lopez                El Monte            CA
Dulce              Lopez                Huntington Park     CA
Junior             Lopez                San Francisco       CA
Jesus              Lopez                Sunnyvale           CA
Carlos             Lopez                Patterson           CA
Gloria             Lopez                Hayward             CA
Corina             Lopez                Clovis              CA
Mayra              Lopez                Los Angeles         CA
Miguel             Lopez                Salinas             CA
Fernando           Lopez                Los Angeles         CA
Jayden             Lopez                Panorama City       CA
Ruben              Lopez                Los Angeles         CA
Pedro              Lopez                Menifee             CA
Joanna             Lopez                Santa Ana           CA
           Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 119 of 301


Josette             Lopez                Pico Rivera           CA
Armando             Lopez                Pomona                CA
Jean                Lopez                San Diego             CA
Gerardo             Lopez                Inglewood             CA
Michelle            Lopez                Los Angeles           CA
Gloria              Lopez Rivera         Highland              CA
Va                  Lor                  Fresno                CA
Neil                Lorenzo              San Jose              CA
Jessica             Lorona               Orangevale            CA
Thomas              Louis‐Jean           Richmond              CA
Michael             Louka                Northridge            CA
Vince               Louros               San Pedro             CA
Kenitra             Love                 Oakland               CA
Darren              Lovecchio            Monterey              CA
Donald              Loveland             Vista                 CA
Erika               Lovett               Gardena               CA
Christopher         Low                  Simi Valley           CA
Christina           Lowanga              Los Angeles           CA
Ricky               Lowe                 Sacramento            CA
Antonio             Lowe                 Inglewood             CA
Keyan               Lowe                 Fresno                CA
Qwanisha            Lowe‐Gomez           Stockton              CA
William             Lowell               South San Francisco   CA
Jesus Daniel        Loza                 Menifee               CA
Yvette              Lozano               Tracy                 CA
Armando             Lozano               Fresno                CA
Jose                Lozano               Los Angeles           CA
David               Lozano Diaz          Sepulveda             CA
Rick                Lozoya               Sacramento            CA
Robert              Lua                  Inglewood             CA
David               Luangraj             Oakland               CA
Scott               Lubin                Lakewood              CA
Justin              Lucas                Sanger                CA
Steven              Lucatero             Kingsburg             CA
Jason               Luce                 Walnut Creek          CA
Jesus               Lucero               Los Angeles           CA
Matthew             Lucero               Fresno                CA
Nelson              Lucha                Montebello            CA
Ivilson             Luciano Ll           Oakland               CA
Chris               Lucido               Vallejo               CA
Reginald            Luck                 Los Angeles           CA
Sheila              Luckie               Sacramento            CA
Michael             Luera                Tracy                 CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 120 of 301


Paul               Lugo                 Whittier              CA
Estella            Lugo                 San Bernardino        CA
Jimmy              Lui                  San Francisco         CA
Hugo               Lujan                Alviso                CA
Eva                Lujano               Pittsburg             CA
Ronald             Luk                  Oakland               CA
Brandon            Lumba                La Puente             CA
Lyndol             Lumley               Modesto               CA
Sebastian          Lumsey               Esparto               CA
Dennis             Luna                 Colton                CA
Ebenezer           Luna                 San Francisco         CA
Chris              Luna                 Patterson             CA
Amanda             Luna                 Sacramento            CA
Carlos             Luna                 San Jose              CA
Carlos             Luna                 Fresno                CA
Michael            Luo                  San Francisco         CA
Genesis            Lutu                 Carson                CA
Vincent            Luu                  Hacienda Heights      CA
Diogenes           Luz                  Daly City             CA
Dara               Ly                   Long Beach            CA
Tai                Ly                   San Leandro           CA
David              Ly                   San Francisco         CA
Andre              Ly                   Long Beach            CA
Jason              Lyke                 Sherman Oaks          CA
Douglas            Lyles                Buena Park            CA
Brett              Lyman                San Francisco         CA
Lamont             Lynch                Emeryville            CA
Darryl             Lynch                Dublin                CA
Christopher        Lyon                 Los Angeles           CA
Anton              Lyons                Concord               CA
Wanda              M. Watson            Los Angeles           CA
Maria              Mabanan              San Jose              CA
Rufino             Mabborang I I        Pico Rivera           CA
Vernon             Mabins               Inglewood             CA
Rahman             Mabra                San Francisco         CA
Darnell            Mabrey               San Francisco         CA
Selim              Mabrouk              San Francisco         CA
Johnny             Macadamia            Gardena               CA
Jesani May         Macatbag             San Bruno             CA
Joseph             Macedo               Manteca               CA
Edward             Machado              South San Francisco   CA
Maria              Machain              Fresno                CA
George             Machorro             Anaheim               CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 121 of 301


Irving             Maciaa               San Francisco       CA
Cesar              Macias               Salinas             CA
Nora               Macias               San Jose            CA
Roberto            Macias               Whittier            CA
Nora               Macias               Hollister           CA
Alfredo            Maciel               San Jose            CA
Volner             Mack                 Sacramento          CA
Artelia            Mack                 San Francisco       CA
Timothy            Mack                 Inglewood           CA
Kenya              Mack                 San Francisco       CA
Telease            Mackey               Long Beach          CA
Maria Angelica     Madden               Petaluma            CA
Robert             Madden               Long Beach          CA
Kalifa             Madden               Los Angeles         CA
Racquel            Maddox               Compton             CA
Harry              Madera               Los Angeles         CA
Jerome             Madison              Victorville         CA
Jason              Madison              Oakland             CA
Javier             Madrid               San Jose            CA
Michael            Madrid               Fresno              CA
Jose               Madrid               Fresno              CA
Josue              Madrigal             Lynwood             CA
Jose               Madrigal Cruz        San Jose            CA
Jimmy              Maerina              San Carlos          CA
Chris              Maes                 San Jose            CA
Yvette             Magana               Watsonville         CA
Ana                Magana               Garden Grove        CA
Frank              Magana               Los Angeles         CA
Julius             Magee                Sacramento          CA
Timothy            Magestro             Grover Beach        CA
Patrick            Magrdchian           San Marino          CA
Esther             Mainuu               Hayward             CA
John               Mairs                Menlo Park          CA
Ian                Maissen              Mill Valley         CA
Carol              Malaluan             Pacifica            CA
Livingston         Malcolm              Oakland             CA
Aaron              Maldonado            Ontario             CA
Omar               Maldonado            Van Nuys            CA
Santos             Maldonado            Castro Valley       CA
Mario              Maldonado            Covina              CA
Willy              Maldonado            Lawndale            CA
Shafi              Malikzadah           Fremont             CA
Eugeniu            Maliucov             Sacramento          CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 122 of 301


Camille              Mallari              San Francisco       CA
Anthony              Maloco               Brisbane            CA
Marquise             Malone               Fresno              CA
Latasha              Malone               Pittsburg           CA
Joseph               Man                  San Francisco       CA
Regine               Manabat              Los Angeles         CA
David                Manaoat              Oakley              CA
Mario                Mancera              Palmdale            CA
Dominique            Manchester           San Francisco       CA
Mohamed              Mandour              Daly City           CA
Lengh                Mang                 Oakland             CA
Shir                 Mangal               Sacramento          CA
Arthur               Mangeni              Los Angeles         CA
Thind                Manginger            Santa Clara         CA
Mark                 Mangubat             North Hills         CA
Sanjay               Mani                 Redlands            CA
David                Manikad              Sun Valley          CA
Jesse                Manipol              Stockton            CA
Janay                Manning              Fresno              CA
Dewayne              Manning              Monrovia            CA
Darryl               Manning              San Bernardino      CA
Latonia              Manning              Gardena             CA
Emily                Manotok              Foster City         CA
Gerardo              Manrique‐ Ramirez    San Rafael          CA
Antonio              Manso                San Jose            CA
Melissa              Manson               Carson              CA
Yasser               Mansour              Clovis              CA
Love                 Mansuy               Van Nuys            CA
James                Mantalvanos          Hayward             CA
Cheryl               Manuel               Inglewood           CA
Artur                Manukyan             North Hills         CA
Parsam               Manvelian            North Hills         CA
Lila                 Manyweather          Inglewood           CA
Jeff                 Manzanilla           Livermore           CA
Lawrence             Manzano              Elk Grove           CA
Kevin                Manzilla             Los Angeles         CA
Jimmy                Manzo                Salinas             CA
Sonnia               Manzo                Anaheim             CA
Mario                Manzo                San Pedro           CA
Alejandra            Manzo                Maywood             CA
Nabil                Manzo                Santa Clara         CA
Abdizaz              Mao                  Anaheim             CA
John                 Maokhamphiou         Antelope            CA
           Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 123 of 301


Shane               Mapes                Dixon               CA
Yolanda             Mapp                 Piedmont            CA
William             Mapp                 Oakland             CA
Eddie               Marble               Hercules            CA
Raoni               Marcelino            San Jose            CA
Allana St John      Marcia Chavez        Woodland Hills      CA
Frank               Mardeusz             Tiburon             CA
Maria               Marin                Roseville           CA
Juan Manuel         Marin                Signal Hill         CA
Victor              Marin                Los Angeles         CA
Justin              Marinello            Whittier            CA
Raymon              Marines              Bell Gardens        CA
Eduardo             Mariscal             Chula Vista         CA
Danielle            Mark                 San Francisco       CA
Erika               Marks                Pinole              CA
Robert              Marks                Fair Oaks           CA
Nathan              Marlow               Sacramento          CA
Justin              Maron                Rodeo               CA
Randall             Marquez              Torrance            CA
Armando             Marquez              Riverside           CA
Fernando            Marquez              Bell                CA
Gustavo             Marquez              Gardena             CA
Alfred              Marquez              Fresno              CA
Tony                Marquez              San Fernando        CA
Gabriela            Marquez              Downey              CA
Michael             Marquez              Gardena             CA
Nathan              Marquez              Hayward             CA
Albert              Marquez              Fullerton           CA
Ruben               Marquina             Compton             CA
Merisa              Marrero              San Jose            CA
Tasha               Marriott             Sacramento          CA
Tim                 Marrufo              Fremont             CA
Lonnie              Marsh                Los Angeles         CA
David               Marshall             North Highlands     CA
John                Marshall             Antioch             CA
Jason               Marshall             Lakewood            CA
Samuel              Marshall             Hayward             CA
Jovonah             Marshall             Los Angeles         CA
James               Marshall             San Francisco       CA
Paul                Marshall             San Dimas           CA
William             Marshall             San Francisco       CA
Amy F               Marshall             San Leandro         CA
Bryan               Marshall             Inglewood           CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 124 of 301


Nestor             Martija              Union City          CA
William            Martin               Santa Cruz          CA
Michael            Martin               Downey              CA
Andre              Martin               Lancaster           CA
Maurice            Martin               Los Angeles         CA
Rodney             Martin               Fresno              CA
Kia                Martin               Fairfield           CA
Hector             Martin               Inglewood           CA
Michael            Martin               Oakland             CA
Dontae             Martin               Gardena             CA
Isaac Paul         Martin               San Jose            CA
Debra              Martin               Victorville         CA
Matthew            Martin               Santa Rosa          CA
Billy              Martin               Antioch             CA
Nicholas           Martin               Rialto              CA
David              Martin               Lake Arrowhead      CA
Lee                Martin               Laguna Hills        CA
Irma Street        Martin               Antioch             CA
Anna               Martin               Richmond            CA
Freddie            Martin Sr.           Bakersfield         CA
Steven             Martinez             San Francisco       CA
Hector             Martinez             Montclair           CA
Jonathan           Martinez             La Puente           CA
Joaquin            Martinez             Visalia             CA
Roberto            Martinez             Redwood City        CA
Diana              Martinez             Concord             CA
Ninoska            Martinez             Richmond            CA
Octavio            Martinez             Whittier            CA
Marco              Martinez             San Pablo           CA
Kevin              Martinez             San Mateo           CA
Tino               Martinez             Santa Rosa          CA
Bennerita          Martinez             Hayward             CA
Matthew            Martinez             San Jose            CA
Ben                Martinez             San Mateo           CA
Frank              Martinez             Antelope            CA
Ronald             Martinez             San Carlos          CA
Guadalupe          Martinez             Garden Grove        CA
Henry              Martinez             Salinas             CA
Perry              Martinez             Redwood City        CA
Adrian             Martinez             East Los Angeles    CA
Leticia            Martinez             Chatsworth          CA
Yolanda            Martinez             Chino               CA
Anthony            Martinez             Galt                CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 125 of 301


Jorge              Martinez             Pleasant Hill         CA
Vinicio Omar       Martinez             Montebello            CA
Domingo            Martinez             Sacramento            CA
Reynaldo           Martinez             Richmond              CA
Caroline           Martinez             Whittier              CA
Margaret           Martinez             Fresno                CA
Oscar              Martinez             Los Angeles           CA
Herman             Martinez             Huntington Park       CA
Laura              Martinez             Manteca               CA
German             Martinez             San Francisco         CA
Raquel             Martinez             Manteca               CA
Alejandro          Martinez             Milpitas              CA
Ernest             Martinez             Los Angeles           CA
Gilbert            Martinez             Vallejo               CA
Arturo             Martinez             Fremont               CA
Michael            Martinez             Chino                 CA
Madelyn            Martinez             Baldwin Park          CA
Blanca             Martinez             Pomona                CA
Carlos             Martinez             Gilroy                CA
Oscar              Martinez             Anaheim               CA
Cecilia            Martinez             Sylmar                CA
Maria              Martinez             Pittsburg             CA
Frank              Martinez             Wilmington            CA
Eduardo            Martinez             Downey                CA
Regina             Martinez             Oakland               CA
Alexander          Martinez             Covina                CA
Alejandro          Martinez             Downey                CA
Miguel             Martinez             Azusa                 CA
Chante             Martinez             North Hollywood       CA
Hector             Martinez             Whittier              CA
Juan               Martinez             Los Angeles           CA
Jesus              Martinez             Montebello            CA
Antonio            Martinez             Los Angeles           CA
Carlos             Martinez             North Hollywood       CA
Pedro              Martinez             Lynwood               CA
Nataya             Martinez             Lakewood              CA
Josejuan           Martinez Duena       Oakland               CA
Juan               Martinez Jr          Modesto               CA
Jorge              Martinez Jr.         Palmdale              CA
Cecilia            Martinez‐Moore       Bakersfield           CA
Georgette          Martins              Los Angeles           CA
Evaldo             Martins Jr.          South San Francisco   CA
Willian            Martir               Redwood City          CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 126 of 301


Arutyun             Martirosyan           North Hollywood     CA
Andrew              Marty                 Sacramento          CA
Miranda             Maruri                San Francisco       CA
Karen               Mascarenhas Santana   Pleasanton          CA
Joseph              Mascorro              La Puente           CA
Nathan              Masih                 San Leandro         CA
Nemia               Masina                San Francisco       CA
Grantray‐Grantral   Mask Sr               Sacramento          CA
Rita                Mason                 Oakland             CA
Garry               Mason                 Richmond            CA
Raymahn             Mason                 Fairfield           CA
Tashiana            Mason                 El Sobrante         CA
Latonia             Mason                 El Sobrante         CA
Edward James        Mason                 San Francisco       CA
Kimberly            Mason                 Sacramento          CA
Chuanda             Mason                 Van Nuys            CA
Mohammad            Masoud                Pittsburg           CA
Sara                Massengale            Orangevale          CA
Theatis             Massengale            Capistrano Beach    CA
Scott               Massey                San Jose            CA
Raymond             Masten                Ione                CA
Dominic             Mastrangleo           Los Angeles         CA
George              Mastrogeorgiou        Hollywood           CA
Fred                Mata                  San Jose            CA
Janet               Mata                  Lake View Terrace   CA
Michael             Mata                  Los Angeles         CA
David               Matevosyan            Palo Alto           CA
Antoine             Mather                Oakland             CA
Arron               Mathews               Oakland             CA
Reginald            Mathies               Los Angeles         CA
Paul                Mathis                San Jose            CA
Kevin               Matias                Arcadia             CA
Mario               Matthews              Los Angeles         CA
Michael             Matthews              La Palma            CA
Iyanna              Matthews              Los Angeles         CA
Kamau               Maurice               Rncho Cordova       CA
Sean                Maxemin               Bakersfield         CA
Maurice L.          Maxwell               Inglewood           CA
Tanjanique          Maxwell               Fresno              CA
Dwight              Maxwell               Los Angeles         CA
Tony                Maxwell               Hawaiian Gardens    CA
Christan            Maxwell               San Jose            CA
Rohullah            Mayar                 Sacramento          CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 127 of 301


Sean                 Mayberry             Oakland               CA
Emanuele             Mayer                San Jose              CA
Manuel               Mayes                San Leandro           CA
Janet                Mayfield             Moreno Valley         CA
Kendrick             Mayfield             Stockton              CA
Chandra              Mayfield             Sacramento            CA
Raphael              Mayieka              San Jose              CA
Amiel                Mayo                 Sacramento            CA
Oscar                Mayo                 San Diego             CA
Paolo                Mazza                Millbrae              CA
Kyanna               Mbah                 Stockton              CA
Nakisha              Mc Cadney            Los Angeles           CA
Carol                Mc Crary             Daly City             CA
Mackie               Mc Duffy             Oakland               CA
Dwaine               Mc Fadden            Antioch               CA
Richard              Mc Gee               South San Francisco   CA
Tyrone               Mc Kinnon            Vallejo               CA
Shawntail            Mc Laurin            Compton               CA
Kyle                 Mc Nair ‐ Robinson   Ontario               CA
Daryl                Mc Near              San Diego             CA
Robert               Mcabee               Los Angeles           CA
Latoya               Mcadoo               Pasadena              CA
Ehan                 Mcalister            Sacramento            CA
Sultan               Mcbride              Fremont               CA
Marvis               Mcbride              Oakley                CA
Tanisha              Mcbride              Hawthorne             CA
Glen                 Mcbride              Los Angeles           CA
Brittany             Mccann               Sausalito             CA
Michael              Mccann               Frazier Park          CA
Patrick              Mccarthy             Covina                CA
Arthur               Mcchristian          Hayward               CA
Amber                Mcclain              Stockton              CA
Sheena               Mcclain              San Francisco         CA
Stephanie            Mcclain              North Highlands       CA
Shana                Mcclanahan           San Francisco         CA
Joseph               Mcclary              Los Angeles           CA
Michael              Mccleary             San Jose              CA
Joseph               Mcclendon            Vallejo               CA
James                Mcclinton            Riverside             CA
Sean                 McClinton            Norco                 CA
Robin                Mcclurkin            San Jose              CA
Cindy                Mccoleman            Pomona                CA
Jennifer             Mcconnell            Fresno                CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 128 of 301


Emanuel           Mccorvey             Fresno              CA
Karletha          Mccowan              Vallejo             CA
David             Mccoy                Hayward             CA
Angela            Mccoy                Vallejo             CA
Jazzalon          Mccoy                Fresno              CA
Rashad            Mccoy                Pomona              CA
Jermaine          Mccoy                Hawthorne           CA
Franklin          Mccoy Iii            San Francisco       CA
Annette           Mccray               Del Rey Oaks        CA
Kristopher        Mccray               Vallejo             CA
Phillip           Mccree               Pittsburg           CA
Darron            Mcculler             San Jose            CA
Collins           Mcculley             Sunol               CA
Keith             Mccullom             Vallejo             CA
Kimuel            Mccullough           Northridge          CA
Danian            Mccully              Inglewood           CA
Erick             Mcdaniel             Antioch             CA
Lynn              Mcdaniel             Richmond            CA
David             Mcdaniels            Suisun City         CA
Seamus            Mcdonagh             San Francisco       CA
Bryon             Mcdonald             Santa Rosa          CA
Ruby              Mcdonald             Visalia             CA
Raymond           McDonald             Bakersfield         CA
Johnte            Mcdowell             Suisun City         CA
Jeff              Mcdowell             Reseda              CA
Eric              Mcdowell             Inglewood           CA
Nickie            Mceachin             Rancho Cordova      CA
Kevin             Mcelrath             Los Angeles         CA
Reginald          Mcelroy              Compton             CA
Ronnie            Mcelroy              Madera              CA
Crysanthamise     Mcelwee              Moreno Valley       CA
Keith             Mcfarland            Roseville           CA
Dannie Ray        McFrazier            Inglewood           CA
Albert            Mcgarrity Iii        Wildomar            CA
Rometra           Mcgary               Fairfield           CA
Bobby             Mcgaughey            Los Angeles         CA
Louis             Mcgaughy             Fairfield           CA
Karen             Mcgee                Compton             CA
Lance             Mcgee                Compton             CA
Rodney            Mcgee                San Pablo           CA
Ronrico           Mcgehee              Fresno              CA
Clarence          Mcghee               Vallejo             CA
Dedrick           Mcghee               Sacramento          CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 129 of 301


Vontrice           Mcginnis             San Francisco       CA
Robert             Mcglothern           Moreno Valley       CA
Sharon             Mcgowan              San Jose            CA
Martin             Mcgrath              Berkeley            CA
Robert             Mcgruder             Los Angeles         CA
Vernon             Mchenry              San Pedro           CA
Winston            Mcintosh             Hawthorne           CA
Aaron              Mcintyre             North Hills         CA
Lori               Mcintyre             Modesto             CA
Temeka             Mckenith             Los Angeles         CA
Ryan               Mckinney             Los Angeles         CA
Tiesha             Mckinnis             Palmdale            CA
Robert             Mckinzy              San Lorenzo         CA
John               Mcknight             Bellflower          CA
Esau               Mcknight Jr.         Canyon Country      CA
Carla              Mclaurin             San Jose            CA
Daniel             Mclorin              Oakland             CA
Christopher        Mcmahon              San Francisco       CA
Andre              Mcmahon              Clovis              CA
Teri               Mcmichael            Fresno              CA
Hayes              Mcmillan             Moreno Valley       CA
Ladonna            Mcmillan             Los Angeles         CA
Jermaine           Mcmillan             Los Angeles         CA
Taquesha           Mcmillan             Los Angeles         CA
Deshon             Mcmillan             Fresno              CA
Jahlin             Mcmillan             Fallbrook           CA
Shantel            Mcmillian‐Glass      Bellflower          CA
Taylor             Mcminn               Sacramento          CA
Quindell           Mcmullen             San Jose            CA
Matthew            Mcmurray             North Hollywood     CA
Coshia             Mcnair               Buena Park          CA
Sean               Mcnair               Los Angeles         CA
Raymonde           Mcnally              Folsom              CA
Nick               Mcnally              Los Angeles         CA
Michael            McNamara             Irvine              Ca
Paula              Mcneal               Rancho Cordova      CA
Kenneth            Mcneal               North Hollywood     CA
Marc               Mcpherson            Richmond            CA
Doug               Mcpherson            Fullerton           CA
Fred               Mcquater             Los Angeles         CA
Lester             Mcquillon            Sacramento          CA
Roshawnda          Mcrae                Corcoran            CA
Nikisha            Mcroyal              Compton             CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 130 of 301


Myisha              Mcswine             Redlands            CA
Faneyce             Mcwhinnie           Lakewood            CA
Marc                Mcwilliams          North Hollywood     CA
Brian               Mcwilliams          San Pablo           CA
Marsha              Meadors             Antioch             CA
Sharon              Meadows             Bay Point           CA
Lacreshia           Meadows             Los Angeles         CA
Omar                Medarno             Los Angeles         CA
Ian                 Medcalf             Clovis              CA
Wayne               Medeiros            Antioch             CA
Daniel              Medina              Tollhouse           CA
Juan                Medina              Paramount           CA
Myra                Medina              Sanger              CA
Michael             Medina              Commerce            CA
Alicia              Medina              Sausalito           CA
Jennifer            Medinas             Fairfield           CA
Bill                Medrano             Burbank             CA
Juan                Medrano             Valley Village      CA
Shainysse           Meekins‐Bolden      El Segundo          CA
Lawrence            Meeks               San Jose            CA
Michael             Megliorino          Sacramento          CA
Shant               Meguerditchian      Northridge          CA
Manish              Mehra               Newhall             CA
Pedro               Mejia               Los Angeles         CA
Margaret            Mejia               Fowler              CA
David               Mejia               Fowler              CA
Luis                Mejia               Los Angeles         CA
Byron               Mejia               San Francisco       CA
Mario               Mejia Tapia         Riverside           CA
Dana                Melanson            Knightsen           CA
Itagia              Meleah              San Jose            CA
Cristie             Melendez            Hayward             CA
Destiny             Melendez            Fresno              CA
Rodrigo             Melendrez           San Bruno           CA
Juan                Melendrez           Alhambra            CA
Saghatel            Melkumyan           Sun Valley          CA
Francisco Rodrigo   Mena Zapata         Vallejo             CA
Jody                Mena‐Ancheta        Fresno              CA
Shonam              Menchue             Modesto             CA
Christian           Mendes              Lancaster           CA
Dana                Mendes              San Ramon           CA
Weslley             Mendes Teodoro      San Bruno           CA
Brandon             Mendez              Anaheim             CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 131 of 301


Gregorio           Mendez               Los Angeles           CA
Steven             Mendez               Chino Hills           CA
Tara               Mendez               Hayward               CA
Alfredo            Mendez               Sacramento            CA
Andrew             Mendez               Los Angeles           CA
Blanca             Mendez               San Francisco         CA
Brian              Mendez               Sylmar                CA
Ernesto            Mendez Gonzalez      Modesto               CA
Bobby              Mendiola             Burbank               CA
Elvis              Mendivil             Mountain View         CA
Dyana              Mendonca             Oakland               CA
Maria G            Mendoza              Orosi                 CA
Louie              Mendoza              Pomona                CA
Jose               Mendoza              Long Beach            CA
Gloria             Mendoza              San Francisco         CA
Alejandro          Mendoza              Orosi                 CA
Andrew             Mendoza              San Bernardino        CA
Nicole             Mendoza              Sacramento            CA
Arthur             Mendoza              Ontario               CA
Paul               Mendoza              Santa Fe Springs      CA
Juan Carlos        Mendoza              Oakland               CA
Ricardo            Mendoza              Los Angeles           CA
Adrian             Mendoza Galvan       South San Francisco   CA
Juan               Menendez             Burbank               CA
Janet              Menifee              Hayward               CA
Lesly              Menjivar             Stockton              CA
Mauricio           Menjivar             Rocklin               CA
Billy              Menjivar             Alhambra              CA
Mixhael            Mente                Lakewood              CA
William            Mercado              Culver City           CA
Jonathan           Mercado              Colton                CA
Imad               Merhi                Los Angeles           CA
Marlon             Merino               Los Angeles           CA
Mario              Merlos               Reseda                CA
Trisha             Merriott             Campbell              CA
Mia                Merritt              Los Angeles           CA
Nicole             Merritt              Antioch               CA
Iskandaryan        Mesrop               Daly City             CA
Robert             Metcalfe             Los Angeles           CA
Tarek              Mettali              San Francisco         CA
Angel              Meza                 Los Angeles           CA
Aurora             Meza                 North Hollywood       CA
Felipe             Meza                 West Covina           CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 132 of 301


Robert             Meza                 Upland              CA
Raymond            Meza                 San Jose            CA
Luis               Meza‐Valencia        San Bruno           CA
Estifanoes         Mhur                 Oakland             CA
Simon              Micael               Oakland             CA
Kimbalyn           Michael              Santa Monica        CA
Bill               Michael              san jose            ca
Stephanie Lujan    Michael Hurst        Lodi                CA
Eriin Perry        Michael Perry        South San Francis   CA
Hany               Michaels             San Francisco       CA
Bassem             Micheal              Cypress             CA
Matt               Michiel              West Hills          CA
Peter              Michno               Livermore           CA
Beethoven          Micu                 Dublin              CA
Reginald           Middleton            Lawndale            CA
Daniel             Middleton            Los Angeles         CA
Daniel             Miguel               Long Beach          CA
Chelsea            Miles                Pittsburg           CA
Melva              Miles                Sacramento          CA
Moris              Miles                Sacramento          CA
Adriane            Miles                Sacramento          CA
Freddie            Miles                Lynwood             CA
Anthony            Miles                Pittsburg           CA
Yalanda            Miles                Rncho Cordova       CA
Savannah           Milhaeux             Oakland             CA
Howard             Miller               Los Angeles         CA
Robert             Miller               Inglewood           CA
Marcus             Miller               Danville            CA
Stephanie          Miller               Victorville         CA
Candance           Miller               San Bernardino      CA
Ryan               Miller               San Diego           CA
Justin             Miller               Norwalk             CA
Shawn              Miller               Fairfield           CA
Jon                Miller               Stockton            CA
Ariyan             Miller               Stockton            CA
Dana               Miller               Vallejo             CA
Ivory              Miller               Gilroy              CA
Ebony              Miller               Los Angeles         CA
Lakneesha          Miller               San Jose            CA
Odain              Miller               Oakland             CA
Heshimu            Miller               Downey              CA
Harold             Mills                Hayward             CA
Dana               Mills                Sausalito           CA
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 133 of 301


Niesha                Mills                   Inglewood         CA
Louis                 Milner                  Los Angeles       CA
Francine              Milner                  Los Angeles       CA
Brandon               Milner                  Moreno Valley     CA
Leona                 Milner                  Compton           CA
Konstancia            Milova                  Pacifica          CA
Mark                  Milton                  Sonoma            CA
Mark                  Milton                  San Rafael        CA
Coldman               Milton                  Citrus Heights    CA
Solomon               Mims                    Newark            CA
Orlando               Mims                    Elk Grove         CA
Natalie               Minard                  Temecula          CA
Hakop                 Minasyan                Los Angeles       CA
William               Mincey                  Merced            CA
Michael               Miner                   Elk Grove         CA
Jose                  Minero                  Tracy             CA
Bernard               Minor                   Los Angeles       CA
Donald                Minor                   Daly City         CA
Sidney                Minor                   Antioch           CA
Nicholas              Minor                   Compton           CA
Tenishea              Minter                  Sacramento        CA
Ephrem                Mirach                  Oakland           CA
Salvador              Miranda                 Bell Gardens      CA
Christian             Miranda                 Los Angeles       CA
Gerard                Miranda                 Hawthorne         CA
Gregory               Miranda                 San Pedro         CA
Paul                  Miranda                 Pittsburg         CA
Juan                  Miranda                 Los Angeles       CA
Kyle                  Miranda                 San Jose          CA
Jose                  Miranda                 Maywood           CA
Octavio               Miranda                 Montebello        CA
Angelo I              Miranda                 Whittier          CA
Conrad G.             Miranda I I I           West Sacramento   CA
Charlie               Mireles                 Los Angeles       CA
Maksim                Mironov                 North Hollywood   CA
Fnu                   Mirza Zubair Ali Baig   Fremont           CA
Naser                 Mirzadeh                Sacramento        CA
Neil                  Misa                    Hercules          CA
Bryan                 Mitbo                   Orange            CA
Valerie               Mitchell                Los Angeles       CA
Jarrin                Mitchell                Lemon Grove       CA
Marlon                Mitchell                Inglewood         CA
Sammy                 Mitchell                Roseville         CA
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 134 of 301


Nelson                Mitchell             Union City            CA
Tamika                Mitchell             Torrance              CA
Jesse                 Mitchell             Antelope              CA
Apryl                 Mitchell             Sacramento            CA
Scott                 Mitchell             Antioch               CA
Daniel                Mitchell             Stockton              CA
Iris                  Mitchell             Los Angeles           CA
Derek                 Mitchell             San Bernardino        CA
Montrai               Mitchell             Los Angeles           CA
Anthony               Mitchell             Antioch               CA
Lionel                Mitchell             Elk Grove             CA
Joseph                Mitchell             Hayward               CA
Durrell               Mitchell             Carmichael            CA
Malcolm               Mitchell             Irvine                CA
Samaad                Mitchell             Los Angeles           CA
Dalton                Mitchell Jr          Oakland               CA
Marcena               Mitchell Miller      Moreno Valley         CA
Nicole                Miyashiro            Los Angeles           CA
Yamen                 Mizher               Fullerton             CA
Jacqueline            Modica               Sacramento            CA
Tom                   Moges                Santa Rosa            CA
Komyar                Moghadam             Livermore             CA
Stacey                Mohamed              Folsom                CA
Nael                  Mohammad             Newark                CA
Yar                   Mohammad             Sacramento            CA
Ghulam                Mohammadi            Hayward               CA
Shahir                Mohammed             Sacramento            CA
Qasim                 Mohammed             Daly City             CA
Martin                Moiba                Hawthorne             CA
Catherine             Mojica               Fremont               CA
Oweis                 Mokatish             San Francisco         CA
Chris                 Molano               Hayward               CA
Lee                   Molett               Los Angeles           CA
Luis                  Molina               Santa Clara           CA
Jose                  Molina               South San Francisco   CA
Michael               Molina               Commerce              CA
Bayardo               Molina               Pacifica              CA
Jose                  Molina               Oakland               CA
Juan                  Molina               North Hollywood       CA
Juan                  Molina               Long Beach            CA
Julian                Molina               Long Beach            CA
Rudy                  Molina               Los Angeles           CA
Kevin                 Mollenhauer          Glendale              CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 135 of 301


Tyisha               Momon                Los Angeles         CA
Donald               Monaco               Ceres               CA
Paola                Moncaba              San Francisco       CA
Juan                 Moncada              Anaheim             CA
David                Moncito              Sacramento          CA
Kim                  Monday               Inglewood           CA
Mark                 Monez                Palmdale            CA
Elaine               Monge                Carson              CA
Carlos               Monge Rosa           Montclair           CA
Jose                 Monroy               Stkn                CA
Antonio              Monroy               Fremont             CA
Ana                  Monroy               Los Angeles         CA
Enrique              Monroy               Stockton            CA
Guadalupe            Monroy               Vallejo             CA
Heather              Monroy               Garden Grove        CA
Matthew              Montalbano           Fontana             CA
Jose                 Montalvan            Santa Rosa          CA
Patricia             Montalvo             San Pablo           CA
Samuel               Montanez             Fresno              CA
Shawn                Montarbo             Campbell            CA
Victor               Monterrubio Galvan   Stockton            CA
Johnny               Montez               Hollister           CA
Ruthie               Montgomery           Highland            CA
Robert               Montgomery           Hesperia            CA
Arturo               Montiel              North Hollywood     CA
Manuel               Montijo              San Jose            CA
Daniel               Montoya              Whittier            CA
Daisy                Montoya              South Gate          CA
Eric                 Montoya              San Francisco       CA
Alex                 Montuya              San Francisco       CA
Kennard              Moody                Oakland             CA
Kesha                Moody                Elk Grove           CA
Jannae               Moody                Long Beach          CA
Lavena               Moon                 Antioch             CA
Desmond              Moore                Long Beach          CA
Debra                Moore                Lakewood            CA
Matthew              Moore                Merced              CA
Denise               Moore                San Bernardino      CA
Treg                 Moore                San Bernardino      CA
Chris                Moore                Long Beach          CA
Giselle              Moore                Los Angeles         CA
Lanese               Moore                Carson              CA
Janee                Moore                Stockton            CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 136 of 301


Jacquelynn         Moore                Lynwood                CA
Gabby              Moore                Rancho Cucamonga       CA
Michael            Moore                Fresno                 CA
Norris             Moore                Rancho Cucamonga       CA
Lashun             Moore                Oakland                CA
Michael            Moore                Brea                   CA
Tracy              Moore                Oakland                CA
Vincent            Moore                Los Angeles            CA
Spencer            Moore                Moreno Valley          CA
Teresa             Moore                Los Angeles            CA
Aaliyah            Moore                Moreno Valley          CA
Reginald           Moore 2Nd            Perris                 CA
Allen              Moore Jr             Sacramento             CA
Marlon             Moorer               East Palo Alto         CA
Andrew             Moppin               Gardena                CA
Jorge              Mora                 Patterson              CA
Laura              Mora                 Fresno                 CA
Jose               Mora                 Los Angeles            CA
Javier             Mora Jr              Westminster            CA
Manny              Morad                San Bruno              CA
Bizhan             Moradi               Redlands               CA
Gustavo            Moraes               North Hollywood        CA
Gilberto           Morais               Daly City              CA
Ana                Morales              Sacramento             CA
Jose               Morales              Arleta                 CA
Luciano            Morales              Upland                 CA
Mario              Morales              Pomona                 CA
Juan Carlos        Morales              Hayward                CA
Oscar              Morales              Upland                 CA
Cesar              Morales              Encino                 CA
Melissa            Morales              San Leandro            CA
Rene Sebastian     Morales              Montebello             CA
Mark               Morales              Ontario                CA
Sonia              Morales De Vejar     Moreno Valley          CA
Madgeline          Moralez              Norwalk                CA
Carlos             Moralez Perez        Van Nuys               CA
Ronaldo            Moran                Hayward                CA
Jose               Moreira              San Leandro            CA
Vicente            Morel                San Leandro            CA
Matthew            Moreland             Los Angeles            CA
Ronny              Morell               Mountain View          CA
Rayomand           Morena               Rancho Mission Viejo   CA
Daniel             Moreno               San Mateo              CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 137 of 301


Julio              Moreno               Newark              CA
Erica              Moreno               Fresno              CA
Rosa               Moreno               Los Angeles         CA
Nicholas           Moreno               San Jose            CA
Andrew             Moreno               Long Beach          CA
Leticia            Moreno               Camarillo           CA
Cruz               Moreno Andrade       San Leandro         CA
Kejuan             Morgan               Long Beach          CA
Leo                Morgan               Fresno              CA
Keith              Morgan               Vallejo             CA
Crystal            Morgan               Sacramento          CA
Ryan               Morgan               Danville            CA
Kenyatte           Morgan               Wilmington          CA
Ravion             Morgan               Hawthorne           CA
Levi               Morgan               Patterson           CA
Florine            Morgan               Los Angeles         CA
Shirleye           Morgan               San Francisco       CA
Christopher        Morgan               Rancho Cucamonga    CA
Brendan            Moriarty             Monrovia            CA
Ryan               Morlan               Anaheim             CA
Katina             Morning              Gardena             CA
Brian              Morotti              Lodi                CA
Michael            Morris               Sacramento          CA
Antoinette         Morris               Richmond            CA
Jeremiah           Morris               Fresno              CA
Brianna            Morris               Hawthorne           CA
Ferland            Morris               Hawthorne           CA
Karen              Morris               Salida              CA
Araceli            Morris               Hayward             CA
Devin              Morris               Victorville         CA
Louis              Morris               Hayward             CA
Robert             Morris               Pleasant Hill       CA
Kimberly           Morris               Hayward             CA
James              Morrison             Vallejo             CA
Joseph             Morrison             Oakland             CA
William            Morrison             Berkeley            CA
Jason              Morrissette          Sacramento          CA
Matthew            Morrissey            Atherton            CA
Frank              Morrow               Discovery Bay       CA
Kris               Morrow               Roseville           CA
Susan              Morrow               Gardena             CA
Joseph             Morte                Concord             CA
Henry              Morton               Fresno              CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 138 of 301


Danielle           Mosby                Long Beach          CA
Sidney             Mosby                Los Angeles         CA
Candis             Mosby                San Bernardino      CA
Victor             Moscoso              Hayward             CA
Laquetta           Moseley              Harbor City         CA
Valerie            Moses                El Sobrante         CA
Vatina             Mosey                San Francisco       CA
Robert             Mosley               Modesto             CA
John               Mosley               Newark              CA
Tal                Moss                 West Hollywood      CA
Gregory            Moss                 Buena Park          CA
Charles            Moss                 Compton             CA
Osama              Mostafa              Elk Grove           CA
Javier             Mota                 San Jose            CA
Marcia             Motavelazco          Clovis              CA
Patrick            Moten                Fairfield           CA
Miya               Moton                Compton             CA
Mario              Mottley              Los Angeles         CA
Theresa            Mounphoxay           San Francisco       CA
Abdulnasser        Mousa                Oakland             CA
Adnan              Mousa                Santa Clara         CA
Brian              Mouton               Oakland             CA
Antonio            Mouton               Richmond            CA
Arlene             Mouton               Los Angeles         CA
Harry              Moya                 Gardena             CA
Kabir              Mozhda               Clovis              CA
Donald             Mozzetti             Livermore           CA
M                  Mqoeem               Tracy               CA
Fetuao             Mua                  Bay Point           CA
Lanita             Mucker               Los Angeles         CA
Samih              Mudallal             Granada Hills       CA
Shareef            Muhammad             Carson              CA
Elijah             Muhammad             Los Angeles         CA
Nailah             Muhammad             Oakland             CA
Muzhgan            Muhtashimi           Fremont             CA
Najibullah         Mujadidi             Irvine              CA
Rushdan            Mujahiddeen          Hawthorne           CA
Emmanuel           Mujica               South Gate          CA
John               Mulbrew              Sacramento          CA
Jennifer           Mulhern              Sacramento          CA
Eddy               Muller               San Jose            CA
Teri S.            Mullin               Oakland             CA
Douglas            Mullins              San Jose            CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 139 of 301


Matthew              Mulugeta             Burbank               CA
Bradley              Mumby                San Diego             CA
Abdul                Mumuni               Oakland               CA
Noel                 Munerlyn             Fresno                CA
Randy                Munmon               Oakland               CA
Esther               Munoz                San Mateo             CA
Juan                 Munoz                Los Angeles           CA
Gregorio             Munoz                San Jose              CA
Wilfredo             Munoz                Richmond              CA
Julio                Munoz                Pittsburg             CA
Matthew              Munoz                Los Angeles           CA
Lauren               Muntasir             Richmond              CA
Joyce                Muoio                San Juan Capistrano   CA
Mkrtich              Muradyan             Valley Village        CA
Carlos               Murcia               Gardena               CA
Joshua               Murcia               Hemet                 CA
Craig                Murdah               Martinez              CA
Oney                 Murguia              El Sobrante           CA
David                Murillo              Downey                CA
Ramon                Murillo              La Mirada             CA
Martin               Muro                 La Verne              CA
Corina               Muro                 Long Beach            CA
Katrina              Murphy               Stockton              CA
Timothy              Murphy               Sacramento            CA
Dejanique            Murphy               Fresno                CA
Michael              Murphy               San Francisco         CA
Richard              Murphy               San Francisco         CA
Jacob                Murphy               South San Francisco   CA
Michael              Murphy Jr.           Gardena               CA
Joseph               Murray               Stockton              CA
Kenneth              Murray               San Jose              CA
Shalona              Murray               Lomita                CA
Donnell              Murray               Oakland               CA
Kristina             Murray               Los Angeles           CA
John                 Murrieta             Rosemead              CA
Spevie               Murrieta             Visalia               CA
Tristin              Murry                Sacramento            CA
Omar                 Musbah               Irvine                CA
Albert               Muscat               Richmond              CA
Anthony              Musharbash           La Verne              CA
Frank                Mutebwa              Sherman Oaks          CA
Julius               Mutisya              Castro Valley         CA
Tamer                Muwanas              Victorville           CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 140 of 301


Arthur             Muwonge              Van Nuys            CA
Hamazah            Muwwakkil            Sacramento          CA
Lori               Muzquiz              Stockton            CA
Eric               Mwansa               Sacramento          CA
Fanisha            Myers                Highland            CA
Ayesha             Myers                Inglewood           CA
Robert             Nadeau               Long Beach          CA
Mohammad           Nadimi               Oakland             CA
Victor             Nadtochaev           Walnut Creek        CA
Sami               Nagi                 Oakland             CA
Laszlo             Nagy                 Stevenson Ranch     CA
Richard            Nahinay              San Bruno           CA
Juan               Najera               Fresno              CA
John               Nalty                San Jose            CA
Thomas             Naranjo              Clovis              CA
Jitesh             Narayan              Hayward             CA
Leslie             Naseath              Susanville          CA
Sayed Nasrat       Naseemi              Hayward             CA
Jarone             Nash                 Los Angeles         CA
Stephen            Nash                 San Pablo           CA
Muaad              Nasher               San Leandro         CA
Balall             Nasher               San Leandro         CA
Abdul              Nasir                Hayward             CA
Jian               Nasiri               Tracy               CA
Tiana Ward         Nataka Jenkins       Vacaville           CA
Consuelo           Nateras              Downey              CA
Joselito           Natividad            San Bruno           CA
Robert             Natuti               Seaside             CA
Vincent            Nava                 Riverside           CA
Jonathan           Nava                 Pico Rivera         CA
Manuel             Navarratte           Visalia             CA
Adrian             Navarrete            West Covina         CA
Javier             Navarro              Garden Grove        CA
Daniel             Navarro              Hawthorne           CA
Marcos             Navarro              Los Angeles         CA
Edward             Navarro              West Covina         CA
Jose               Navarro              Los Angeles         CA
Victor             Navarro              Los Angeles         CA
Jose               Navarro Ramos        Duarte              CA
Keith              Neal                 Paramount           CA
William            Neal                 Paramount           CA
Mitchell           Neal                 Rancho Cordova      CA
Deanna             Neal                 Fresno              CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 141 of 301


Benjamin             Neal                 Turlock             CA
Cedric               Neal                 Oakland             CA
George               Neal                 East Palo Alto      CA
Robert               Neal                 East Palo Alto      CA
Taneya               Neal                 Pittsburg           CA
Austin               Neal                 Los Angeles         CA
Ronald               Nebreda              Daly City           CA
Andre                Ned                  San Francisco       CA
Kevin                Neely                Hercules            CA
Dawit                Negatu               San Jose            CA
Jennifer             Negrete              Fresno              CA
Albert               Negrete              Fresno              CA
Rona                 Neloms' Smith        Palmdale            CA
Terrelle             Nelson               Long Beach          CA
Nicole               Nelson               La Crescenta        CA
Jermaine             Nelson               Richmond            CA
Troy                 Nelson               Los Angeles         CA
Trina                Nelson               Oakland             CA
Shelli               Nelson               Tracy               CA
Wayne                Nelson               Altadena            CA
Norman               Nelson               Lakewood            CA
Curtis               Nelson I I           Los Angeles         CA
Oshane               Nembhard             Los Angeles         CA
Daniel               Nerayo               Oakland             CA
Ana                  Neri                 Temecula            CA
Edgar                Neri                 Lawndale            CA
Yors                 Neri Flores          Victorville         CA
Quinzale             Nero                 Lancaster           CA
John                 Nesmith              Fairfield           CA
Amir                 Nessim               Granada Hills       CA
Cyrillo              Neto                 San Mateo           CA
Christian            Nettles              Los Angeles         CA
Brian                Neufang              Los Angeles         CA
Jason                Nevels               Los Angeles         CA
Cheronne             Newborn              Elk Grove           CA
Brittany             Newell               Walnut Creek        CA
Mellonie             Newman               Ventura             CA
Richard              Newmark              Sunnyvale           CA
Ronnie               Newton               Oakland             CA
Marvin               Newton               Oakland             CA
Ricky                Newton               Inglewood           CA
Burton               Ng                   San Jose            CA
Guillain             Nguilu               San Jose            CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 142 of 301


Damon             Nguse Tsegay         Oakland             CA
Duke              Nguyan               Santa Ana           CA
Thach             Nguyen               San Jose            CA
Minh              Nguyen               Rancho Cordova      CA
Quang             Nguyen               Los Altos           CA
Au                Nguyen               San Jose            CA
Steve             Nguyen               Milpitas            CA
Hoang             Nguyen               Oakland             CA
Steve             Nguyen               Westminster         CA
Tuan              Nguyen               San Jose            CA
Vu                Nguyen               San Jose            CA
Rodney            Nichelson            Vallejo             CA
Shelvondez        Nicholas             Compton             CA
Krystal           Nichols              Gardena             CA
Daniel            Nichols              Los Angeles         CA
Bryannita         Nicholson            Long Beach          CA
Errol             Nicholson            Stockton            CA
Steven            Nicoloro             Redondo Beach       CA
Sandra            Nielsen              Ventura             CA
Eloy              Nieto                Long Beach          CA
Jordan            Nieves               Pinole              CA
Delia             Nieves               Torrance            CA
Ashkan            Nikfarjam            Sunnyvale           CA
Matthew           Niles                Los Angeles         CA
Sandra            Ninan‐Lopez          La Mirada           CA
Stacy             Nix                  Sacramento          CA
Ted               Njiosseu             Los Angeles         CA
Tobias            Njoku                Livermore           CA
Justin            Nkemakolam           San Leandro         CA
Kingsley          Nkemakolkam          San Lorenzo         CA
Ndidi             Nnaji                Oakland             CA
Kelly             Nobbs                Redwood City        CA
Taylor            Nolan                Fresno              CA
Rick              Nolley               Oakland             CA
Hiroshi           Noma                 Los Angeles         CA
Brenda            Nonnette             Paramount           CA
Tsewang           Norbu                El Cerrito          CA
Kenneth           Norman               Oakland             CA
Carla             Norman               Compton             CA
Lorena            Norman               Hawthorne           CA
Bree              Norman               Inglewood           CA
Leonard           Norman               Los Angeles         CA
Orin              Norman               San Francisco       CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 143 of 301


Ronnisha          Norris               Bakersfield           CA
Paul              Norris               Hayward               CA
Marcello          Norris               Sacramento            CA
Amber Nolen       Norris Nolen         Long Beach            CA
Prince            Nortey               Los Angeles           CA
Dejuan            North                Stkn                  CA
Michael           Northcutt            Vacaville             CA
Tahjanae          Northcutt            Los Angeles           CA
Jason             Northrup             San Francisco         CA
Natalie           Norton               Lodi                  CA
Timothy           Norton               San Francisco         CA
Carolyn           Norwood              Hawthorne             CA
Mattie            Norwood              Los Angeles           CA
Mehrzad           Nourani              Irvine                CA
Ramez             Nouri                Elk Grove             CA
Mary              Nuamah               San Jose              CA
Teurai            Nugent               Rancho Cucamonga      CA
Adam              Numark               Novato                CA
Tony              Nunes                San Jose              CA
Heidi             Nunez                Fresno                CA
David             Nunez                Hayward               CA
Luis              Nunez                Anaheim               CA
Hipolito          Nunez                South San Francisco   CA
Christian         Nunez                Paramount             CA
Cy                Nunez                Vallejo               CA
Miguel            Nurena Sancarranco   Anaheim               CA
Anthony           Nutt                 Bakersfield           CA
Mayf              Nutter               Bakersfield           CA
Chiedu            Nwamuo               Oakland               CA
Angelia           Nwankwo              Tracy                 CA
Chukwuma          Nwobodo              Torrance              CA
Odiakachukwu      Nwonye               Moreno Valley         CA
Joseph            Obey                 Los Angeles           CA
Hector            Obregon              San Leandro           CA
Moustafa          Obsiye               San Jose              CA
Chelsie           Ochinero             Fresno                CA
Herman            Ochoa                Lathrop               CA
Jose              Ochoa                Anaheim               CA
Erika             Ochoa                Palo Alto             CA
Armond            Ochoa                Upland                CA
Hector            Ochoa                Long Beach            CA
Cesar             Ochoa                Bell Gardens          CA
Andrew            Ocon                 Windsor               CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 144 of 301


Dickson           Odabi                Oakland             CA
Brian             Oden                 San Jose            CA
Steve             Odessky              La Crescenta        CA
Henry             Odiase               Pittsburg           CA
Sammuel           Odoms                Oakland             CA
Abdulwahab        Odunuga              San Diego           CA
Joseph            Oestreich            Stkn                CA
Christy           Ogan                 Playa Del Rey       CA
Serzh             Oganov               Sherman Oaks        CA
Jerry             Ogans                San Francisco       CA
George            Ogbechie             Bell Gardens        CA
Esieosa           Ogbeiwi              Pomona              CA
Samuel            Ogbu                 Sacramento          CA
Thomas            Ogle                 Rancho Cucamonga    CA
Nkechiye          Ogosi                Highland            CA
Muyiwa            Ogunmefun            Clovis              CA
Michael           Oh                   Torrance            CA
Robert            Oino                 Stkn                CA
Irwin             Ojeda                West Covina         CA
Ike               Ojibe                Oakland             CA
Andrea            Ojo                  Los Angeles         CA
Christopher       Okeke                Torrance            CA
Johnson           Okere                Dublin              CA
Obioma            Okerekeugo           Emeryville          CA
Valderia          Okoli                Fresno              CA
Emmanuel          Okoro                Gardena             CA
Innocent          Okoronkwo            San Leandro         CA
Isman             Oktodinata           Upland              CA
John              Ol                   Long Beach          CA
Kunle             Oladeinde            Los Angeles         CA
Comfort           Oladimeji            Sacramento          CA
Olugbemiga        Oladokun             Beverly Hills       CA
Jose              Olague               Manteca             CA
Gbolahan          Olaleye              Sacramento          CA
Mayra             Olascuaga            Walnut              CA
Oluwaseun         Olayinka             Hayward             CA
Kenneth           Olden                San Jose            CA
Javier            Oliva                San Jose            CA
William           Olivares             East Palo Alto      CA
Daniel            Olivas               Lancaster           CA
Boanerges         Olivas               La Puente           CA
Richard           Olivas               San Francisco       CA
Elisabete         Oliveira             Downey              CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 145 of 301


Jonathan           Oliver               Vallejo             CA
Charles            Oliver               Suisun City         CA
Vanessa            Oliver               Oakland             CA
James              Oller                Daly City           CA
Franklin           Ollie                San Pablo           CA
Kolawole           Olubodun             North Hollywood     CA
Olugbemiga         Oluwole Sr.          Oakland             CA
Stephen            Olvera               Salinas             CA
Owhoedena          Omadhebor            Manteca             CA
James              Oneal                Oakley              CA
Aaron              O'Neil               Los Angeles         CA
Rorthana           Ong                  Fresno              CA
Evans              Ongaga               San Ramon           CA
Prince             Ononiwu              San Bernardino      CA
Rafael             Ontiveros            San Jose            CA
Demetrius          Ontiveros            Hanford             CA
Eric               Oppong               Inglewood           CA
Samuel             Orange               Long Beach          CA
Brian              Orchard              North Hollywood     CA
Ramon              Ordonez              Burbank             CA
Justin             Ordonez              Napa                CA
Julio Cesar        Ordonez‐ Lagos       San Bruno           CA
Victor             Oregon               Santa Ana           CA
Jose               Orellana             Sunnyvale           CA
Rey                Oreto                Harbor City         CA
Erikah             Organista‐Aguilar    San Jose            CA
Leopoldo           Oribello             San Jose            CA
Ernesto            Orijel               Carson              CA
Jesus              Ornelas              Hayward             CA
Eddie              Ornelas              South Gate          CA
Emmanuel           Ornelas              San Jose            CA
Michael            Orona                Temple City         CA
Fernando           Orona                San Leandro         CA
Melissa            Oronos               Bay Point           CA
Ricky              Oropeza              Downey              CA
Anthony            Orosco               Richmond            CA
Rudy               Orosco               Fresno              CA
Guillermo          Orozco               Los Angeles         CA
Juan               Orozco               Whittier            CA
Mario              Orozco               Rowland Heights     CA
Jose               Orozco               San Diego           CA
Ricardo            Orozco               Los Angeles         CA
Jose               Orozco               San Francisco       CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 146 of 301


Luis                 Orozco               Montebello          CA
Ricky                Orozco               Brea                CA
Marcelino            Ortanez              Brentwood           CA
Santiago             Ortega               Hayward             CA
Farid                Ortega               Castro Valley       CA
Greg                 Ortega               Fremont             CA
Daniel               Ortega               Covina              CA
Pablo                Ortiz                North Hollywood     CA
Marcos               Ortiz                Whittier            CA
Manuel               Ortiz                San Jose            CA
Scarlett             Ortiz                Selma               CA
Jafet                Ortiz                San Lorenzo         CA
Armando              Ortiz                Phillips Ranch      CA
Katerina             Ortiz                San Jose            CA
Martin               Ortiz                Bell Gardens        CA
Edward               Ortiz                Richmond            CA
Adriana              Ortiz                Fontana             CA
Gabriel              Ortiz Ruiz           San Bruno           CA
Ronald               Orum                 Riverside           CA
Sestus               Osakue               Los Angeles         CA
Patrick              Osakwe               Fairfield           CA
Johnika              Osborne              San Pablo           CA
Joefranz             Oseghale             Riverside           CA
Stephen              Osei Wusu            Castro Valley       CA
Najat                Oshana               Modesto             CA
Maria                Oshkeshequoam        San Martin          CA
Kehinde              Oshodi               Van Nuys            CA
Edward               Osmun                Concord             CA
Juan                 Osoria               Highland Park       CA
Jean‐Luc             Osorio               Baldwin Park        CA
Edgar                Osorio               San Pablo           CA
Cathy                Osorio               San Francisco       CA
Chris                Ostos                West Covina         CA
Gaoussou             Ouattara             San Pablo           CA
Amine                Oudouche             Canoga Park         CA
Sahibou              Oumarou              San Mateo           CA
Soeun                Oun‐Pich             San Jose            CA
Monique              Ovalle               Fresno              CA
Shawn                Owen                 Clovis              CA
Ahmere               Owens                Altadena            CA
April                Owens                Oakland             CA
Florence             Owens                Emeryville          CA
Barbara              Owens                Los Angeles         CA
        Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 147 of 301


Jessica          Owens                Sacramento          CA
Mesha            Owens                Antelope            CA
Banks            Owens                Sacramento          CA
Mike             Owens                Victorville         CA
Ronald           Owens Jr             Sacramento          CA
Troy             Oyao                 Tracy               CA
Olawande         Oyebobola            Northridge          CA
Daisy            Ozaeta               Los Angeles         CA
Oguzhan          Ozkan                San Jose            CA
Benedict         Ozuagiemhe           Riverside           CA
Benito           Ozuna                Pacoima             CA
Magdalena        Pablo‐ Vasquez       Los Angeles         CA
Mychal           Pace                 San Leandro         CA
Francisco        Pacheco              Parlier             CA
Jose             Pacheco              Downey              CA
Vanessa          Padilla              Stockton            CA
Reina            Padilla              Milpitas            CA
Luis             Padilla              Salida              CA
Freddie          Padilla              Stockton            CA
Cameron          Padilla              Stockton            CA
Russell          Padilla              Los Angeles         CA
Larry            Padriquilla          San Leandro         CA
Timothy          Pae                  Carson              CA
Eduardo          Paguirigan           San Lorenzo         CA
David            Painchaud            Aptos               CA
Raj              Pal                  Pinole              CA
Juan             Palacios             San Bernardino      CA
Miguel           Palma                San Jose            CA
Demetria         Palmer               Ontario             CA
Dupree           Palmer               San Francisco       CA
Jorge            Palomino             San Jose            CA
Donovan          Pam                  Salida              CA
Rasheedah        Pamilton             Bellflower          CA
Richie           Pan                  Temple City         CA
Arnold           Pangalilingan        Daly City           CA
Lisa             Pannell              Los Angeles         CA
Mikael           Panossian            Glendale            CA
Simon            Pantoja              Merced              CA
William          Pantoja              Madera              CA
Jeannette        Papineau             Torrance            CA
Francisco        Parache              Concord             CA
Oscar            Parada               Los Angeles         CA
Denny            Parada               Stockton            CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 148 of 301


Wilian             Parada               San Jose            CA
Manickam           Paramasivam          Cupertino           CA
Dolores            Paras                Elk Grove           CA
Joseph             Paras                San Mateo           CA
Martin             Pardo                Santa Rosa          CA
Carlos             Paredes              Covina              CA
Toikeon            Parham               Inglewood           CA
Scott              Parham               Redwood City        CA
Kennesha           Parker               Oakland             CA
Jillian            Parker               Fresno              CA
Jeanette           Parker               Richmond            CA
Natasha            Parker               Moreno Valley       CA
Ken                Parker               Selma               CA
James              Parker               Vallejo             CA
Geraldine          Parker               San Leandro         CA
Terry              Parker               Pittsburg           CA
Damita             Parker               Pittsburg           CA
Jerrell            Parker               Vallejo             CA
Melody             Parker               Oakland             CA
Calvin             Parker               Los Angeles         CA
Ricky L            Parker Jr.           Long Beach          CA
Helen              Parker‐Tator         La Habra            CA
Maurice            Parks                San Francisco       CA
Reginald           Parks                Fontana             CA
Leola              Parks                Stockton            CA
Jimmy              Parks                Los Angeles         CA
Richard            Parma                Cerritos            CA
Kevin              Parra                Orange              CA
Shawn              Parsons              Carlsbad            CA
Joseph             Partida              South Lake Tahoe    CA
Ali                Parto                Tustin              CA
Arturo             Pasagui              Mountain View       CA
Jay                Pascua               Sacramento          CA
Esrom              Pascual              San Pablo           CA
Ruel               Pasibe               Stockton            CA
Karentessie        Pasion               Valencia            CA
Brian              Pastor               Walnut Creek        CA
Brian              Pastor               Elk Grove           CA
Kelvin             Pastores             Riverside           CA
Daniel             Patel                Daly City           CA
Salah              Pathan               Cupertino           CA
Andrew             Patillo              San Pablo           CA
Allen              Patillo              Elk Grove           CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 149 of 301


Kenneth D.         Patin                Oakland             CA
Tony               Patten               Pittsburg           CA
Kiswanna           Patterson            Long Beach          CA
David              Patterson            San Mateo           CA
Gregory            Patterson            Sacramento          CA
Joseph             Patterson            Long Beach          CA
Jerel              Patterson            Sherman Oaks        CA
Aaron              Patterson            Antioch             CA
Kyle               Patterson            Oakland             CA
Nathan             Patterson            Dublin              CA
Dontijuanette      Patton               Los Angeles         CA
Christopher        Patton               Fremont             CA
Delbert            Patton               Los Angeles         CA
Nicholas           Patty                Los Angeles         CA
Larry              Paul                 Antioch             CA
Tedd               Paul                 Oakland             CA
Sawtantar          Paul                 North Hollywood     CA
Rick               Pauli                Vacaville           CA
Dmytryk            Paulk                Victorville         CA
John               Paulus               Oakland             CA
Marija             Pavlovic             Los Angeles         CA
Gino               Pavone               South San Francis   CA
Gurjot             Pawar                San Jose            CA
Steve              Pawera               Playa Del Rey       CA
Rachel             Payares              Corona              CA
Gary               Payer                San Jose            CA
Christian          Payne                Inglewood           CA
Theresa            Payne                Los Angeles         CA
Shaquenta          Payne                Los Angeles         CA
Kirk               Payne                Oakland             CA
Kenyan             Payne                Compton             CA
Chris              Paysinger            San Bernardino      CA
Crystal            Payton               Rancho Cordova      CA
Tamanica           Payton               Hercules            CA
Norman             Payton               El Cerrito          CA
Belinda            Payton               Stockton            CA
Danny              Paz                  Stockton            CA
Selena             Peacock              Modesto             CA
Galu               Peapealalo           Montclair           CA
Kahlil             Pearson              Stkn                CA
Mark               Pearson              Felton              CA
Jason              Pearson              Concord             CA
Jonathan           Peck                 San Jose            CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 150 of 301


Rufo              Pedroza Gomez        San Jose            CA
Greg              Peeplez              Elk Grove           CA
Leonard Chawn     Peete                Windsor Hills       CA
Telly             Peevy                Hayward             CA
Raymond           Pejoro               Millbrae            CA
Tyson             Pelanconi            Burbank             CA
Erick             Pelato               Los Angeles         CA
Brian             Peluffo              Ontario             CA
Silvestre         Pena                 Inglewood           CA
Israel            Pena                 Richmond            CA
Alex              Pena                 Parlier             CA
Rudy              Penaloza             Santa Ana           CA
Brice             Pendergraff          Woodland Hills      CA
Hosea             Pendleton            Los Angeles         CA
Nuygen            Pendleton            Long Beach          CA
Phillip           Penn                 Vallejo             CA
Kevin             Penner               San Diego           CA
Eric              Pennington           Los Angeles         CA
John              Pennington           Clovis              CA
Tamisha           Pennington           Elk Grove           CA
Terrance          Penny                San Leandro         CA
Yogesh            Penupolu             Mountain House      CA
Akwasi            Peprah               Mountain House      CA
Thomas            Perales              Richmond            CA
Steven            Perales              Antioch             CA
Rene              Peralta Goff         Los Angeles         CA
Latonia           Percelle             Stockton            CA
Aaron             Perdue               Berkeley            CA
Susan             Perdue               Pico Rivera         CA
Fernando          Perez                Bell                CA
Alvaro            Perez                Los Angeles         CA
Henri             Perez                Riverside           CA
Miguel            Perez                Los Angeles         CA
Jonathan          Perez                San Martin          CA
Francisco         Perez                Sacramento          CA
Adam              Perez                Stockton            CA
Oscar             Perez                San Jose            CA
Gerardo           Perez                San Francisco       CA
Dolores           Perez                Los Angeles         CA
Carmen            Perez                San Jose            CA
Angelica          Perez                Long Beach          CA
Alejandro         Perez                Lindsay             CA
Jorge             Perez                Sacramento          CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 151 of 301


Lisa              Perez                Fresno              CA
Daniel            Perez                Fresno              CA
Cj                Perez                Fremont             CA
Raul              Perez                Burbank             CA
Gilbert           Perez                Adelanto            CA
Miguel            Perez                Tracy               CA
Andres            Perez                Oakland             CA
Andrew David      Perez                Whittier            CA
Valentino         Perez                Fresno              CA
Santos A.         Perez                Fresno              CA
Jesus             Perez                Rialto              CA
Melanie           Perez                Fullerton           CA
Cristel           Perez                Baldwin Park        CA
Angel             Perez                Colton              CA
Ernie             Perez                Lincoln             CA
Paulie            Perez Jr.            Lynwood             CA
Luis              Perez Olivares       Pacifica            CA
Francisco         Perez Patino         Los Angeles         CA
Razmik            Peria                Glendale            CA
Lula              Perkins              Stockton            CA
Lateesha          Perkins              Richmond            CA
Rashell           Perkins              Lathrop             CA
Shantelle         Perkins              West Sacramento     CA
Laticia           Perkins              Glendale            CA
Wilbert           Perkins              Gardena             CA
Petina            Perkins              Hayward             CA
Juan              Perla                Morgan Hill         CA
Jason             Perlman              Reseda              CA
Daniel            Perreira             Pinole              CA
Sharon            Perrin               San Bernardino      CA
Eric              Perry                Fresno              CA
Jamonte           Perry                Fresno              CA
Corey             Perry                Morgan Hill         CA
Marshall          Perry                Santa Cruz          CA
Brian             Perry                Sunnyvale           CA
Jabril            Perryman             Los Angeles         CA
Tsenare           Perryman             San Francisco       CA
Cory              Pershing             San Lorenzo         CA
Gwindale          Person               Fremont             CA
Audrey            Peters               Los Angeles         CA
Ryan              Peterson             Westminster         CA
Steven            Peterson             Middletown          CA
Andrea            Peterson             Castro Valley       CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 152 of 301


Derrick            Peterson             Mather              CA
Christopher        Peterson             Madera              CA
Vasile             Petratenco           Elverta             CA
Yoftahe            Petros               Fresno              CA
Jahan              Pettiford            Stockton            CA
Latricia           Pettis               Concord             CA
Emmanuel           Pettus               Oakland             CA
Annalisa           Pettus               Oakland             CA
Dana               Pettus               Oakland             CA
Nichole            Pettway              San Mateo           CA
Ha                 Pham                 North Highlands     CA
Van                Pham                 San Francisco       CA
Andy               Pham                 San Jose            CA
David              Pham                 Huntington Beach    CA
Quan               Phan                 Milpitas            CA
Stanley            Philip               Los Angeles         CA
Johnnie            Phillips             San Jose            CA
Antonia            Phillips             Hayward             CA
Anthony            Phillips             Ontario             CA
Cleotre            Phillips             Sacramento          CA
Roman              Phillips             Los Angeles         CA
Kristy             Phillips             Torrance            CA
Brian              Phillips             Dixon               CA
Michael            Phillips             Stockton            CA
Steve              Phillips             Sonoma              CA
Maya               Phillips             Los Angeles         CA
Kiersten           Phillips             San Pedro           CA
Garry              Phillips             Signal Hill         CA
Sean               Phillips             Studio City         CA
Ruth               Phillips             Oakland             CA
Thaddeus           Philyaw              Palo Alto           CA
James              Phipps               Fresno              CA
Donald             Phipps               Santa Ana           CA
Juan               Picazo               Alhambra            CA
Ramon              Picazo               Maywood             CA
Wilearl            Pickens              Oakland             CA
Trevor             Pickens              San Jose            CA
Marty              Pickens              Compton             CA
Robert             Picker               Torrance            CA
Brinette           Pickett              Los Angeles         CA
Irving             Picou                Sacramento          CA
Kelsea             Pierce               San Pablo           CA
Shana              Pierce               Stockton            CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 153 of 301


Kaneesha             Pierce               Oakland               CA
Rocheall             Pierre               Antioch               CA
Richard              Pierre               Pomona                CA
Bryan                Pierre               San Pablo             CA
Monica               Pierre               Long Beach            CA
Joshua               Pierson              Highland              CA
Loneeda              Pierson              San Pedro             CA
Andre                Pierson              Gardena               CA
Amos                 Pilson               Orange                CA
Alberto              Pimentel Cruz        Hayward               CA
Michael              Pina                 Hayward               CA
Gabriella            Pina                 Hesperia              CA
John                 Pinasco              Stockton              CA
Josef                Pinckney             Inglewood             CA
Hugo                 Pineda               Visalia               CA
Edwin                Pineda               American Canyon       CA
Oscar                Pineda               Fairfield             CA
Paul                 Pineda               Chula Vista           CA
Francisco            Pineda               Van Nuys              CA
Salomon              Pineda Jr.           Riverside             CA
Jose                 Pineda‐Tinoco        Caruthers             CA
Erika                Pino                 Los Angeles           CA
Jaime                Pinon                Montebello            CA
Ivan                 Pinto                Van Nuys              CA
Christian            Pinzon               Stockton              CA
Paul                 Pirkey               Sacramento            CA
Dwayne               Pitts                Norwalk               CA
Rockmon              Pitts                Oakland               CA
James                Plascencia           San Jose              CA
Ernesto              Plascencia           South San Francisco   CA
Nelly                Platero              Los Angeles           CA
Gregory              Plotkin              Woodland Hills        CA
Robert               Plummer              Sacramento            CA
Belle                Poblete              North Hollywood       CA
Monrovia             Poe                  Sacramento            CA
Chris                Poindexter           Oakland               CA
Hazel                Poindexter           Oakland               CA
Terrill              Pointer              Compton               CA
Darin                Pointer              Foresthill            CA
Stephen              Polito               Folsom                CA
Sharhonda            Polk                 Oakland               CA
Nakeisha             Polk                 Oakland               CA
Laurie               Polk Nesbitt         Oakland               CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 154 of 301


Kevin              Polkinghorne         Fresno              CA
Angelya            Pomar                Sacramento          CA
Lisa               Ponce                Sacramento          CA
Chris              Ponce                Salinas             CA
Ruben              Ponce                Torrance            CA
Daniel             Ponce De Leon        West Covina         CA
Tosheena           Poole Youmbi         Los Angeles         CA
Shayan             Poornasir            Mountain House      CA
Omid               Poornasir            Tracy               CA
Ali Tamis          Popal                Laguna Niguel       CA
Fred               Pope                 Los Angeles         CA
Latondra           Poplar               San Pablo           CA
Jerald             Porchia              Long Beach          CA
Kenneth H.         Porcho               Fresno              CA
Briana             Porter               Compton             CA
Sandra             Porter               Alameda             CA
Elaine             Porter               San Bernardino      CA
Chris              Porter               Manteca             CA
Ericson            Porter               Sacramento          CA
Richard            Porter               Placentia           CA
Minerva            Porter               Canyon Country      CA
Michael            Porter               Los Angeles         CA
Walter             Portillo             Fontana             CA
Jimmy              Portillo             Los Angeles         CA
Christopher        Portillo             Burbank             CA
Carlos             Portillo             Los Angeles         CA
Jessica            Portillo             Fontana             CA
Gilbert            Portugal             Palmdale            CA
Martin             Posada               Valley Village      CA
Jeremy             Potter               Richmond            CA
Edwin              Potts                Long Beach          CA
Jacare             Powe                 Palmdale            CA
Bert               Powe                 Valejo              CA
James              Powell               Imperial Beach      CA
Michael            Powell               Sacramento          CA
Natosha            Powell               Pittsburg           CA
Christopher        Powell               Long Beach          CA
Jorge              Prado                Downey              CA
Lauren             Prarat               Inglewood           CA
Amitefh            Prasad               Hayward             CA
Sanjesh            Prasad               San Bruno           CA
Surendra           Prasad               Hayward             CA
Glenn              Prasad               Elk Grove           CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 155 of 301


Satya             Prasad                 Modesto            CA
Larry             Pratt                  Vallejo            CA
John              Pratt                  San Jose           CA
Sandy             Pratt                  Oakland            CA
Derek             Pratt                  Vallejo            CA
Arlene            Praza                  Huntington Park    CA
Gilberto Ramon    Preciado               Modesto            CA
Ignacio           Preciado               Oakland            CA
Anthony           Presley                San Gabriel        CA
Christin          Price                  Covina             CA
Kadija            Price                  Berkeley           CA
Barbara           Price                  Oakland            CA
Chante            Price                  Wilton             CA
Brandon           Prince                 Smartsville        CA
Tonte Dennis      Princewill             Long Beach         CA
Lorrie            Prine                  Vallejo            CA
Henrique          Procopio‐Bittancourt   Pacifica           CA
Charles           Proctor                Buena Park         CA
Carlos            Proctor                Vallejo            CA
Shawn             Protsko                Sacramento         CA
Jack              Prudencio              Los Angeles        CA
Jermaine          Pruitt                 Bellflower         CA
Mattie            Pruitt                 Inglewood          Ca
Rogena            Pryor                  Los Angeles        CA
Olivia            Puentes                Redwood City       CA
Gloria            Puga                   Huntington Park    CA
Jada              Pugh                   Oakland            CA
Stephen           Pujals                 Mountain View      CA
Sheri             Pula                   Moreno Valley      CA
Alfredo           Pulido                 San Jose           CA
Isaias            Pulido                 Carson             CA
Antoine           Pullum                 Oakland            CA
Alton             Pullum Jr              Tracy              CA
Malik             Pumphrey               Rancho Cucamonga   CA
Melba             Punsalan               Sunnyvale          CA
Steven            Purcell                Redwood City       CA
Sarah             Purdie                 San Jose           CA
Doria             Purdy                  Beverly Hills      CA
Carl              Purifoy                San Francisco      CA
Clifford Z        Purify                 Los Angeles        CA
Goldsborough      Purnell                Beaumont           CA
Daniel            Pyatt                  Oakland            CA
Adrian            Pyles                  Sacramento         CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 156 of 301


Jerome               Qualls               San Jose            CA
Betty                Qualls               Oakland             CA
Rashell              Qualls               Gilroy              CA
Harvey               Queen                Pinole              CA
Ricardo              Quijano              Mountain View       CA
Celina               Quimiro              Azusa               CA
Conor                Quinlan              San Rafael          CA
Jordan               Quinn                Alameda             CA
Letroy               Quinney              Richmond            CA
Diana                Quinones             Norwalk             CA
Carlos               Quintana             Mountain View       CA
Matthew              Quintanar            Elk Grove           CA
Pedro                Quintanilla          Richmond            CA
John                 Quintero             Long Beach          CA
Alexander            Quintero             Lancaster           CA
Juan                 Quintero             Los Angeles         CA
Franklin             Quintero             San Francisco       CA
Shirley              Quinto               Castro Valley       CA
Jimmy                Quiroz               Inglewood           CA
Dezario              Quiruz               Fresno              CA
Victor               Quitoriano           Gardena             CA
Mustaeen             Qureshi              Fremont             CA
Antoine W            Raby                 Los Angeles         CA
Ray                  Racela               Santa Cruz          CA
Anthony              Rachal               Los Angeles         CA
Octavian             Raddle               Campbell            CA
Christine            Rader                Yucaipa             CA
Anatoly              Rafailov             Sacramento          CA
Farid                Rafaty               San Leandro         CA
Thomas               Raffaelli            Soquel              CA
Lisa                 Ragle                Lawndale            CA
Ahmad                Rahimi               Fremont             CA
Daoud                Rahman               Vallejo             CA
Sm                   Rahman               Fresno              CA
Abdul                Rahmani              Rancho Sta Marg     CA
Sailesh              Raj                  Sacramento          CA
Anton                Rajakoone            Fremont             CA
Shan                 Rajapaksha           Paramount           CA
Manesh               Rajwani              North Hollywood     CA
Jeffrey              Ralph                Pomona              CA
Hitesh               Ram                  Antioch             CA
Dino                 Ramic                Dublin              CA
Fnu                  Ramin                Clayton             CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 157 of 301


Goody                Ramirez              Oakland             CA
Luis                 Ramirez              Perris              CA
Hector               Ramirez              Gonzales            CA
Kendi                Ramirez              Inglewood           CA
Frank                Ramirez              Turlock             CA
Oscar                Ramirez              Pittsburg           CA
Mario                Ramirez              Fontana             CA
Ruben                Ramirez              Stockton            CA
Gilbert              Ramirez              Riverbank           CA
Mina                 Ramirez              Fresno              CA
Glenda               Ramirez              Fresno              CA
Thomas               Ramirez              Moreno Valley       CA
Freddie              Ramirez              Rohnert Park        CA
Kevin                Ramirez              Los Angeles         CA
Perry                Ramirez              Salinas             CA
Jeremy               Ramirez              Sylmar              CA
John                 Ramirez              Stockton            CA
Manuel               Ramirez              San Jose            CA
Stephanie            Ramirez              Norwalk             CA
Rosie                Ramirez              Los Angeles         CA
Elna                 Ramirez              Vallejo             CA
Sesilia              Ramirez              Riverside           CA
Albert               Ramirez              Mission Hills       CA
Maribel              Ramirez              San Jose            CA
Julio                Ramirez              Hayward             CA
Luis                 Ramirez              El Monte            CA
Jorge                Ramirez              Los Angeles         CA
Blanca               Ramirez              Redwood City        CA
Jorge                Ramirez              Los Angeles         CA
Gustavo              Ramirez              El Sobrante         CA
Jennifer             Ramirez ‐ Torres     Richmond            CA
Jorge                Ramirez Rosales      Daly City           CA
Vicente              Ramos                Placentia           CA
Augustine            Ramos                Richmond            CA
Oswald               Ramos                Martinez            CA
Tony                 Ramos                Concord             CA
Luis                 Ramos                Los Angeles         CA
Jason                Ramos                Daly City           CA
Yazmin               Ramos                Los Angeles         CA
Victor               Ramos                San Francisco       CA
Joe                  Ramos                Bellflower          CA
Juan                 Ramos                Long Beach          CA
Andrew               Ramos                Fresno              CA
        Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 158 of 301


Juan              Ramos               Daly City           CA
Enrico            Ramos               San Bruno           CA
Georgia           Ramos               Fresno              CA
Givonia           Ramos               Vallejo             CA
Pablo             Ramos               Canoga Park         CA
Jonathan          Ramos Trinidad      Fresno              CA
Thanh             Ramp                Los Angeles         CA
Kelley            Ramsey              Richmond            CA
Gregory           Ramsey              Inglewood           CA
Donnald           Ramzy               Anaheim             CA
Roosevelt         Randle              Oakland             CA
Hortense          Randolph            El Sobrante         CA
Cherie            Randolph            Oakland             CA
Jasmine           Range               Oakland             CA
Jose              Rangel              Stockton            CA
Roberto           Rangel              San Francisco       CA
Victor            Rangel              San Pedro           CA
Brian             Rangel Medina       San Francisco       CA
William Malcolm   Rankin              Sunnyvale           CA
Shelley           Rankin              Northridge          CA
Lyle              Rankins             Los Angeles         CA
Theresa           Rankins             San Pedro           CA
Latoya            Rankins             Long Beach          CA
Anessa            Rankins             Altadena            CA
Lakesha           Ransom              Fresno              CA
Abdul             Raouf               Pittsburg           CA
Pamelia           Raphiel             Los Angeles         CA
Kevin             Raphiel             Lynwood             CA
Deaundre          Rash                Stockton            CA
Deanna            Rash                Oakland             CA
Pernell           Rash Jr             San Leandro         CA
Aquil             Rasheed             Oakland             CA
Mohammad Nasim    Rashidi             Antioch             CA
Mary              Rasi                Fresno              CA
Wendle            Raspberry           Los Angeles         CA
Sevuloni          Ratabumusu          Oakland             CA
Tonia             Ratcliffe           Rialto              CA
Gregory           Raths               Mission Viejo       CA
Jered             Ratliff             Yuba City           CA
Shalia            Ratliff             Sacramento          CA
Saul              Ravela              Santa Rosa          CA
Latras            Ray                 Paramount           CA
Will              Ray                 Palo Alto           CA
       Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 159 of 301


Stephen         Ray                  Fresno              CA
Michael         Ray                  San Diego           CA
Daryl           Ray                  Inglewood           CA
David           Rayford              Glendale            CA
Roderic         Rayford              Stockton            CA
Linnea          Raymes               Huntingtn Bch       CA
Ronald          Raynaldo             San Francisco       CA
Jose            Rayo                 Santa Ana           CA
John            Rayray               Lodi                CA
Mohamed         Razik                San Francisco       CA
Fredy           Razo                 San Bernardino      CA
Jasmine         Razo                 Fresno              CA
Najlaa          Razzouk              North Hollywood     CA
Jonathan        Reamer               Kensington          CA
Willie          Reaves               Hayward             CA
Steven          Rebolledo            Avenal              CA
Enrique         Recalde              San Jose            CA
Kaleab          Reda                 San Jose            CA
Ken             Redman               Ontario             CA
Dennis          Redmond              Los Angeles         CA
Marisela        Redmond              San Jose            CA
Eleisha         Redmond              San Francisco       CA
Jess            Redondo              Oakland             CA
Franzier        Redor Casiano        Modesto             CA
Steven          Reece                Hayward             CA
Summer          Reed                 Woodland            CA
Mijoi           Reed                 Lawndale            CA
Allan           Reed                 Stockton            CA
Venus           Reed                 Vallejo             CA
Melanie         Reed                 Los Angeles         CA
Lonnie          Reed                 Los Angeles         CA
John            Reedburg             Long Beach          CA
Juan            Reese                East Palo Alto      CA
Hubert          Reese                Sacramento          CA
Jamie           Reeves               Inglewood           CA
Adam            Reevesman            Elk Grove           CA
Chase           Regala               Redwood City        CA
Amy             Regan                American Canyon     CA
James           Reggie               Rancho Cucamonga    CA
James           Rego                 Castro Valley       CA
Mohammed        Rehmatullah          Santa Clara         CA
Dan             Reich                Novato              CA
Noel            Reimer               Anaheim             CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 160 of 301


William              Reinhard             Pacheco             CA
Rafael               Reis                 San Pablo           CA
Douglas              Reiton               San Jose            CA
Daricus              Releford             San Jose            CA
Jon E                Rellis               Inglewood           CA
Brittany             Remington            Auburn              CA
Charlene             Rene                 Los Angeles         CA
Sherman              Reneau               Tracy               CA
Jessica              Renobato             Fresno              CA
Iliana               Renteria             Fresno              CA
Robert               Renteria             San Jose            CA
Elias                Resa Birto           Anaheim             CA
Francisco            Resendiz             Tustin              CA
Ronald               Reser                San Jose            CA
Brian                Resnick              Culver City         CA
Margaret             Respert              Downey              CA
Tabitha              Retana               San Jose            CA
Joleen               Reutlinger           Richmond            CA
Donald               Rexicker              Los Angeles        CA
Antonio              Reyes                Monterey            CA
George               Reyes                San Jose            CA
Cesar                Reyes                Los Angeles         CA
Marina               Reyes                Sacramento          CA
Andres               Reyes                Monterey Park       CA
Lawrence             Reyes                Alhambra            CA
Adolfo               Reyes                La Puente           CA
Mario                Reyes                Santa Maria         CA
Timothy              Reyes                Montebello          CA
Ramona               Reyes                Los Angeles         CA
Ruben                Reyes Jr.            Los Angeles         CA
Maria                Reynaga              Pacoima             CA
Regina               Reynolds             Stockton            CA
Michael              Reynolds             Carlsbad            CA
Maria                Reynoso              Oakland             CA
Thomas               Reza Jr              Riverside           CA
Yousra               Rezgui               Berkeley            CA
Norene               Rhoads               Aromas              CA
Cheryl               Rhodes               Canoga Park         CA
Walter               Rhodes               Stockton            CA
Meredith             Rhodes               Sacramento          CA
Ceamon               Rhodes               San Francisco       CA
Constance            Rhodes               Stockton            CA
Alisha               Rials                Long Beach          CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 161 of 301


Tiffany              Ribera               Manteca             CA
Michael              Rice                 San Leandro         CA
Ronald               Rice                 Richmond            CA
Candace              Rice                 Los Angeles         CA
Eddie                Rice Rodriguez       Pico Rivera         CA
Rodney               Rich                 Rancho Cucamonga    CA
Jaimi                Richard              Northridge          CA
Michael              Richard              Lancaster           CA
James                Richards             Hayward             CA
Joseph               Richards             Citrus Heights      CA
Greg                 Richards             Pacifica            CA
David                Richards             San Francisco       CA
Cedric               Richards Sr          Los Angeles         CA
Lawrence             Richardson           East Palo Alto      CA
Constance            Richardson           Antioch             CA
Herman               Richardson           Los Angeles         CA
Danae                Richardson           Walnut Creek        CA
Keira                Richardson           Palmdale            CA
Danita               Richardson           Pittsburg           CA
Kassandra            Ricketts             Gardena             CA
Olga                 Rico                 Tracy               CA
Aaron                Rideau               Oakland             CA
Tammy                Rider                Sacramento          CA
Jay                  Ridley               Sacramento          CA
Vincent              Riley                Perris              CA
Courtney             Riley                Paramount           CA
Kenneth              Riley                Los Angeles         CA
Karen                Riley‐ Brown         San Bernardino      CA
Chris                Rinek                Arcadia             CA
Ron                  Ringer               La Mesa             CA
Michelle             Rinkwalker           Rancho Cordova      CA
Esther               Rios                 Salinas             CA
Anna                 Rios                 Antioch             CA
Jose                 Rios                 East Palo Alto      CA
David                Rios                 Vallejo             CA
Alejandro            Rios                 Oakland             CA
Marlena              Ripley               Oakland             CA
Adrian               Ripoyla              Fresno              CA
David                Risse                Roseville           CA
John                 Rittenhouse          Sacramento          CA
Victor               Rivas                Carmichael          CA
Salvador             Rivas                San Jose            CA
Juan Jose            Rivas Nolasco        Petaluma            CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 162 of 301


Kimberlee         Rivera                   San Jose         CA
Alejandro         Rivera                   Fresno           CA
Marcelo           Rivera                   Oakland          CA
Moises            Rivera                   Rialto           CA
Angela            Rivera                   Richmond         CA
Jack              Rivera                   San Bernardino   CA
Anthony           Rivera                   Los Angeles      CA
Glorimar          Rivera                   Bell Gardens     CA
James             Rivera                   Pleasanton       CA
Javier            Rivera                   San Mateo        CA
Catrina           Rivera                   Fremont          CA
Pedro             Rivera                   Patton           CA
Lynn              Rix                      Antioch          CA
Daphne            Rizzo                    San Francisco    CA
Henry             Roa                      San Francisco    CA
Norma             Roa                      Pinole           CA
Hector            Roach                    Tracy            CA
Ronelle           Roach                    Merced           CA
Shaveal           Roach                    Rncho Cordova    CA
Jacob             Roark                    Los Angeles      CA
Lisa              Robbio                   Escondido        CA
Tommy             Roberson                 Manteca          CA
Michael           Roberson                 Los Angeles      CA
Patrick           Roberson                 Hawthorne        CA
Antonae           Roberson                 San Leandro      CA
Angelo            Roberto                  San Bruno        CA
Arti Ferrera      Roberto Ferrera Romero   San Jose         CA
Jeffery           Roberts                  Berkeley         CA
Darryl            Roberts                  San Francisco    CA
Marcus            Roberts                  Vallejo          CA
Troy              Roberts                  Pittsburg        CA
Jacob             Roberts                  Sacramento       CA
Mellisa           Roberts                  Los Angeles      CA
James             Roberts                  Fairfield        CA
Shakir            Robertson                Brea             CA
Delawrence        Robertson                Norwalk          CA
Mark              Robertson                Diamond Bar      CA
John              Robertson                Martinez         CA
Tracy             Robertson                Compton          CA
Sean              Robertson                Los Angeles      CA
Lavada            Robins                   San Lorenzo      CA
Charlene          Robinson                 San Pedro        CA
Myonshe Lamar     Robinson                 Richmond         CA
           Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 163 of 301


Gayle               Robinson             Los Angeles         CA
Ebony               Robinson             Lynwood             CA
Robbie              Robinson             Fresno              CA
Melonie             Robinson             Vallejo             CA
Calvin              Robinson             Pomona              CA
Tiffany             Robinson             Torrance            CA
Ryan                Robinson             Los Angeles         CA
Myron               Robinson             Cerritos            CA
Ralph               Robinson             Vallejo             CA
Tyrone              Robinson             San Jose            CA
Rashaad             Robinson             Stockton            CA
Antoine             Robinson             Oakland             CA
Marvin              Robinson             Sacramento          CA
Natasha             Robinson             Fairfield           CA
Marcus              Robinson             Los Angeles         CA
Bronson             Robinson             Los angeles         CA
Alfonso             Robinson             San Bernardino      CA
Shanie              Robinson             Sacramento          CA
Darren              Robinson             Beverly Hills       CA
Kevin               Robinson             East Palo Alto      CA
Rosa                Robinson             Vallejo             CA
Gary                Robinson             Pittsburg           CA
Shawn               Robinson             San Leandro         CA
Michael             Robinson             Santa Monica        CA
Louise              Robinson             Los Angeles         CA
Dana                Robinson Roberts     Pittsburg           CA
Jesus               Robledo              San Jose            CA
Diane               Robledo              Moreno Valley       CA
Victor              Robles               Alameda             CA
Luis                Robles               Los Angeles         CA
Jose                Robles               Ceres               CA
Diego               Robles               Norwalk             CA
Juan                Robles               Van Nuys            CA
Steven              Robles               San Jose            CA
Jarvis              Roby                 Fresno              CA
Edward              Rocha                Seaside             CA
Adam                Rocha                Campbell            CA
Fernando            Rocha                Fresno              CA
Veronica            Rocha                Northridge          CA
Thiago              Rocha                San Mate            CA
Wendell             Rochester            Yucaipa             CA
Quentin             Rochon               Compton             CA
Edterica            Rockwell             Oakland             CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 164 of 301


Andrew             Rodarte              Vallejo             CA
Lazaro             Rodas                Fallbrook           CA
Luis               Rodas                San Pablo           CA
William            Rodas                Los Angeles         CA
Gabriel            Rodas‐Lopez          Van Nuys            CA
Willie             Rodgers              Compton             CA
Teresa             Rodney               Fountain Valley     CA
Christopher        Rodrigues            San Francisco       CA
Hallef             Rodrigues            San Jose            CA
Margaret           Rodrigues            Visalia             CA
Robert             Rodriguez            Selma               CA
Nicholas           Rodriguez            Clovis              CA
Salvador           Rodriguez            Oakland             CA
Luz                Rodriguez            Pico Rivera         CA
David              Rodriguez            Petaluma            CA
Louis              Rodriguez            Union City          CA
Jose               Rodriguez            Los Angeles         CA
Amalia             Rodriguez            Richmond            CA
Kristofer          Rodriguez            Maywood             CA
Rafael             Rodriguez            Hayward             CA
Manuel             Rodriguez            Rosamond            CA
Johnny             Rodriguez            San Jose            CA
Michael            Rodriguez            Baldwin Park        CA
Jessica            Rodriguez            Oakland             CA
Anthony            Rodriguez            Whittier            CA
Anthony            Rodriguez            North Hills         CA
Bernard J          Rodriguez            Clovis              CA
Joseph             Rodriguez            San Jose            CA
Patricia           Rodriguez            Sacramento          CA
Ruben              Rodriguez            Vista               CA
Armando            Rodriguez            Salinas             CA
Andrew             Rodriguez            Milpitas            CA
Jose               Rodriguez            Garden Grove        CA
Jessica            Rodriguez            Ventura             CA
Martin             Rodriguez            Tracy               CA
Luz                Rodriguez            Vallejo             CA
Ariel              Rodriguez            Inglewood           CA
Enrique            Rodriguez            Chino               CA
Victor             Rodriguez            Colton              CA
Miriam             Rodriguez            Hawthorne           CA
Mark               Rodriguez            Fresno              CA
Catrina            Rodriguez            San Jose            CA
Aureliano          Rodriguez            South Gate          CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 165 of 301


Cesar              Rodriguez            Woodland            CA
Jessica            Rodriguez            Woodland            CA
Carlos             Rodriguez            Reseda              CA
Tony               Rodriguez            La Puente           CA
Jose               Rodriguez            San Francisco       CA
Nicole             Rodriguez            Oakland             CA
Christine          Rodriguez            Ontario             CA
Ruben              Rodriguez            Napa                CA
Gilbert            Rodriguez            Bell                CA
Juan               Rodriguez            Hawthorne           CA
Nicholas           Rodriguez Jr         Hercules            CA
Angelina           Rodriguez‐Diaz       Los Angeles         CA
Amy                Roetschke            San Jose            CA
Jeffrey            Rogers               Lynwood             CA
Fane               Rogers               San Jose            CA
Prince             Rogers               Hayward             CA
Tierra             Rogers               San Francisco       CA
Angelique          Rogers               San Diego           CA
Desmond            Rogers               Hercules            CA
Cassandra          Rogers               Stockton            CA
Fyheima            Rogers               Vallejo             CA
Andre              Rogers               Santa Monica        CA
Robyn              Rogers               Los Angeles         CA
Odessa             Rogers‐Dixon         Rialto              CA
Ricardo            Rojas                Pinole              CA
Trina              Rojas                Stockton            CA
David              Rojas                Madera              CA
Ariana             Rojas                San Jose            CA
Cristian           Rojas                Costa Mesa          CA
Luis               Rojas                Compton             CA
Javier             Rojo                 Rialto              CA
Reginald           Rolland              Carson              CA
Earvie             Rollins              Richmond            CA
Tera               Rollins              San Francisco       CA
Toni               Rolls                Compton             CA
Hector             Rolon                Whittier            CA
Perpetua           Romain               Alhambra            CA
Alfonso            Roman                Paramount           CA
Johanna            Romero               Los Angeles         CA
Santo              Romero               Daly City           CA
Christopher        Romero               Compton             CA
Ruby               Romero               Santa Rosa          CA
Mark               Romero               Modesto             CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 166 of 301


Marlene            Romero               Modesto             CA
Blair              Romero               Whittier            CA
Ruben              Romero               La Mirada           CA
Rosario            Romero               Clovis              CA
Klarissa           Romero               Newark              CA
Heriberto          Romero               Colton              CA
Gilbert            Romero               South Gate          CA
Bryan              Romero               Ontario             CA
Julio              Romo                 San Jose            CA
Margarita          Romo                 La Puente           CA
Nicole             Rooke                Exeter              CA
Jonathan           Root                 Newcastle           CA
Tapasu             Ropati               Garden Grove        CA
Tahry              Ros                  San Jose            CA
Maria              Rosa                 Oakland             CA
Wellington         Rosa                 San Bruno           CA
Daniel             Rosales              Visalia             CA
Sandra             Rosales              Burbank             CA
Fernando           Rosales              Lynwood             CA
Oscar              Rosales              Palo Alto           CA
Rita               Rosales              Redlands            CA
Mikee              Rosario              Daly City           CA
Casimiro           Rosas                Los Angeles         CA
Felipe             Rosas                Bakersfield         CA
Michelle           Rosborough           Los Angeles         CA
Lauren             Rose                 Antioch             CA
Denesia            Rose                 Los Angeles         CA
Paul               Roseli               El Monte            CA
Albert             Rosell               San Jose            CA
Camryn             Rosenberg            Roseville           CA
Gabriel            Rosenfeld            Oakland             CA
Laura              Rosner               Santa Ana           CA
Scott              Ross                 San Bernardino      CA
Brian              Ross                 Paramount           CA
Maximillian        Ross                 Suisun City         CA
Candice            Ross                 Whittier            CA
Stephen            Ross                 Downey              CA
Denise             Ross                 Oakland             CA
Suhrab             Rostayee             Carmichael          CA
Alan               Rothchild            Foster City         CA
Matthew            Rothchild            San Francisco       CA
Marques            Rounds               San Francisco       CA
Torcy              Rounds               San Francisco       CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 167 of 301


Bounlong           Roungreuang          Modesto             CA
Willis             Roverso              Fairfield           CA
Larry              Rowe                 San Francisco       CA
Matthew            Rowe                 Long Beach          CA
Kevin              Rowel                Stockton            CA
Erik               Roya                 Stockton            CA
Danielle           Royal                Alameda             CA
Ramon              Royer                Vallejo             CA
Anthony            Ruano                Lakewood            CA
Crystal            Rubalcaba            Whittier            CA
Helen              Rubalcaba            Redwood City        CA
Rayann             Rubalcava            Anaheim             CA
David              Rubalcava            Pomona              CA
Jose               Rubalcava            Antioch             CA
Gilberto           Rubio                Van Nuys            CA
Peter              Rubio                Benicia             CA
Pablo              Rubio                Chula Vista         CA
Javier             Rubio                Los Angeles         CA
Rene               Rubio                Lomita              CA
Joseph             Rubio                San Luis Obispo     CA
Daniel             Rubio                Concord             CA
Eric               Rubio                Vallejo             CA
Pedro              Rubio                Vallejo             CA
Brian              Rubio                Palmdale            CA
Terion             Rucker               Downey              CA
Samela             Rucker               Sacramento          CA
Avinia             Rucker               San Francisco       CA
Dorothy            Rudkin               Martinez            CA
Scott              Ruffalo              Merced              CA
Joseph             Ruffin               Compton             CA
Ashley             Ruiz                 Fresno              CA
Martha             Ruiz                 Chino               CA
Marvin             Ruiz                 Long Beach          CA
Adrian             Ruiz                 Downey              CA
Krystal            Ruiz                 Los Angeles         CA
Leaynne            Ruiz                 Pittsburg           CA
Linda              Ruiz                 Downey              CA
Esteban Jiovanni   Ruiz                 Fresno              CA
Alejandro          Ruiz                 San Francisco       CA
Aris               Ruiz                 Rio Vista           CA
Carmen             Ruiz                 Pomona              CA
Edward             Ruiz                 Arleta              CA
Giovanny           Ruiz                 Los Angeles         CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 168 of 301


Marissa              Rulloda            Daly City           CA
Shiri                Rupan              Hayward             CA
Robert               Rupp               Oakley              CA
Christian Emmanuel   Russell            Vallejo             CA
Kevin                Russell            Stockton            CA
Tiana                Russell            Los Angeles         CA
Robin                Russell            San Bernardino      CA
Albert               Russell Jr.        San Bernardino      CA
Jahayra Hernandez    Russell Thornton   Compton             CA
Kenneth              Russian            Los Angeles         CA
Marcus               Ruth               Redlands            CA
Gary                 Rutkowski          Sacramento          CA
Hans                 Ruud               Mountain View       CA
Ricardo              Ruvalcaba          Perris              CA
Eulogio              Ruvalcaba          South Gate          CA
Ely                  Ruvalcaba          Norwalk             CA
Rodrigo              Ruvalcaba          San Fernando        CA
Anas                 Ryadi              Pacifica            CA
Christina            Ryan               Oakland             CA
Adela                Ryan               Fresno              CA
Nicole               Ryan               Huntington Beach    CA
Mariana              Rybczynski         Visalia             CA
Brian                Saavedra           Glendale            CA
Denise Hansen        Sabal              Los Angeles         CA
Ahmad Shakib         Sabir              Tracy               CA
Ahmad                Sabir              Tracy               CA
Jeff                 Sable              Glendale            CA
Saeed                Sadad              Berkeley            CA
Solomon              Sadasey            Los Angeles         CA
Kadda                Sadek              Concord             CA
Gustavo              Saenz              Sacramento          CA
Marlene              Saenz              Panorama City       CA
Koui                 Saeteurn           Sacramento          CA
Corey                Saffold            Inglewood           CA
Qiamuddin            Safi               San Leandro         CA
Abdul Rasheed        Safi               Sacramento          CA
Basil                Sagmit             Castro Valley       CA
Elizabeth            Sagrero            Lynwood             CA
Joel                 Sagrero            Compton             CA
Bill                 Sagum              San Jose            CA
Wahid                Sahel              Tracy               CA
Sahil                Sahil              Tracy               CA
Wassim               Sahli              San Diego           CA
           Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 169 of 301


Surinder            Sahota               San Jose            CA
Saba                Sahouria             San Mateo           CA
Ronald              Said                 San Francisco       CA
Terry               Saigh                Mountain View       CA
Marian              Sailes‐ Lamon        San Leandro         CA
Rebeca              Saint                Livermore           CA
James               Saint Louis          Victorville         CA
Reena               Saiz                 Ontario             CA
Jeanne              Sakai                Fremont             CA
Issa                Salah                San Mateo           CA
Juan                Salas                Castroville         CA
Jamie               Salas Jr             Los Angeles         CA
Daniel              Salaz                Salinas             CA
Melinda             Salazar              San Francisco       CA
Jessica             Salazar              Upland              CA
Daniel              Salazar              Sacramento          CA
Edgar               Salazar              Panorama City       CA
Fernando            Salazar              Monterey Park       CA
Silvia              Salceda              South Gate          CA
Gloria              Salcido              Hacienda Heights    CA
Diego               Saldana Jr           La Puente           CA
Waleed              Saleh                Irvine              CA
Jason               Sales                Daly City           CA
Sergio              Salinas              San Dimas           CA
Shamel              Saltus               Pasadena            CA
Angela              Salvato              Vallejo             CA
Paul                Salvosa              Union City          CA
Thomas              Sam                  San Jose            CA
Arvyn               Samantha             Walnut              CA
Rosie               Samarron             San Jose            CA
Lisa                Sambrano             Fresno              CA
Joanna              Sambrone             San Dimas           CA
Othman              Samha                Lodi                CA
Jess                Samontanes           San Francisco       CA
Larhonda            Sample               Salinas             CA
Roberto             Samudio              Costa Mesa          CA
Willie              Samuel               Sacramento          CA
Vachel              Samuels              Lakewood            CA
Maurice             Samuels              San Diego           CA
Paul                Samuels              Cerritos            CA
Anantray            Sanathara            Irvine              CA
Anthony             Sanchez              Santa Fe Springs    CA
Joe                 Sanchez              Corona              CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 170 of 301


Geudy              Sanchez              Fresno              CA
Bernardo           Sanchez              San Jose            CA
Enrique            Sanchez              Lakewood            CA
Yesenia            Sanchez              West Sacramento     CA
Jack               Sanchez              San Francisco       CA
Antonio            Sanchez              Buena Park          CA
Merci              Sanchez              Redondo Beach       CA
Melissa            Sanchez              Orange              CA
Maria              Sanchez              Sunnyvale           CA
Anthony            Sanchez              Modesto             CA
Jairo              Sanchez              San Jose            CA
Christopher        Sanchez              Fresno              CA
Jose               Sanchez              Canoga Park         CA
Glenda             Sanchez              Pomona              CA
Jose               Sanchez              Oakland             CA
Pedro              Sanchez              Azusa               CA
Joshua             Sanchez              Porterville         CA
Vanessa            Sanchez              Modesto             CA
Alejandro          Sanchez              Stockton            CA
Blanca             Sanchez              Stockton            CA
Ramiro             Sanchez              Fresno              CA
Jose               Sanchez              San Pablo           CA
Michael            Sanchez              Huntington Park     CA
Lucia              Sanchez              San Jose            CA
Elizabeth          Sanchez              Banning             CA
Arturo             Sanchez              San Francisco       CA
Jose               Sanchez              Pleasant Hill       CA
Yesenia            Sanchez              La Puente           CA
Paul               Sanchez              Sunnyvale           CA
Francisco          Sanchez              Fresno              CA
Pedro              Sanchez              Santa Clara         CA
Cristian           Sanchez              Chowchilla          CA
Romeo              Sanchez              Foster City         CA
Alfredo            Sanchez              Huntington Park     CA
Anthony            Sanchez              Albany              CA
Julio              Sanchez              Los Angeles         CA
Jose               Sanchez              Baldwin Park        CA
David              Sanchez              Walnut              CA
Heriberto          Sanchez‐Moreno       San Bruno           CA
Aaron              Sanderlin            Inglewood           CA
Alexandria         Sanders              Compton             CA
Marvin             Sanders              Fullerton           CA
Tanisha            Sanders              Los Angeles         CA
           Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 171 of 301


Victoria            Sanders              Rodeo               CA
Lanette             Sanders              Compton             CA
Tonya               Sanders              Roseville           CA
Cavariee            Sanders              San Francisco       CA
Laurice             Sanders              Fairfield           CA
Molly               Sanderson            Long Beach          CA
Jorge               Sandoval             Los Angeles         CA
Omar                Sandoval             San Bernardino      CA
Marisela            Sandoval             Vallejo             CA
Robert              Sandoval             Vallejo             CA
Mery                Sandoval             Gardena             CA
Alberto             Sandoval             Oakland             CA
Alejandro           Sandoval             Merced              CA
Christian           Sandoval             El Monte            CA
Miriam              Sandoval             Danville            CA
Rodney              Sanford              Fairfield           CA
Clark               Sanford              Hercules            CA
Kaylon              Sanford              Pomona              CA
Alysia              Sankey               Hawthorne           CA
Rachel              Sano                 Fresno              CA
Kenneth             Sanquisc             Hacienda Heights    CA
Enrique             Santana              Van Nuys            CA
Magali              Santana              Belmont             CA
David               Santana              Culver City         CA
Mylena              Santana‐ Bailey      Fresno              CA
Raymond             Santiago             Long Beach          CA
Pedro               Santiago             Stockton            CA
Gregg               Santiago             San Jose            CA
Jose                Santillan            Ontario             CA
Larry               Santillanez          Santa Clara         CA
Crystal             Santinac             Rialto              CA
Chris               Santini              San Jose            CA
Serina              Santoleri            Walnut Creek        CA
Madhu               Santos               Hayward             CA
Maikon              Santos               Sunnyvale           CA
Israel Galindo      Santos               Santa Rosa          CA
Edward              Santos               Fountain Valley     CA
Jaime               Santos               Whittier            CA
Jesus               Santos               San Jose            CA
Logan               Sanzeri              Los Angeles         CA
Priscilla           Sarabia              Orange              CA
Christopher         Saralafosse          Palo Alto           CA
Cristian Antonio    Sarceno Rodriguez    San Jose            CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 172 of 301


Kenneth           Sargeant             Antioch             CA
Albert            Sarian               Panorama City       CA
Brenda            Sarinana             Long Beach          CA
Joseph            Sarinana             Pomona              CA
Jesscencio        Sario                Fairfield           CA
Brian             Sarkis               San Jose            CA
Akia              Sarrahkon            Orangevale          CA
Kamran            Sartor               Roseville           CA
Jon               Sarver               Corona              CA
Roger             Satterwhite          Oakland             CA
Jose              Sauceda              Modesto             CA
Sergio            Saucedo              Fontana             CA
William           Saucedo              Sherman Oaks        CA
Ryan              Saunders             Clovis              CA
Tony              Saunders             Mill Valley         CA
Zaneta            Saunders             Berkeley            CA
Rosanne           Savala               Fontana             CA
Paul              Savala               Fontana             CA
Andrew            Savarino             Los Angeles         CA
Ojay              Savet                Pacifica            CA
Aaron             Sawatsky             Fresno              CA
Chanthaphone      Sayavong             Stockton            CA
Pualani           Sayson               Fresno              CA
Lydia             Scalia               Visalia             CA
Anthony           Scarsciotti          Santa Ana           CA
Peter             Schadrack            San Clemente        CA
Victoria          Schaller             Long Beach          CA
Jason             Scheuplein           Roseville           CA
Brian             Schilling            Manteca             CA
Steve             Schiro               Antioch             CA
Dain              Schloss              San Jose            CA
Michael           Schmidt              Ventura             CA
Eduardo           Schopp               Ceres               CA
Ryan              Schroder             Half Moon Bay       CA
Ronald            Schroeder            Victorville         CA
John              Schuler              Forestville         CA
Jared             Schwartz             Pinole              CA
Joshua            Schweigert           Galt                CA
Erica             Schweigert           Galt                CA
Charleco          Scipio Jr            Victorville         CA
Leon              Scoggins             Antioch             CA
Darrion           Scoggins             Los Angeles         CA
Sarah             Scollay              Alameda             CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 173 of 301


Porche            Scott                Inglewood           CA
Anthony           Scott                Inglewood           CA
Laquisha          Scott                San Diego           CA
Edward            Scott                Lancaster           CA
Demetria          Scott                Los Angeles         CA
Patricia          Scott                Sacramento          CA
Linden            Scott                Los Angeles         CA
Steven            Scott                Sacramento          CA
Jordan            Scott                Inglewood           CA
Denise            Scott                Citrus Heights      CA
Michael           Scott                Antioch             CA
Johann            Scott                Oakland             CA
Shana M.          Scott                Oakland             CA
Kayla             Scott                Oakland             CA
Raymond           Scott                San Francisco       CA
Lakisha           Scott                Stockton            CA
Edward Duke       Scott 3rd            Pittsburg           CA
Perry             Scranton             Los Angeles         CA
Jacqueline        Scroggins            Manteca             CA
Quinn‐Thi         Scruggs              Rodeo               CA
Erik              Seaber               San Jose            CA
Dorothy           Seaberg              Menifee             CA
Michelle          Seales               Sacramento          CA
Armand            Seals                Van Nuys            CA
Vohnathan         Seals                Los Angeles         CA
Connie            Seastrunk            Pacifica            CA
Titwan            Sebala               Ontario             CA
Tieisha           Sebastian            Pittsburg           CA
Nasir Ahmad       Sediqi               Tracy               CA
Scott             Seeley               Santa Rosa          CA
Ramon             Segarra              Riverside           CA
Angelina          Segarra‐Scott        Union City          CA
Francisco         Segovia              North Hollywood     CA
Artemio           Segura               Inglewood           CA
John              Seibold              Oakland             CA
J. Jeffery        Seitz                Boulder Creek       CA
Diane             Sekaly               Huntington Beach    CA
Hila              Seltzer              Sherman Oaks        CA
Eric              Selu                 Sacramento          CA
Ken               Selvy                Concord             CA
Irene             Semakula             Chatsworth          CA
Jeff              Senchina             San Jose            CA
Jacob             Serban               Lincoln             CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 174 of 301


Victor               Serna‐Delgado        Pomona              CA
Gilbert              Serrano              San Jose            CA
Richard              Serrano              Castro Valley       CA
Alicia               Serrano              Redwood City        CA
Norma                Serrano              Paramount           CA
Nelida               Serrano              Wilmington          CA
Alejandro            Serrano              Huntington Park     CA
Carlos               Serrano              Pacoima             CA
Rafael               Serrano              Van Nuys            CA
Omajel               Serrano Bonano       Castro Valley       CA
Nicolas              Serrato              Van Nuys            CA
Sergio               Serratos             Paramount           CA
Jose                 Serratos             Paramount           CA
Amin                 Serreyah             Sunnyvale           CA
Nelson               Servellon            Van Nuys            CA
Juan                 Servellon            Oakland             CA
Hazel                Servito              San Jose            CA
Monique              Session              Antioch             CA
Lemau                Seufale              San Francisco       CA
Maria                Seung                Brea                CA
Danny                Sevillano            Santa Clarita       CA
Jacob                Sewald               Antelope            CA
Matthew              Seward               Oakley              CA
Michael              Seward               Stockton            CA
Shimika              Seward               Sacramento          CA
Rodney               Sexton               Los Angeles         CA
Ahmad                Seyar                Santa Clara         CA
Yahya                Shabazz              Lafayette           CA
Mirinda              Shafer               Union City          CA
Robert               Shafer               Rocklin             CA
John                 Shafer               Vacaville           CA
Luke                 Shaffer              San Jose            CA
Muzammil             Shafiq               Gardena             CA
Randa                Shahin               San Jose            CA
Ramin                Shahlai              Long Beach          CA
Jordan               Shaia                La Habra            CA
Muzammil             Shaikh               San Francisco       CA
Faizan               Shaikh               Colma               CA
Arif                 Shaikh               Cupertino           CA
Fnu                  Shaiktayyab          Fremont             CA
Mina                 Shaker               La Mirada           CA
Shah                 Shakoor              Burbank             CA
Ethel                Shamburger           Los Angeles         CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 175 of 301


Shanequia          Shamburger           Vallejo             CA
Aminullah          Shams                Tracy               CA
Maureen            Shareef              Sacramento          CA
Mohammed           Shareek              Fresno              CA
Shabnam            Sharma               Sacramento          CA
Sameer             Sharma               San Leandro         CA
Harri              Sharma               Diamond Bar         CA
Lakhvir Kumar      Sharma               San Jose            CA
Rokita             Sharpe               Inglewood           CA
Michael            Shavers              Antioch             CA
Jonathan           Shaw                 Sacramento          CA
Kelly              Shaw                 San Francisco       CA
Derrick            Shaw                 Compton             CA
Julie              Sheaffer             Colton              CA
Roy                Shelby               Los Angeles         CA
Kiara              Shelby               Antioch             CA
Guy                Shelby               Oakland             CA
Robbie             Shelton              Los Angeles         CA
Anthony            Shelton              Long Beach          CA
Hissonnie          Shelton              Pittsburg           CA
Robert             Sheppard             Fair Oaks           CA
Kesia              Sheppard             Los Angeles         CA
Malcolm            Sheppard             Rosemead            CA
Muriel             Sherls               Sacramento          CA
James              Sherman              Inglewood           CA
Karl               Sherman              Chino               CA
Ang                Sherpa               Richmond            CA
Lameisha           Sherri               Hayward             CA
Claudia            Sherron              San Bernardino      CA
Shukuru            Shields              Vallejo             CA
David              Shigemoto            San Jose            CA
Milad              Shini                Concord             CA
Nikole             Shirley              Los Angeles         CA
Qais               Shirzad              Modesto             CA
Brandyn            Shivers              El Sobrante         CA
Saad               Shoaib               Corona              CA
Julia              Short                San Jose            CA
Robyn              Shorter              Oakland             CA
Tiffany            Shorter              Palmdale            CA
Alisa              Shorter Alam         Inglewood           CA
Deonnia            Shortie              Whittier            CA
Riyad              Shosha               Santa Clara         CA
John               Shou                 Santa Clara         CA
           Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 176 of 301


Sagar               Shrestha             El Cerrito          CA
Roman               Shrestha             El Cerrito          CA
Damien              Shultz               Oroville            CA
Joseph              Shy                  Inglewood           CA
Imanuel             Sianipar             Bermuda Dunes       CA
Clarence            Sias                 Antioch             CA
Jose                Sibauste             Glendale            CA
Ivonne              Sibrian              San Bernardino      CA
Sina                Siegalkoff           Stockton            CA
Joseph              Sieling              San Jose            CA
Juan                Sierra               Maywood             CA
Esli                Sierra               Fresno              CA
Ricardo             Sierra               Hanford             CA
Ryan                Sierra               Hawthorne           CA
Travis              Siflinger            Canoga Park         CA
Waylon              Sigman               Benicia             CA
Leonard             Silas                Highland            CA
Tammy               Silas                San Francisco       CA
Lenytt              Siliezar             Van Nuys            CA
Anthony             Sillemon             Modesto             CA
Marvin              Sillemon             Vallejo             CA
Katrina             Silva                Oakland             CA
Philip              Silva                Stockton            CA
Juana               Silva                Rodeo               CA
Angel               Silva                Santa Clara         CA
Melissa             Silva                Montebello          CA
Alan                Silva                San Jose            CA
Wilian              Silva Jr             San Bruno           CA
Antonio             Silva Mora           Hayward             CA
Gary                Simas                Fremont             CA
Xavier              Simental             Whittier            CA
Orlando             Simentel             Compton             CA
Anthony             Simi                 Stockton            CA
Stephen             Simmions             Oakland             CA
Monica              Simmons              Hayward             CA
Calvin              Simmons              Fresno              CA
Alicia              Simmons              Gardena             CA
Gervon              Simmons              Inglewood           CA
Sheldon             Simmons              Santa Rosa          CA
Eric                Simmons              Ontario             CA
Andrea              Simmons              Sacramento          CA
David               Simmons              Sacramento          CA
Porshia             Simms                Sacramento          CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 177 of 301


Jacques           Simon                Long Beach            CA
Jude              Simon                San Jose              CA
Jovan             Simon                Santa Ana             CA
Stephanie         Simon                Benicia               CA
Alaric            Simon                Hawthorne             CA
Steven            Simpson              Oakland               CA
Howard            Simpson              San Diego             CA
Ravin             Simpson              Pittsburg             CA
Kevin D           Simpson              San Pedro             CA
Francine          Simpson              Whittier              CA
Roderick          Simpson              West Sacramento       CA
Alonzo            Simpson              Oakland               CA
Terrence          Sims                 Oakland               CA
Darryl            Sims                 Baldwin Hills         CA
Darius            Sims                 Palmdale              CA
Lamont            Sims                 Los Angeles           CA
Sequoia           Sims                 Sacramento            CA
Robert            Sims                 Hawthorne             CA
Job               Sims                 Signal Hl             CA
Jose David        Sinay Chavarria      Van Nuys              CA
Josefa            Singca               San Jose              CA
Vashish           Singh                San Mateo             CA
Surjit            Singh                Castro Valley         CA
Jainan            Singh                Hayward               CA
Lakesh            Singh                South San Francisco   CA
Ashneel           Singh                Pittsburg             CA
Rakesh            Singh                Sacramento            CA
Manwinder         Singh                Stockton              CA
Hirdesh           Singh                Tracy                 CA
Baldev            Singh                Mountain House        CA
Teva Nick         Singh                San Ramon             CA
Shareen           Singh                Pacifica              CA
Jitendra          Singh                Pittsburg             CA
Vikramjit         Singh                San Rafael            CA
Sunjeev           Singh                Davis                 CA
Alvin             Singh                Sacramento            CA
Vanjline          Singh                Sacramento            CA
Amir              Singleton            Long Beach            CA
Peth              Sitthivong           Modesto               CA
Sisana            Sivongsay            Fresno                CA
John              Skelton              Sherman Oaks          CA
Jivanni           Skillings            Milpitas              CA
Jack              Skinner              Los Angeles           CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 178 of 301


Chris             Skinner              Sacramento          CA
Lamont            Skinner              Vallejo             CA
William           Skipwith             Berkeley            CA
James             Slatt                Petaluma            CA
Angelique         Sledge               Concord             CA
Larry             Slocum               Pittsburg           CA
Tracy             Slocum               San Jose            CA
Noor              Smadi                Upland              CA
Elisha            Smalley              Oakland             CA
Daniel            Smart                Whittier            CA
Amadu             Smart                San Jose            CA
Darryl            Smaw                 Oakland             CA
Sean              Smiley               Los Angeles         CA
Melissa           Smiley               Whittier            CA
Nicole            Smith                Modesto             CA
Steven            Smith                Upland              CA
Jesse             Smith                Orange              CA
Kahlyn            Smith                Newark              CA
Willie            Smith                Palmdale            CA
Jawana            Smith                Los Angeles         CA
Suzann            Smith                Oakland             CA
Rhonda            Smith                Oakland             CA
Marcus            Smith                Monterey Park       CA
Dajon             Smith                Carson              CA
Louis             Smith                Los Angeles         CA
Armand            Smith                San Francisco       CA
Shavar            Smith                Clovis              CA
Sophia            Smith                Beaumont            CA
Alan              Smith                Fontana             CA
Octavia           Smith                Sacramento          CA
Craig             Smith                San Jose            CA
Kirtan            Smith                Foster City         CA
Zabeo             Smith                Los Angeles         CA
Channon           Smith                Oakland             CA
Kevin             Smith                Colton              CA
Selene            Smith                Millbrae            CA
Derek             Smith                Anaheim             CA
Deon              Smith                La Palma            CA
Jamiah            Smith                Oakland             CA
Robert            Smith                Oakland             CA
Antwaunette       Smith                Hawthorne           CA
David             Smith                San Jose            CA
Candice           Smith                Inglewood           CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 179 of 301


William              Smith                Oakland             CA
Tosha                Smith                Los Angeles         CA
Courtni              Smith                Vallejo             CA
Kevin                Smith                Valley Village      CA
Damon                Smith                Oakland             CA
Asa                  Smith                Richmond            CA
Tammi                Smith                Clovis              CA
Salina               Smith                Elk Grove           CA
Ginger               Smith                Sacramento          CA
Gayle L              Smith                Stockton            CA
Jay                  Smith                Auburn              CA
Gregory              Smith                Concord             CA
Senovia              Smith                Sacramento          CA
Charles              Smith                Benicia             CA
Mack                 Smith                Pebble Beach        CA
Christina            Smith                Clovis              CA
Eric                 Smith                Campbell            CA
Elliott              Smith                Rialto              CA
Shantese             Smith                Richmond            CA
Rorrick              Smith                San Diego           CA
Linda                Smith                Antioch             CA
Marlon               Smith                San Jose            CA
Michael              Smith                Lake Elsinore       CA
Casey                Smith                Culver City         CA
Theresa              Smith                Sacramento          CA
Ingga                Smith                Los Angeles         CA
Sheila               Smith                Palmdale            CA
John                 Smith                Los Angeles         CA
Murrell              Smith                Los Angeles         CA
Flossie              Smith                Oakland             CA
Sheyan               Smith                Oakland             CA
Aurora               Smith                Sacramento          CA
Ericka               Smith                Oakland             CA
Denise               Smith                San Francisco       CA
Jamarr               Smith                San Francisco       CA
Kenneth              Smith                Richmond            CA
Monique              Smith                Stockton            CA
Melba                Smith                Santa Rosa          CA
Devonte              Smith                Oakland             CA
Sharon               Smith                Berkeley            CA
Fred                 Smith                Pittsburg           CA
Barry                Smith                Walnut Creek        CA
Rickey               Smith                San Francisco       CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 180 of 301


Charles            Smith                Los Angeles         CA
Herman             Smith                Pasadena            CA
Roseanne           Smith                Long Beach          CA
Daryl              Smith                Ontario             CA
Neal               Smith                Lawndale            CA
Harrell            Smith                Los Angeles         CA
Jeanell            Smith ‐ Brown        San Ramon           CA
Deon Renard        Smith Jr.            Los Angeles         CA
Denise             Smith Sr             Sacramento          CA
Anthony            Snead                Los Angeles         CA
Antoine            Snelgro              Elk Grove           CA
Jimmy              Snell                Rialto              CA
Melvin             Snell                Los Angeles         CA
Carrie             Snipes               San Francisco       CA
Kenneth            Snow                 Monrovia            CA
Sarah              Snowden              Oakland             CA
John               Snyder               Hawthorne           CA
Stacy              Sobocan              Foster City         CA
Mauga              Sofara               San Jose            CA
Samnith            Sok                  Hercules            CA
Filomeno           Solarez              San Jose            CA
Robert             Solari               Sacramento          CA
Ferdinand          Soliman              Richmond            CA
Christopher        Solis                La Puente           CA
Niels              Solis                El Monte            CA
Andrew             Solis                Modesto             CA
Jaime              Solis                Madera              CA
Jonathan           Solis                Long Beach          CA
Cesar Javier       Solis                Menifee             CA
John               Solomon              San Francisco       CA
Niamika            Solomon              Baldwin Hills       CA
Dayanara           Solorio              El Monte            CA
Danielle           Solorio              Hanford             CA
Edwin              Solorzano            Richmond            CA
Denis Ismael       Solorzano Lopez      Sacramento          CA
Selim              Soltane              Daly City           CA
Kimmy              Som                  Long Beach          CA
Neema              Sonam                El Cerrito          CA
Katherine          Sorensen             Santa Cruz          CA
Daniel             Sorguild             Long Beach          CA
Alan               Soriano              Daly City           CA
Raymond            Sosa                 Pleasant Hill       CA
Raul               Sosa                 Concord             CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 181 of 301


Alexander            Sosa                 Los Angeles         CA
Fernando             Soto                 Anaheim             CA
Pablo                Soto                 Fresno              CA
Valerie              Soto                 Mission Viejo       CA
Alonso               Soto                 Pasadena            CA
Anthony              Sotto                Pacifica            CA
Steve                Soutas               Fresno              CA
Ashli                Southard             Fresno              CA
Marcos               Souto                Los Angeles         CA
James                Sowell               Pasadena            CA
Channel              Sowell               Antioch             CA
Phillip              Spann                Pacheco             CA
Jaylen               Spann                San Mateo           CA
Jodi                 Sparks               Los Angeles         CA
Leslie               Speak                Colton              CA
Donald               Spears               San Francisco       CA
Tammy                Spears               Stockton            CA
Denise               Spears               Stockton            CA
Jabari               Spellman             Sacramento          CA
Scott                Spencer              San Ramon           CA
Bryan                Spencer              Richmond            CA
Samuel               Spengler             San Jose            CA
Jason                Sperling             Castro Valley       CA
Frank                Spinale              Martinez            CA
Kevin                Spinelli             Long Beach          CA
Kenneth              Spirlin              Cypress             CA
Charles              Spitler              West Hollywood      CA
Aviance              Spivey               Sacramento          CA
Lester               Spraggins            El Cerrito          CA
Steve                Sprague              Santa Rosa          CA
Darrell              Springs              Redwood City        CA
Jennifer             Square               Chino Hills         CA
Aaron                St. Charles          Sacramento          CA
Holly                St. James            Oakland             CA
Paul                 Stadler              Martinez            CA
Toby                 Stafford             Santa Rosa          CA
Quiana               Stallworth           Livingston          CA
David                Stamm                San Diego           CA
Chris                Stampolis            Santa Clara         CA
Charles              Stanford             Hayward             CA
Lynetta              Stanley              Oakland             CA
Dominique            Stanley              Los Angeles         CA
Joshua               Stanton              Sacramento          CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 182 of 301


Revis             Stanton              Long Beach          CA
Vivianna          Staples              Stockton            CA
James             Starkey              Los Angeles         CA
Juston            Starks               Los Angeles         CA
Saundra           Starling             Vallejo             CA
Jules             Starr                Studio City         CA
Maurice           Starr                Gardena             CA
Angelia           Staten               Pittsburg           CA
Daymond           Statum               Los Angeles         CA
Anthony Jerome    Staves               Paramount           CA
Eric              Stedman              Fresno              CA
John              Steen                Napa                CA
Cheryl            Stefin               Los Angeles         CA
Jared             Stephen              Hollister           CA
Russell           Stephen              Sacramento          CA
Samuel            Stephens             Daly City           CA
James             Stephens             Compton             CA
Stanley           Stephens             Oakland             CA
Nina              Stephens             Sacramento          CA
Sharon            Stephens             Los Angeles         CA
Mark              Stevens              Pacifica            CA
Joseph            Stevens              Oceanside           CA
Cashmere          Stevens              Antioch             CA
Leroy             Stevenson            Buena Park          CA
Wendel            Stevenson            Oakland             CA
Ashley            Stewart              Vallejo             CA
Gabriel           Stewart              Pinole              CA
Dewan             Stewart              Los Angeles         CA
Lejon             Stewart              Carson              CA
Taquilla          Stewart              Los Angeles         CA
Denai             Stewart              San Bernardino      CA
Rilee             Stewart              West Covina         CA
Carlin            Stewart              Stockton            CA
Stanley           Stewart              Buena Park          CA
Christopher       Stewart              San Bernardino      CA
Carol             Stewart              Oakland             CA
Sutoria           Stewart              Los Angeles         CA
Anita             Stewart              Los Angeles         CA
James             Stewart              San Dimas           CA
Keenan            Stewart              Los Angeles         CA
Cecily            Stewart              Redondo Beach       CA
Shomari           Stewart              Oakland             CA
Kwabena           Stewart              Vallejo             CA
           Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 183 of 301


Debra               Stickley             Scotts Valley         CA
Tamas               Stiener              Tracy                 CA
Beverly             Stiggs               Oakland               CA
Eric                Stiller              Hemet                 CA
Neary               Stine                Modesto               CA
Verna               Stitt                San Francisco         CA
La Reese            Stitts Hunt          San Pablo             CA
Ranicia             Stockstill           Sacramento            CA
Mary                Stoker               Stockton              CA
Lawrence            Stoll                Sherman Oaks          CA
Tony                Stoll                San Jose              CA
Gary                Stone                Pacific Grove         CA
Deonte              Stone                Stockton              CA
Robin               Stone                Stockton              CA
Reece               Stovall              Inglewood             CA
Rodney              Stovall              Fairfield             CA
Andrew              Stramel              Van Nuys              CA
Anthony             Streppone            Rancho Cucamonga      CA
Aisha               Stribling            Fairfield             CA
James               Strode Sr.           Fairfield             CA
Elisa               Stroffolino          Lytle Creek           CA
Marcel              Stroman              Sacramento            CA
Derek               Strong               Whittier              CA
Ken                 Strong               Concord               CA
Derick              Stroud               Oakland               CA
Mazi                Stroud               Berkeley              CA
Elisha              Stubblefield         Los Angeles           CA
Bruce               Stuebing             Auburn                CA
Jonathan            Stulzer              South San Francisco   CA
Rocky               Su                   Alameda               CA
Zhe                 Su                   Union City            CA
Andres              Suarez               Daly City             CA
Brisa               Suarez               Stockton              CA
Edward              Suarez               Fremont               CA
Sandy               Suarez               Azusa                 CA
Nahum               Suazo                Daly City             CA
Arkom               Sukhumpanya          San Francisco         CA
Wasif               Suleiman             Corona                CA
Lakeesha            Sullivan             Los Angeles           CA
Tangie              Sullivan             Inglewood             CA
Patrick             Sullivan             Torrance              CA
Roy                 Sullivan             Hayward               CA
Dan                 Sumii                Clovis                CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 184 of 301


Christopher        Summers              Los Angeles         CA
Calvin             Summers              Fairfield           CA
Donte              Summerville          Moreno Valley       CA
Brian A            Sumpter              Carson              CA
Roy                Sumrall              Pomona              CA
Adana              Sumrall              Gardena             CA
Angelino           Sundiam              Pacifica            CA
Justin             Sunglao              Hercules            CA
Eric               Suniga               Orosi               CA
Laurence           Superville           Tracy               CA
Cecelia            Sutton               Vallejo             CA
Dale               Sutton               Long Beach          CA
Ellis              Sutton               Hayward             CA
Monema             Swafford             Los Angeles         CA
Gregory            Swafford             Sacramento          CA
Mark               Swagerty             Richmond            CA
Brian              Swagger              San Jose            CA
Rothell            Swain                Los Angeles         CA
Donald             Swan                 Santa Clara         CA
Thomas             Swayne Jr            Oakland             CA
Penicha            Swindell             Discovery Bay       CA
Robert             Swordes              North Hills         CA
Mandinka           Syess                Oakland             CA
John               Sykes                Perris              CA
Teresa             Szeto                San Francisco       CA
Jomar              Taa                  Stockton            CA
Jamie              Tabatabai            Concord             CA
Kirubel            Tafese               Oakland             CA
Wegahta            Tafla                Berkeley            CA
Innton             Tagger               Los Angeles         CA
Elaine             Tagoai               Long Beach          CA
Finau              Tahaafe              Whittier            CA
Carlos             Taitano              Vallejo             CA
Junie              Tajalle              Sacramento          CA
Petros             Takele               San Francisco       CA
Adolf              Taku                 Anaheim             CA
Corinthians        Talaga               Long Beach          CA
Peter              Talamantez           Campbell            CA
Steve              Talanoa              Union City          CA
Brian              Talavera             East Palo Alto      CA
Nishelle           Talavera             Gilroy              CA
Tierra             Talbert              Oakland             CA
Zakaria            Taleb                Oakland             CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 185 of 301


Christopher        Taliaferro           Los Angeles         CA
Shao               Tam                  Alhambra            CA
Ilaitia            Tamaibeka            San Francisco       CA
Israel             Tamariz Jr           North Hollywood     CA
Luz                Tamayo               San Jose            CA
Tedros             Tamene               Hayward             CA
Marvin             Tamonte              Hayward             CA
John Derrick       Tan                  Redwood City        CA
Joseph             Taneo                Concord             CA
Faith              Tanguay              Marysville          CA
Isaac              Tanner               Daly City           CA
Latresha           Tanner               Hayward             CA
Cedric             Tanner               Vallejo             CA
Eric               Tanner               Pittsburg           CA
Sharif             Tanveer              West Sacramento     CA
Oscar              Tapia                Fullerton           CA
Frank              Tapia                Roseville           CA
Jose               Tapia                La Puente           CA
Shane              Tapia                Los Angeles         CA
Nadine             Tapia                Downey              CA
Tina               Tapia                Oakland             CA
Martha             Tapleras             Visalia             CA
Lashauna           Tapum                East Palo Alto      CA
Shahbaz            Tariq                Fremont             CA
Nicole             Tarpley              Compton             CA
Barbara            Tarver               Moreno Valley       CA
Albert             Tashchian            Fresno              CA
Tanzing            Tashi                El Cerrito          CA
Israel             Taswell              San Francisco       CA
Quang              Tat                  West Covina         CA
Krystal            Tate                 Los Angeles         CA
Jesse              Tate                 Newark              CA
Eric               Tatham               Fresno              CA
Wanda              Tatum                Bellflower          CA
Taniela S.         Taufalele            San Jose            CA
Alyjha             Tauscher             Selma               CA
Karwan             Tawfeeq              Sunnyvale           CA
Gloria             Taylor               San Francisco       CA
Donta              Taylor               Palmdale            CA
James              Taylor               Inglewood           CA
Steven             Taylor               Fairfield           CA
Thelma             Taylor               Inglewood           CA
Jeffrey            Taylor               Novato              CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 186 of 301


David              Taylor               Citrus Heights      CA
Ansar              Taylor               San Pablo           CA
Rodney             Taylor               Alameda             CA
James              Taylor               Inglewood           CA
Franklin           Taylor               Los Angeles         CA
Donzell            Taylor               Carson              CA
Winston            Taylor               Victorville         CA
Cheree             Taylor               Victorville         CA
Derrick            Taylor               Vallejo             CA
Randy              Taylor               San Francisco       CA
Corbett            Taylor               Fairfield           CA
Amos               Taylor               North Highlands     CA
Donald             Taylor               Pittsburg           CA
Umen               Taylor               El Sobrante         CA
Steve              Taylor               Fresno              CA
Delois             Taylor               Compton             CA
Orlandis           Taylor               Los Angeles         CA
Jasmine            Taylor               Los Angeles         CA
Joseph             Taylor               Rancho Cucamonga    CA
Mensah             Taylor               Moreno Valley       CA
Travis             Taylor               Rohnert Park        CA
Laurie             Taylor               Baypoint            CA
Matthew            Taylor               Oakland             CA
Sherrie            Taylor               Vallejo             CA
Brittoni           Taylor               Oakland             CA
Kamesha            Taylor               San Francisco       CA
Vangela            Taylor               Los Angeles         CA
Gregory            Taylor               San Bernardino      CA
Melvin             Taylor               Victorville         CA
Arthur             Taylor Iii           Sacramento          CA
George             Taylor Jr.           Los Angeles         CA
Rickey             Taylor Jr.           Sacramento          CA
Nathan             Teague               Visalia             CA
Srey               Teang                Stockton            CA
Chanel             Teasley              Sun Valley          CA
David              Tedesco              Sacramento          CA
Hugo               Tejada               Newark              CA
Divesh             Tejpal               Winnetka            CA
Anabelen           Tellez               Oxnard              CA
Grace Adriana      Tellez               Whittier            CA
Eilin              Telya                Modesto             CA
Shera              Temple               Carson              CA
Maurice            Tenney               Oakland             CA
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 187 of 301


Suliana               Teo                  Richmond            CA
Ricky                 Tep                  Crows Landing       CA
Ruben                 Tercero              San Leandro         CA
Sharene               Termini              Richmond            CA
Miguel                Terrazas             Huntington Park     CA
Tiffanie              Terrell              Los Angeles         CA
William               Terrell              Sonoma              CA
Kyle                  Terrell              Los Angeles         CA
Andrew                Terry                San Jose            CA
Chardae               Terry                San Leandro         CA
Anthony               Terry                Oakland             CA
Dionte                Terry                Stockton            CA
Travell               Terry                Anaheim             CA
Steve                 Terzian              Monrovia            CA
Kush                  Thadani              Newport Beach       CA
Cody                  Thanarse             Los Angeles         CA
Bashea                Theadore             Los Angeles         CA
Omar                  Thiane               Richmond            CA
David                 Thibedeau            Folsom              CA
Hilda                 Thierry              Ontario             CA
Joan                  Thill                Daly City           CA
Desiree               Thiry                Highland            CA
John                  Thomas               San Francisco       CA
Keith                 Thomas               Sacramento          CA
Cleo                  Thomas               Lynwood             CA
Jordan                Thomas               Whittier            CA
Noel                  Thomas               Pittsburg           CA
Kelly                 Thomas               Sacramento          CA
Michael               Thomas               Carmichael          CA
Lowell                Thomas               Vallejo             CA
Anjeanette            Thomas               Los Angeles         CA
Stephen               Thomas               Stockton            CA
Demarco               Thomas               Sacramento          CA
Warren                Thomas               Hawthorne           CA
Kirt                  Thomas               Elk Grove           CA
Rafino                Thomas               Lawndale            CA
Carlos                Thomas               San Jose            CA
Deontae               Thomas               Stockton            CA
Ivan                  Thomas               Stockton            CA
Shelomith             Thomas               Alameda             CA
Gail                  Thomas               San Jose            CA
Darin                 Thomas               Inglewood           CA
Tuere                 Thomas               San Francisco       CA
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 188 of 301


Marcel                Thomas               Los Angeles         CA
Detra                 Thomas               West Covina         CA
Kwame                 Thomas               San Jose            CA
Freddie               Thomas               Inglewood           CA
Steven                Thomas               Nipomo              CA
Jason                 Thomas               Oakland             CA
Lorenzo               Thomas               San Francisco       CA
Mickey                Thomas               Alameda             CA
Andre                 Thomas               San Pablo           CA
Robbie                Thomasson            Stockton            CA
Antoinette            Thomasson            Stockton            CA
Kongmany              Thommabengsa         Fresno              CA
Casey                 Thompson             Dublin              CA
Isiah                 Thompson             San Leandro         CA
Rachel                Thompson             Oakland             CA
Syeta                 Thompson             Richmond            CA
Carlos                Thompson             San Francisco       CA
Nequetta              Thompson             Carson              CA
Jeremy                Thompson             Parlier             CA
Wesley                Thompson             Rancho Cucamonga    CA
Brugette              Thompson             Carson              CA
Marlene               Thompson             Antioch             CA
Sean                  Thompson             Fremont             CA
Mark                  Thompson             Compton             CA
Shauniece             Thompson             Sacramento          CA
Brandon               Thompson             Oakland             CA
Paul                  Thompson             Downey              CA
Ronald                Thompson             Los Angeles         CA
Breawna               Thompson Johnson     Fullerton           CA
Laura                 Thompson King        Lancaster           CA
Chuckie               Thompson Lane        Stockton            CA
Austin                Thoms                Los Angeles         CA
Jason                 Thorn                Gilroy              CA
Jacqueline            Thornhill            San Jose            CA
Andrew                Thornton             Richmond            CA
Barry T.              Thornton             San Francisco       CA
Karen                 Thorpe               Sacramento          CA
Javona                Threadgill           Long Beach          CA
Frank                 Thurman              Concord             CA
Michael               Tieku                Oakland             CA
Jennifer              Tiger                Modesto             CA
James                 Tiger                Vallejo             CA
Rico                  Tiger                San Francisco       CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 189 of 301


Benjamin             Tigilau              Menifee             CA
Billy                Times                San Pablo           CA
Nicholas             Tims                 Hawthorne           CA
Montrella            Tindall              Los Angeles         CA
Rowell               Tinio                San Ramon           CA
Patrick              Tinsley              Fontana             CA
Trayvon              Tippie               Paramount           CA
Javier               Tirado               Sacramento          CA
Miguel               Tirado               Palmdale            CA
Marcus               Tisdale              San Leandro         CA
Monirout             Tit                  Stockton            CA
Justin               Titen                Agoura Hills        CA
Dina                 Titsworth            Turlock             CA
Anthony              Titus                Sacramento          CA
Jovanna              Tobar                Fresno              CA
Taylor               Tobias               Moorpark            CA
Jack                 Todd                 San Jose            CA
Morgan               Todd                 Los Angeles         CA
Billy                Todd                 Long Beach          CA
Melody               Todd                 San Jose            CA
Ryan                 Todrank              Roseville           CA
Eldor                Togaymurotov         San Francisco       CA
Fernando             Tolama Duran         San Francisco       CA
Kristine             Tolbert              San Jose            CA
Jesus                Toledo               Bakersfield         CA
Sergio               Toledo               Watsonville         CA
Christine            Tollefsen            Roseville           CA
Steven               Tom                  San Jose            CA
Greg                 Tomascheski          Santa Clara         CA
John                 Tomasetti            San Jose            CA
Artur                Torosyan             Daly City           CA
Raul                 Torralba             Campbell            CA
Eric                 Torrance             Lakewood            CA
Charmaine            Torrence             Oakland             CA
Forest               Torrence             Los Angeles         CA
Ruben                Torres               Corona              CA
Carlos               Torres               Stockton            CA
Juliana              Torres               Chino               CA
Reynaldo             Torres               San Mateo           CA
Mario                Torres               Boulder Creek       CA
Vanessa              Torres               Sylmar              CA
Curtis               Torres               Artesia             CA
Haueter              Torres               Bellflower          CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 190 of 301


Eduardo           Torres               Fullerton           CA
Victor            Torres               Garden Grove        CA
Eddy              Torres               Long Beach          CA
David             Torres               Wilmington          CA
Jonathan          Torres               Stockton            CA
Miguel            Torres               San Jose            CA
Timothy           Torres               Fresno              CA
Melissa           Torres               Oakland             CA
Antonio           Torres               Modesto             CA
Daniel            Torres               Ontario             CA
Timmy             Torres               San Jose            CA
Joseph            Torres               Littlerock          CA
Michael           Torrez               Bellflower          CA
Stevie            Torrez               Fresno              CA
Wayne             Torrisi              Rancho Sta Marg     CA
Ricardo           Tortoledo            San Bernardino      CA
Luis              Tostado              Los Angeles         CA
Mirian            Tostado              Paramount           CA
Joseph            Touchstone           Selma               CA
Emineh            Tounian              Burbank             CA
Christian         Tovar                Fresno              CA
Maria             Tovar                Modesto             CA
Ana               Tovar                Modesto             CA
David             Tovar                Fresno              CA
Chris             Tover                San Jose            CA
Martin            Tovmasyan            Glendale            CA
Gamlet            Tovmasyan            Glendale            CA
Kimberly          Tower                San Diego           CA
Kenneth           Towner               Los Angeles         CA
Douglas           Towns                San Francisco       CA
Jenita            Towns                San Francisco       CA
Peardie           Townsend             Long Beach          CA
Helena            Townsend             Encino              CA
Michael           Trachiotis           San Francisco       CA
Guy Sanderson     Tracy Mendoza        Turlock             CA
Binh              Tran                 San Jose            CA
Mike              Tran                 Menlo Park          CA
Sonny             Tran                 San Jose            CA
Chi               Tran                 San Francisco       CA
Nhung             Tran                 San Jose            CA
Vinh              Tran                 Irvine              CA
Lon               Transfiguracion      Long Beach          CA
Roger             Travis Jr            San Francisco       CA
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 191 of 301


Jason                 Traylor              Sacramento          CA
Christine             Traylor              Brentwood           CA
Devantae              Treadwell            Sacramento          CA
Jacob                 Trejo                Lynwood             CA
Tracey                Trent                Napa                CA
Ralph                 Tresvant             Monrovia            CA
Gabriel               Trevino              Tulare              CA
James                 Trice                Oakland             CA
David                 Trinh                Pittsburg           CA
Starlina              Triplin              Hawthorne           CA
Lori                  Troester             Costa Mesa          CA
Nichol                Troester             Murrieta            CA
Luis Pedro            Troncoso Olmedo      San Francisco       CA
Roger                 Tropet               Vallejo             CA
Sharron               Trotter              Livermore           CA
Alberto               Trought              Los Angeles         CA
Margaret              Troxclair            Fremont             CA
Stephanie             Trujeque             Montclair           CA
Enrique               Trujillo             San Jose            CA
Michael               Truong               San Ramon           CA
Ashley                Trusclair            Vallejo             CA
Keith                 Tschudi              Santa Cruz          CA
Dawen                 Tsien                Foster City         CA
Aramis                Tuason               San Jose            CA
Dominic               Tuason               Walnut Creek        CA
Sali                  Tuatagaloa           San Francisco       CA
Cyrano                Tubbs                Downey              CA
Johnny                Tucker               Oakland             CA
Brad                  Tucker               Oakley              CA
Timothy               Tucker               Pittsburg           CA
Tameia                Tucker               Richmond            CA
Ryian                 Tucker               Los Angeles         CA
William               Tuiasosopo           Millbrae            CA
Sione                 Tulua                Seaside             CA
Rosario               Tupe                 Sunnyvale           CA
Aristidez             Turcios              Riverside           CA
Hope                  Turk                 Sacramento          CA
Porchia               Turk                 Sacramento          CA
Aykesha               Turner               Vallejo             CA
Glen                  Turner               Antioch             CA
Hubert                Turner               Los Angeles         CA
Chandra               Turner               Carson              CA
Harold                Turner               Patterson           CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 192 of 301


Ronald            Turner               Elk Grove           CA
Arthur            Turner               Sacramento          CA
Melanie           Turner               Sacramento          CA
Ezra              Turner               Antioch             CA
Larry             Turner               Vallejo             CA
David             Turner               Fairfield           CA
Lajanee           Turner               Antioch             CA
Arod              Turner               Ontario             CA
Chauncey          Turner               Rancho Cucamonga    CA
Alvin             Turner               Lancaster           CA
Elgen             Turner               Elk Grove           CA
Dave              Turner Iv            Modesto             CA
Phenion           Turnipseed           Sacramento          CA
Wayne             Turpin               Sacramento          CA
Sonia             Turrieta             Bay Point           CA
Deborah           Tutson               Daly City           CA
David             Tuttle               San Jose            CA
Julie             Tuutafaiza           Alameda             CA
Steven‐Kane       Twyman               Sacramento          CA
Sherrell          Tyler                Vallejo             CA
Shawishi          Tyler                Los Angeles         CA
Robert            Tyler                Moreno Valley       CA
Timothy           Tyler                El Monte            CA
Tanya             Tyre                 Hemet               CA
Ravi              Udayakumar           San Jose            CA
Charles           Udoma                Paramount           CA
Tabugbo           Ufoeduh              Manhattan Beach     CA
Dora              Uiagalelei           San Francisco       CA
Munachiso         Ukachukwu            Richmond            CA
Zakir             Ulfat                Fremont             CA
Hidayat           Ullah                Dublin              CA
Oscar             Ulloa                Inglewood           CA
Jenish            Ulloa                Sacramento          CA
Christine         Underwood            Fresno              CA
Kulisi            Unga                 San Mateo           CA
Christian         Urbina               Daly City           CA
Cergio            Urena                Los Angeles         CA
Jose              Urias                Rncho Cordova       CA
Cynthia           Uribe                San Pablo           CA
Emily             Urquieta             Long Beach          CA
Israel            Urrea                Anaheim             CA
Jose              Urrutia              San Francisco       CA
Aaron             Urton                Antioch             CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 193 of 301


Earl               Usher                Lancaster           CA
Jerri              Usher                Los Angeles         CA
Roosevert          Uy                   Vallejo             CA
Nwabugo            Uzowuru              Gardena             CA
Gary               Vaca                 Gilroy              CA
Enrique            Vaca Sanchez         Bloomington         CA
Moin               Vadeghani            Pleasant Hill       CA
Roland             Vaillant             Torrance            CA
John               Valadez              Gardena             CA
Marcelo            Valadez              Duarte              CA
Rodolfo            Valadez Lima         Los Angeles         CA
Damaso             Valbuena             Sunnyvale           CA
Leomann            Valderrama           Los Angeles         CA
James              Valdez               Milpitas            CA
Hector             Valdez               Los Angeles         CA
Jessica            Valdez               Salinas             CA
Alexander          Valdez               Goleta              CA
Leonard            Valdez               Manteca             CA
Gilbert            Valdez               El Monte            CA
Corina             Valdez               Fresno              CA
Israel             Valdez               La Habra            CA
Robert             Valdez               Long Beach          CA
Felicia            Valdivia             Fresno              CA
Analilia           Valdovinos           Long Beach          CA
Jovanny            Valencia             San Bernardino      CA
Nick               Valencia             Los Angeles         CA
Steve              Valencia             Antioch             CA
Julian             Valencia             Santa Clara         CA
Octavio            Valencia             Salinas             CA
Jose Alfredo       Valencia             Bellflower          CA
Michael            Valentine            Modesto             CA
Camille            Valentine            Fresno              CA
Robert             Valenzuela           San Francisco       CA
Mary Astrid        Valenzuela           Daly City           CA
Clyde              Valenzuela           Chino               CA
Ulises             Valle                Victorville         CA
Patricia           Vallejo              Riverside           CA
Christopher        Vallejo              Richmond            CA
Andres             Vallejo              San Jose            CA
Santiago           Vallejo              Sun Valley          CA
Jose               Vallejos             Long Beach          CA
Alma               Valles               Baldwin Park        CA
Miles              Valor                San Jose            CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 194 of 301


Alexander            Van Allen            Hercules            CA
Douglas              Van Leuven           Fairfax             CA
James                Van Scooter          Sacramento          CA
Raymond              Vance                San Jose            CA
Yvonnia              Vance                San Rafael          CA
Sidney               Vance                Vallejo             CA
Robert               Vandenakker          San Jose            CA
Michael              Vanderpool           Sacramento          CA
Dimetrios            Vandiegriff          Inglewood           CA
Martin               Vandusen             Canoga Park         CA
Brenda               Vanmoy               Orangevale          CA
Kathleena            Vannarath            Sacramento          CA
Eric                 Varela               South El Monte      CA
Salvador             Vargas               Millbrae            CA
Antonio              Vargas               San Jose            CA
Mickie               Vargas               Hayward             CA
Victor               Vargas               Los Angeles         CA
John                 Vargas               San Mateo           CA
Hipolito             Vargas               Los Angeles         CA
Evelyn               Vargas               Downey              CA
Daniel               Vargas               San Jose            CA
Robert               Vargas               Moreno Valley       CA
Steven               Vargas               Kingsburg           CA
Miguel               Vargas               Glendora            CA
Jorge                Vargas               San Jose            CA
Sylvia               Vargas               Los Angeles         CA
Mario                Vargas Cruz          Canoga Park         CA
Ritesh               Varma                Long Beach          CA
Deborah              Vasquez              Long Beach          CA
Michelle             Vasquez              Sylmar              CA
Dolores              Vasquez              Clovis              CA
Alesia               Vasquez              Vallejo             CA
Jose                 Vasquez              Boyes Hot Spg       CA
Erik                 Vasquez              Beaumont            CA
Ignacio              Vasquez              Petaluma            CA
Rafael               Vasquez              San Mateo           CA
Ismael               Vasquez              Sacramento          CA
Carlos               Vasquez              Los Angeles         CA
Anthony              Vasquez              Upland              CA
Elizabeth            Vasquez              Murrieta            CA
Alvina               Vasquez              Elk Grove           CA
Santos               Vasquez Jr           Hayward             CA
Gawaine              Vaughn               Carson              CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 195 of 301


Kevin              Vaughn               North Sacramento    CA
James              Vaughn               Hayward             CA
Dennine            Vaughn               Vallejo             CA
Darrell            Vaughn               Compton             CA
Anatoly            Vaynshteyn           Elk Grove           CA
Marco              Vazquez              San Gabriel         CA
Brittney           Vazquez              Porterville         CA
Sergio             Vazquez              Chino               CA
Teresa             Vazquez              Oakland             CA
Reginald           Vedrine              Fresno              CA
Sirgio             Vega                 Santa Barbara       CA
Jose               Vega                 Riverside           CA
Racquel            Vega                 Pico Rivera         CA
Adrianna           Vega                 San Jose            CA
Xevion             Vega                 Modesto             CA
Ariel              Velasco              Daly City           CA
Juan               Velasco              San Jose            CA
Cresto             Velasco              Fresno              CA
William            Velasco              Hayward             CA
Brandon            Velasco              San Bruno           CA
Roger              Velasquez            Pomona              CA
Desi               Velasquez            Selma               CA
Maria              Velasquez            Fresno              CA
Julio              Velasquez            Monterey Park       CA
Martha             Velasquez            Tulare              CA
Agustin            Velasto Jr           Stockton            CA
Cindy              Velazquez            Cypress             CA
Andre              Velazquez            Tustin              CA
Oscar              Velazquez            Sun Valley          CA
Javier             Velez                Fontana             CA
Israel             Venegas              Salinas             CA
Vene               Ventura              Carson              CA
Kamaria            Ventura              Daly City           CA
Aneury             Ventura              Vacaville           CA
Dmitriy            Verbovshchuk         Rancho Cordova      CA
Victor             Verduzco             Fresno              CA
Frumencio          Vergara              Daly City           CA
Marcus             Vernardo             San Bernardino      CA
Marvin             Vernardo Jr.         San Bernardino      CA
Gregory            Vernon               Los Angeles         CA
Tony               Vernon               Elk Grove           CA
Sean               Veroni               Pleasanton          CA
Christopher        Verret               Mountain View       CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 196 of 301


Steven             Vershay              Modesto             CA
Dennis             Vetica               Lodi                CA
Margaret           Vickers              Fresno              CA
Chazz              Vickers              Inglewood           CA
Anthony            Victor               Sacramento          CA
Enrique            Vidalez              Freedom             CA
Elaine             Vidal‐Rahenkamp      Long Beach          CA
Odette             Vieiera              Newman              CA
Cristina           Vien                 Hayward             CA
Jason              Viera                Riverside           CA
Guillermo          Villa                Duarte              CA
Maricela           Villa                Fresno              CA
Robert             Villa                Fresno              CA
Norberto           Villa                Madera              CA
Leonard            Villa                Los Angeles         CA
Luis               Villa                San Jose            CA
Lisseth            Villa                South El Monte      CA
Julio              Villa Cabrera        Rialto              CA
Michael            Villablanca          San Mateo           CA
Verbi              Villadelgado         Hayward             CA
Jose               Villafana            Lawndale            CA
Leonard            Villafuerte          Sunnyvale           CA
Tony               Villagra             San Pablo           CA
Vince              Villagran            Upland              CA
Juan               Villalpando          Hayward             CA
Michelle           Villalta             Bellflower          CA
Ramon              Villalvazo           Buena Park          CA
Jose               Villalvazo           Downey              CA
Armando            Villaneda            Huntington Park     CA
Sally              Villanueva           Napa                CA
Joy                Villanueva           San Bruno           CA
Stephanie          Villanueva           Stockton            CA
Eric               Villanueva           San Francisco       CA
Elizabeth          Villareal            Barstow             CA
Janet              Villarreal           Fremont             CA
Manuel             Villarreal           Moreno Valley       CA
Alec               Villasenor           Tulare              CA
Richard            Villavicencio        Yorba Linda         CA
Enrique            Villegas             Bakersfield         CA
Rommel             Villegas             Hayward             CA
Jose               Villegas Torres      Bell Gardens        CA
Mike               Vira                 Oceanside           CA
Jose Gustavo       Virgen Vasquez       San Jose            CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 197 of 301


Eddie                Virmantes            Los Angeles         CA
Julio                Viscarra ‐ Harris    Perris              CA
Alan                 Viscuso              Pittsburg           CA
Monte                Visser               Stockton            CA
Tanisha              Vital                Sacramento          CA
Jonathan             Vivanco              Downey              CA
Samantha             Vivero               San Leandro         CA
Marisela             Viveros              Carson              CA
Bernardo             Vizcarra             Hercules            CA
Trung                Vo                   Sacramento          CA
Trang                Vo                   Oakland             CA
Joshua               Vogel                Citrus Heights      CA
Joel                 Vojvoda              Sunnyvale           CA
Jason                Volcimus             Sunnyvale           CA
Edward               Volodarsky           Antelope            CA
Catherine            Volz                 Sunnyvale           CA
Hasmik               Voskanyan            Rancho Cordova      CA
Lawrence             Vosovic              Santa Barbara       CA
Johnny               Wade                 Long Beach          CA
Dartagnan            Wade                 Loma Linda          CA
Maynard              Wade                 Oakland             CA
Chanell              Wade                 Sacramento          CA
William              Wadleigh             Dublin              CA
Cory                 Wafer                Stockton            CA
Thomas               Wagner               Carmichael          CA
Karttie              Wahoff               Riverside           CA
Ghaith               Wahsheh              Fresno              CA
Robbie               Wakefield            Tustin              CA
Angela               Wakil                Sacramento          CA
Genet                Walden               Los Angeles         CA
Joshua               Waldrop              Fullerton           CA
Matthew              Walewangeko          Rancho Cucamonga    CA
Prit                 Walia                Newark              CA
David                Walker               Los Angeles         CA
Sherrett             Walker               Pacifica            CA
Willie               Walker               Carson              CA
Priscilla            Walker               Los Angeles         CA
Michael              Walker               Poway               CA
Angela               Walker               Fresno              CA
Nicole               Walker               Richmond            CA
Latasha              Walker               Pittsburg           CA
Esther               Walker               Fresno              CA
Keven                Walker               Sacramento          CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 198 of 301


John                 Walker               Concord             CA
Josh                 Walker               Van Nuys            CA
Mari‐Ann             Walker               Fremont             CA
Robert               Walker               San Jose            CA
Taylor               Walker               Riverside           CA
Michele              Walker               El Sobrante         CA
Arhonda              Walker               Inglewood           CA
Lynette              Walker               Richmond            CA
Michella             Wall                 Lancaster           CA
Isaiah               Wallace              Victorville         CA
Lawrynce             Wallace              Richmond            CA
Jesse                Wallace              Pittsburg           CA
Jamori               Wallace              Pinole              CA
Sidarriss            Wallace              Oakland             CA
Kanishia             Wallace              Sacramento          CA
Dustin               Wallace              Lower Lake          CA
Anthony              Wallace              San Jose            CA
Steven               Wallace              Pinole              CA
Brian                Walraven             San Jose            CA
Alan                 Walsh                San Jose            CA
Michael              Walters              La Habra            CA
Harold               Walters              San Pedro           CA
Sammie               Walthall             Orange              CA
Jimmy                Walton               Fresno              CA
Samuel               Walton               Redondo Beach       CA
Darlene              Walton Hanzy         Wilmington          CA
Margot               Wampler              San Francisco       CA
Stanley              Wandason             Modesto             CA
John                 Wang                 South Pasadena      CA
Sherab               Wangchuk             El Cerrito          CA
Andre                Warbis               Oakland             CA
Edmond               Ward                 Riverside           CA
Armani               Ward                 Santa Rosa          CA
Jamean               Ward                 Rosamond            CA
Lamont               Ward                 Gardena             CA
Desmond              Ward                 Moreno Valley       CA
Camelia              Ward                 San Jose            CA
Tiana                Ward                 Vacaville           CA
Vanetda              Ward                 Los Angeles         CA
Robin                Ward                 Los Angeles         CA
Tanya                Warden               El Cerrito          CA
Chikala              Warden               El Cerrito          CA
Milledge             Ware                 Sacramento          CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 199 of 301


Dekoda             Ware                 Carson              CA
Gabrielle          Warnick              Carson              CA
Brenda             Warren               Pittsburg           CA
Mack               Warren               Sacramento          CA
Derrick            Warren               Los Angeles         CA
Randy              Warren               Fresno              CA
Mutasha            Warren               Lancaster           CA
Dominique          Warren               Los Angeles         CA
Kineasha           Warren               Stockton            CA
Akili              Warren               Los Angeles         CA
Ben                Warren               Castro Valley       CA
Willie             Warren               Los Angeles         CA
Chris              Washington           Los Angeles         CA
Gregory            Washington           San Lorenzo         CA
Sasha              Washington           Fairfield           CA
Tracy              Washington           San Jose            CA
Valerie            Washington           Sacramento          CA
Eric               Washington           San Bernardino      CA
Greg               Washington           Vacaville           CA
Linda              Washington           Antelope            CA
Joseph             Washington           Sacramento          CA
Thomas             Washington           Los Angeles         CA
Tamika             Washington           Antioch             CA
Shedrick           Washington           Pittsburg           CA
Apryl              Washington           Federal             CA
Micheal            Washington Jr        Fresno              CA
Clinzell H.        Washington Jr.       Los Angeles         CA
Anthony            Waters               Antioch             CA
Deaaron            Waters               Carmichael          CA
Ashley             Watier               Vacaville           CA
Glenn              Watkins              Sacramento          CA
Parrish            Watkins              San Francisco       CA
Mary               Watkins              Los Angeles         CA
Nathaniel          Watkins              San Jose            CA
Christopher        Watkins              San Jose            CA
Betty              Watkins              Whittier            CA
Trisha             Watkins              Loomis              CA
Tara               Watkins              Sacramento          CA
Jesse              Watland              Costa Mesa          CA
Christopher        Watson               Fullerton           CA
Niles              Watson               Los Angeles         CA
Andrea             Watson               Sacramento          CA
Greig              Watson               Antioch             CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 200 of 301


Linda             Watson                Sacramento            CA
Yates             Watson                Castro Valley         CA
Tyrone            Watson                Rancho Cucamonga      CA
Ronald            Wattenbarger          Riverside             CA
Jennifer          Watts                 Tracy                 CA
Ebony             Watts                 Alameda               CA
Sasha             Watts                 Bay Point             CA
Bernadette        Watts                 Oakland               CA
Dustin            Way                   Fresno                CA
Jason             Weathers              Danville              CA
Damon             Weathersby            Oakland               CA
Ayanna            Weathersby            Oakland               CA
Marcus            Weathersby            Oakland               CA
Yvonne            Weaver                Los Angeles           CA
Laveldo           Weaver                Los Angeles           CA
Glenn             Weaver                Fontana               CA
Henry             Webb                  Hercules              CA
Dallas            Webb                  Anaheim               CA
Anthony           Webb                  Redondo Beach         CA
Gabriel           Wedekind              South San Francisco   CA
Marva             Weeks                 Adelanto              CA
Amaliya           Weisler               San Diego             CA
Lenny             Welch                 San Jose              CA
Cassandra         Welch                 Vallejo               CA
Mathiwes          Weldu                 Los Angeles           CA
Robert            Wellington            Los Angeles           CA
Bakari            Wells                 Fullerton             CA
Richard           Wells                 Los Angeles           CA
Anthony           Wells                 Sylmar                CA
Jacqueline        Wells                 Oakland               CA
Charrisse         Wells                 San Francisco         CA
Kin Phan          Wender Campos Gomes   Fremont               CA
Darren            Wendland              San Mateo             CA
Nicolas           Wenzell               Granada Hills         CA
Negede            Werka                 San Francisco         CA
Holly             Wernli                Napa                  CA
William           Wesley                Fairfield             CA
Darryl            Wesley                Santa Clara           CA
Anthony           Wesley                San Francisco         CA
Alexander         Wessel                Sonoma                CA
Darrell           Wesson                San Jose              CA
Erica             West                  Stockton              CA
Erick             West                  El Cajon              CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 201 of 301


Jamil              West                 Oakland             CA
Thomas             West                 Tracy               CA
Rico               West                 San Mateo           CA
Randy              West                 Long Beach          CA
Jerrold            Westbrooks           Fresno              CA
Christopher        Whaley               Los Angeles         CA
Calvin             Wharton              Pinole              CA
Daniel E           Wheeler              Oakland             CA
Tanganyika         Wheeler              Los Angeles         CA
Carolyn            Whiley               Alameda             CA
Eric               Whisenton            Fremont             CA
Gatheree           Whitaker             Ontario             CA
Anthony            Whitaker ‐ Holmes    Oakland             CA
Laura              White                Riverside           CA
Monique            White                Harbor City         CA
Trenton            White                San Diego           CA
Laqueta            White                San Jose            CA
David              White                Oakland             CA
Louis              White                Berkeley            CA
Tyrone             White                Los Angeles         CA
Porachi            White                Los Angeles         CA
Elgin              White                Oakland             CA
Edwad              White                San Leandro         CA
Keida              White                Victorville         CA
Darlyn             White                Lancaster           CA
Thomas             White                Antioch             CA
Krystina           White                Los Angeles         CA
Robert             White                Los Angeles         CA
Bruce              White                Rancho Cucamonga    CA
Eric               White                San Francisco       CA
Derek              White                Chino Hills         CA
Dushun             White                Adelanto            CA
Meeka              White                Long Beach          CA
Terrance           White                Pittsburg           CA
Jared              White                Modesto             CA
Rafeal             White                Richmond            CA
Taron              White                Los Angeles         CA
Sanders            White Jr             Compton             CA
Jan                White Martinez       Long Beach          CA
Melvin             Whitehead            Fresno              CA
Kenny              Whitfield            Sunnyvale           CA
Nathaniel          Whitfield            Emeryville          CA
Troy               Whitley              Cool                CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 202 of 301


Michaelyn         Whitlock             Los Angeles           CA
Teon              Whitlow              Fullerton             CA
Eugene            Whittaker            Long Beach            CA
Felesia           Whittington          Richmond              CA
Heather           Wick                 Los Angeles           CA
Jonathan          Widemond             Lancaster             CA
Tracy             Wiggins              Clovis                CA
Bryan             Wiggins              Torrance              CA
John              Wilcox               Roseville             CA
Catherine         Wilcox               Fresno                CA
Gwenetta          Wiley                Los Angeles           CA
Shanell           Wiley                Antioch               CA
Michael           Wiley                Imperial Beach        CA
Nellie            Wiley                Rocklin               CA
James             Wiley                Stockton              CA
Wayne             Wilken               Highland              CA
Angela            Wilkins              Lakewood              CA
Monica            Wilkins              San Jose              CA
Darren            Wilkinson            Sacramento            CA
Shannon           Will                 Orangevale            CA
Leona             Willard              Long Beach            CA
Cedric            Williams             Fresno                CA
Albert            Williams             American Canyon       CA
Tyrone            Williams             Rohnert Park          CA
Porscha           Williams             Los Angeles           CA
Tangelia          Williams             Pittsburg             CA
Shawn             Williams             Fresno                CA
Michele           Williams             San Francisco         CA
Steven            Williams             South San Francisco   CA
Chere             Williams             Los Angeles           CA
Nevelyn           Williams             Antioch               CA
Vernon            Williams             Vallejo               CA
Dina              Williams             Tracy                 CA
Michael Andrew    Williams             Seaside               CA
Marcus            Williams             Oakland               CA
Tiffany           Williams             Brentwood             CA
Scott             Williams             Los Angeles           CA
Michelle          Williams             Pinole                CA
Justin            Williams             San Francisco         CA
Patrice           Williams             San Francisco         CA
Adrienne          Williams             Los Angeles           CA
Tracy             Williams             Long Beach            CA
Carolyn           Williams             Oakland               CA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 203 of 301


Marshall           Williams             San Jose            CA
Ligaya             Williams             Los Angeles         CA
Byron              Williams             Inglewood           CA
Gregory            Williams             Oakland             CA
Destiny            Williams             San Francisco       CA
Paulette           Williams             Sacramento          CA
Fred Rico          Williams             San Jose            CA
Deborah            Williams             Stockton            CA
Roger              Williams             Modesto             CA
Jesse              Williams             Perris              CA
Shane              Williams             Sacramento          CA
Bruce              Williams             Fresno              CA
Myron              Williams             San Francisco       CA
Obeid              Williams             San Francisco       CA
Frank              Williams             La Mirada           CA
William            Williams             Novato              CA
Gregory            Williams             San Francisco       CA
Claudia            Williams             Los Angeles         CA
Lavonn             Williams             Anaheim             CA
John               Williams             Signal Hill         CA
Glenn              Williams             Oakland             CA
Bernard            Williams             Torrance            CA
Vanessa            Williams             Modesto             CA
Marco              Williams             Sacramento          CA
Bobby              Williams             Lancaster           CA
David              Williams             Los Angeles         CA
Cheyenne           Williams             Compton             CA
Andrew             Williams             Felton              CA
Clarence           Williams             San Jose            CA
Kurt               Williams             Antioch             CA
Alfred             Williams             Antioch             CA
Christopher        Williams             Los Angeles         CA
Bianca             Williams             Harbor City         CA
Samuel             Williams             Hayward             CA
Christopher        Williams             San Leandro         CA
Larry              Williams             Fresno              CA
Johnny             Williams             Oakland             CA
Carroll            Williams             Tustin              CA
Andre              Williams             North Highlands     CA
Jasmine            Williams             Vallejo             CA
Angel              Williams             Alameda             CA
Tashika            Williams             Bay Point           CA
Marcelle           Williams             Los Angeles         CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 204 of 301


Drushan           Williams              Lynwood            CA
Sakinah           Williams              Sacramento         CA
Jacqueline        Williams              Sacramento         CA
Max               Williams              Carmichael         CA
Robert            Williams              Rancho Cucamonga   CA
Michael           Williams              Los Angeles        CA
Earl              Williams              Long Beach         CA
Jeffery           Williams              Los Angeles        CA
Johnpaul          Williams              San Jose           CA
Trashawn          Williams              Colton             CA
Laquita           Williams              Carmichael         CA
Luwanda           Williams              Oakland            CA
Frederick         Williams              Pleasanton         CA
Erica             Williams              Oakland            CA
Andre             Williams              Lakeport           CA
Jacqueline        Williams              Union City         CA
Wayne             Williams              Daly City          CA
Traevon           Williams              Oakland            CA
Leo               Williams              Moreno Valley      CA
Johntay           Williams              Hayward            CA
Jason             Williams              Inglewood          CA
Brenda            Williams              Inglewood          CA
Sonia             Williams              San Pedro          CA
Larry             Williams              San Francisco      CA
Kyle              Williams              Bellflower         CA
Benita            Williams              Los Angeles        CA
Kevin             Williams ‐ Caldwell   Hawthorne          CA
John Wesley       Williams Jr           Milpitas           CA
Jesse             Williamson            Compton            CA
Antwuan           Willis                San Jose           CA
Marquis           Willis                Chula Vista        CA
Parker            Wills                 Richmond           CA
Eric              Wills                 Oakland            CA
Tarik             Wilridge              Los Angeles        CA
Gregory           Wilson                Los Angeles        CA
Tatanisha         Wilson                Oakland            CA
Steven            Wilson                Perris             CA
Jayshawn          Wilson                Los Angeles        CA
Kudus             Wilson                Fresno             CA
Dana              Wilson                Fresno             CA
Cecelia           Wilson                El Sobrante        CA
Joseph            Wilson                North Hollywood    CA
Nicole            Wilson                Gardena            CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 205 of 301


Vera                 Wilson               Pittsburg           CA
Denise               Wilson               San Francisco       CA
Lanisha              Wilson               Fontana             CA
Casey                Wilson               San Jose            CA
Dajuan               Wilson               Inglewood           CA
Gretta               Wilson               Sacramento          CA
Jammie               Wilson               Fresno              CA
Prince               Wilson               Modesto             CA
Jernard              Wilson               Los Angeles         CA
Frances              Wilson               Oakland             CA
Ronnie               Wilson               Los Angeles         CA
Cornelius            Wilson               Los Angeles         CA
Maria                Wilson               San Francisco       CA
Chana                Wilson               Sacramento          CA
James                Wilson               Fremont             CA
Donald               Wilson               Pacific Grove       CA
Kimberly             Wilson               Richmond            CA
Michelle             Wilson               Modesto             CA
Tina                 Wilson               Pleasanton          CA
Valentina            Wilson               Benicia             CA
Jimmy                Wilson               Emeryville          CA
Terry                Wilson               Stockton            CA
Ernest               Wilson               Los Angeles         CA
Curtis               Wilson Jr            Oakland             CA
Alphonso             Wilson Jr.           Long Beach          CA
Briana               Wilson‐Latimore      Richmond            CA
Delilah              Wiltz                San Francisco       CA
Roscoe               Wimberly             Elk Grove           CA
Briana               Winchester           Sacramento          CA
Jeffery              Windham              Antioch             CA
James                Windley              Union City          CA
Demarrio             Winford              Oakland             CA
Kenneth              Winston              Oakland             CA
Tiffany              Winters              Oakland             CA
Chalen               Winters              Huntington Beach    CA
Scott                Wise                 San Ramon           CA
Michelle             Wise                 Elk Grove           CA
Tarence              Wise                 Sacramento          CA
Damon                Wise                 Sacramento          CA
James                Wissick              San Jose            CA
Letrail              Witcher              Lodi                CA
Taliyah              Witt                 Livermore           CA
Henok                Woldehanna           Oakland             CA
        Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 206 of 301


Samuel           Woldemariam          San Jose            CA
Alex             Woldemariam          San Jose            CA
Adam             Wong                 San Pablo           CA
Ken              Wong                 San Francisco       CA
Craig            Wong                 Long Beach          CA
Zenash           Wonji                Oakland             CA
Brian M          Wood                 Antioch             CA
Judd             Wood                 Morgan Hill         CA
Marvin           Woodard              Oakland             CA
Brittney         Woodards             Pinole              CA
Joseph           Woodcock             Cotati              CA
Chris            Wooden               Venice              CA
Lodis            Woodmore             Corona              CA
Sheron           Woodruff             San Francisco       CA
Greg             Woods                Castro Valley       CA
Jacoby           Woods                Rancho Cordova      CA
Shaun            Woods                Los Angeles         CA
Sholonda         Woods                Richmond            CA
Ashawndaus       Woods                Castro Valley       CA
Ashjanee         Woods                Sacramento          CA
Tina             Woods                Vallejo             CA
Sterling         Woods                Los Angeles         CA
Travyon          Woods                Hercules            CA
Karl             Woods                Oakland             CA
Jacqueline       Woodson              San Francisco       CA
Adrian           Wooldridge           Clovis              CA
Robert           Woolley              Saratoga            CA
Cerise           Wooten               Riverside           CA
Bobbie           Wooten               Sacramento          CA
Randolph         Wooten               Pleasant Hill       CA
Girmachew        Workneh              Elk Grove           CA
Ebon             Worland              Los Angeles         CA
Kenneth          Worline              Pomona              CA
London           Worthy               Costa Mesa          CA
Dorcas           Wortz                Oakland             CA
Julia            Woulfe               Grass Valley        CA
Jasmine          Wright               Compton             CA
Bobby            Wright               Los Angeles         CA
Demariess        Wright               Fresno              CA
Eulana           Wright               Antelope            CA
Rhonda           Wright               Sacramento          CA
Porsha           Wright               Los Angeles         CA
Louis            Wright               Antioch             CA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 207 of 301


Karen                Wright               Inglewood           CA
Levi                 Wright               Fair Oaks           CA
Daniel               Wright               Oakland             CA
Kerese               Wright               Daly City           CA
Connie               Wright               Napa                CA
Rosalyn              Wright               San Leandro         CA
Mary                 Wright               Oakland             CA
Tammy                Wright               San Pablo           CA
Annette              Wright               Los Angeles         CA
William              Wright Jr            Los Angeles         CA
Terri                Wright‐Mcdaniel      Stockton            CA
Shayla               Wrought              San Bernardino      CA
Ricardo              Wunder               Tustin              CA
Jessica              Wyatt                Hawthorne           CA
Kimberly             Wyatt                Sacramento          CA
Ricky                Wyrick               Rosamond            CA
Ahmyna               Xrussell             Oakland             CA
Brian                Yabut                San Francisco       CA
Johnson              Yadigar              Turlock             CA
Jorge                Yael Guerra          Oakland             CA
Paul                 Yagen                Elk Grove           CA
Katherine            Yaghoubi             Alhambra            CA
Amber                Yale                 Santa Cruz          CA
Peter                Yaltanski            Pleasant Hill       CA
Phumee               Yang                 Fresno              CA
Anthony              Yarber               Richmond            CA
Laurena              Yarbrough            San Francisco       CA
Renita               Yates                San Francisco       CA
Margaret             Yean                 Sacramento          CA
Nelcy                Yeargain             Santa Clara         CA
Doug                 Yeargain             Santa Clara         CA
Daniel               Yengle               San Mateo           CA
Jose Luis            Yengle               Daly City           CA
Zaldie               Yet                  Union City          CA
Emil                 Yevdayev             San Pedro           CA
Bilgehan             Yilmaz               Menlo Park          CA
Jay                  Yin                  Oakland             CA
Arthur               Yllan                San Jose            CA
Tuck                 Yong                 San Francisco       CA
Aspen                Yonge                Lone Pine           CA
Jessica              York                 Stockton            CA
Rujira               Yost                 Suisun City         CA
Henry                Younesian            San Francisco       CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 208 of 301


Darlene           Young                Daly City           CA
Michelle          Young                Tracy               CA
Danny             Young                Richmond            CA
Larry             Young                Oakland             CA
Denise            Young                Los Angeles         CA
Cheterra          Young                Bellflower          CA
Brittney          Young                Los Angeles         CA
Michael           Young                Stockton            CA
Troy              Young                Los Angeles         CA
Chris             Young                Oakland             CA
Lori              Young                Los Angeles         Ca
Jontae            Young                San Pablo           CA
Terrence          Young                Oakland             CA
Ronald            Young                Palmdale            CA
Dean              Young                Fairfield           CA
Eric              Young                Oakland             CA
Dwight            Young                Oakland             CA
Devion            Young                Arcadia             CA
Daniel            Young                Laguna Niguel       CA
Melanie           Young                Carson              CA
Charles           Young Jr             Sacramento          CA
Lamar             Youngblood           Vallejo             CA
Shahab            Yousefi              Encino              CA
Jackson           Yu                   Concord             CA
Yury              Yuger                San Francisco       CA
Abdulsalam        Yuksel               San Francisco       CA
Rex               Yumul                Carson              CA
Abdulhamid        Yusuf                Glendale            CA
Gamal             Zaber                West Hills          CA
Ricardo           Zacarias             Reseda              CA
Mohammad          Zadran               Manteca             CA
Daniel            Zahabian             Los Angeles         CA
Faizal            Zahir                Canoga Park         CA
Artur             Zakaryan             Irvine              CA
Yamil             Zamacona             Santa Ana           CA
Tania             Zamarripa            Seaside             CA
Aaron             Zamarripa            Banning             CA
Michael           Zammetti             Visalia             CA
Chris             Zamora               Visalia             CA
Johann            Zamora               San Jose            CA
Cesar             Zamora               Bell                CA
Edgar             Zamora               Long Beach          CA
Ignacio           Zamora               Los Angeles         CA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 209 of 301


Juan              Zamora Martinez      San Pablo           CA
Adrian            Zamorano             Inglewood           CA
Charles           Zanders              Castro Valley       CA
Moises            Zapata               Visalia             CA
Chris             Zapata               Norwalk             CA
Adolfo            Zapata               Upland              CA
Ronald            Zapata               Hayward             CA
Gabriela          Zaragoza             Whittier            CA
Luis              Zarco                Redwood City        CA
Alvaro            Zavala               Oakland             CA
Riordan           Zavala               Placentia           CA
Carlos            Zavala               Corona              CA
Michael           Zebratski            Fremont             CA
William           Zeier                Rohnert Park        CA
Jahmeela          Zeigler              Sacramento          CA
Darrgh            Zeigler              Sacramento          CA
Tanya             Zeigler              Ontario             CA
Eric              Zelaya               Burlingame          CA
Cesar             Zendejas             Mission Hills       CA
Terrell           Zenon                Anaheim             CA
Daniel            Zepeda               Simi Valley         CA
Tad               Zereyhoune           Harbor City         CA
Rita              Zesatti              Bell Gardens        CA
Shawyan           Ziari‐ Shalmani      Novato              CA
Danny             Ziemer               Alameda             CA
Armand            Zimmerman            Newhall             CA
Nasibolah         Ziyarmal             Elk Grove           CA
Randall           Zuart                Long Beach          CA
Brenda            Zubia ‐ Navarro      Fullerton           CA
Norman            Zuckerman            North Hollywood     CA
Maria             Zuniga               Moreno Valley       CA
Johany            Zuniga               Los Angeles         CA
Nacio             Zuniga               Carson              CA
Bruce             Zurbuchen            Los Gatos           CA
Aubrey            Armstrong            Stockbridge         GA
Douglas           Bertolini            Riverdale           GA
Maya              Bertrend             Sugar Hill          GA
Benjamin          Bloodworth           Duluth              GA
Lawrence          Bolden               Douglasville        GA
Keyondra          Burton               Decatur             GA
Ankhanhetrang     Campbell             Augusta             GA
Janyne            Collins              Acworth             GA
Robert            Coney                Marietta            GA
           Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 210 of 301


Lamar                Cook                Lithia Springs      GA
Tony                 Daniel              Hiram               GA
Jairus               Davis               Lithonia            GA
Mamadou              Djigo               Atlanta             GA
David                Ergle               Lilburn             GA
Russell              Garrison            Union City          GA
Terrence             Golson              Atlanta             GA
Terrence             Golson Sr           Rex                 GA
Jovonne              Gore                Atlanta             GA
Christopher          Gosdin              Dawsonville         GA
Bryan                Green               Norcross            GA
David                Grove               Marietta            GA
Equan                Haines              Union City          GA
Paul                 Hernandez           Jonesboro           GA
Ibukun               Idowu               Social Circle       GA
Dawn                 Johnson             Decatur             GA
Mellissia Victoria   Knight              Atlanta             GA
Corneque             Lee                 Snellville          GA
Kenneth              Lewis               Duluth              GA
Rashid A             McDuffie            Atlanta             GA
Douglas              McEver              Newnan              GA
Daniel               Meek                Douglasville        GA
Dante                Merritt             East Point          GA
Charles              Miller              Marietta            GA
James                Paul                Mcdonough           GA
Macih                Payne               Decatur             GA
Andrew               Rhodes              Douglasville        GA
Desiree              Rice                Valdosta            GA
Val                  Roberts             Riverdale           GA
Lailaa               Salahuddin          Atlanta             GA
Ahmed                Salahuddin          Stone Mountain      GA
Traneice             Shelborne           Atlanta             GA
Cherri               Stepter Sawyer      Lithonia            GA
Bryan                Teasley             Macon               GA
Christopher          Tramel              Atlanta             GA
Maurice              Tucker              Atlanta             GA
Brad                 Waites              Atlanta             GA
Darryl               Wheeler             Atlanta             GA
Kevin                White               Atlanta             GA
Wale                 Williams            Douglasville        GA
Charles              Woody               Lawrenceville       GA
Geoff                Young               Morrow              GA
Ibrahim              Adeleke             Oak Brook Terrace   IL
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 211 of 301


John               Bergin               Elmhurst            IL
Lavarine           Berry                Elgin               IL
Larry              Berry                Elgin               IL
Tueshay            Bradley              Bellwood            IL
Wallace            Brown                Homewood            IL
Stephen            Brown                Chicago             IL
Zedrick            Bullock              Riverside           IL
Germaine           Colbert Williams     Richton Park        IL
John               Fluellen             Evanston            IL
Ernest             Frimpong             Chicago             IL
Edward             Funches              Berkeley            IL
Michael            Givens               Joliet              IL
Carlos             Gonzalez             Peoria              IL
Christopher        Green‐Williams       Glen Carbon         IL
Sheren             Griggs               Park Forest         IL
Furman             Hister               Chicago             IL
Jerome             Lonzo                Chicago             IL
Peggy              Matelski             Brookfield          IL
Konstantinos       Mathioudakis         Lemont              IL
Loai               Mousa                Palos Hills         IL
Abdul Malik        Muhammab             Glenwood            IL
Lemeille           Myrick               Oak Park            IL
Charles            Phillips             Harvey              IL
Doris              Phillips             Dolton              IL
Clifford           Radix                Chicago             IL
Frantz             Remy                 Dolton              IL
Cherie             Rice                 Chicago             IL
Serena             Robertson            Chicago             IL
Michael            Ruiz                 Chicago Heights     IL
Danny              Spencer              Dolton              IL
Berhane            Tebarek              Chicago             IL
Curtis             Terry                Matteson            IL
Trevor             Walker               Palatine            IL
Stephen            Weinstein            Oak Lawn            IL
Larry              Williams             Chicago             IL
Steve              Young                Flossmoor           IL
Earl J             Young                Chicago             IL
Roosevelt          Aaron                Roxbury             MA
Richard            Abankwah             Worcester           MA
Jacques            Abboud               Lowell              MA
Marven             Abda                 Salem               MA
Abdelaal           Abdelaal             Canton              MA
Adam               Abdelrahmam          Allston             MA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 212 of 301


Osama             Abdlatif             Cambridge           MA
Aminu             Abdul Malik          Mattapan            MA
Emmanuel          Abelard              Waltham             MA
Jean              Abilhomme            Worcester           MA
Dikran            Abkarian             Wakefield           MA
Fadi              Abouzied             Weymouth            MA
Elijah            Abraham              Brockton            MA
Darlene           Abramovich           Peabody             MA
Carlos            Abreu                Framingham          MA
Fausto            Abreu                Dorchester          MA
Abdulkadir        Abubakr              Randolph            MA
Jonathan          Ace                  Boston              MA
Fabio             Acevedo              Dracut              MA
Joel              Acevedo              Boston              MA
Christopher       Acevedo              Chicopee            MA
Abraham           Acheampong           Worcester           MA
Anny              Acosta               Malden              MA
Leslie            Acosta Berrios       Medford             MA
David             Adams                Bridgewater         MA
Kofi              Adams                Worcester           MA
Burnett           Adams                Mattapan            MA
David             Adams                North Weymouth      MA
Helen             Adedeji              Dorchester          MA
Oluwafunmi        Adejobi              Lynn                MA
Saheed            Adekunle             Dorchester          MA
Niyi              Adeniyi              Revere              MA
Grace             Adeoye               Saugus              MA
Babatunde         Adeyemi              Peabody             MA
Tika              Adhikari             Arlington           MA
Dangye            Adu                  Worcester           MA
Toufik            Afer                 East Boston         MA
Frank             Afful                Chelmsford          MA
Rui               Afonseca             Brockton            MA
Edmilfon          Afonso               Brockton            MA
Jabarti           Agane                Belmont             MA
Zachary           Aggelis              Arlington           MA
Gretchen          Agosto               Somerville          MA
Carlos            Aguilar              Newton              MA
Jose              Aguirre              Melrose             MA
Bethler           Aguy                 Haverhill           MA
Patrick           Agyemang             Mattapan            MA
Hussein           Ahmed                Dorchester          MA
Vianco            Aikens               Randolph            MA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 213 of 301


Eric              Akesson               Brockton           MA
Mohammad          Alami Chantoufy       Shrewsbury         MA
Mohammed          Alani                 Stoneham           MA
Omar              Alayahi               Lynn               MA
Joseph            Albert                Dorchester         MA
Mohammed          Alchuraikhi           Auburn             MA
Rodney            Alcindor              Boston             MA
Wech              Alexandre             Everett            MA
Natacha           Alexandre             Hyde Park          MA
Calvin            Alexis                Brockton           MA
Michael           Alfonso               Wareham            MA
Fawzi             Alfrihat              Medford            MA
Miguel            Alicea                Randolph           MA
Khaled            Al‐Khatib             Quincy             MA
Joshua            Allan                 Fall River         MA
James             Allen                 Topsfield          MA
Vandon            Allen                 Hyde Park          MA
Natalie           Alleyne               Lynn               MA
Damian            Almada                Quincy             MA
Amar              Almayahi              Salem              MA
Kasia             Almonte               Rockland           MA
Jocenel           Alouidor              Brockton           MA
Eric              Alpert                Wakefield          MA
Tamer             Alqasir               Georgetown         MA
Ibrahim           Alsaraby              Bradford           MA
Jose              Alvarado              Leominster         MA
Karen             Alvarez Gomez         Maynard            MA
Zezito            Alves                 Brockton           MA
Joao              Alves                 Roxbury            MA
Carla             Alves                 Medford            MA
Jose              Amado                 Dorchester         MA
Abdul             Amara                 Fitchburg          MA
Rosemare          Amaral                Woburn             MA
Aaron             Amardey‐ Wellington   Randolph           MA
Jeff              Amazan                Boston             MA
Joseph            Amazan                Brockton           MA
Frantz            Ambroise              Cambridge          MA
Vadim             Amitan                North Attleboro    MA
Eugene            Anderson              Fitchburg          MA
Carly             Anderson              Sutton             MA
William B.        Anderson              Swampscott         MA
Richard           Anderson              Lowell             MA
Toddye            Anderson ‐ Alfred     Brockton           MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 214 of 301


Juan               Andino               Haverhill            MA
Carlos             Andrade              Dorchester           MA
Jose               Andrade              Brockton             MA
Danielson          Andrade              Boston               MA
David              Andrade              Dorchester           MA
Viviane            Andrade              Mansfield            MA
Ewald              Andre                Brockton             MA
Robert J           Andrews Jr           Braintree            MA
Ronald             Andrews Sr           Woburn               MA
Scott              Anglin               Newton               MA
Jocelyn            Antoine              Brockton             MA
Emmanuel           Antoine              Lowell               MA
Benjamin           Antoine              Hyde Park            MA
Alen               Anushev              East Falmouth        MA
Fon                Anye                 Rockland             MA
Martin             Anyim                Worcester            MA
Stuart             Apony                Burlington           MA
Aikins             Appiah               Worcester            MA
Luis               Aqudelo              Worcester            MA
Peter              Aransky              Newton Upper Falls   MA
Nathan             Arcelay              New Bedford          MA
Perkings           Arcene               Abington             MA
Yira               Arencibia            Malden               MA
Daniel             Arias                Lawrence             MA
Ariel              Arias                Mattapan             MA
Matiop             Ariik                Malden               MA
Claudia Rosa       Aristides Garca      Brockton             MA
Danny              Arlin                East Longmeadow      MA
Dylan              Armentrout           Charlton             MA
Pierre             Arnoux               Hyde Park            MA
David              Arrighi              Bridgewater          MA
Vladimir           Artamonov            Allston              MA
Michael            Arthur               Weymouth             MA
Sivapala           Arumugam             Wellesley            MA
Benjamin           Asamoah              Lowell               MA
Alex               Asidu                Worcester            MA
Ehinoma            Asoro                Hyde Park            MA
Dexter             Assade               Lynn                 MA
Marcos             Asuaje               Boston               MA
Arthur             Atkinson             Boston               MA
Kadon              Auguste              Hyde Park            MA
Elys'E             Auguste              Roxbury              MA
Ulrick             Augustin             Brockton             MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 215 of 301


Nancy              Augustin             Everett             MA
Jean W             Auplant              Charlestown         MA
Robert             Austin               Dorchester          MA
Mark               Austin               Quincy              MA
Kintrell           Austin               Boston              MA
Efrain             Avalo                Quincy              MA
Jonathan           Awuah                North Attleboro     MA
Tadele             Ayalew               Revere              MA
Erdinc             Aydin                Methuen             MA
Anteneh            Ayele                Malden              MA
Lee                Aylward              Worcester           MA
Fabian             Azuakolam            Brockton            MA
John               Azzolina             New Bedford         MA
Steas              Babahan              Brookline           MA
Iana               Bach                 North Dartmouth     MA
Juan               Badillo              Boston              MA
Wilfredo           Baez                 Halyoke             MA
Wander             Baez                 Methuen             MA
Luis               Baez                 Roslindale          MA
Catalina           Baez                 Worcester           MA
Khouri             Bailey               Boston              MA
Christopher        Bailey               Quincy              MA
Gregg              Baker                Stoughton           MA
Arthur             Baker                Randolph            MA
Calvin             Baker                Roxbury             MA
Terrence           Baker                Boston              MA
Barry              Balan                Mashpee             MA
James              Ball                 Peabody             MA
Wintley            Baptiste             Randolph            MA
Yakim              Baptiste             Worcester           MA
Rachid             Baraoui              Braintree           MA
Mauro              Barbosa              Everett             MA
Adilson            Barbosa              Brockton            MA
Christian          Barboza              Tewksbury           MA
Quiana             Barker               Taunton             MA
Thomas             Barksdale            Lawrence            MA
Aaron              Barnes               Dedham              MA
Rafael             Barrera Gudiel       Waltham             MA
Joseph             Barresi              Jefferson           MA
Kyle               Barrett              Randolph            MA
Elena              Barrett              Lynn                MA
Bakari             Barrett              Medford             MA
Simao              Barros               Roxbury             MA
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 216 of 301


Joey                  Barros               Holbrook            MA
Antonio               Barros               Brockton            MA
John                  Barros               Roslindale          MA
James                 Barrows              Somerville          MA
Daniel                Barry                Watertown           MA
Richard               Barry                Quincy              MA
John                  Barry                Charlestown         MA
Rakaysh               Barsatee             Boston              MA
Daniel                Barselo              Lawrence            MA
Michael               Bartalini            Revere              MA
Robbie                Bartlett             Leominster          MA
Elder                 Bartley              Braintree           MA
Tina                  Barton               Canton              MA
Sumit                 Barua                Andover             MA
Blase                 Barzey               Roslindale          MA
Diane                 Basemera             Newton              MA
Edward                Basile               Watertown           MA
Lakeitha              Baskin               Stoughton           MA
Keith                 Baskin               Mansfield           MA
Jason                 Bass                 Brockton            MA
Melvin                Bastardo             Lawrence            MA
Mackendy              Bastia               Brockton            MA
Alix                  Bastien              Andover             MA
Jarret                Bastys               Boston              MA
Brian                 Bateman              Leominster          MA
Timothy               Bates                Bellingham          MA
Brian                 Batista              Chelsea             MA
Victor                Batista              Mattapan            MA
Steven                Baty                 Brewster            MA
Duperval              Bauchard             Fall River          MA
Rachael               Baum                 Winchester          MA
Elisandro             Bautista             Brockton            MA
Luis                  Bautista             Methuen             MA
Bernondie             Bazne                Hyde Park           MA
David                 Beal                 Boston              MA
Quesi                 Beaton               Hyde Park           MA
Isaac                 Beauge               Worcester           MA
Michelle              Beauregard           Natick              MA
Donald                Beckford             Milton              MA
Livingston            Beckford             Boston              MA
Audrey                Beckwith             Lawrence            MA
Omolayo               Beke                 West Somerville     MA
Roger                 Belanger             Quincy              MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 217 of 301


Ali                Belgnaoui            Everett             MA
Jean               Belile               Mattapan            MA
Patrick            Belizaire            Boston              MA
Rony               Belizaire            Brockton            MA
Ahmed              Belkabir             Revere              MA
Said               Belkouch             Chelsea             MA
Wawa               Bell                 Methuen             MA
Matthew            Bell                 Holland             MA
Larry              Belle‐Jessamy        Dorchester          MA
Keith              Bellevue             Somerville          MA
Osmor              Bello                Boston              MA
Robert             Bembery              Boston              MA
Ignacio            Benavides            Hyde Park           MA
Kayla              Benevides            Milford             MA
William            Benjamin             Hyde Park           MA
Kenton             Benloss              Lynn                MA
Howard             Bennett              Somerville          MA
Kelly              Bennett              Revere              MA
Christopher        Benoit               Holyoke             MA
Joseph             Benoit               Swampscott          MA
Aduapemi           Benson               Hyde Park           MA
Yassine            Bentounsi            Beverly             MA
Chris              Bergen               Andover             MA
Max                Bernard              Beachmont           MA
Gregore            Bernard              Billerica           MA
Jerry              Bertrand             Everett             MA
Michael            Bess                 Mattapan            MA
William            Bessett              Abington            MA
Jean               Bethea               Milton              MA
Joseph             Bettencourt          Cambridge           MA
Manuel             Bettencourt          Peabody             MA
Bibek              Bhattarai            Quincy              MA
Brian              Bianchi              Stoneham            MA
David              Biggers              Canton              MA
Jose               Binet                Lawrence            MA
Tamika             Bispham              Everett             MA
Joshua             Bivins               Boston              MA
Samuel             Black                Dedham              MA
Edward             Blackmon             Dorchester          MA
Cherise            Black‐St. Laurent    Randolph            MA
Carl               Blain                Mattapan            MA
Corsell            Blair                North Cambridge     MA
William            Blair                Chicopee            MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 218 of 301


Kenneth            Blanchard            Chelmsford          MA
Robert             Blanchard            Lowell              MA
Elvys              Blanco               Methuen             MA
Betty              Blanes               Malden              MA
Alan               Blankenship          Framingham          MA
Paul               Blanton              Springfield         MA
Yvan               Bobadilla            Methuen             MA
Paula              Bobb                 Mattapan            MA
James              Boddie               Fitchburg           MA
Russell            Bogrett              Salem               MA
Lisa               Boisseau             Millville           MA
Michael            Boissonnault         Ashland             MA
John               Boisvert             Worcester           MA
Paul               Bokwe                Andover             MA
Allen              Bolden               Brockton            MA
Melinda            Boley                Billerica           MA
Christopher        Bonanno              Springfield         MA
Michael            Bonarrigo            West Bridgewater    MA
John               Bond                 Brockton            MA
Michael            Bondanza             Danvers             MA
Gabriel            Bonder               Quincy              MA
Teara              Bone                 Dorchester          MA
Claudia            Bonilla              Dedham              MA
Wilfrid            Bonnane              Everett             MA
Nathan             Bonniah              Acton               MA
Jessica            Bonsall              Revere              MA
Wilmar             Borges               Worcester           MA
Steven             Borgida              Norton              MA
Zdravko            Borisov              Billerica           MA
Julian             Borja                Framingham          MA
Ulises             Borjas               East Boston         MA
Thomas             Borning              East Falmouth       MA
Jorge              Bosa                 Lynn                MA
Elizabeth          Boucher              Warren              MA
Abdelkader         Bouledras            Everett             MA
Salaheddine        Bounif               East Boston         MA
Conner             Bourgoin             Brighton            MA
Zachary            Bouricius            Montague            MA
Noureddine         Boutissant           North Andover       MA
Chimere            Bowden               Boston              MA
Soneia             Bowens               Boston              MA
Jacqueline         Bowes                Haverhill           MA
Steven             Bowles               Norwell             MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 219 of 301


Virginia            Bowman              New Bedford         MA
Derrick             Boyd                Newton              MA
Faith               Boyd                West Boylston       MA
Hakim               Boyles              Mattapan            MA
Terrance            Bradham             Mattapan            MA
Kristin             Bradley             West Yarmouth       MA
Warren              Bramwell            Holbrook            MA
Joseph              Branch              Fall River          MA
Domenic             Brangiforte         Salem               MA
Vaughn              Brathwaite          Randolph            MA
Keny                Brea                Boston              MA
Santo               Brea                South Boston        MA
Krista              Brennan             Ayer                MA
Brendon             Bretton             Braintree           MA
James               Brewster            Woburn              MA
Mikal               Brice               Lynn                MA
Dianna              Brice ‐ Martin      Brighton            MA
Anatoliy            Brichkov            Auburn              MA
Wladinir De Souza   Bridges             Worcester           MA
Nichelle            Brison              Somerville          MA
Steve               Britton             Brockton            MA
David               Brogna              Danvers             MA
Jonathan            Bromley             Attleboro           MA
Monique             Brooks              Boston              MA
Ashley              Brooks              Quincy              MA
Daniel              Brooks              Gloucester          MA
Joshua              Brown               Attleboro           MA
Rachel              Brown               Wellesley           MA
Christopher         Brown               Medford             MA
Sherry              Brown               Marlborough         MA
Olajuwon            Brown               Attleboro           MA
Chantale            Brown               Brockton            MA
Marcus              Brown               Randolph            MA
Sherman             Brown               Mattapan            MA
Eugene              Brown               East Boston         MA
Johnelle‐Marie      Brown               Brockton            MA
Alfie               Brown               Dorchester          MA
Willie              Brown               West Bridgewater    MA
Jeffrey             Brown               Needham             MA
Joycelyn            Brown               Canton              MA
Collins             Browne              Boston              MA
Jeremi              Browne              Dorchester          MA
Ricky               Bruno               Brockton            MA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 220 of 301


Pierre            Brutus               Brockton            MA
James             Bryant               Leominster          MA
Curtis            Bryant               Boston              MA
Wilbert           Bryant               Grove Hall          MA
Allend            Bryson               Lynn                MA
Miles             Bryson               Worcester           MA
Jennifer          Buback               Hyde Park           MA
Charles           Bugden               Lynn                MA
Minh              Bui                  Revere              MA
Kamal             Bujeti               Malden              MA
Jason             Bullock              Lynn                MA
James             Bullock              Brockton            MA
Henry             Burden               Hingham             MA
Kathleen          Burgess              Hull                MA
Aquiles           Burgos               Lawrence            MA
Mark              Burhoe               Charlestown         MA
Nikita            Burhoe               Lynn                MA
Theresa           Burke                Malden              MA
Kevin             Burke                Randolph            MA
Patrick           Burke                Hingham             MA
Emmette           Burnette             Lakeville           MA
Stephen Edward    Burns                Boston              MA
Mark              Burrowes             Roslindale          MA
Albert            Burwell              Haverhill           MA
William           Bush                 Worcester           MA
Tim               Butler               Hanover             MA
Alex              Butler               Roxbury             MA
Vincent           Buttaro              Hull                MA
Mark              Buttiglieri          Boston              MA
Linno             Byomuhangi           Woburn              MA
Edward            Byron                Stoughton           MA
Joao              Cabral               Brockton            MA
Jessica           Cabrera              Brockton            MA
Jorge             Caceres              Hyde Park           MA
Lucas             Cadahia              Fitchburg           MA
Beral             Cadely               Medford             MA
Jocely            Cadet                Boston              MA
Nathan            Cadrin               North Grafton       MA
Carl              Cahoon               Rockland            MA
Wyandotte         Cain                 Brockton            MA
Greg              Caizzi               Rockland            MA
Fequiere          Cajoux               Revere              MA
Fredly            Cajuste              Quincy              MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 221 of 301


Thalia             Calderon             Revere              MA
Carla              Calderon             Lynn                MA
Nina               Caldwell             Cambridge           MA
Philip             Cali                 Medford             MA
Luis               Calle‐Betancur       Revere              MA
Yulisca            Calzado              Haverhill           MA
Mark               Camarata             Haverhill           MA
Neil               Cameron              Randolph            MA
Craig              Campbell             Dorchester          MA
Victoria           Campbell             North Brookfield    MA
Lourdes            Campos               Revere              MA
Tercio             Campos               Everett             MA
Moises             Campos Flores        Taunton             MA
Enrique            Candelario           Walpole             MA
Robin              Canela               Danvers             MA
Michael            Canina               Duxbury             MA
Stacey             Cannady              Mattapan            MA
Danielle           Cannata              North Easton        MA
Jeffery            Cannon               Boston              MA
Jeff               Canter               Greenfield          MA
Eric               Cantor               Stoughton           MA
Louis              Caplan               Webster             MA
Shawn              Capozzi              Peabody             MA
Michael            Capozzi              Saugus              MA
Christian          Capulli              Chatham             MA
Donald             Card                 Lynn                MA
Christopher        Cardarelli           Framingham          MA
Kimberly           Cardona              Revere              MA
Sabino             Cardoso              Brockton            MA
Domingos           Cardoso              Randolph            MA
Shawn              Carey                Westfield           MA
Stanley            Cargill              Worcester           MA
Marlon             Carimbocas           Boston              MA
Stephen            Carlson              Attleboro           MA
Jarod              Carmody              Belchertown         MA
Andrea             Carozza              Peabody             MA
Thomas             Carr                 Beverly             MA
Donovan            Carridice            Lynn                MA
Patricia           Carrington           Dorchester Center   MA
Daniel             Carroll              Worcester           MA
Thomas             Carromero            Chelsea             MA
Kuwaun             Carruthers           Randolph            MA
James              Carson               Taunton             MA
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 222 of 301


Maryann               Carter               Dorchester          MA
Tyrus                 Cartwright           Boston              MA
Jalila                Cartwright           Dorchester          MA
Tyrone                Carty                Milton              MA
Arlene                Casey                Winthrop            MA
Junior                Castelly             Ashland             MA
Roberto               Castillo             Dorchester          MA
Frederico             Castro               Melrose             MA
Radhaysa              Castro               Lawrence            MA
Francisco             Castro               Indian Orchard      MA
Johayker              Castro Aquino        Lawrence            MA
Ennio                 Cataldo              Lynn                MA
Joseph                Catanese             Mashpee             MA
Hudson                Cavalcanti           Lowell              MA
Jean                  Caze                 Methuen             MA
Frantz                Cazeau               Hyde Park           MA
Charlesky             Cejour               Peabody             MA
Jackingson            Celestia             Leominster          MA
Melyssa               Centeno              Lynn                MA
Michael               Centola              Everett             MA
Achille               Cesaire              Medford             MA
Brenohaire            Cesar                Doorchester         MA
Felix                 Chalas               Lynn                MA
Roy                   Challenger           Boston              MA
Mark                  Chamberlin           Lynn                MA
Robenia               Chambers             Boston              MA
Edward                Chamorro             Worcester           MA
Patrick               Chan                 Brockton            MA
Dennie                Chan                 Attleboro           MA
Kiki                  Chan                 Revere              MA
Ricot                 Chanel               Malden              MA
Mark                  Charette             Attleboro           MA
Jean                  Charles              Mattapan            MA
Janice                Charles              East Boston         MA
Widmaier              Charles              Cohasset            MA
Jacques               Charles              Malden              MA
Max                   Charles              Waltham             MA
Stevenson             Charles              Dorchester          MA
Jennyfer              Charles‐Dubique      Chelsea             MA
Max                   Charron              Cambridge           MA
Leo                   Chase                Fall River          MA
Maureen               Chasson              Saugus              MA
Fred                  Chatelain            Lowell              MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 223 of 301


John               Chaves               East Walpole        MA
Mario              Chavez               Dorchester          MA
Robert             Cheers               Mattapan            MA
Nixon              Cherestal            Brockton            MA
Cyrus              Cherington           Boston              MA
Jean               Cherisme             Roslindale          MA
Habbi              Cherrie              Dorchester          MA
Reginald           Cheryne              Melrose             MA
Munkit             Chet                 Braintree           MA
Eric               Chilicki             Watertown           MA
Anthony            Chinn                Brockton            MA
Evans              Chiyombwe            Worcester           MA
Matthew            Choquette            Peabody             MA
Nabil              Choubane             Mansfield           MA
Khamhong           Chouvan              Lowell              MA
Mahbub             Chowdhury            Cambridge           MA
Alexandria         Chowdhury            Boston              MA
Oraine             Christie             Boston              MA
Glenroy            Christopher          Dorchester          MA
Jerry              Cipoletta            Malden              MA
Michael            Ciulla               Westford            MA
Gilbert            Civil                Boston              MA
Shiquile           Clark                Everett             MA
Kevin              Clark                Allston             MA
Janice             Clark                Mattapan            MA
Theo               Clark                Roxbury             MA
Rayshawn           Clarke               Mattapan            MA
Charles            Clemons              Boston              MA
Nelio              Clergeau             Somerville          MA
Pierre             Clergeau             North Cambridge     MA
Arthur             Clifford             Worcester           MA
Theresa            Clifford             Haverhill           MA
Jacob              Cobbinah             Canton              MA
Olga               Coclas Gerakis       Peabody             MA
Christopher        Codio                Weymouth            MA
Steven             Colangelo            Everett             MA
Tiana              Colarusso            Saugus              MA
Pauline            Coles                Roslindale          MA
Rafael             Collado              Lawrence            MA
Timothy            Collazo              Worcester           MA
Mathew             Collier              Bridgewater         MA
Randy              Collins              Marshfield          MA
Edward P.          Collins Jr           Milton              MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 224 of 301


Chris              Collotta             Bridgewater         MA
Cynthia            Collotta             West Roxbury        MA
Rosa               Colon                Brighton            MA
Edward             Compere              Wrentham            MA
Edwin              Concepcion           East Walpole        MA
Randy              Connolly             Hull                MA
Craig              Connors              Beverly             MA
Bruce              Cononico             Spencer             MA
Jean               Constant             Hyde Park           MA
Joel               Contreras            Lynn                MA
Barrett            Cook                 North Dighton       MA
Andrew             Cooper               Worcester           MA
Lonnie             Copeland             Boston              MA
Willis             Coppola              Haverhill           MA
Anthony            Cordeiro             Medford             MA
Diane              Cordio               Fitchburg           MA
Jason              Cordova              Quincy              MA
Richard            Corelli              Plymouth            MA
Rafael             Corona               Chelsea             MA
Terrel             Correia              Nantucket           MA
Emanuel            Correia              Quincy              MA
Angela             Correia              New Bedford         MA
Thomas             Corry                Hingham             MA
Fernando           Costa                Everett             MA
Angel              Cotto                Springfield         MA
Mark               Cotugno              Amesbury            MA
Christopher        Coughlin             Foxboro             MA
Thomas             Couillard            North Brookfield    MA
Kesler             Coulanges            Malden              MA
John               Cowell               Boston              MA
Young C            Cox Jr.              Brockton            MA
Jonathan           Coyle                Gloucester          MA
Patrick            Craig                Milton              MA
Jeffrey            Crapo                Whitinsville        MA
Trannee            Creecy               Boston              MA
Juan               Crespo               Worcester           MA
Sueli              Crespo Borges        Everett             MA
Matt               Cristy               Stow                MA
Darryl             Cromartie            Dorchester          MA
Michelle           Cronin               Worcester           MA
Beth               Cronin               Weymouth            MA
Daniel             Crowe                Tewksbury           MA
Troy               Crump                Lowell              MA
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 225 of 301


Nestor                Cruz                 Cambridge           MA
Richard               Cruz                 Methuen             MA
Vilmarys              Cruz                 Hyde Park           MA
Omar                  Cruz                 Hyde Park           MA
Tina                  Cruz                 Tyngsboro           MA
Anthony               Culbreath            Boston              MA
Christine             Culbreath            Boston              MA
Paul                  Cummings             Boston              MA
Lenroy                Cunningham           Boston              MA
Lee                   Cunningham           Lynn                MA
David                 Curelop              Mansfield           MA
Warren                Curry                East Boston         MA
Ruben                 D' Ambra             Fall River          MA
Stephanie             Da Silva             Carver              MA
Carlos                Dacosta              Belmont             MA
Jonathan              D'Addario            Chelsea             MA
Richard               Dakers               Randolph            MA
Delcy                 Dallacosta           Natick              MA
Patrizio              Damato               Manchester          MA
Colby                 Dancy‐Chandler       West Roxbury        MA
Keith                 Daniel               Mattapan            MA
Tyrie                 Daniel               Cambridge           MA
Daijshaun             Daniel               Dorchester          MA
David                 Daniels              Boston              MA
Lonnie                Daniels              Roxbury             MA
Khadijah              Daniels              Hyde Park           MA
Mark                  Darling              Plymouth            MA
Edson                 Dascy                Fall River          MA
Ezequiel              Dasilva              Fitchburg           MA
Ezequiel              Dasilva Freire       Peabody             MA
Manuela               Dasilveira           Dorchester          MA
Rafael                Dasiova              Winthrop            MA
Renold                David                Brockton            MA
Veronica              Davis                Dorchester          MA
Jesse                 Davis                Haverhill           MA
Anthony               Davis                Hyde Park           MA
Ta‐Tanisha            Davis                Boston              MA
Steven                Davis                Brockton            MA
Kenneth               Davis                Danvers             MA
Donald                Davis                Marlboro            MA
Michael               Davis                Boston              MA
Torrence              Davis                Medford             MA
Benjamin              Davis                Lowell              MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 226 of 301


Lynn               Davis                Boston              MA
Albert             Davis Jr             Allston             MA
Bilal              Dawan‐Abdullah       Dorchester          MA
Rayan              D'Aza                Lawrence            MA
Joao Carlos        De Andrade           Maynard             MA
Daniel             De Forest            Franklin            MA
Joe                De Jesus             Brockton            MA
Alberto            De La Cruz           Methuen             MA
Joao               De Paula             Weymouth            MA
Dilson             De Pina              Brockton            MA
Joao               De Pinea             Randolph            MA
Marcio             De Souza             Malden              MA
Odemar             Deaguiar             Allston             MA
Jasmin             Deangelo             Quincy              MA
Michael            Dearn                Worcester           MA
Kelly              Dearn                Worcester           MA
Francisco          Debarros             Peabody             MA
Kellie             Debrito              East Freetown       MA
Mackenzy           Debrosse             Randolph            MA
Jean               Decembre             Boston              MA
Neil               Decoteau             Quincy              MA
Silvia             Degale               Boston              MA
Mark               Degeorge             Chelsea             MA
Xiomara            Dejesus              Lawrence            MA
Eber               Delgado              Brockton            MA
Jennifer           Delgado              Dorchester          MA
Raynold            Delhomme             Boston              MA
Jean               Delinois             Fall River          MA
Mackenzie          Delisi               East Boston         MA
William            Della Rocca          North Andover       MA
Vladimir           Delorbe              Gardner             MA
Stephen            Delorenzo            Salem               MA
Dominick           Deloretta            Roslindale          MA
Rinel              Delossantos          Peabody             MA
Gregory            Delrosario           Lawrence            MA
Roberto            Delrosario           Boston              MA
Stephen            Deltufo              Brockton            MA
Gabino             Delvalle             Hyde Park           MA
David              Demarco              Bolton              MA
Marie              Demattia             Leominster          MA
Yusef              Demetrius            Boston              MA
Monique            Demoura              Lowell              MA
Diane              Denton               Roslindale          MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 227 of 301


Shawna             Denton‐ Carollo      Gloucester          MA
Luis               Depina               Boston              MA
Anaqueleto         Depina               West Roxbury        MA
Francelino         Depina               Brockton            MA
Ineida             Depina               Brockton            MA
Edson Centeio      Depina               Boston              MA
Manny              Depina               Brockton            MA
Miguel             Deras                Lynn                MA
Ashley             Deravil              Cambridge           MA
John               Deroo                Peabody             MA
Mackenson          Derrouette           Natick              MA
Paul               Desantis             Saugus              MA
Patrick            Desgroseilliers      Fitchburg           MA
Quebeau            Desire               Quincy              MA
Fougere            Desjardins           Brockton            MA
Fabricio           Desouza              Billerica           MA
Guetchen           Dessalines           Holbrook            MA
Thony              Dessime              Randolph            MA
Adrian             Dhana                Lynn                MA
Omer               Diab                 Malden              MA
Felipe             Dias                 Plymouth            MA
Joao Alfredo       Dias                 Chelsea             MA
Fabio              Diasdesuza           Marlborough         MA
Joshua             Diaz                 Chicopee            MA
Julian             Diaz                 Paxton              MA
Nicholas           Dibenedetto          Nahant              MA
Jeremy             Diflaminies          Norwood             MA
Juan               Difot                Fitchburg           MA
Daniel             Difusco              Somerville          MA
Gabin              Digbeu               Randolph            MA
Erin               Dilisio              Nahant              MA
Quoc               Dinh                 Winthrop            MA
James              Dinitto              Brockton            MA
Frank              Diniz                Taunton             MA
Richard            Dinkins Jr           Brockton            MA
Franklin           Dionisio             Boston              MA
Alise              Dionne               Haverhill           MA
Erica              Diplacido            Lynn                MA
Alejando           Disla                Lawrence            MA
Blake              Dixon                Boston              MA
Jacquetta          Dixon                Randolph            MA
Kossi              Dogbe                Framingham          MA
James              Doherty              Burlington          MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 228 of 301


Michael            Doherty              Halifax             MA
Hernan             Dominguez            Worcester           MA
Patrick            Donacien             Mattapan            MA
Marie              Donatelli            Lynn                MA
William            Donegan              North Attleboro     MA
Bryan              Donelin              Quincy              MA
Jason              Donlan               Newburyport         MA
Philip             Donovan              Dorchester          MA
Guyboyson          Dorcely              Boston              MA
Jean               Dorestant            Brockton            MA
Michelson          Dorime               Hyde Park           MA
Philippe           Dorinvil             Brockton            MA
Edther             Dorinvil             Brockton            MA
Jernlor            Dorinvil             Brockton            MA
Jigme              Dorjee               North Quincy        MA
Buteau             Dorney               Everett             MA
Frero              Dorval               Boston              MA
Cassandra          Dos Santos           Hudson              MA
Tracey             Douglas              Quincy              MA
Jeffrey            Dragon               Swampscott          MA
Miguel             Duarte               Lawrence            MA
Katia              Duarte               Boston              MA
Dennis             Dube                 Halyoke             MA
Kenny              Dubuisson            Boston              MA
Baltazar           Ducantro             Dorchester          MA
Jerry              Ducheine             Hyde Park           MA
John               Duckworth            Waltham             MA
John M             Duffy                Charlestown         MA
Peter              Duguay               Marlborough         MA
Leon               Dun                  Revere              MA
Daniel             Dunbar               Boston              MA
William            Dunn                 Cambridge           MA
Oscar              Dupervil             Malden              MA
Kelvyn             Duran                Lawrence            MA
Michael            Duran                Haverhill           MA
Joseph P           Durning              Hudson              MA
Roland             Durosca              Hyde Park           MA
Magda              Duverne              Cambridge           MA
Rajesh             Dwarika              Boston              MA
John               Dwyer                Woburn              MA
Christopher        Dyce                 Boston              MA
Jeremey            Dyches               Maynard             MA
Leigha             Earl                 Milton              MA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 229 of 301


Anna              Ebersole             Beverly             MA
Katuskia          Echeyarria           Lawrence            MA
James             Echgelmeier          Framingham          MA
Jonathan          Edge                 Attleboro           MA
Patrick           Edmunds              Woburn              MA
Anthony           Edokpa               Salem               MA
Jennie            Edouard              Somerville          MA
Ebenezer          Edwards              Worcester           MA
Leslie            Edwards              Hyde Park           MA
Edison            Egalite Garcia       Dorchester          MA
Susan             Egnet                Waltham             MA
Rasun             Eguavon              Brockton            MA
Gary              Ehnot                Salem               MA
Dennis            Eigbokhan            Brockton            MA
Williams          Ejimonyeabala        Hyde Park           MA
Badreddine        Elallam              Woburn              MA
Pierre            El‐Dahr              Worcester           MA
Stanley           Elien                Everett             MA
Tarik             Elkhalil             Dorchester          MA
Nicole            Ellerbe              Brookline           MA
Rashauna          Elliott              New Bedford         MA
Latonya           Ellis                Mansfield           MA
Edward            Ellis                Newton              MA
Ralph             Ellis                Peabody             MA
Diane             Ellis                Dorchester          MA
Norman            Ellison              Boston              MA
Kyle              Ellison              Boston              MA
Abdulelah         Elmalli              New Bedford         MA
Gabriel           Elmassih             Norwood             MA
Zahir             Elmouhsine           Revere              MA
Waled             Elsayed              Somerville          MA
Amanda            Emerson              Winter Hill         MA
Zeena             Enayetullah          Lynn                MA
Yophtahe          Endale               Stoneham            MA
David             Engdahl              Dedham              MA
Sean              English              Hopedale            MA
Hikmat            Ennab                Malden              MA
Jean Fanel        Enoise               Quincy              MA
Edward            Enos                 Millis              MA
Lisa              Epsimos              Lynn                MA
Steven            Epstein              Abington            MA
Perkens           Erase                Stoughton           MA
Atto              Eriveaux             Brockton            MA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 230 of 301


Beth                 Erkul                Belmont             MA
James                Erti                 Boston              MA
Jose                 Escobar              Lawrence            MA
Jose                 Escobar Rosa         Walpole             MA
Frank                Escott               Waltham             MA
Ariel                Espinal              Lynn                MA
Robinson             Espinal              Methuen             MA
Wadson               Espindola            Lunenburg           MA
Remy                 Estelien             Everett             MA
Bill                 Estes                East Falmouth       MA
Luis                 Estevez              Lawrence            MA
Jean                 Estime               Cambridge           MA
Blain                Etienne              Mattapan            MA
Jean                 Eustache             Everett             MA
Efe                  Ewansiha             Peabody             MA
Genevra              Faber                Winthrop            MA
Olumide              Fabikun              Stoughton           MA
Charles              Facey                Milford             MA
Isaias               Fagundes             Medford             MA
James                Falco                Stoughton           MA
Vincent              Falcone              Quincy              MA
Frank                Fama                 Quincy              MA
Nicolas              Fanandakis           Revere              MA
Klodjan              Fani                 Roslindale          MA
Richard              Fanion               Westfield           MA
Frederico            Farhadi              Springfield         MA
Matthew              Farrell              Boston              MA
Malana               Faulk                Leominster          MA
Angela A.            Favors               Roxbury             MA
John                 Favors               Hyde Park           MA
Stephen              Fawehinmi            Lynn                MA
Stephen              Faye                 Braintree           MA
Miguel               Felix                Brockton            MA
Makonnen             Fenton               Somerville          MA
Erika                Ferdinand            Medford             MA
Victor               Fernandes            Norton              MA
Ezequiel             Fernandes            Brockton            MA
Andre                Fernandes            Lynn                MA
Angelo               Fernandes            Boston              MA
Jose                 Fernandez            Mattapan            MA
Luis                 Fernandez            Lawrence            MA
Rafael               Fernandez            Lowell              MA
Anthony              Ferranti             Woburn              MA
        Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 231 of 301


Ernest           Ferrara              West Bridgewater    MA
Peter            Ferrari              Westborough         MA
Matheus          Ferraz               Attleboro           MA
Pilar            Ferrera              South Waltham       MA
Stormy           Ferreras             Revere              MA
Donald           Ferry Jr             Reading             MA
Sonel            Fesnel               Attleboro           MA
Tryneice         Fields               Quincy              MA
Adarilys         Figueroa             Lowell              MA
Roy              Filkins              Brockton            MA
Deyves           Fils'Aime            Boston              MA
Kenneth W        Finn                 Salem               MA
Richard          Finnegan             Sutton              MA
Dana             Finnemore            Peabody             MA
Morris           Fisher               Hyde Park           MA
Anton            Fisher               Boston              MA
Michelle         Fisher               Abington            MA
Troy             Fisher               Peabody             MA
Brendan          Fitzpatrick          Boston              MA
Paul             Flaherty             Milton Village      MA
Tyrone           Fleming              Dorchester          MA
Reginald         Florence             Boston              MA
Esteban          Flores               Lawrence            MA
Antonio          Floro                Natick              MA
Essen            Fnu                  Dorchester          MA
Mamadee          Fofana               Boston              MA
Daniel           Fokuo                Framingham          MA
Adebayo          Folayan              Boston              MA
Ramon            Fonseca              Natick              MA
Casille          Fonseca              Northborough        MA
Nelia            Fonsecia             New Bedford         MA
Jean P           Fontaine             Stoughton           MA
Jose             Fontanez             Worcester           MA
Ariel            Fontes               Brockton            MA
Alcindo          Fontes               Brockton            MA
Joslyna          Fontes               Boston              MA
Jeannette        Ford                 Marlborough         MA
Shaniece         Ford                 Lynn                MA
Michael          Forman               Dorchester          MA
Rayshaun         Fortes               Randolph            MA
William          Fortilus             Boston              MA
Julie            Foss                 Malden              MA
Winston          Foster               Dorchester          MA
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 232 of 301


Michelle              Fournier             Shrewsbury          MA
Brian                 Fournier             Braintree           MA
Paul                  Fox                  Plymouth            MA
Nicole                Foy                  Boston              MA
Barry                 Fradkin              Quincy              MA
George                Francis              Lowell              MA
Joshua                Francis              East Freetown       MA
Levon                 Francis              Canton              MA
Samuel                Francis              Roxbury             MA
Paul                  Francis              Milton              MA
Vladimir              Francois             Dedham              MA
Gregory               Francois             Medford             MA
Marianie              Francois             Randolph            MA
Jean Herve            Francois             Boston              MA
Stanley               Francois             Everett             MA
Lawrence              Frank                Everett             MA
Emily                 Franklin             Dorchester          MA
Mario                 Franklin             Hyde Park           MA
Joel                  Fraser               Dorchester          MA
Franklyn              Fraser               Mattapan            MA
Hephzibah             Frazier              Boston              MA
Daniel                Frechette            Manomet             MA
Keith                 Frederick            Dorchester          MA
Jean                  Freedman             Braintree           MA
Ronald                Freeman              Charlestown         MA
Horacio               Freire               Boston              MA
Marcio                Freitas              Malden              MA
Philip                Freitas              Clinton             MA
Brian                 Freitas              Peabody             MA
Samuel                Fret                 Lowell              MA
George                Frimpong             Worcester           MA
Gloria                Frizado              Taunton             MA
Anthony               Froio                Kingston            MA
Peter                 Frontiero            Gloucester          MA
Sonya                 Fuentes              Somerville          MA
Jose                  Fuentes              Revere              MA
Jean                  Fuentes              Roslindale          MA
Robert                Fusco                Halifax             MA
Troy                  Gabello              New Bedford         MA
Celia                 Gabriel              Taunton             MA
James                 Gachau               Malden              MA
David P               Gaffey               Beverly             MA
Glenn                 Gagne                Chicopee            MA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 233 of 301


Kaitlin           Gaitanakis           Chelsea             MA
Bryan             Galanos              Pepperell           MA
Natheena          Gales‐Femedo         Boston              MA
James             Galland              Methuen             MA
Marina            Gallani              Burlington          MA
Viverston         Gallimore            Mattapan            MA
Elizabeth A       Gallinaro            Cambridge           MA
David             Galopim              Peabody             MA
Carlos            Galvao               Boston              MA
Eunice            Gamadeku             Worcester           MA
Charles           Gamrecki             Tewksbury           MA
James             Gannon               Brighton            MA
Franklin          Garces               Dorchester          MA
Miguel            Garcia               Quincy              MA
Yanis             Garcia               Worcester           MA
Alesander         Garcia               Lawrence            MA
Omar              Garcia               Lynn                MA
Ricardo           Garcia               Boston              MA
Benny             Garcia               Methuen             MA
Manuel            Garcia               Haverhill           MA
German            Garcia               Mansfield           MA
Elizabeth         Garcia               Lynn                MA
Wilkin            Garcia               Lynn                MA
Mustafa           Gardia               Lynn                MA
Emma              Gardiner             Dedham              MA
Jamiel            Gardner              Brockton            MA
Chris             Garland              Quincy              MA
Braulio           Garrido              Dorchester          MA
John              Garrison             Hyde Park           MA
Stephen           Gaskill              Chelsea             MA
Steve             Gass                 East Walpole        MA
Pamela            Gatlin               Randolph            MA
Deborah           Gaul                 Boston              MA
David             Gauthier             Randolph            MA
Emmanuel F.       Gauvin               Hyde Park           MA
Joshua            Gaviola              Malden              MA
Alexander         Gay                  Kingston            MA
Didier            Gbla                 Clinton             MA
Shadrach          Gbolonyo             Lowell              MA
Romeo             Gelin                Brockton            MA
Pierre M          Gelin                Dorchester          MA
Marcos            Genao                Lynn                MA
Richard           Gendron              Lynn                MA
           Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 234 of 301


Gina                Genovese             Dorchester          MA
Arthur              George               Milton              MA
Catia               George               Woburn              MA
Bryant              George               Plymouth            MA
Peterson            Georges              Stoughton           MA
Leroy               Gerald               Dorchester          MA
Pierre Arthur       Germain              Medford             MA
Alfredo             Geronimo             Waltham             MA
Brian               Gerroir              Arlington           MA
Michael             Gershenovich         Framingham          MA
Mohamed             Ghallami             Everett             MA
Richard             Ghiozzi              Medford             MA
Khalid              Ghomari              Brockton            MA
Tyrone              Gibbs                Fall River          MA
Jason               Giguere              Feeding Hills       MA
Erinson Julian      Gil                  Dorchester          MA
Maria               Gil                  Lawrence            MA
Luis                Gil                  Lawrence            MA
Joshua              Gilbert              North Reading       MA
Christopher         Gildea               Canton              MA
Jacqueline          Gilliard             Boston              MA
James               Gilligan             Saugus              MA
Arthur              Gingras              South Weymouth      MA
Andrew              Girard               Winchendon          MA
Emmanuel            Gitongamunyi         Leominster          MA
Joshua              Gitta                Norwood             MA
William             Gittens              Boston              MA
Marcus              Glynn                Beverly             MA
Firudin             Gojazade             Roslindale          MA
Wayne               Golden               Abington            MA
Stephen             Goll                 Winthrop            MA
Daryl               Golston              Boston              MA
Manuel              Gomes                Boston              MA
Anthony             Gomes                Ashland             MA
Jonathan            Gomes                Braintree           MA
Jordon              Gomes                Seekonk             MA
Ramon               Gomez                Holbrook            MA
Gloria              Gomez                Roxbury             MA
Nalus               Gomez                Somerville          MA
Anthony             Gomez                Lawrence            MA
Carlos              Gomez                Maynard             MA
Katherine           Gomez                Boston              MA
Jorge               Goncalves            Brockton            MA
              Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 235 of 301


Leoneide               Goncalves            Brockton            MA
Medelyn                Gondim               Rockport            MA
Anthony                Gonsalves            Hyde Park           MA
Michelle               Gonsalves            Boston              MA
Anthony                Gonsalves            Boston              MA
Jean                   Gonzales             Braintree           MA
Hilda                  Gonzalez             Springfield         MA
Leonardo               Gonzalez             Lawrence            MA
Yordyn                 Gonzalez             Lowell              MA
Francis                Gonzalez             Dorchester          MA
Marie                  Gonzalez ‐ Gago      Dracut              MA
Miguel                 Gonzalez Jr          Weymouth            MA
Juan Evelio            Gonzalez Reynoso     Lawrence            MA
Sean                   Goode                Dorchester          MA
Clarence               Goodlow              Saugus              MA
Kenneth                Goodwin              Winthrop            MA
Keith                  Goodwin              North Easton        MA
Austin                 Gordon               Brockton            MA
Travis                 Goss                 Uphams Corner       MA
Linda                  Goudreault           West Springfield    MA
Charles                Grandon              Arlington           MA
Lloyd                  Grant                Methuen             MA
Marc                   Grant                Ayer                MA
Daniel                 Grant                Beverly             MA
Anthony                Grant                Marina Bay          MA
Jessica                Grasso               North Andover       MA
Philip                 Gravalese            Roslindale          MA
Marshall               Gray                 Boston              MA
Scott                  Gray                 Somerville          MA
James                  Green                Ipswich             MA
Russell                Green                Danvers             MA
Robert                 Green                Methuen             MA
Benjamin               Green                Lynn                MA
Mervyn                 Greenidge            Boston              MA
Allister               Greenidge            Dorchester          MA
Earl                   Griffin              Quincy              MA
Maxine                 Griffith             Boston              MA
Chris                  Griffiths            Mattapan            MA
Edward                 Grueter              Brockton            MA
Edwin                  Grullon              Revere              MA
Ulysses                Grullon              East Boston         MA
Sergio                 Guarracino           Everett             MA
Ricardo                Guerrero             Boston              MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 236 of 301


Guillermo          Guerrero             Chelsea             MA
Nieves             Guerrero             Hyde Park           MA
Jean               Guerrier             Randolph            MA
Raquel             Guimaraes            Medford             MA
Carlos             Guity                Amherst             MA
Ricardo            Guity                Boston              MA
Kevin              Guldin               Worcester           MA
Henryce            Gumes                Everett             MA
Yousif             Gundoule             Chelsea             MA
Marcia             Gunn Jones           Boston              MA
Tomas              Gutauskas            Mansfield           MA
Brenda             Gutierrez            Boston              MA
James              Guy                  Reading             MA
Cary               Guy                  Braintree           MA
Mario              Guy                  Lowell              MA
Elvys              Guzman               Methuen             MA
Kevin              Guzman               Revere              MA
Emily              Guzman               Dorchester          MA
David              Gyewu                Cambridge           MA
Samuel             Habcegiorgis         Cambridge           MA
Joseph             Habeeb               Revere              MA
Aras               Hachikian            Watertown           MA
Houda              Haddadi              Lynn                MA
Larbi              Hadidi               East Boston         MA
Alberto            Haggett              Charlton            MA
Dennis             Hairston             Roxbury             MA
Stuart             Hakey                Millbury            MA
Christtian         Hall                 Leominster          MA
Joseph             Hallahan             Dracut              MA
Noureddine         Haloui               Chelsea             MA
Thomas             Hampton              Hyde Park           MA
Tim                Hanlon               East Bridgewater    MA
Adera              Hanna                Hyde Park           MA
Timothy            Hansen               Holden              MA
Kerry              Hansen               Randolph            MA
Najoua             Harb                 Methuen             MA
Richard            Harrington           Wakefield           MA
Marcell            Harris               Cambridge           MA
Steven             Harris               Framingham          MA
Dequone            Harris               Boston              MA
Christopher        Harris               Revere              MA
Jesse              Harrison             Easthampton         MA
Deaundrea          Hart                 Braintree           MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 237 of 301


Brian              Hartong              Three Rivers        MA
Samantha           Harvey               Dorchester          MA
Stefani            Hatton               Randolph            MA
Keith              Hawkins              Roslindale          MA
Melissa            Hayes                Ashland             MA
Susan              Hayes                Agawam              MA
Paul               Hayes                Agawam              MA
Chauniece          Haygood              Hyde Park           MA
Shenequa           Haynes               Medford             MA
Kenneth            Headley              Cambridge           MA
Daniel J.          Healy                Malden              MA
Anthony            Healy                Everett             MA
Richard            Heap                 Dorchester          MA
Brian              Heath                Mansfield           MA
Terry              Hector               Boston              MA
Christopher        Helmar               Norwood             MA
Alfonso            Henderson            Chestnut Hill       MA
Giovanna           Henry                Boston              MA
Edward             Henry                West Springfield    MA
Joseph             Henry                Lowell              MA
Marvin             Henry                Hyde Park           MA
Lyns               Hercule              Belmont             MA
Roberto            Heredia              Dennis              MA
Lawrence           Herman               Beverly             MA
Jennifer           Hernandez            Lawrence            MA
Julio              Hernandez            Chelsea             MA
Sammy              Hernandez            Brookline           MA
Luis               Hernandez            Lawrence            MA
Jose               Hernandez            Dedham              MA
Yonel              Hernandez            Fall River          MA
Carlos             Hernandez            Lynn                MA
Josue Orlando      Hernandez Fuentes    East Boston         MA
Michael            Herrera              Hopkinton           MA
John               Hibbard              Walpole             MA
Attland            Hibbert              Randolph            MA
Monique            Hicks                East Boston         MA
Paul               Hidalgo              Chelsea             MA
Tai                Higginbottom         Boston              MA
Walter             Higgs Iii            Revere              MA
Omar               Hilal                Revere              MA
Luis               Hilario              Lawrence            MA
Charles            Hill                 Dorchester          MA
Ken                Hill                 Bedford             MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 238 of 301


Dwayne             Hill                 Dorchester          MA
Marvin             Hillery              Dorchester          MA
Llavar             Hind                 Boston              MA
Jerome             Hinds                Lowell              MA
Thomas             Hines                East Freetown       MA
John               Hines                Taunton             MA
Tim                Hines                East Falmouth       MA
Shirley            Hodge                Randolph            MA
Charles            Holcombe             Canton              MA
Joel               Holder               Methuen             MA
Dietra             Holland              Salem               MA
Tina               Holley               Boston              MA
Ariel              Holmes               Northborough        MA
Lorenzo            Hooker Iii           Boston              MA
Colin              Hoppie               Springfield         MA
Lanisha            Howard               Dorchester          MA
Christopher        Howard               Springfield         MA
Darrell            Howard               Roxbury             MA
William            Howard               Boston              MA
Barbara            Howard               Weymouth            MA
Daniel             Hudson               Dedham              MA
Keri               Huffam               Attleboro           MA
Damien             Huggins              Lynn                MA
Percy              Hughes               Cambridge           MA
Frederico          Huguenin             Somerville          MA
Michael            Huguley              Malden              MA
Cody               Hunter               Taunton             MA
Timothy            Hurley               Marblehead          MA
Mazin              Husain               Lynn                MA
Angela             Hussey               Boston              MA
Mark               Hutchinson           Lynn                MA
Olguen             Hyppolite            Stoneham            MA
Victor             Icart                Quincy              MA
Linus              Idemudia             Hyde Park           MA
Nnodim             Ifebuzo              Dorchester          MA
Festus             Igharo               Taunton             MA
Christian          Ighobaro             Randolph            MA
Chinedu            Ihejiere             Brockton            MA
Semihou            Iloupe               Mattapan            MA
Sunday             Inegbenebo           Brockton            MA
Harrison           Ingels               Worcester           MA
Derrick            Ingram               Everett             MA
Greg               Ingram               Brockton            MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 239 of 301


Cedric             Ingram               Jamaica Plain       MA
Charles            Ingram               South Boston        MA
Ashley             Ingram               Boston              MA
Sergino            Innocent             Worcester           MA
Jean               Innocent             Roslindale          MA
Anthony            Inocencio            Stoughton           MA
Robert             Iovanne              Medford             MA
Kristin            Irving               Beverly             MA
Aziz               Isaak                Lynn                MA
Asiful             Islam                Malden              MA
Patrigue           Italien              Stoughton           MA
Armand             Ivy                  Brockton            MA
Louis              Jacinthe             Holbrook            MA
Dana               Jackson              Quincy              MA
Nicole             Jackson              Peabody             MA
Adell              Jackson              Boston              MA
Kyle               Jackson              Boston              MA
Letita             Jackson              Dorchester          MA
Corey              Jacobs               Chestnut Hill       MA
Thierry Steve      Jacques              Malden              MA
Yvelise            Jacques              West Medford        MA
Jeron              Jalli                Beverly             MA
Mariama            Jalloh               Quincy              MA
Fantasia           James                Boston              MA
Onuh               James                Norwood             MA
Danielle           James                Stoughton           MA
Keon               James                Somerville          MA
Abdul              Jami                 Taunton             MA
Rigaud             Janvier              Brockton            MA
Jerry              Janvier              Lynn                MA
Richard            Jaquez               Methuen             MA
Tahsin             Jassim               Lowell              MA
Dominique          Jean                 Brockton            MA
Kenan              Jean                 Fitchburg           MA
Jean               Jean                 Brockton            MA
Igor               Jean                 Randolph            MA
Quentin            Jean                 Boston              MA
Carl               Jean ‐ Louis         Brockton            MA
Joel               Jean ‐ Michel        Milton              MA
St Fleur           Jean Baptiste        Dedham              MA
Pierre Alain       Jean Gilles          Lynn                MA
Pierre Wilson      Jean Louis           Brockton            MA
Sandra             Jean‐Baptiste        Dorchester          MA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 240 of 301


Betsy             Jean‐Baptiste        Braintree           MA
Gardinel          Jeanlouis            Brockton            MA
Djherry           Jean‐Louis           Worcester           MA
Philippe          Jean‐Louis           Cambridge           MA
Emmanuel          Jean‐Michel          Hyde Park           MA
Jehol             Jeanniton            Arlington           MA
Hilton            Jean‐Pierre          Boston              MA
Samantha          Jellison             Waltham             MA
Robert            Jenkins              Dorchester Center   MA
Guesley           Jerome               Hyde Park           MA
Tamar             Jerome               Hyde Park           MA
Francine          Jessamy              Roxbury             MA
Fitzgerald        Jeudy                Dorchester          MA
Joseph            Jeudy                Stoughton           MA
Rhau              Jhonsonn             Stoughton           MA
Antonio           Jimenez              Revere              MA
Candy             Jimenez              Peabody             MA
Carlos            Jimenez              Wrentham            MA
Melvin            Jimenez              South Waltham       MA
Suraphel          Johannes             Malden              MA
Muhammad          Johanni              Boston              MA
Shikya            Johnson              Boston              MA
Richard           Johnson              Worcester           MA
Jeffrey           Johnson              Randolph            MA
Tamba             Johnson              Lynn                MA
James             Johnson              Pembroke            MA
Vernice           Johnson              Blackstone          MA
Kathleen          Johnson              Avon                MA
Don               Johnson              Boston              MA
Ahmad             Johnson              Boston              MA
Matthew           Johnson              Brockton            MA
Herman            Johnson              Roxbury             MA
Wayne             Johnson              Boston              MA
Jermain           Johnson              Auburn              MA
Emmanuel          Johnson              Everett             MA
Carol             Johnson              Boston              MA
Brian             Jolles               Waltham             MA
Patrick           Jonathas             Medford             MA
Sony              Jonathas             Malden              MA
Anthony           Jones                Salem               MA
Dolly             Jones                Rochdale            MA
Nathaniel         Jones                Boston              MA
James             Jones                Somerville          MA
        Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 241 of 301


Albert           Jones                Springfield         MA
Kwesi            Jones                Lynn                MA
Keith            Jones                Milton              MA
Shawn            Jordan               Salem               MA
Adrianne         Jordan               Roxbury             MA
Stephen          Jordan               Hanover             MA
Jamal            Jordan               Randolph            MA
Wesner           Joseph               East Watertown      MA
Daniel           Joseph               Boston              MA
Junior           Joseph               Saugus              MA
Ronald           Joseph               Boston              MA
Wilgens          Joseph               Fitchburg           MA
Nelson           Joseph               Milton              MA
Roodly           Joseph               Brockton            MA
Gregory          Joseph               Brockton            MA
Dwayne           Joseph               Chelsea             MA
Nicolson         Joseph               Milton              MA
Mackenson        Joseph               Medford             MA
Frentz           Joseph               Salem               MA
Robert           Judd                 Watertown           MA
Michael          Judge                North Attleboro     MA
Gary             Julian               Stoughton           MA
Jim              Julien               Brockton            MA
Nersonn          Justine              Lynn                MA
Mory             Kaba                 Attleboro           MA
Mamady           Kady                 Lynn                MA
Richard          Kagan                Wilbraham           MA
Wilson           Kahunyo              Lowell              MA
Andrew           Kaikai               Mattapan            MA
Micheal          Kakande              Waltham             MA
Herbert          Kalibala             Burlington          MA
Marsoh           Kamara               Stoughton           MA
Alhaji           Kamara               Dracut              MA
Samuel           Kamau                Raynham             MA
Martin           Kan                  Springfield         MA
Lawrence         Kane                 Salem               MA
Sharon           Kanyangarara         Lynn                MA
Jean             Karger               Weymouth            MA
Curt             Karl                 Saugus              MA
Mustapha         Kartouche            Boston              MA
Charles          Karugu               Boston              MA
Wayne            Kasilowski           Dracut              MA
Yosef            Kasse                Cambridge           MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 242 of 301


Paul               Kassis               Peabody             MA
Ana                Kayas                Franklin            MA
Dorjan             Keka                 Peabody             MA
Eric               Keller               Andover             MA
Joseph             Kelley               Boston              MA
Jason              Kelley               South Weymouth      MA
Ryan               Kelley               Dedham              MA
Christopher        Kelley               Melrose             MA
Ashley             Kelley               Quincy              MA
Christian          Kelley               Boston              MA
Michael            Kelley               Braintree           MA
Robert             Kelley               Chicopee            MA
Shimel             Kelly                Everett             MA
Brian              Kemmett              Somerville          MA
Tiana              Kendall              Springfield         MA
Deondre            Kennard              Hyde Park           MA
Lisa               Kenney               Beverly             MA
Shawn              Kenney               Boston              MA
John               Kent                 Revere              MA
Terrina            Kerr                 Boston              MA
Nicole             Keskula              Millbury            MA
Queen              Key                  Dorchester          MA
Deepak             Khadka               Boston              MA
Lena               Khalek               South Easton        MA
Mohamed            Khalil               Dorchester          MA
Badrul             Khan                 Andover             MA
Scott              Khourie              Woburn              MA
Francis            Kibera               Worcester           MA
Peter              Kiere                Danvers             MA
Richard            Killeen              Sagamore Beach      MA
Walter             Kincey               Attleboro           MA
Thomas             Kines                Salem               MA
Queyanna           King                 Mattapan            MA
Andre              King                 Dorchester          MA
Carolyn            King                 Roslindale          MA
John               Kinney               Quincy              MA
Mikeya             Kirksey              Dorchester          MA
John               Kirwan               Ashland             MA
Damon              Kiser                Malden              MA
Kudra              Kisubi               Waltham             MA
Senkubuge          Kiwanuka             Billerica           MA
Suzanne            Klaus                Melrose             MA
Bruce              Knight               Westwood            MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 243 of 301


Andrew             Knox                 Amesbury            MA
David              Kokindo Jr           Dedham              MA
Charlie            Kokinidis            Dedham              MA
Wilson             Kokroko              Worcester           MA
Abdoul             Kone                 Boston              MA
Jon                Konrad               Dover               MA
Valerie            Koonce               Brockton            MA
Konstantinos       Korinis              Natick              MA
Andre              Kornegay             Brockton            MA
Ansumana           Koroma               Hyde Park           MA
Kateryna           Kostyukova           Framingham          MA
Nikola             Kovacevic            Revere              MA
Derick             Kuessan              Norwood             MA
Jason              Kulins               Methuen             MA
Priya              Kumar                Malden              MA
David              Kumar                Malden              MA
Babatunde          Kunnu                Boston              MA
Ronald             Kurtz                Arlington           MA
Serge              Kuzmenko             Arlington           MA
Andrzej            Kuzmicki             Halyoke             MA
Richard            Kwan                 Randolph            MA
Robert             Kyaboona             Waltham             MA
David              Kyemba               Waltham             MA
Charles            Laamanen             Palmer              MA
Pierre             Laborde              Medford             MA
Imani              Lacourt              Holbrook            MA
Jose               Lacourt              Boston              MA
Rony               Ladouceur            Methuen             MA
Hansey             Lafond               Dorchester          MA
Jonathan           Lafontant            Boston              MA
Jean               Laforest             Randolph            MA
Wesley             Laforest             Brockton            MA
Jose               Lagares              East Boston         MA
Garry              Laguerre             Brockton            MA
Marva              Laguerre             Brockton            MA
Junior             Laguerre             Brockton            MA
Alicia             Laing                Attleboro           MA
Kristofor          Lako                 Medfield            MA
Christopher        Lam                  Medford             MA
Patricia           Lamando              Nahant              MA
Richard            Lamonica             Framingham          MA
Dion               Lamotte              Norwood             MA
Mark               Lampert              Dedham              MA
           Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 244 of 301


Krysten             Lamy                 Townsend            MA
Gary                Lamy                 West Springfield    MA
Kora                Lancey               Winchendon          MA
Shawn               Lanciani             Malden              MA
Wayne A             Lane                 Randolph            MA
Joan                Langley              North Weymouth      MA
Jonathan            Langlois             Lynn                MA
Mari                Lanzilli             East Boston         MA
Haru                Lao                  Quincy              MA
Patrice             Lapierre             Needham             MA
Matthew             Laporte              Beverly             MA
Jose                Lara                 Lawrence            MA
Ruben               Laroche              Hyde Park           MA
Ifeanyi             Lator                Boston              MA
Timmothy            Latson               Hyde Park           MA
April               Laura                Worcester           MA
Moise               Laurent              Malden              MA
Wilson              Lauture              Brockton            MA
Ronald              Lavigne              Rutland             MA
John                Lavoie               Walpole             MA
Kevin               Lawlor               Marshfield          MA
Cathleen            Lawlor               Brockton            MA
Jenny               Lazo                 South Lawrence      MA
Jose                Lazo                 Somerville          MA
Andy                Le                   Dorchester          MA
Richard             Leandro              Malden              MA
Kenneth             Leary Jr             Auburndale          MA
Kevin               Leblanc              Charlton            MA
Tomica              Leblanc              East Freetown       MA
William             Lebron               Brockton            MA
Nicholas            Leclair              Leicester           MA
Sherry              Leclair              Lunenburg           MA
Amir                Leeloo               Boston              MA
Pierre              Lefeige              Milton              MA
Franck              Lefevre              Brockton            MA
Fritz               Lefort               Medford             MA
Marco               Leite                Weymouth            MA
Fernando            Leite                Medford             MA
Bernier             Leon                 Lynn                MA
Edmund              Leonard              Roxbury             MA
Samuel              Lev                  Easthampton         MA
Mark                Lever                Leominster          MA
Greg                Leverone             Milford             MA
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 245 of 301


Alan                  Levine               Natick              MA
Scott                 Lewis                Wilbraham           MA
Acton                 Lezama               Charlestown         MA
Errol                 Licciardi            Acton               Ma
Gary                  Lima                 Dorchester          MA
Mario                 Lima                 Peabody             MA
Shiquan               Lin                  Quincy              MA
David                 Linehan              Waltham             MA
Jeffrey               Liss                 Fall River          MA
Heather               Littles              Saugus              MA
John                  Litwinsky            Boston              MA
Francisco             Lizardo              Revere              MA
Enmanuel              Lizardo              Chelsea             MA
Henrique              Lobo                 Lynn                MA
Neltor                Lobo                 Dorchester          MA
Darlene               Lockhart             Tewksbury           MA
Stephan               Lockwood             Boston              MA
Stephan T             Lockwood             Stoughton           MA
Andrew                Loeser               Somerville          MA
Suzanne               Lograsso             East Boston         MA
Corey                 Lombardi             Haverhill           MA
Victor                Lopes                Framingham          MA
Denize                Lopes                Northboro           MA
Emmanuel              Lopes                Mattapan            MA
Joao                  Lopes                Lowell              MA
Celestino             Lopes                New Bedford         MA
Lenisa                Lopes                Mattapan            MA
Joanna                Lopez                Worcester           MA
Luis                  Lopez                Roxbury             MA
Carlos                Lopez                Lynn                MA
Jose                  Lopez                Lowell              MA
Yashira               Lora                 Haverhill           MA
Manuel                Loramartinez         Shrewsbury          MA
Altagracia            Lorenzo              Mattapan            MA
Jean Wist             Lormeus              Milton              MA
Dila                  Loseil               Brockton            MA
Tatiana               Lott                 Boston              MA
Eric                  Lott Sr.             Dorchester          MA
Pierre                Louis                Mattapan            MA
Murat                 Louis                Watertown           MA
Esteve                Louis                Stoneham            MA
Martin                Louis                Lynn                MA
Josilien              Louis                Medford             MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 246 of 301


Larry              Louis                Stoughton           MA
Jean               Louis Jacques        Brockton            MA
Jeslie             Louizia              Brockton            MA
Charles            Loukeris             North Billerica     MA
Ernest             Louro                Weymouth            MA
Plamen             Lovtchinov           Acton               MA
Sady               Lozada               Malden              MA
Paul               Lubinga              Lincoln             MA
Bourcicaut         Lucas                Framingham          MA
Reginald           Lucas                Roxbury             MA
Jackson            Lucas                Randolph            MA
Robert             Lucas                Roxbury             MA
Darren             Lucas                Boston              MA
Melissa Perez      Luis Perez           Revere              MA
Victor             Luna                 Lowell              MA
Rose               Luna                 Lowell              MA
Pierre             Lundy                Everett             MA
Robert             Lunkoto              Hyde Park           MA
Tam                Ly                   Quincy              MA
Vi                 Ly                   Randolph            MA
Deborah            Lyons                Taunton             MA
Edward             Lyons                Cambridge           MA
Theresa            Lyons                Boston              MA
Corina             Lyttle               Swampscott          MA
Chris              Macbride             Hyannis             MA
James              Maccanell            Easthampton         MA
Sean               Macdonald            Braintree           MA
Jeffrey            Macdonald            Worcester           MA
Fabiano            Macedo               Sudbury             MA
Anthony            Machado              Melrose             MA
Claudio            Machado              Everett             MA
Adrienne           Mackey               Rockland            MA
Susan              Macleod Laborne      Falmouth            MA
Christopher        Madan                Marshfield          MA
Frank              Magori               Lynn                MA
Michael            Maher                Holden              MA
Raj                Mahimtura            Hudson              MA
Jude               Maignan              Webster             MA
Juan               Maiun                Lawrence            MA
Johny              Malan                Brockton            MA
Esmeraldo          Maldonado            Worcester           MA
John               Malloy               Cambridge           MA
Christina          Mallozzi             Worcester           MA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 247 of 301


Sabrina           Maloney              Randolph            MA
David             Manchester           Billerica           MA
Mario             Mancini              Everett             MA
William           Mancortes            Hyde Park           MA
Frances           Mancuso              Chicopee            MA
Derek             Maneiro              Peabody             MA
Soraya            Maness               Dorchester          MA
James             Mangiero             Brighton            MA
Bryan             Mannila              Paxton              MA
Mark              Manning              Danvers             MA
Nicole            Manning              Dorchester          MA
Gifty             Mansaray             Malden              MA
Frantz            Mansuy               Brockton            MA
Edward            Mantey               Everett             MA
Ralph             Marasa               Lowell              MA
Bens              Marcellus            Boston              MA
Jean              Marcenat             Boston              MA
Monica            Marchando            Dorchester          MA
Alan              Marchesini           Lynn                MA
Tiffany           Marciello            Billerica           MA
Franklin          Marcos               Fall River          MA
Steve             Marides              Billerica           MA
Kyrol             Mark                 Boston              MA
John              Marol                North Attleboro     MA
Matthew           Marquez              Salem               MA
Weder             Marra                Natick              MA
Matthew           Marrano              Plymouth            MA
Dennis            Marroquin            Watertown           MA
Brian             Marsh                Randolph            MA
Amanda            Marshall             Beverly             MA
Jimmy             Marshall             Dorchester          MA
Pablo             Marte                Lawrence            MA
Mark              Martin               Methuen             MA
Robin             Martin               Templeton           MA
Laura             Martinez             Sudbury             MA
Jerson            Martinez             Methuen             MA
Francis           Martinez             Arlington           MA
Julio             Martinez             Springfield         MA
Joselito          Martinez             Everett             MA
Dilermando        Martins              Framingham          MA
Agusto            Martins              Medford             MA
Nelson            Martins              Fall River          MA
Gregory           Masse                Weymouth            MA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 248 of 301


Marie                Massenet             Braintree           MA
Angel                Masso                Shrewsbury          MA
Gary                 Mateo                Abington            MA
Leeroy               Mateo                Worcester           MA
Stanley              Mathieu              Saugus              MA
Zachary              Mathieu              Millbury            MA
Clifford             Mathurin             Stoughton           MA
Paul                 Mathurin             Boston              MA
Christian            Matias               South Lawrence      MA
Seyed                Matoofi              Quincy              MA
Ibraim               Matos                Hyde Park           MA
Ashley               Matos                Bradford            MA
Lisa                 Matos ‐ Lewis        Boston              MA
Jason                Matovu               Norwood             MA
Pamela               Matthews             Dorchester          MA
Luiz                 Mattos               Westborough         MA
Eileen               Maxwell              South Boston        MA
Patrick              May                  Scituate            MA
Stephanie            Maynard              Worcester           MA
Othman               Mbari                Revere              MA
Earl                 Mcallister           Lowell              MA
Twana                Mccall               Walpole             MA
Roger                Mccarthy             Framingham          MA
Brian                Mccarthy             Somerville          MA
John                 Mcclain              Quincy              MA
Ben                  Mcclary              Boston              MA
Scott                Mcclure              Westwood            MA
Jeff                 Mccray               Jamaica Plain       MA
Pernell              Mcdaniel             Boston              MA
Ari                  Mcdonald             Framingham          MA
Brian                Mcdonald             Hopedale            MA
Conor                Mcdonald             Dorchester          MA
Richard              Mcdonald             Boston              MA
Ronald               Mcgrath              Haverhill           MA
Rayna                Mcgregor             Cambridge           MA
Andrea               Mcgregor Reese       Cambridge           MA
Lydia                Mcguire              Boston              MA
Belinda              Mcilvaine            East Milton         MA
Richard              Mckenna              Hyde Park           MA
John                 Mckenna              Sandwich            MA
Melvin               Mckenzie             Boston              MA
Anthony L            Mckinney Sr          Everett             MA
Jason                Mclean               Dorchester          MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 249 of 301


Lawrence           Mcleod               Dorchester          MA
Shawn              Mcmanus              Woburn              MA
Lisa               Mcmanus              Burlington          MA
Richard            Mcmullen             Foxborough          MA
Steven             Mcnally              Wollaston           MA
Kaileigh           Mcneil               Charlestown         MA
Kevin              Mcphail              Belmont             MA
Marty              Mcphail              Roxbury             MA
Sam                Meas                 Lowell              MA
Hannah             Mecaskey             Boston              MA
Priscilla          Medeiros             Leominster          MA
Manuel             Medina               Boston              MA
Miguel             Medina               Fall River          MA
Jason              Medley               Boston              MA
Frady              Medrano              Peabody             MA
Ashir              Mehmood              Arlington           MA
Furqan             Mehmud               Fitchburg           MA
Phaedra            Mehu                 Everett             MA
Berik              Meirkhanov           Brookline           MA
Hector             Mejia                Brighton            MA
Yessideiry         Mejia                Salem               MA
Francisco          Mejia                Jamaica Plain       MA
Pedro              Mejia                Everett             MA
Carlos             Mejias               Dorchester          MA
Berardo            Melara               Everett             MA
Juan               Melendez             Fitchburg           MA
Andres             Mellizo              Hudson              MA
Christopher        Melo                 Lawrence            MA
Anthony            Membo                Boston              MA
Michael            Meminger             Boston              MA
Michelle           Memnon               Worcester           MA
Michael            Mendes               Lynn                MA
Jose               Mendes               Brockton            MA
Miguel             Mendes               Roxbury             MA
Simao              Mendes               Pittsfield          MA
Alexander          Mendes               Brockton            MA
Carlos             Mendez               Lowell              MA
Edwin              Mendez               Woburn              MA
Jezabell           Mendoza              Hopkinton           MA
Connor             Menjares             Pepperell           MA
Derek              Mensah               Worcester           MA
Isaac              Mensah               Worcester           MA
Andre              Merced               Holyoke             MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 250 of 301


Dannery Daniel     Mercedes Molina      Peabody             MA
Joseph             Merlina              South Lawrence      MA
Antone             Merrill              Everett             MA
Dickson            Mesah                Worcester           MA
Francisco          Meto                 Weymouth            MA
Kristina           Mezzetti             Lynn                MA
Isaura             Michelon             Malden              MA
Lindsay            Michonski            Plymouth            MA
Maurice            Mignott              Boston              MA
Yolanda            Mikell               Dorchester          MA
Daryl              Mikuszewski          Gardner             MA
Eduardo            Milagre              Hyannis             MA
Davin              Miller               Boston              MA
Donna              Miller               Feeding Hills       MA
Jealynn            Miller               Revere              MA
Trent              Miller               Boston              MA
Frank              Miller               Plymouth            MA
Waylon             Mills                Dorchester          MA
Vernon             Mills                Boston              MA
William            Mir                  Lynn                MA
Jonathan           Miranda              Brockton            MA
Joao               Miranda              Medfield            MA
David              Misch                Worcester           MA
John               Mitchell             Wellesley           MA
Allen              Mitchell             Randolph            MA
William            Mitchell             North Reading       MA
Hamilton           Moguea‐ Hernandez    Marblehead          MA
Mohamad            Mohamad              Boston              MA
Omar               Mohamed              Boston              MA
Bahaedin A         Mohammad             South Waltham       MA
Taliye             Mohamud              Roxbury             MA
Hussain            Moheiddin            Somerville          MA
Marie              Molefe               Newton              MA
Richard            Moleti               Nahant              MA
Ford               Molin                Randolph            MA
Steven             Molina               Springfield         MA
Lisa               Molino               East Lynn           MA
Jean               Momplaisir           Woburn              MA
Brucenel           Mompremier           Taunton             MA
Andrew             Monaham              Randolph            MA
Gretta             Moncina              Saugus              MA
Juan               Monegro Diaz         Lawrence            MA
Carlo              Monestime            Brockton            MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 251 of 301


Jos                Monge                Dorchester          MA
Paulo              Moniz                Randolph            MA
Billy              Monroy               Haverhill           MA
Irineu             Monteiro             Brockton            MA
Wilson             Monteiro             Brockton            MA
Inilda             Monteiro             Brockton            MA
Francisco          Monteiro             Brockton            MA
Joao               Monteirodepina       Fall River          MA
Joao               Montero              Brockton            MA
Lisa               Montgomery           Jamaica Plain       MA
Arien              Monti                Worcester           MA
Mario              Montos               Dorchester          MA
As‐ Salaam         Mooltrey             Charlestown         MA
Susan              Mooney               Abington            MA
Ryan               Mooney               Medway              MA
Marlon             Moore                Boston              MA
Bernard            Moore                Mattapan            MA
Andreya            Moore                Brockton            MA
Jamie              Moore                Lowell              MA
Christopher        Moorhead             Worcester           MA
Ilonka             Mora                 South Lawrence      MA
Joel               Morales              Everett             MA
Vanessa            Morales              Randolph            MA
Carlos             Moran                Revere              MA
Marco              Morataya             Hyde Park           MA
Lennox             More                 Roxbury             MA
Pedro              Moreira              Everett             MA
Victor             Moreira              Brockton            MA
James              Morgan               Quincy              MA
Ramy               Morgan               Westborough         MA
Neit               Morillo              Methuen             MA
Hermin             Morpeau              Brighton            MA
Kyle               Morris               Malden              MA
Kevin              Morrison             Medford             MA
Malcolm            Morrison             Rockland            MA
William            Morse                Dracut              MA
Junior             Moscoso              Boston              MA
Anthony            Mosley               Lowell              MA
John               Mota                 Stoneham            MA
Mujahid            Moughal              Malden              MA
Saleh              Moujtahid            Fitchburg           MA
Nicholas           Moulaison Sr.        Revere              MA
Robert             Moulton              Wakefield           MA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 252 of 301


Tanisha           Moultrie             Dorchester          MA
Philipe           Moura                Winthrop            MA
Washington        Moura                Framingham          MA
Erica             Moya                 Cambridge           MA
Kurai             Moyo                 Boston              MA
Stanley           Mroczkowski          Hyannis             MA
Joshua            Mubuuke              Lowell              MA
Bryan             Muenzner             Beverly             MA
Janel             Muhammad             Dorchester          MA
Brenton           Muir                 Boston              MA
Emmanuel          Mukendi              Somerville          MA
Patrick           Mukuria              Brockton            MA
Felicita          Muller               Brockton            MA
Kadian            Mullings             Norwood             MA
Shariyf           Mulrain              Dorchester          MA
Marissa           Munafo               Everett             MA
Robert            Mungai               Holbrook            MA
Abigail           Muniz                Everett             MA
Jared             Murphy               Stoughton           MA
Thomas            Murphy               Andover             MA
Zachary           Murphy               West Barnstable     MA
James             Murphy Sr.           Dorchester          MA
Paul              Murray               Marshfield          MA
Jarvis            Murray               East Boston         MA
Jenny             Musto                Salem               MA
John              Muumba               Newton              MA
Robert            Mwangi               Taunton             MA
Derek             Myers                Brockton            MA
Ronald            Myers                Leominster          MA
Louis             Myers Jr             Hyde Park           MA
Raymond           Myers Kieran         Revere              MA
Jesse             Mzee                 Leominster          MA
Abdelkrim         Nadar                Everett             MA
Fatuma            Nakanwagi            Salem               MA
Wandwasan         Napir                North Cambridge     MA
Stjean            Narcisse             Medway              MA
Mohammad          Nasir                Boxborough          MA
Selena            Natale               Quincy              MA
Frantz            Nazaire              Boston              MA
Tariq             Nazyat               Framingham          MA
David             Nazzaro              Newton              MA
Nche              Ndumu                Lynn                MA
Brehan            Negewo               Everett             MA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 253 of 301


Solmaria          Negron               Springfield         MA
Angelica          Negron‐ Torres       Lawrence            MA
Rayon             Nelson               Boston              MA
Lester            Nelson               Mattapan            MA
Isa               Nelson               Marlborough         MA
Richard           Nelson               Haverhill           MA
David             Nelson               Natick              MA
Indira            Nelson               Mattapan            MA
Johnathan         Nesmith              New Bedford         MA
Daniel            Neuhaus              Gardner             MA
Fabio             Neves                Revere              MA
Amadeu            Neves                New Bedford         Ma
Zaida             Neves                New Bedford         MA
Erik              Newton               Southbridge         MA
Adam              Nezbeth              Boston              MA
Anthony           Ngari                Randolph            MA
Randy             Nguyen               Boston              MA
Vuong             Nguyen               Chelsea             MA
Kosal             Nhin                 Lynn                MA
Sylvester         Nicholas             Mattapan            MA
Dana              Nichols              Lawrence            MA
Roger             Nicholson            Cambridge           MA
Caterina          Nicolazzo            West Newton         MA
Martita           Nieves               Boston              MA
Jerry             Nieves               Rockland            MA
Baljinder         Nijjar               Boston              MA
David             Nims                 Plymouth            MA
Gideon            Njuguna              Lynn                MA
Juliano           Noel                 Weymouth            MA
Jimmy             Noel                 Brockton            MA
Rodney            Noel                 Canton              MA
Ronald            Noel                 Brockton            MA
Jorge             Nolasco              East Boston         MA
Yves              Noncent              Randolph            MA
James             Noncent              Randolph            MA
Joseph            Noriega              Danvers             MA
Jewel             Nortey               Clinton             MA
Iguieldo          Norvil               Boston              MA
Abdelmajid        Nouirja              Revere              MA
Wilber            Nova Acevedo         Revere              MA
Nathan            Novello              Malden              MA
Robert            Nsereko              Framingham          MA
Peter             Nsiah                Framingham          MA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 254 of 301


George            Ntim                 Worcester           MA
Francisco         Nunes                Dorchester          MA
Francisco         Nunez                Brockton            MA
Jose              Nunez                Andover             MA
Pedro             Nunez                Chelsea             MA
Juan              Nunez                Lawrence            MA
Mandy             Nutter               Lowell              MA
Stella            Nwogbo               Worcester           MA
Harold            O' Garro Jr.         Dorchester          MA
Jonathan          Obasohan             Lynn                MA
Agbonlahor        Obazee               Dorchester          MA
Dickson           Obazee               Boston              MA
George            Obichie              Randolph            MA
Gerald            Obika                Haverhill           MA
Pius              Oboh                 Lynn                MA
Kevin             Obrien               North Attleboro     MA
Michael           O'Brien              Chelsea             MA
Rita              Obuchowski           Worcester           MA
Jordan            Ocallaghan           East Weymouth       MA
Roberto           Ocasio               Saugus              MA
Orlando           Ocasio               East Taunton        MA
Edwin             Ochoa                Winthrop            MA
James             Oconnell             Woburn              MA
Lisa              O'Connor             Lawrence            MA
Eddie             Odney                Dedham              MA
Ernest            Ofori                Worcester           MA
Julius            Ogiemwanre           Swampscott          MA
Ayodeji           Ogundele             Jamaica Plain       MA
Bismark           Ohemeng              Marlboro            MA
Ugwa              Oji                  Brockton            MA
Washington        Okechi               Lynn                MA
Isiaka            Okeowo               Peabody State       MA
Edwin             Okhumeode            Lynn                MA
Moses             Okonoboh             Lowell              MA
Ifeanyichukwu     Okoye                Randolph            MA
Michael           Oksanish             Westminster         MA
Blessing          Okunbor              Boston              MA
Samson            Okundaye             Randolph            MA
Albert            Okundaye             Dorchester          MA
Olatunji          Oladejo              Norwood             MA
James             Oleary               Reading             MA
Adilson           Oliveira             Brockton            MA
Diego             Oliveira             Lawrence            MA
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 255 of 301


Daniel                Oliveira             Fall River          MA
Joseph                Oliver               Boston              MA
Tawanna               Oliver               Boston              MA
Damaris               Oliveras             Worcester           MA
Andrew                Oliveri              Plymouth            MA
Miguel                Olivero              Dorchester          MA
Taiesha               Olivier              Malden              MA
David                 Olson                Amesbury            MA
Kirk                  Olson                Taunton             MA
Abdelrazig            Omer                 Lynn                MA
Emmanuel              Omezi                Methuen             MA
Emmanuel              Omoregie             Quincy              MA
Bright                Omorodion            Everett             MA
David                 Omotosho             Stoneham            MA
Nkaja                 Opara                Medford             MA
Maxwell               Opoku                Worcester           MA
Harry                 Opoku                Worcester           MA
James                 Orelus               Lynn                MA
Gabriel               Oriereasiunu         Everett             MA
Michael               Orlandi              Indian Orchard      MA
Peterson              Ormil                Weymouth            MA
Jose                  Ortega               Roslindale          MA
Felix                 Ortega               Lawrence            MA
Andry                 Ortic                Boston              MA
Stephanie             Ortiz                Lawrence            MA
Jalisa                Ortiz                Leverett            MA
Ana                   Ortiz                Dracut              MA
Edgardo               Ortiz                Lawrence            MA
Willian               Ortiz                Somerville          MA
Wayne                 Ortiz                Chelsea             MA
Louie                 Ortiz                Stoneham            MA
Shesler               Ortiz                Randolph            MA
Oswaldo               Ortiz                Shrewsbury          MA
Alberto               Ortiz                Boston              MA
Andy                  Osei                 Blackstone          MA
Bryan                 Osgood               Revere              MA
Stephen               Oshaughnessy         Reading             MA
Raymond               Osibe                Mattapan            MA
Elmutaz               Osman                Weymouth            MA
Carlos                Osorio               Everett             MA
Majd                  Ossi                 Boston              MA
Richard               Otoole               Sterling            MA
Michelle              Ouellette            Haverhill           MA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 256 of 301


Nicole               Owens                Salem               MA
Fatai                Owolabi              West Roxbury        MA
Nafiu                Oyeladun             Mattapan            MA
Stephen              Oyeyemi              Chelsea             MA
Kimberly             Oyola                Lowell              MA
Edwin                Oyomire              Framingham          MA
Alfred               Ozil                 Mattapan            MA
Mutarlu              Paasewe              Worcester           MA
Maria                Pacheco              Taunton             MA
Julio                Pacheco              Natick              MA
Bonny                Pack Wilkerson       Weymouth            MA
Antonio              Padilla              Brockton            MA
Jaime                Pagan                Lowell              MA
Shannon              Paiva                Middleborough       MA
Clayton              Pajonotti            Wakefield           MA
Fredy                Palacio              East Longmeadow     MA
Ngodup               Paljor               Malden              MA
Daniel               Panagos              Springfield         MA
Chin                 Pang                 Revere              MA
Justine              Panopoulas           Saugus              MA
Blanca               Pantojas             Lynn                MA
Kevin                Paraz                Lynn                MA
Chani                Parent               Revere              MA
Rodney               Parham               Revere              MA
Darren               Parks                Dorchester          MA
David                Parris               Springfield         MA
Nathaniel            Parrish              Springfield         MA
Michelle             Partin               Plainville          MA
Jean                 Patrice Cassamagor   Brockton            MA
Jonathan             Patterson            Easthampton         MA
Ricardo              Patxot               East Boston         MA
Emmanuel             Paul                 Lynnfield           MA
Olendini             Paul                 Brockton            MA
Geraldy              Paul                 Hyde Park           MA
Corneille            Paul                 Brockton            MA
Thorton              Paul                 Boston              MA
Natasha              Paul                 Cambridge           MA
Elvys                Paula                Winthrop            MA
Danny                Paula                Everett             MA
Sandro               Paulino              Haverhill           MA
Joel                 Pavon                Boston              MA
Joseph               Payne                Weymouth            MA
William              Paz                  Tewksbury           MA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 257 of 301


Leonard              Pearson              Dorchester          MA
Nicholas             Peck                 Plymouth            MA
Robert               Pedrosa              Beverly             MA
Ann                  Pellegrino           Billerica           MA
Rony                 Pena                 Lawrence            MA
Ana                  Pena                 Norwood             MA
Ramon                Pena                 Peabody             MA
Steve                Pennacchio           Melrose             MA
Eddy                 Peralt               Revere              MA
Matheus              Perazolla            Revere              MA
Antonio              Pereira              Hanover             MA
Nilson               Pereira              Peabody             MA
Luis R               Pereira              Framingham          MA
Odair                Pereira              Brockton            MA
Edwin                Perez                Peabody             MA
Juan                 Perez                Boston              MA
Pedro                Perez                Dorchester          MA
Guillermo            Perez                Hyde Park           MA
Lidy                 Perez                Chelmsford          MA
Rafael               Perez                Worcester           MA
Jairo                Perez Berea          Worcester           MA
Paul                 Perruzzi Jr.         Westford            MA
Lance                Perry                Medford             MA
Karisha              Perry                Dorchester          MA
David                Perryman             Dorchester          MA
Kari                 Person               Dorchester          MA
Gabriel              Peters               Wilmington          MA
Scott                Peters               Leominster          MA
Robert               Peters               North Easton        MA
Thierry              Petit                Boston              MA
Keny                 Petit‐Frere          Brockton            MA
Matthew              Petrini              Woburn              MA
Peter                Pfeil                Winthrop            MA
Stanley              Phanor               Methuen             MA
Patrick              Pharel               Everett             MA
William              Phebus               Clinton             MA
Flaco                Philippe             Fall River          MA
Nikia                Phillips             Westwood            MA
Rony                 Philogene            Boston              MA
Patrick              Phipps               Hyde Park           MA
Daniel               Phoenix              Ware                MA
Richard              Piccicuto            Hadley              MA
Eric                 Pickett‐Jackson      Worcester           MA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 258 of 301


Renaldo              Pierre               Billerica           MA
James                Pierre               Boston              MA
Paking               Pierre               Brockton            MA
Ariste               Pierre               Malden              MA
Joseph               Pierre               Brockton            MA
Stevenson            Pierre               Fitchburg           MA
Samuel               Pierre               Brockton            MA
Rolex                Pierre               Randolph            MA
Rodeline             Pierre               Stoughton           MA
Drucker              Pierre               Canton              MA
Anderson             Pierre               Brockton            MA
Johnson              Pierre               Mansfield           MA
Phippman             Pierre‐ Pierre       Framingham          MA
Amos                 Pierresaint          Lowell              MA
Brienna              Pimental             Plymouth            MA
Franklin             Pimentel             Boston              MA
Minoska              Pina Vasquez         Revere              MA
Gerald               Pini Jr              Norwell             MA
Dyllan               Pione                Revere              MA
Selwyn               Piper                Mattapan            MA
Robert               Pirelli              Boston              MA
Leonete              Pires                Boston              MA
David                Pitts                Halifax             MA
Italo                Piva‐Cruz            Waltham             MA
Enid                 Pizarro              Roslindale          MA
Reginald             Pluviose             Brockton            MA
Jean                 Plymouth             Milton              MA
Yaw                  Poku                 Framingham          MA
Kwame                Poku                 Oxford              MA
Cristian             Polanco              Haverhill           MA
Andres               Polanco              Lawrence            MA
Misael               Polanco              Chelsea             MA
Gregory              Polimis              Dorchester          MA
Richard              Ponce                Springfield         MA
Lindo                Pontes               Dorchester          MA
Anthony              Poole                Quincy              MA
Ruben                Porras               West Roxbury        MA
John                 Porrazzo             Revere              MA
Nicole               Porter               Boston              MA
Kareem               Porter               Boston              MA
Stanley              Porter               Mattapan            MA
Franko               Portorreal           Lawrence            MA
Cherelle             Posley               Foxboro             MA
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 259 of 301


Alfred                Potter               Lawrence            MA
Darius                Pourfarzaneh         Shrewsbury          MA
Alkia                 Powell               Hyde Park           MA
David                 Power                Hanover             MA
Marjorie              Preble               Fiskdale            MA
Besnik                Preniqi              West Springfield    MA
Tarik                 Preston'Holmes       Cambridge           MA
Spencer               Previlon             Somerville          MA
John                  Prevost              Dorchester          MA
Tykeila               Price                Boston              MA
Tyson                 Price                Boston              MA
Shanna                Pringle‐Ahart        Cambridge           MA
Deidre                Pritchett            Dedham              MA
Alix                  Provence             Saugus              MA
Robert                Provost              Gloucester          MA
Vanessa               Pulecio              Worcester           MA
Gerald                Quek                 Concord             MA
Luis                  Quinones             Dorchester          MA
Jose                  Quinones             Lawrence            MA
Oscar                 Quiterio             Lawrence            MA
Dieubon               Racine               North Billerica     MA
Elton                 Rada                 Peabody             MA
Michael               Ragland              Dorchester          MA
Benjamin              Ramirez              North Andover       MA
Ruben                 Ramirez              Cambridge           MA
Daniel                Ramirez              Dedham              MA
Ivan                  Ramos                Fitchburg           MA
Jonhathan             Ramos                Dracut              MA
Herivelton            Ramos                Leominster          MA
Arturo                Ramos                Charlestown         MA
John C                Ramos                Brockton            MA
Ariel                 Ramos                Lynn                MA
Ricardo               Ramos                Brighton            MA
Chris                 Rance                Haverhill           MA
Anthony               Ranno                Revere              MA
John                  Ravenell             Mattapan            MA
Harold                Raye                 Mattapan            MA
Jude                  Raymond              Randolph            MA
Frantz                Raymond              Everett             MA
Dennis                Recer                Chelmsford          MA
Jean                  Recis                Brighton            MA
Samantha              Redlinger            Wayland             MA
Atiya                 Reed                 Mansfield           MA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 260 of 301


Joanem               Regis                Brockton            MA
Roseanne             Reid                 Revere              MA
Clive                Reid                 Boston              MA
Marshall             Reid                 Brockton            MA
Paul                 Reilly               Norfolk             MA
Juanmy               Reinoso              Dorchester          MA
Wilhem               Remy                 Everett             MA
Pierre               Remy                 Brockton            MA
Robert               Reposa               Scituate            MA
Antonio              Resende              Brockton            MA
Silvino              Resendes             Woburn              MA
Martin               Resenike             Fitchburg           MA
Mark                 Revesai              Leominster          MA
Roosbens             Revolus              Brockton            MA
Daniel               Reyes                Lynn                MA
Juan                 Reyes                Fitchburg           MA
Jeffrey              Reyes                Roxbury             MA
Yamilette            Reyes                Springfield         MA
Michael              Reyes                Cambridge           MA
Kelin                Reyes                Haverhill           MA
Harry                Reynolds             Worcester           MA
Roderick             Reynolds             Boston              MA
Hugo                 Reynoso              Haverhill           MA
Angel                Reynoso              Methuen             MA
Robert               Rhodes               Dracut              MA
Kevin                Rhodes               Weymouth            MA
Stephen              Rhodes               Brockton            MA
Marc                 Rhuma                Stoughton           MA
Nikita               Ricci                Malden              MA
John                 Rice                 Dorchester          MA
Eddie                Rich                 South Boston        MA
Widmy                Richard              Weymouth            MA
Darryl               Richards             Dorchester          MA
Bruce                Richards             Raynham             MA
Rolando              Rieny                Boston              Ma
Jesus                Rigueiro             South Hadley        MA
John                 Riley                West Boylston       MA
Norman               Riley                Danvers             MA
Anthony              Riley                Danvers             MA
Jason                Ring                 Methuen             MA
Miguel               Riquelme             Roslindale          MA
Peter                Ritchie              Springfield         MA
Enyi                 Rivas                Lynn                MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 261 of 301


Jose               Rivera               Cambridge           MA
Timothy            Rivera               Norwood             MA
Rafael             Rivera               Everett             MA
Christopher        Rivera               Lowell              MA
Frank R.           Rivera               Framingham          MA
Saulo J            Rivera               Lawrence            MA
Luis               Rivera               Worcester           MA
Kenneth            Rivera               Dorchester          MA
Tabitha            Rivera‐Ross          Uxbridge            MA
Emil               Rivers               Mattapan            MA
Brian              Roach                Rockland            MA
Christopher J      Robbins              Marstons Mills      MA
Marc               Robergeau            Bridgewater         MA
Reginal            Roberson             Dorchester          MA
Pierre Johnny      Robert               Cambridge           MA
Kimberly           Roberts              Dorchester          MA
Raymond            Roberts              Beverly             MA
Clarissa           Robertson            Chelsea             MA
Edward             Robertson            Stoughton           MA
Christopher        Robertson            North Easton        MA
Denise             Robie                East Pembroke       MA
Garry              Robinson             Roslindale          MA
Paul               Robinson             Dorchester          MA
Donnovan           Robinson             Malden              MA
Andrew             Robinson             Dorchester          MA
Ravon              Robinson             Fall River          MA
Kurt               Robinson             Brockton            MA
Patricia           Roc                  Malden              MA
Daniel             Rocha                Boston              MA
Stavros            Roditis              Chelsea             MA
Ana                Rodrigues            Rockland            MA
Joao               Rodrigues            Randolph            MA
Kerlin             Rodrigues            Brockton            MA
Joao               Rodrigues Sr.        Randolph            MA
Walter             Rodriguez            Everett             MA
Jose               Rodriguez            West Bridgewater    MA
Yilmarie           Rodriguez            Roxbury             MA
Jose               Rodriguez            Lowell              MA
Juan               Rodriguez            Holyoke             MA
Aneudy             Rodriguez            Framingham          MA
Jose               Rodriguez            Lowell              MA
Ettienne           Rodriguez            Boston              MA
Dionicio           Rodriguez            Milford             MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 262 of 301


Jose               Rodriguez            Boston              MA
Robin              Rodriguez            Dorchester          MA
Abderrahim         Rogadi               Everett             MA
Jeremy             Rogers               Plymouth            MA
Jasmine            Rogers               Dorchester          MA
Vincent            Rogers               Dorchester          MA
Michael            Rogerson             Attleboro           MA
Peter              Rogina               Melrose             MA
Enrique            Rojas                Haverhill           MA
Christina          Rojas                Roslindale          MA
Cynthia            Roman                Wakefield           MA
Ronald             Romano               Revere              MA
Michael            Rooks                Boston              MA
Stephen G.         Rooney               Pepperell           MA
Peter              Rooney               Methuen             MA
Jairo              Roque                Haverhill           MA
Andre              Rosa                 Stoughton           MA
Lucas              Rosa Guimaraes       Malden              MA
Eduardo            Rosado               Bradford            MA
Jose               Rosado               Revere              MA
Robert             Rosano               Norwood             MA
Phillip            Rosario              South Boston        MA
Rigo               Rosario              Hyde Park           MA
Manuel             Rosario              Clinton             MA
Ramon              Rosario              Lawrence            MA
Franklyn           Rosario              Waltham             MA
Anita              Roscoe               Dorchester          MA
Marlena            Rose                 Roxbury             MA
Elijah             Rose                 Salem               MA
Esther             Rosembert            Chicopee            MA
Richard            Rosen                Middleton           MA
Ammar              Roslan               Lowell              MA
Leroy              Ross                 Mattapan            MA
Andrew             Rotondi              Medford             MA
Louis A            Rowe                 Saugus              MA
William            Rowe                 Amesbury            MA
Robert             Rowton               Billerica           MA
Tomeco             Royal                Dedham              MA
Jean ‐ Rony        Royal                Worcester           MA
Mark               Royster              Fall River          MA
Benon              Rubarema             Melrose             MA
Indrick            Rubin                Brockton            MA
Jahjah             Rudder               Boston              MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 263 of 301


Anthony            Russo                Malden              MA
Joseph             Russo                Chelsea             MA
Michael            Ryan                 Quincy              MA
Kevin              Ryczek               Longmeadow          MA
James              Sabella              Falmouth            MA
Ademi              Sabino               Ashland             MA
Bernard            Sackey               Milton              MA
Thomas             Sadler               Northampton         MA
Michael            Sagan                West Springfield    MA
Joseph Rocky       Saint Germin         Everett             MA
Fransiyu           Saint Valliere       Randolph            MA
Jimmy              Saint‐Felix          Mattapan            MA
Herbert            Salas                Leicester           MA
Tarek              Salem                Lynn                MA
Sandra             Sales                Boston              MA
Kemmesha           Sales                Holbrook            MA
Jaronn             Sales                Charlestown         MA
Edgardo            Salgado              Chicopee            MA
Yasser             Salib                Westborough         MA
Shanekqua          Salley               Fall River          MA
Delvin             Salomon              Dorchester          MA
Vernet             Salvant              Lowell              MA
Sean               Salvi                Saugus              MA
Yousuf             Samanter             Malden              MA
Abdiabiz           Samanter             Porter Square       MA
Jean               Sampeur              North Grafton       MA
Brett              Sampson              Weymouth            MA
Alex               Sampson              Everett             MA
David              Samra                Somerville          MA
Michael            Sanchez              Lynn                MA
Kayla              Sanchez              North Andover       MA
Antonio            Sanchez              Lowell              MA
Johnathan          Sanchez              North Andover       MA
Herman             Sanchez              Quincy              MA
Ivis               Sanchez              Charlestown         MA
Clifford           Sanders              Boston              MA
John               Sanderson            Worcester           MA
Rajinder           Sandhu               Lynn                MA
William            Sansone              Boston              MA
Catherine          Santana              Dedham              MA
Fausto             Santana              Hyde Park           MA
Juan Jose          Santana              Lowell              MA
Angel              Santiago             Marlborough         MA
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 264 of 301


Jose                  Santiago             Holyoke             MA
Jorge                 Santos               Marlborough         MA
Romeo                 Santos               Brockton            MA
Janil E               Santos               Dorchester          MA
Joao                  Santos               Dorchester          MA
Thalita               Santos               Somerville          MA
Alfred                Santos               Palmer              MA
Wellington            Santos               Boston              MA
Kelley                Sardina              Billerica           MA
Patrick               Sarpong              Shrewsbury          MA
Carlton               Satchell             Dorchester          MA
Adrien                Satchell             Brockton            MA
Yasir                 Sati                 Lynn                MA
James                 Sautter              South Waltham       MA
Ronald                Savastano            Tewksbury           MA
Julio                 Savinon              Lowell              MA
Anthony               Scalia               Abington            MA
Lindalva              Scardua              Peabody             MA
Dana                  Schanke              Methuen             MA
Paul                  Scharff              East Falmouth       MA
Justin                Schultz              Fall River          MA
Wayne                 Schuman              Orleans             MA
Ankara                Scimitar Mendes      New Bedford         MA
Roy                   Scott                Medford             MA
Edward                Scott                Chelsea             MA
David                 Sealy                Worcester           MA
Edward                Sebugwawo            Medford             MA
Alan                  Segel                Natick              MA
Herber                Segura               Waltham             MA
Prosper               Seide                Everett             MA
Norberto              Sein                 Mattapan            MA
Michelle              Sekora               Mansfield           MA
David                 Sekundayo            Stoughton           MA
James                 Selden               Lynn                MA
Alan                  Selden               Plymouth            MA
Castel                Seme                 Brockton            MA
Danillo               Sena                 West Acton          MA
Driss                 Sene                 North Quincy        MA
John                  Serna                Somerville          MA
Bryant                Serna                West Springfield    MA
Evelyn                Serrano              Fall River          MA
Martin                Serrano              Lynn                MA
Brian                 Setyabule            Lowell              MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 265 of 301


Sagena             Shaba                Boston              MA
Rahil              Shaikh               Burlington          MA
Adam               Shallies             Bridgewater         MA
Jeffrey            Shapiro              Danvers             MA
Lisa               Sharkey              Cambridge           MA
Lewis              Shaw                 Quincy              MA
Shakeem            Shaw                 Dorchester          MA
Cassius            Shearer              Ashland             MA
Patrick            Sheffield            Waltham             MA
Michelle           Shepherd             Quincy              MA
Shahram            Shirasb              Braintree           MA
Theodore           Shirley              West Yarmouth       MA
Alan               Shuman               Framingham          MA
Juanda             Siddiqui             Billerica           MA
Jean Ricardo       Sillery              Hyde Park           MA
Tabitha            Silva                Leominster          MA
Carl               Silva                Melrose             MA
Esmael             Silva                Bridgewater         MA
Anildo             Silva                Brockton            MA
Fabio              Silva                Worcester           MA
Rochelle           Silva                Taunton             MA
Heather            Silva                Revere              MA
Melany             Silva                Dorchester          MA
Ricardo            Silveira             Everett             MA
Glen Ford          Silver               Stoneham            MA
Pierrot            Simeon               Taunton             MA
William            Simon                Jamaica Plain       MA
Thiago             Simonetto            Westboro            MA
Jermain            Simpson              Framingham          MA
Ronald             Sims                 Mattapan            MA
Iqbal              Singh                Medford             MA
Whitney            Singh                Brockton            MA
Solomon            Siraw                Everett             MA
Nick               Sitmalidis           Framingham          MA
George             Skinder              Braintree           MA
Ricardo            Slyvester            Gardner             MA
John               Small                Dorchester          MA
Tim                Smalley              Chicopee            MA
Jeffrey            Smead                Medford             MA
Joyce              Smith                Worcester           MA
Daniel             Smith                Winchendon          MA
Janice             Smith                West Quincy         MA
Stephen            Smith                Woburn              MA
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 266 of 301


Timothy               Smith                Revere              MA
Paul                  Smith                Chelmsford          MA
Peter                 Smith                Natick              MA
Robert                Smith                Holliston           MA
Dominique             Smith                Boston              MA
Stephen               Smith                Brockton            MA
Carl                  Smith Jr.            Stoughton           MA
Joseph                Soares               Duxbury             MA
Sonia                 Soares               Lynn                MA
Marcos                Soares               Norwood             MA
Florence              Soden                Lynn                MA
Victor                Solis                Roxbury             MA
Bernard               Solomon              Framingham          MA
Michael               Soremekun            Boston              MA
Richard               Sorensen             Quincy              MA
Joel                  Sosa                 Lynn                MA
Styvalis              Sosa                 Boston              MA
Freddy                Soto                 Dorchester          MA
Milciades             Soto                 Quincy              MA
William               Soto                 Fall River          MA
Jason                 Souffrant            Canton              MA
Troy                  Sousa ‐ Semper       Brockton            MA
Argenirlen            Souza                Marlborough         MA
Carlos                Souza                Framingham          MA
Scott                 Souza                Mansfield           MA
Fabricio              Souza                Revere              MA
Roman                 Spada                Methuen             MA
Sheras                Spahija              Boston              MA
Marcelo               Spairani             Belmont             MA
Michael               Spano                Rockland            MA
Christine             Sparks               Boston              MA
Michelle              Spencer              Roxbury             MA
Phillip               Spencer              Avon                MA
Erycah                Spencer              Bridgewater         MA
Steve                 Spirito              Lynn                MA
Kevin                 Sprissler            Stoughton           MA
Darien                Spruill              Boston              MA
Michael               Squadrito            Everett             MA
Hamzah                Ssali                Lowell              MA
Godfrey               Ssekandi             Lowell              MA
Robert                Ssekiranda           Watertown           MA
Samuel                Ssewanyana           Lowell              MA
Jameson               St Fleu              Malden              MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 267 of 301


Jean               St Fleur             South Boston        MA
Benny              St Fort              Brockton            MA
Stevenson          St Hilaire           Brockton            MA
Ashely             St. Clair Iii        Milford             MA
Charles            St. Leger            South Easton        MA
Dawnele            Stafford             Boston              MA
Robert             Stanton              Revere              MA
Chantal            Starbard             Auburn              MA
Samantha           Stark                Centerville         MA
Howard             Stein                Worcester           MA
Jamal              Stephens             Stoughton           MA
James              Sterling             Cambridge           MA
Scott              Sternburg            Natick              MA
William            Stevenson            Quincy              MA
Jacob              Stewart              Somerville          MA
Shurlock           Stewart              Brockton            MA
Marc               Stimphard            Brockton            MA
Christopher        Stines               Mattapan            MA
Walles             Stokes               Attleboro           MA
Zachary            Stone                Belchertown         MA
Joanne             Stornaiuolo          Winthrop            MA
Patricia           Strait ‐ Mcgrath     Hanson              MA
Antonia            Stratton             Boston              MA
William            Strauss              Shirley             MA
Antwaun            Streater             Boston              MA
Leosha             Streater             Brighton            MA
Iesha              Strickland           Boston              MA
Wallace            Stuart               Auburn              MA
Andrea             Stuart               Chestnut Hill       MA
Jennifer           Stuart               Lynn                MA
Marc               Stuzynski            Bedford             MA
Adam               Subervi              Watertown           MA
Jose               Suero                Everett             MA
Ramon              Suero                Dorchester          MA
Manuel             Suero                Chelsea             MA
Scott              Sullivan             Chelmsford          MA
Paul               Sullivan             Arlington           MA
Domnick            Sullivan             Dorchester          MA
James              Summers              Natick              MA
James              Sundin               Dedham              MA
Daniel             Sutherland           Dorchester          MA
Carlena            Suttles              Dorchester          MA
Porsche            Suttles              Dorchester          MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 268 of 301


Anton              Sventsitski          Boston              MA
Stephen            Swanson              North Andover       MA
Michael            Swartz               Peabody             MA
Eric               Swartz               Lincoln             MA
Matthew            Sweeney              Hopkinton           MA
Brian              Sweeney              Revere              MA
Marc               Syllien              Somerville          MA
Eric               Szettella            Lawrence            MA
Nde                Tabufor              Rockland            MA
Edward             Tache                Shrewsbury          MA
Frank              Taddeo               Methuen             MA
Tigran             Tadevosyan           Belmont             MA
Samone             Taggart              Lynn                MA
Derick             Tah                  Malden              MA
Precious           Tahnji               Framingham          MA
Afanwi             Tahsoh               Mattapan            MA
Brian              Tahsoh               Boston              MA
Ernie              Tajada               Lynn                MA
Randall            Talancy              Shrewsbury          MA
George             Tam                  Foxboro             MA
Victor             Tanwani              Brockton            MA
Ryan               Tapia                Fitchburg           MA
Michael            Tartt                Fall River          MA
Brian              Tata                 Ayer                MA
Ketra              Tatum                Dorchester          MA
Claudino           Tavares              Whitman             MA
Christopher        Tavares              New Bedford         MA
Bryan              Tavares              South Easton        MA
Emmanuel           Tawiah               Clinton             MA
Jonathan           Tay                  Somerville          MA
David              Taylor               Rutland             MA
Dominika           Taylor               Dorchester          MA
Milton             Taylor               Mattapan            MA
Stephanie          Taylor               Taunton             MA
Chase              Tayor                Worcester           MA
Jean Calvin        Tchuileu             Brockton            MA
Christopher        Teixeira             Boston              MA
Paulo              Teixeira             Framingham          MA
Jose               Tejada               Lynn                MA
Michel             Teleau               Braintree           MA
Stephenson         Tenor                Brockton            MA
Midemson           Termitus             Waltham             MA
Fritzgerald        Terrane              Boston              MA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 269 of 301


Jack                 Texeira              Raynham             MA
Basudev              Thapa                Malden              MA
Vikrant              Thapa                Malden              MA
Benjamin             Theis                Clinton             MA
Ralph                Thelemaque           Malden              MA
Alexander            Then                 Haverhill           MA
Louis P.             Theodore             Revere              MA
Daniel               Theodore             Brockton            MA
Tommy                Theogene             Brockton            MA
Prosline             Theork‐ Louis        Mattapan            MA
Alexa                Theriault            Framingham          MA
Alix                 Thevenin             Brockton            MA
Bokar                Thiam                Boston              MA
Raynah               Thibodeaux           Roslindale          MA
John                 Thiongo              Methuen             MA
Jordan               Thomas               Cambridge           MA
Clifford             Thomas               Lawrence            MA
Victor               Thomas               Boston              MA
Michael              Thomas               Ipswich             MA
Aisha                Thomas               Lowell              MA
Vegina               Thomas               Randolph            MA
Carolyn              Thomits              Brookline           MA
Larry                Thompson             Hyde Park           MA
Glenn                Thompson             Tewksbury           MA
Linda                Thompson             Boston              MA
Courtney             Thompson             Dorchester          MA
Marc                 Thompson             Halyoke             MA
Emily                Thorner              Woburn              MA
Arthur               Thorpe               Stoughton           MA
John                 Tibakunirwa          Topsfield           MA
James                Tierney              Wakefield           MA
Atila                Tigges               Framingham          MA
Frederick            Tillery              Lowell              MA
Kim                  Tillery              Boston              MA
Michael              Timmons              Danvers             MA
Luiz                 Tinuco               Marlborough         MA
Jeffrey              Tippett              Brockton            MA
Frantzy              Tisme                East Weymouth       MA
Devin                Tolbert              Salem               MA
Zachary              Tomasz               North Andover       MA
Widerson             Tondreau             Hyde Park           MA
Terrence             Toon                 Milton              MA
Candace              Torres               Tyngsborough        MA
              Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 270 of 301


Thalia                 Torres               Dracut              MA
William                Torres               Melrose             MA
Xavier                 Torres               Lawrence            MA
Matthew                Torrey               Brighton            MA
Gregory                Toto                 Framingham          MA
James                  Touhey               Pembroke            MA
Novens                 Toussaint            Brockton            MA
Connie                 Tout Puissant        Dorchester Center   MA
Cedric                 Townes               Bedford             MA
Douglas F              Tracia               Ashland             MA
Roberto                Tracy                Medford             MA
Chris                  Traietti             Quincy              MA
Richard                Trainito             Saugus              MA
Nam                    Tram                 Lynn                MA
Dino                   Tramontozzi          Framingham          MA
Jim                    Tran                 Dorchester          MA
Andrew                 Tremblay             East Wareham        MA
Robert                 Tritto               Brighton            MA
Michelle               Tropeano             Malden              MA
Jelani                 Trought              Southbridge         MA
Jamilla                Trouit               Somerville          MA
Julia                  Trujillo             Lynn                MA
Erika                  Tsipouras            Waltham             MA
Tony                   Tucker               Lynn                MA
Susan                  Tucker               Reading             MA
Shenay                 Tull                 Glen Burnie         Ma
Rohan                  Tulloch              Fall River          MA
Johnson                Tunis                Gloucester          MA
Joan                   Turner               Framingham          MA
Lawanda                Turner               Quincy              MA
Jeffrey                Turner               Roxbury             MA
Jarid                  Turner               Dorchester          MA
Makkah                 Tymes                New Bedford         MA
Elva                   Tyrance              Mattapan            MA
Phaedra                Udor                 Randolph            MA
Chimeze                Ufomba               Salem               MA
Clement                Ukpong               Weymouth            MA
Julio Cesar            Urrutia              Saugus              MA
Santiago               Usma                 Chelsea             MA
Daniel                 Ustayev              Natick              MA
Raphael                Usuomon              Wilmington          MA
Corinne                Utley                Maynard             MA
Daniel                 Vail                 Andover             MA
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 271 of 301


Robert            Vaillencourt         Sandwich            MA
Jackly            Val                  Roslindale          MA
Jean C            Valcin               Framingham          MA
Juan              Valdez               Roxbury             MA
Jonathan          Valdez               West Roxbury        MA
Anibal            Valentin             Dorchester          MA
Elisha            Valerio ‐ Goulet     Clinton             MA
Cesar             Valladares           Malden              MA
Balmori           Valle                Chelsea             MA
Dona Marie        Vander‐Heyden        Jamaica Plain       MA
Crystal           Vann                 Taunton             MA
Jean              Vante                Brockton            MA
Kenneth           Vantyne              Danvers             MA
Eddy              Varela               Roxbury             MA
Edvaldo           Varela               Quincy              MA
Analdy            Vargas               Lawrence            MA
Luis              Vargas               Mattapan            MA
Luis A.           Vargas               South Lawrence      MA
Mayelin           Vargas               South Lawrence      MA
Julio             Vargas               Lawrence            MA
Luis              Vargas               Lawrence            MA
David             Vargas               Worcester           MA
Steven            Varroso              Weymouth            MA
Gina              Varvelli             Quincy              MA
Shashi            Vasan                Cambridge           MA
Junior            Vasquez              Weymouth            MA
Edward            Vasquez              Lawrence            MA
Ronald            Vasseur              East Bridgewater    MA
Dennis            Vautour              Peabody             MA
Laionel           Vazdeandrade         Randolph            MA
John              Vecchione            Brockton            MA
Josue             Vega                 Bellingham          MA
Rowland           Vega                 Worcester           MA
Carmen            Vega                 Malden              MA
Eduardo           Veiga                Dorchester          MA
Elmer E           Velasco              Lynn                MA
Jocelyn           Velez                Brockton            MA
Ismael            Velez                West Roxbury        MA
Angel             Velez                Indian Orchard      MA
Sandy             Veliz                Auburn              MA
Stephen           Vento                Middleboro          MA
Jose              Ventura              Lynn                MA
Patrick           Verdieu              Dedham              MA
           Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 272 of 301


Kelsie              Verdini              Lynn                MA
Guilliano           Verna                Everett             MA
Kehonia             Vick                 Revere              MA
Scott               Vieira               New Bedford         MA
Marlon              Vieira               Brockton            MA
Alex                Vieux                Hyde Park           MA
Carlos              Villegas             Lynn                MA
Daniel              Vince                Waltham             MA
Michael             Vitale               Revere              MA
Kristen             Vitello              Revere              MA
Jessica             Vitt                 Groton              MA
Juan Carlos         Vizcaino             Lawrence            MA
Jesus               Volquez              Boston              MA
Sophia              Vorias               Salem               MA
Leslie              Wadhams              Roxbury             MA
Ebiasaph            Wadi                 Brockton            MA
Abdulfatai          Wahab                Stoughton           MA
Lashawn             Waiters              Dorchester          MA
Clyde               Walcott              Waban               MA
Kamille             Walden               Rockland            MA
Robert              Waldman              Arlington           MA
Maxwell             Waldron              Boston              MA
Lorraine            Waldron              Boston              MA
Joanne              Walker               Framingham          MA
Riccardo            Walker               Dorchester          MA
Sherry              Walker               Framingham          MA
Cynthia             Walker               Roslindale          MA
Karen               Wall                 Braintree           MA
William             Waller I I           Boston              MA
Liam                Walls                Plymouth            MA
Jean                Walter               Brockton            MA
Angelik             Walters              Boston              MA
William             Wanambwa             Waltham             MA
Yuanzhe             Wang                 Newtonville         MA
Nicholas            Wanjiru              Lowell              MA
Thomas              Ward                 Rockland            MA
Cordelia            Ware                 Boston              MA
Kareem              Washington           Revere              MA
Victor              Washington           Brockton            MA
Corey               Washington           Dorchester          MA
Frederick L.        Watkins              Brockton            MA
Warren              Watson               Medford             MA
Kevin               Watson               Bourne              MA
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 273 of 301


Wilfred              Watts                Roxbury             MA
Nicole               Webley ‐ Roberts     Worcester           MA
David                Wedge                Braintree           MA
Darcey               Welch                Randolph            MA
Robert               Welch                Medford             MA
Orlando              Weller               Bridgewater         MA
Abdullahi            Weyrah               Roxbury             MA
Robert               Wheble               Springfield         MA
Richard              Wheeler              Sunderland          MA
Shawn                Whigham              Milton              MA
Robert               Whitcomb             Halifax             MA
Denzel               White                Lincoln             MA
Coretta              White                Hyde Park           MA
Ilene                Wilgoren‐ Deane      Brockton            MA
Prince               Wilkerson            Roslindale          MA
Terran               Williams             Brockton            MA
Brian                Williams             Lynn                MA
Sherwin              Williams             Quincy              MA
Shawn                Williams             Boston              MA
Hansel               Williams             Lowell              MA
Bobby                Williams             Worcester           MA
Shayne               Williams             Springfield         MA
Curtis               Williams             Boston              MA
Gabriela             Williams             Revere              MA
Vaughn               Williams             Boston              MA
Vernel               Williams             Brockton            MA
Marcell              Williams             Malden              MA
Tiera                Williams             Randolph            MA
Michael              Williams             Dedham              MA
Liana                Williams             Roxbury             MA
George               Williams             Stoughton           MA
Craig                Williams             Dorchester          MA
Sean                 Williamson           Brockton            MA
Marco                Willis               Taunton             MA
Florette             Willis               Worcester           MA
Dennis               Wilson               New Bedford         MA
Sean                 Wilson               Dunstable           MA
Aundre               Wilson               Boston              MA
Derek                Winbush              Boston              MA
Seth                 Winch                Saugus              MA
Jeffrey              Wise                 Lynn                MA
Trevor               Witt                 Fall River          MA
Andrew               Witunsky             Lynn                MA
        Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 274 of 301


Mitchell         Wojtasinski          Braintree           MA
Mark             Wollaston            Boston              MA
Menwon           Wongbay              Worcester           MA
Latanya          Wood                 Boston              MA
Paul             Woodley              Roxbury             MA
Richard          Woodrum              Attleboro           MA
John             Woods                Medford             MA
Shonelle         Woods                Mattapan            MA
Grace            Worrell‐ Watts       Roxbury             MA
Jonathan         Wozniak              Palmer              MA
Diane            Wright               Hyde Park           MA
Brandon          Wright               Lynn                MA
Winston          Wright               Milton              MA
Angela           Wright ‐ Gonsalves   Dorchester          MA
Douglas          Wrobel               Ware                MA
Jean             Xavier               Cambridge           MA
Gregory          Xavier               Brighton            MA
Flody            Xavier               Brighton            MA
Florian          Xhengo               Worcester           MA
Randy            Yanoff               Stoughton           MA
George           Yawlui               Worcester           MA
Emmanuel         Yciano               Lynn                MA
Narek            Yegoyan              Burlington          MA
Craig            Yelle                Lowell              MA
Michelet         Yeye                 Avon                MA
Jessica          Ynfante              Lynn                MA
Turgut           Yoludogiu            Watertown           MA
Daniel           Yordanov             Billerica           MA
Audrey           Young‐Sweeting       Roxbury             MA
Yusuf            Yusuf                Cambridge           MA
Mohamed          Yusuf                Wellesley           MA
James            Zabel                Quincy              MA
Abderrahmane     Zaidi                Marlborough         MA
Abdelghani       Zaim                 Fitchburg           MA
Joshua           Zall                 Lynn                MA
Nathaly          Zambrana             Revere Beach        MA
Wanda            Zayas                Roxbury             MA
Matthew          Zecchino             Danvers             MA
Joleen           Zetes                Lynn                MA
Bo               Zhou                 Dover               MA
Philip           Ziama                Worcester           MA
Khalid           Zitouni              Revere              MA
Toni             Zoghayb              Lowell              MA
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 275 of 301


Arthur             Zoidis               Canton              MA
Donald             Zollo                Saugus              MA
Ronald             Zuniga               Chelsea             MA
Dexter             Abrams               Orange              NJ
Joel               Abreu                Bayoanne            NJ
Carlos Eduardo     Abreu                Paterson            NJ
David              Acey                 Irvington           NJ
Chris              Addy                 East Orange         NJ
Ayowale            Adekoya              Newark              NJ
Manuel             Aguirre              Edison              NJ
Ramon              Alcantara            Paterson            NJ
Murad              Ali                  Newark              NJ
Roberta            Allen Nelson         Newark              NJ
Antoine            Alston               Union               NJ
Avery              Alveranga            Paterson            NJ
Ama                Amaniampong          Orange              NJ
Carl               Amos                 Teaneck             NJ
Josh               Andreis              Bloomfield          NJ
Tanya              Andrews              Metuchen            NJ
Nanabanyin         Arbuah               West Orange         NJ
Kareem             Arnold               East Orange         NJ
Jordan             Ashby                Linden              NJ
Anthony            Ashley               Monmouth Junction   NJ
Eric               Ausbon               Irvington           NJ
Rashan             Austin               Nutley              NJ
Raymond            Avila                West New York       NJ
Al‐Furquan         Baker                Irvington           NJ
Tonia              Banks                Montclair           NJ
Ralph              Barkley              Burlington          NJ
Anthony            Barnette             Newark              NJ
Monte              Barrett              East Rutherford     NJ
Jeremiah           Barrios              South Plainfield    NJ
Luis               Bayo                 Jersey City         NJ
Troy               Bazemore             Paterson            NJ
Carolyn            Bell                 Carteret            NJ
Menes              Belmont              Irvington           NJ
Lloydel            Bernard              Paterson            NJ
Pamela             Bethea               Elizabeth           NJ
Dayron             Blacknell            Paterson            NJ
Maurice            Boddie               Paterson            NJ
Marcus             Bond                 Somerset            NJ
Vincent            Booker               Monmouth Junction   NJ
Falisha            Booker               Paterson            NJ
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 276 of 301


Mahmoud               Bowman               Elizabeth           NJ
Desean                Bradley              Newark              NJ
Michelle              Brewer               Newark              NJ
Aaron                 Brinkley             Plainfield          NJ
Troy                  Brooks               Union               NJ
Kevin                 Brown                Plainfield          NJ
Tangela               Brown                Carteret            NJ
Amoree                Brown                Newark              NJ
Thilita               Brown Adamson        Newark              NJ
Sashas                Burney               Irvington           NJ
Tracey                Butler               Plainfield          NJ
Lena                  Callier              Linden              NJ
Alexander             Camacho              Elizabeth           NJ
Christian             Capcha               West New York       NJ
Derrick               Carden               Vauxhall            NJ
Donna                 Carter               Hackensack          NJ
Kelvin                Carter               Garfield            NJ
Anthony               Castello             Long Branch         NJ
Dortyl                Ceneus               Irvington           NJ
Richard               Chamas               Jackson             NJ
Wayne                 Chambers             Paterson            NJ
Reginald              Charles              Orange              NJ
Imran                 Chaudhry             Bayonne             NJ
Cristal               Cheley ‐ Wynn        Newark              NJ
Tyasiah               Cook                 Elizabeth           NJ
Jamie                 Crocker              Rahway              NJ
Jeffrey               Cupolo               Brick               NJ
Barbara               Cureton              Bogota              NJ
Efrain                Dagdag               North Brunswick     NJ
Denise                Dalesandro           Elizabeth           NJ
Joseph                Daniels              East Orange         NJ
Rickey                Danzey               Newark              NJ
Che                   Darden               Newark              NJ
Bernice               Davis                Jersey City         NJ
Thelonious            Davis                Cliffside Park      NJ
John                  Defreitas            Maplewood           NJ
Leede                 Delagarde            West Orange         NJ
Simon                 Desil                North Plainfield    NJ
Jocelyn               Desire               Elizabeth           NJ
Christian             Diaz                 Paterson            NJ
Jonita                Dickens              Newark              NJ
Todd                  Dimery               Irvington           NJ
James                 Dixon                Passaic             NJ
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 277 of 301


Kenneth           Dramani              Newark              NJ
Leonard           Dupree               Maplewood           NJ
John              Dupree               Irvington           NJ
William           Eadie                Jersey City         NJ
Terrence          Eaton                Irvington           NJ
Osama             Elhuni               New Brunswick       NJ
Clement           Emina                Orange              NJ
Schadrac          Falaise              Glen Ridge          NJ
Timothy           Farias               Kearny              NJ
Sheik             Fazal                Jersey City         NJ
Delon             Femple               Hackensack          NJ
Rochelle          Ferguson             Hackensack          NJ
Robinson          Fernandez            Paterson            NJ
Erkeinstia        Florexil             Irvington           NJ
Lekecia           Flowers              East Orange         NJ
Craig             Flynn                Jersey City         NJ
Debbie            Forester             Jersey City         NJ
Emmanuela         Forges               Orange              NJ
Niccolo           Fornier              Jersey City         NJ
Timothy           Foster               Montclair           NJ
Joysalon          Fulton               Newark              NJ
David             Garry                Fanwood             NJ
Christine         Gaymon               Clementon           NJ
Jabril            Gerald               Orange              NJ
Francesca         Giambona             Bergenfield         NJ
Michael           Givens               Newark              NJ
Corey             Givens               Hillside            NJ
James             Glenn                Newark              NJ
Johnnie           Golden               Parlin              NJ
Gerard            Gomez                Morristown          NJ
Paul              Goode                Hackensack          NJ
Tamiko            Gourdine'Broadway    Hackettstown        NJ
Jennifer          Gravino              Woodland Park       NJ
Jayme             Gray                 Elizabeth           NJ
Latisha           Green                Newark              NJ
Hammad            Griffin              Elizabeth           NJ
Tonique           Griffin              Newark              NJ
Joseph            Grillo               Lyndhurst           NJ
Giuseppe          Gualtieri            Bloomfield          NJ
Amalio            Gurcsik              Sewell              NJ
Zadikah           Hamilton             Irvington           NJ
Larry             Hardeman             Perth Amboy         NJ
Ronald            Hargrove             Jersey City         NJ
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 278 of 301


Carolyn               Harris               Newark              NJ
Tasson                Harris               Newark              NJ
Ronald                Harris               East Orange         NJ
Donna                 Hayes                Newark              NJ
Antero                Heredia              Elizabeth           NJ
Delvin                Hiciano              North Bergen        NJ
Devin                 Higgs                Orange              NJ
Michael               Hill                 Newark              NJ
Vennette              Hill                 Jersey City         NJ
Keith                 Hines                Montclair           NJ
Gary                  Hodge                Englewood           NJ
Shakeya               Holden               Newark              NJ
Theresa               Horton               Irvington           NJ
Mosharraf             Hossain              Teaneck             NJ
Tamir                 Houston              Hillside            NJ
Bjoern                Huggett              South Toms River    NJ
Gerald                Hunter               Jersey City         NJ
Shawn                 Hurd                 Florham Park        NJ
Terry                 Hurley               North Brunswick     NJ
Syiedah               Hutcherson           Jersey City         NJ
Ignatius              Ibida                Newark              NJ
Masonna               Ingram ‐ Ayore       Newark              NJ
Albert                Isaac                Bloomfield          NJ
Laurence A            Jackson              Elizabeth           NJ
Jamal                 Jackson              Irvington           NJ
Ebony                 Jackson              Woodbridge          NJ
Jakera                Jacobs               Paterson            NJ
Henry                 Jean Philippe        Howell              NJ
Lekecha               Jefferson            Newark              NJ
Stephen               Jenkins              Woodbridge          NJ
Mikah                 Johnson              Fords               NJ
Jason                 Johnson              Newark              NJ
Delvon                Johnson              East Orange         NJ
Hassan                Johnson              Newark              NJ
Casey                 Jones                Orange              NJ
Marvin                Jones                East Orange         NJ
Deirdre               Jones                Newark              NJ
Albert                Jordan               Newark              NJ
Gail                  Jordan               Newark              NJ
Jesael                Jose                 Union City          NJ
Lisa                  Joseph               Parsippany          NJ
Thomas                Judd                 Newark              NJ
Khady                 Kante                Passaic             NJ
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 279 of 301


Melissa           Kassim               Newark              NJ
Michelle          Kenny                Hackensack          NJ
Darrell           Killings             Bound Brook         NJ
Jak               Koester              Hamilton            NJ
Benimarvin        Lagraje              Newark              NJ
Nacha             Laguerre             East Orange         NJ
Gary              Lamb                 Paterson            NJ
Alberto           Lamby                East Orange         NJ
Eddie             Laners               Teaneck             NJ
William           Langston             Plainfield          NJ
Simon             Laurent              Roselle             NJ
Norman            Lawrence             Prospect Park       NJ
Kang              Lee                  Wayne               NJ
George            Leerdam              Bloomfield          NJ
Chester           Lemond               Irvington           NJ
Stephanie         Lewis                Edison              NJ
Daysi             Lopez                Guttenberg          NJ
Victor            Lopez                Paterson            NJ
Carl              Lovell               Orange              NJ
Jeffrey           Lucas                Hackensack          NJ
Qurell            Lynn                 Newark              NJ
Jacques           Mann                 Elizabeth           NJ
Valarie           Marshall             Rahway              NJ
Jaquay            Martin               Irvington           NJ
James             Massey               East Orange         NJ
Derek             Matthews             West New York       NJ
Fred              Mccalla              New Brunswick       NJ
Thomas            Mcclain Jr.          Plainfield          NJ
Lakishia          Mcclee               Elizabeth           NJ
Cavarrio          Mcduffy              Newark              NJ
Clarente          Mcfadden             Paterson            NJ
Candise           Mcghee               Elizabeth           NJ
Timothy           Mckenzie             Hamilton            NJ
Shaniah           Mclendon             Orange              NJ
Robert            Mcnair               Union               NJ
Almeshia          Medley               Plainfield          NJ
Anthony           Mercado              Secaucus            NJ
Idenia            Middleton            Newark              NJ
Michael           Miller               Edison              NJ
Khadijah          Miller               East Orange         NJ
Robert            Mitchell             Jersey City         NJ
Charisse          Mitchell             Neptune             NJ
Marvin            Mixson               Newark              NJ
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 280 of 301


Donna             Monroe               Newark              NJ
Ozirus            Morency              Union               NJ
Mona              Morgan               Long Branch         NJ
Bret              Mullins              Blackwood           NJ
Fermin            Munoz Guzman         Paterson            NJ
Minherve          Murad                Irvington           NJ
Derrick           Murphy               Rahway              NJ
Malissa           Myers                North Brunswick     NJ
Marlene           Neal                 Trenton             NJ
John              Noel                 Maplewood           NJ
Emmanuel          Nwankwo              Somerset            NJ
Terrence          Oats                 Hasbrouck Heights   NJ
Ifeayinwa         Odelugo              East Orange         NJ
Segun             Odufeso              Irvington           NJ
Oluwasegun        Oladipo              Newark              NJ
Anthony           Omowaiye             Newark              NJ
Carolyn           Orr                  East Orange         NJ
Abdoulaziz        Ouedraogo            East Orange         NJ
Yolonda           Outlaw               Neptune             NJ
Sean              Padua                Jersey City         NJ
George            Payne                Roselle             NJ
Darlene           Pearson              Elizabeth           NJ
Carol             Pearson              Newark              NJ
Nafeesah          Peoples              Jersey City         NJ
Cristopher        Phillips             Irvington           NJ
Maurice           Pierce               Piscataway          NJ
Milton            Pittman              Newark              NJ
Rafael            Planas               South Hackensack    NJ
Afeez             Popoola              Newark              NJ
Darnell           Pough                Wallington          NJ
Peter             Prawl                Somerset            NJ
Anthony           Pressley             Jersey City         NJ
Keysha            Preston              Ewing               NJ
Sharisse          Quinones             Newark              NJ
Anthony           Quintana             Clifton             NJ
Scott             Rankins              Woodbridge          NJ
Victoria          Ransome              Irvington           NJ
Jesse             Redd                 Union               NJ
Joseph            Remar                Roselle             NJ
Kevin             Rembert              Passaic             NJ
Steven            Rhim                 Plainfield          NJ
Darlene           Rhodes               Ellis Island        NJ
Robert            Rhodes Jr            Bloomfield          NJ
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 281 of 301


Calvin            Richard              Perth Amboy         NJ
Mignonne          Ridley               Union City          NJ
Rusbis            Rincon               Palisades Park      NJ
Alfredo           Rivera               Paterson            NJ
Yvette            Roach                Bound Brook         NJ
Alisha            Robertson            Newark              NJ
Troy              Robinson             Newark              NJ
Joey              Robinson             Newark              NJ
Zakiyyah          Robinson             East Orange         NJ
Sheena            Robinson             Roseville           NJ
Kerry             Rodgers              Millville           NJ
Maria             Rodriguez            South Amboy         NJ
Fred              Rogers               Jersey City         NJ
Malcolm           Rowe                 Newark              NJ
Akwete            Sackey               Avenel              NJ
Tiffany           Salas                Irvington           NJ
Aggrey            Salmon               Englewood           NJ
Sabr              Samuel               East Orange         NJ
Kevin G           Sanders              Asbury Park         NJ
Sirod             Sanders Jr           Prospect Park       NJ
Dominique         Sanon                Linden              NJ
Ama               Sarpong              Newark              NJ
William           Scott                Edison              NJ
Kimilla           Shaw                 Carteret            NJ
Afia              Shipman              Elizabeth           NJ
Marqese           Singleton            Newark              NJ
Jason             Sistrunk             West Orange         NJ
Rasheema          Smith                Hackensack          NJ
Paul              Smith                Paterson            NJ
Derrick           Smith                Newark              NJ
David             Smith                Jersey City         NJ
Selwyn            Smith                Irvington           NJ
Byron             Sowell               Elizabeth           NJ
Carlos            St Jean              Newark              NJ
Vernon            Staten               Jersey City         NJ
Harry             Stephenson           East Orange         NJ
Reshawn           Stewart              Trenton             NJ
Edward            Suggs                East Orange         NJ
Pamela            Taylor               East Orange         NJ
Guyralynne        Taylor               Newark              NJ
Verinia           Taylor               Kearny              NJ
Jajuan            Taylor               Garfield            NJ
David             Teague               Newark              NJ
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 282 of 301


John               Tellez               Jersey City         NJ
Jermaine           Thomas               Linden              NJ
Karen              Thomas               Town Center         NJ
Juanita            Thomas               Paterson            NJ
Cherie             Thomas               East Orange         NJ
James              Tillis               Bloomfield          NJ
Dana               Tirado               Parlin              NJ
Arvin              Todd                 Linden              NJ
Richard            Toliver              Newark              NJ
Aaron              Tomblin              New Brunswick       NJ
Caba               Tooler               Newark              NJ
Facinet            Toure                East Orange         NJ
Alan               Tucker               Irvington           NJ
Derek              Tucker               Newark              NJ
Dennis             Tuggle               Somerset            NJ
Joseph             Turnowicz            Harrison            NJ
Mark               Tyrelle              Newark              NJ
Coral              Uloho                North Brunswick     NJ
Huberman           Valentin             Newark              NJ
Leferrell          Vandiver             Elizabeth           NJ
Gabriel            Vargas               Hasbrouck Heights   NJ
Christian          Villamar             Fairview            NJ
Michael            Watford              Newark              NJ
Nathaniel          White                Somerville          NJ
Kenneth            Widgeon              Linden              NJ
Erinn              Wilkinson Sr.        Neptune             NJ
Dennis             Williams             Orange              NJ
Ikera              Williams             Paterson            NJ
Linda              Williams             Paterson            NJ
Christopher        Williams             Neptune             NJ
Summer             Williams             Linden              NJ
Sherese            Williams             Bayonne             NJ
Dominique          Willis               Newark              NJ
Christopher        Wilson               Irvington           NJ
Detrah             Wright               Newark              NJ
Gary               Wright               North Brunswick     NJ
Aaron              Yarbrough            Newark              NJ
Edrice             Yasin                Bloomfield          NJ
Eric               Zeigler              Bloomfield          NJ
Saiba              Zida                 Jersey City         NJ
Habiba             Abdurrahim           Bronx               NY
Carol              Abomis               Brooklyn            NY
Kingsley           Abuchi               St Albans           NY
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 283 of 301


Alexis            Acevedo              Brooklyn              NY
Hari              Acharya              Elmhurst              NY
Michael           Adams                New York City         NY
Debo              Adekoya              Elmont                NY
Olusola           Adeyeri              Bronx                 NY
Olatunbosun       Afolabi              Brooklyn              NY
Vishnu            Aggarwal             Richmond Hill         NY
Radhe             Aggarwal             Richmond Hill         NY
Irving            Agnant               Jamaica               NY
Raheel            Ahmed                Deer Park             NY
Mustak            Ahmed                Bronx                 NY
Daniel            Ahmed                Brooklyn              NY
Labaran           Ahmed                Bronx                 NY
Muhammed          Ahmed                Deer Park             NY
Emeka             Ahunamba             Bronx                 NY
Kingsley          Aifuobhokhan         Saint Albans          NY
Olufemi           Aina                 Far Rockaway          NY
Ademola           Akesode              Bronx                 NY
Turobbek          Akhmedov             Brooklyn              NY
Syed              Akhtar               Brooklyn              NY
Monday            Akpata               Brooklyn              NY
Lawrence          Albert               Brooklyn              NY
Lorenzo           Alexander            Medford               NY
Clifford          Alexander            Brooklyn              NY
Antonio           Alexander            Mount Vernon          NY
Brian             Alexander            Bronx                 NY
Pierre            Alexis               Brooklyn              NY
Ricky             Ali                  Bronx                 NY
Mustafa           Ali                  Jamaica               NY
Emmad             Alkaifee             Bronx                 NY
Rondu             Allah                Coram                 NY
Edward            Allen                Springfield Gardens   NY
Martin            Almonte              Arverne               NY
Jason             Alston               Jamaica               NY
Frank             Ampong               Bronx                 NY
Pierre            Anelis               Brooklyn              NY
Fatema            Annan                Staten Island         NY
Antonio           Antonetti            Spring Valley         NY
Edwyn             Arias                Bronx                 NY
Anthony           Arroyo               Bronx                 NY
Johnny            Arroyo               Flushing              NY
Steven            Astudillo            Bronx                 NY
Chris             Astudillo            Middle Village        NY
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 284 of 301


Marc               Aubourg              Queens Village      NY
Dennis             Ayala                New York            NY
Serigne            Ba                   Bronx               NY
Ousmane            Babou                New York            NY
Abdoul             Baby                 New York            NY
Gerard             Bady                 Laurelton           NY
Charles            Baez                 Bronx               NY
Abdoul Aziz        Bagayan              New York            NY
Yusuf              Bah                  Brooklyn            NY
Pamela             Bamba                Staten Island       NY
Henry              Banahene             Brooklyn            NY
Boubacar           Bande                New York            NY
Ifra               Bane                 New York            NY
Alero              Barrett              Brooklyn            NY
Julissa            Baruti               Garnerville         NY
Grace              Bassey               Long Island City    NY
Toumbou            Bathily              Bronx               NY
Nasser             Batichon             Freeport            NY
Martial            Beauzile             Bethpage            NY
Yves               Belizaire            Brooklyn            NY
Vasilio            Beltre               Bronx               NY
Laxton             Bennett              Queens              NY
Phillip            Bentley              Brooklyn            NY
Kettly             Bernard‐ Cadet       Medford             NY
Phillip            Bethune              Gordon Heights      NY
Mohammad           Bhatti               Brooklyn            NY
Albert             Bianchino            Hancock             NY
Willie             Black                Brooklyn            NY
Clyde              Bonaprate            Elmont              NY
Rubin              Bonhomme             Valley Stream       NY
Joseph             Borges               Bronx               NY
Alvin              Borrero              East Meadow         NY
Todd               Bowen                Brooklyn            NY
Marc               Boyou                Bronx               NY
John               Bradley              New York            NY
Rupert             Brammer              Bronx               NY
Johnathan          Brooks               Middletown          NY
Clive              Brooks               Queens              NY
Monique            Brooks               Queens Village      NY
Patrece            Brown                Elmont              NY
Latisha            Brown                Long Island City    NY
Shawn              Brown                Queens Village      NY
Evon               Brown                Brooklyn            NY
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 285 of 301


Malcolm            Brown                Mount Vernon          NY
Daniel             Brown                Bronx                 NY
Onald              Bruno                Brooklyn              NY
Ahmad              Brunson              Brooklyn              NY
Jean               Bruny                Brooklyn              NY
Emmanuel           Bruny                Brooklyn              NY
Wilkins            Brutus               Brooklyn              NY
Erwin              Bryant               New York City         NY
Eric               Buckner              Yonkers               NY
Porfirio           Bueso                Jackson Hts           NY
Syed               Bukhari              Pearl River           NY
Nathan             Burnett              Mount Vernon          NY
Damion             Burton               Mount Vernon          NY
Edward             Caba                 Copiague              NY
Richard            Cabrera              Queens                NY
Bryant             Cabrera              Bronx                 NY
Myrna              Cadet                Rosedale              NY
Chantel            Campbell             Jamaica               NY
Tamira             Campbell             Yonkers               NY
Kipling            Campbell             Bronx                 NY
Jonathan           Cano                 Queens                NY
Yonaton            Cardono              Bronx                 NY
Christian          Carrillo             Tomkins Cove          NY
Tyshawn            Carter               Rockville Center      NY
Sean               Casey                Brooklyn              NY
Jean               Casseus              Springfield Gardens   NY
Albery             Castillo Arias       Yonkers               NY
Carlos             Castrillon           Flushing              NY
Cassandra          Celestine            Hempstead             NY
Antonio            Centeno              Brooklyn              NY
Luis               Cerda                Woodhaven             NY
Michael            Ceresa               Bronx                 NY
James              Cermot               Elmont                NY
Milton             Chadan               Brooklyn              NY
Emil               Chapman              Brooklyn              NY
Graham             Chappelle            Brooklyn              NY
Anthony            Charles              Brooklyn              NY
Pierre Milkenn     Charles              Valley Stream         NY
Adil               Charles              Brooklyn              NY
Marcandre          Cherelus             Queens Village        NY
Fenherre           Cherubin             Valley Stream         NY
Medgine            Chery                Brooklyn              NY
Chukwudi           Chidobe              Bronx                 NY
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 286 of 301


Marcos            Chong                Valhalla            NY
Saad              Choudhry             Brooklyn            NY
Awais             Chughtai             Bronx               NY
Alex              Cira                 Smithtown           NY
Abraham           Clairvil             Brooklyn            NY
Johnie            Clemente             Saint Albans        NY
Warddell          Clyburn              Bronx               NY
William           Coleman              Bronx               NY
Steven            Collin               Queens Village      NY
Wascar            Colon                Bronx               NY
Wenninyide        Conombo              Bronx               NY
Shane             Copeland             West Sayville       NY
Ka‐Shawn          Cordes               Brooklyn            NY
Shairon           Cornelia             Brooklyn            NY
Erly              Corrales             Bronx               NY
Hudson            Cottiere             Rosedale            NY
Jackeline         Couret               New York City       NY
Rickford          Cozier               Brooklyn            NY
Yvett             Cross                Brooklyn            NY
William           Cruz                 New York            NY
Wilfredo          Cueto                Jackson Heights     NY
Kerelos           Daif                 Brooklyn            NY
Walter            Dais                 New York            NY
John              Daise                Yonkers             NY
Brett             Daniel               Brooklyn            NY
Jasiah            Daniels              Astoria             NY
Gaoussou          Dao                  New York City       NY
Idowu             Daramola             Buffalo             NY
Jeffrey           Darby                Ozone Park          NY
Marquis           Darden               Mount Vernon        NY
Dawnette          Davidson             Babylon             NY
Darius            Davis                Hastings Hdsn       NY
Barry             Davis                Brooklyn            NY
Stephen           Davis                Laurelton           NY
Malery            De La Cruz           Bronx               NY
Ilya              Dekhkanov            Briarwood           NY
Edwitch           Denis                Brooklyn            NY
Clayton           Dennis               Queens Village      NY
Mark              Dewar                Brooklyn            NY
Sekouba           Diakite              Bronx               NY
Mamadou           Diallo               Brooklyn            NY
Tara              Diallo               Bronx               NY
Mamadou           Diallo               Bronx               NY
        Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 287 of 301


Mamadou          Diallo               Bronx                 NY
Alvan            Dias                 Saint Albans          NY
Reynae           Diaz                 Brooklyn              NY
Efrain           Diaz                 Bronx                 NY
David            Diaz                 Mount Vernon          NY
Johny            Dietz                Massapequa            NY
Angel            Dilone               Bronx                 NY
Modou            Diop                 Bronx                 NY
Cheikh           Diop                 Bronx                 NY
Aaron            Dixon                Bronx                 NY
Frederick        Dixon                Flushing              NY
Michael          Dixon                Jamaica               NY
Anthony          Donahue              Bronx                 NY
Ernst            Dorelien             Shirley               NY
Clifford         Dorestil             Jamaica               NY
Layr             Dorzin               Brooklyn              NY
Latisha          Doward               Bronx                 NY
Calvin           Downing              Brooklyn              NY
Rubens           Dubuisson            Brooklyn              NY
Pierre           Dumond               Elmont                NY
Janei            Dunbar               Brooklyn              NY
Damon            Dupree               Brooklyn              NY
Runel            Dussuau              Manhattan             NY
Wesly            Edmond               New York              NY
Jamel            Edwards              Springfield Gardens   NY
Jackson          Elie                 Jamaica               NY
Charmaine        Elliott ‐ Jackson    New York              NY
Dana             Ellis                Apalachin             NY
Kevin            Ellis                Long Island City      NY
Eric             Ellis                Hempstead             NY
Tanya            Erickson             St Albans             NY
Rachel           Estrada              Jamaica               NY
Ariel            Estrella             Brooklyn              NY
Gabriel          Etienne              Bronx                 NY
Huguens          Eugene               Freeport              NY
Yves             Exilus               Brooklyn              NY
Sherrel          Farnsworth           Brooklyn              NY
Mohammed         Faruque              South Richmond Hill   NY
Nicholas         Fazal                Kew Gardens           NY
Michael          Fernandez            Mount Vernon          NY
Hassan           Ferrer               New York              NY
Alfred           Ferrer               Queens                NY
Muhammad         Firdaus              Elmont                NY
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 288 of 301


Andrew             Flores               Bronx                 NY
Pamela             Floyd Robertson      Bronx                 NY
Lareena            Forbes               Bronx                 NY
Kevin              Forbes               Bronx                 NY
Jesenia            Foster               Bronx                 NY
Ben                Fountain             Mount Vernon          NY
Nattasha           Fox                  Bronx                 NY
Everal             Francis              East Meadow           NY
Petit Levy         Francois             Brooklyn              NY
Arol               Francois             Massapequa            NY
Rashein            Franklyn             Elmont                NY
Andre              Frederick            Bronx                 NY
Mackendy           Frejuste             Brooklyn              NY
Nana               Frimpong‐Manson      Bronx                 NY
Mikina             Fuller               Brooklyn              NY
Junior             Fuller               Jamaica               NY
Justin             Gamba                East Islip            NY
Arturo             Garcia               New York              NY
Christopher        Gaskin               Brooklyn              NY
Doug               Gausney‐Cruz         Queens                NY
Alioune            Gaye                 Bronx                 NY
Gus                Gazetas              Glendale              NY
Ramon              German               Bronx                 NY
Joseph             Gibbs                Brooklyn              NY
Louis              Gioppo               South Richmond Hill   NY
Bisram             Gittens              Bronx                 NY
Raquelle           Gittens              Baldwin               NY
Jormain            Glasgow              Jamaica               NY
Roger              Gomez                Corona                NY
Angel              Gonzalez             Bronx                 NY
Michael            Gordon               Rosedale              NY
Basil              Gordon               St Albans             NY
Ben                Gordon               Jamaica               NY
Akiaguiwe          Goyounho             Bronx                 NY
Troy               Graham               Massapequa            NY
Joseph             Grant                Massapequa            NY
Richard            Grant                Bronx                 NY
Donovan            Grant                New York              NY
Ursula             Grant                Freeport              NY
Terrell            Greaves              New York              NY
Zacarias           Green                New York              NY
Janet              Greene               New Rochelle          NY
Nelly              Guerrero             Queens Village        NY
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 289 of 301


Ousmane           Gueye                New York              NY
Mame Abdou        Gueye                New York City         NY
Richardsone       Guillaume            Brooklyn              NY
Christian         Guillen              Bronx                 NY
Sudarshan         Guni                 Woodside              NY
Marcus            Hadden               Brooklyn              NY
Mukit             Hafiz                Jamaica               NY
Odeh              Hammoudeh            Glendale              NY
Mahfuzul          Haque                Bronx                 NY
Darryl            Harris               Brooklyn              NY
Shaun             Harris               Mount Vernon          NY
Divine            Harrison             Woodside              NY
Durrian           Haughton             Jamaica               NY
Angela            Haughton             Mount Vernon          NY
Guyce             Hayes                Jamaica               NY
Willard           Haywood              Bronx                 NY
Terrence          Henry                Bronx                 NY
Steven            Hernandez            Glendale              NY
Robert            Hernandez            Bronx                 NY
Bismaik           Hernandez            Bronx                 NY
Trevor            Heron                Brooklyn              NY
Elvis             Herrera              Pelham                NY
Delroy            Hetburn              Bayshore              NY
Larry             Hill                 Brooklyn              NY
Patrick           Hinds                Brooklyn              NY
Josephine         Hjardemaal           Richmond Hill         NY
Alexander         Holder               Brooklyn              NY
Tevin             Holloway             Central Islip         NY
Abdelmonem        Hosen                Nanuet                NY
Mohamed           Hossain              Brooklyn              NY
Charles           Howard               Brooklyn              NY
Neil              Howard               Bronx                 NY
Kyle              Howard               Flushing              NY
Angel             Huertas              Howard Beach          NY
Perry             Hurst                New York City         NY
Mahamadou         Idirssa              Bronx                 NY
Hamidou           Idrissa              Brooklyn              NY
Eulder            Isaac                Queens                NY
Euler             Isaac                Springfield Gardens   NY
Sheikh            Islam                Hollis                NY
Amanul            Islam                Brooklyn              NY
Amimur            Islam                Brooklyn              NY
Amasai            Israel               Brooklyn              NY
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 290 of 301


Christian          Jackson              Bronx               NY
Lajeanna           Jacobs               Brooklyn            NY
Jermaine           James                Jamaica             NY
Oswald             James                Brooklyn            NY
Demeterius         Jay                  Wyandanch           NY
Trevor             Jean                 Brooklyn            NY
Rich Michel        Jean Baptiste        Brooklyn            NY
Mario              Jean Toussaint       Brooklyn            NY
Socrates           Jean'Gilles          Brooklyn            NY
Tyjuan             Jenkins              Brooklyn            NY
Isidro             Jimenez Rodriguez    Manhattan           NY
Henry              Joanus               Brooklyn            NY
Tranell            John                 Brooklyn            NY
Otalia             John                 Queens              NY
Raymond            Johnson              Bronx               NY
Ronald             Johnson              Brooklyn            NY
Curtis             Johnson              Mount Vernon        NY
Maurice            Johnson              Brooklyn            NY
Dwight             Johnson              Brooklyn            NY
Anthony            Jones                Uniondale           NY
Jeter              Jones                Brooklyn            NY
Kevin              Jones                Jamaica             NY
Fritz              Joseph               Brooklyn            NY
Bangaly            Kaba                 Brooklyn            NY
Mohamed            Kante                Bronx               NY
Oumarou            Kante                New York            NY
Mamadou            Kante                Bronx               NY
Mohamed            Kanu                 Bronx               NY
Mamady             Keita                Manhattan           NY
Conrod             Kentish              Brooklyn            NY
Cecil              Keymist              Bronx               NY
Pervez             Khan                 East Elmhurst       NY
Waqas              Khan                 Brooklyn            NY
Alexander          Kikel                Mohegan Lake        NY
Christian          Kiladitis            College Point       NY
James              Kimbrough            Queens Village      NY
Tyrell             King                 Staten Island       NY
Earnell            Kirkland Jr          Jamaica             NY
Oumar              Konipo               Bronx               NY
Yaye               Koura                Brooklyn            NY
Abdoul             Kouyo                New York            NY
David              Kowalsky             Nyack               NY
Griffiths          Kpogli               Bronx               NY
             Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 291 of 301


Richard               Kyei                 Bronx               NY
Fritz                 Laforest             Rosedale            NY
Sumit                 Lama                 Elmhurst            NY
Angsonam              Lamasherpa           Corona              NY
Armstrong             Lamothe              Jamaica             NY
Dennis                Larosa               Brooklyn            NY
Paul                  Larue                Brooklyn            NY
Aldwyn                Lawrence             New Rochelle        NY
Archie                Layne                Brooklyn            NY
Wesley                Lewis                East Elmhurst       NY
Kenneth               Lewis                Brooklyn            NY
Jose                  Liz                  New York            NY
Denzil                Lobban               Roosevelt           NY
Javier                Lopez                Bronx               NY
Edwin                 Lopez                Bronx               NY
Carlos                Lopez                Bronx               NY
Ken                   Louis                Bronx               NY
Harold                Lovett               New York            NY
Derik                 Lugo                 Elmont              NY
Noel                  Luna                 Mount Vernon        NY
Peter                 Lynch                Brooklyn            NY
Ikechukwu             Madu                 Bronx               NY
Gursel                Mandaci              Brooklyn            NY
David                 Mapp                 Brooklyn            NY
Lazarus               Marrast              Brooklyn            NY
Wagner                Marte                Bronx               NY
Moises                Marte Jr             Bronx               NY
Shelly                Martin               New York            NY
Jarrett               Martin               New City            NY
Efrem                 Martinez             Bronx               NY
Darryl                Mashore              Corona              NY
Maria‐Lisa            Massop               Brooklyn            NY
Alexis                Mateo                Brooklyn            NY
Bladimy               Mathurin             Brooklyn            NY
Sebastian             Matias               New York City       NY
Leah                  Maynor               Staten Island       NY
Maurice               Mayo                 Brooklyn            NY
Makhtar               Mbaye                Bronx               NY
Jeffrey               Mcconnell Jr         Bronx               NY
Dexter                Mccray               Brooklyn            NY
Jackie                Mcdaniel             Brooklyn            NY
Garland               Mckiver              Bronx               NY
Herman                Mcleod               Brooklyn            NY
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 292 of 301


Kylle             Mcmillan             Roosevelt           NY
Howard            Mcneill              Brooklyn            NY
Daquan            Mcrae                Bronx               NY
Ernie             Mejia                Bronx               NY
Angel             Melendez             Brooklyn            NY
Adamou            Melrem               Bronx               NY
Keven             Menelas              Brooklyn            NY
William           Mensah               Rosedale            NY
Leon              Mensah               Brooklyn            NY
Jeankirk          Michel               Brooklyn            NY
Derrick           Mickels              Brooklyn            NY
Craig             Miller               Brooklyn            NY
Robert            Miller               Hempstead           NY
Aishah            Miller               Monroe              NY
Stephanie         Minette              Brooklyn            NY
Peter             Miranda              Yonkers             NY
Clifford          Mitchell             Yonkers             NY
Paul              Molina               Brooklyn            NY
Noel              Molina               Freeport            NY
Coutois           Molyneaux            Rosedale            NY
Alexander         Moore                Brooklyn            NY
Dashan            Moore                Bronx               NY
Marcus            Moore                Jamaica             NY
Janet             Moran                Brooklyn            NY
Lisa              Morgan               Brooklyn            NY
Alfred            Morris               Yonkers             NY
Karen             Morrison             Brooklyn            NY
Brett             Motz                 Elmont              NY
Ahmed             Moustafa             Queens              NY
Omyah             Muhammad             Brooklyn            NY
David             Murray               Jamaica             NY
Martin            Myers                Mount Vernon        NY
Irungu            Naantaanbuu          New York            NY
Ramcharran        Nauth                Jamaica             NY
Nashath           Nazeer               New Rochelle        NY
Mbaye             Ndiaye               New York            NY
Trung             Nguyen               Brooklyn            NY
Valentino         Nieves               Long Island City    NY
Youssouf          Niono                New York            NY
Yury              Niyazov              Briarwood           NY
Kebba             Njie                 Bronx               NY
Kwame             Nketia               Bronx               NY
Trinley           Norbu                Elmhurst            NY
        Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 293 of 301


Faron            Norwood              Brooklyn            NY
Joseph           Novembre             Elmont              NY
Anthony          Nurse                Woodhaven           NY
Kelechi          Nwakwue              Brooklyn            NY
Chukwunanu       Nzeka                Brooklyn            NY
Steve            Odigie               Jamaica             NY
Amanteh          Officer              Bronx               NY
John             Ofori Amanfo         Staten Island       NY
Oliwole          Ogunnubi             Brooklyn            NY
Leana            Ojeda                Corona              NY
Ebenezer         Olasokan             Brooklyn            NY
Chris            Olewuenyi            Bronx               NY
Andre            Oliphant             Deer Park           NY
Fraylin          Olivares             Bronx               NY
Manuel           Olivari              Queens              NY
Michael          Oluwole              Brooklyn            NY
James            Onwodi               Queens Village      NY
Adem             Orhan                Brooklyn            NY
Tammy            Osby                 Brooklyn            NY
Raymond          Osorio               Bronx               NY
Tobrise          Otomewo              Saint Albans        NY
Filwende         Ouedraogo            Bronx               NY
Jimmy            Paredes              Yonkers             NY
Owen             Parris               Brooklyn            NY
Veronica         Passalacqua          Lindenhurst         NY
Kamilah          Patterson            Brooklyn            NY
Rously           Paul                 Brooklyn            NY
Jean             Paulino              Bronx               NY
Dusko            Pavlovic             New York            NY
Zoila            Pena                 Bronx               NY
Sofia            Pena                 Mount Vernon        NY
Patrick          Penel                Brooklyn            NY
Nagles           Percy                Cambria Heights     NY
Francisco        Perez                Manhattan           NY
Romer            Perez                Bronx               NY
Edwin            Perez                Bronx               NY
Louis            Perpignant           Brooklyn            NY
Aron             Persaud              Yonkers             NY
Robert           Peterson             Bronx               NY
Jethro           Petit                Flushing            NY
Sunita           Pherai               Cedarhurst          NY
Henry            Piedra               Forest Hills        NY
Sharrise         Pierce               Schenectady         NY
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 294 of 301


James             Pierre               Elmont                NY
Samuel            Pierre               Brooklyn              NY
Junel             Pierre               Far Rockaway          NY
Jacques           Pierre ‐ Louis       Brooklyn              NY
Jefferson         Pilgrim              Flushing              NY
Samuel            Polo                 Jamaica               NY
Martine           Polynice             Elmont                NY
Salvatore         Potente              Yonkers               NY
David             Pratt                Troy                  NY
Lavon             Prescott             Yonkers               NY
Samuel            Quartey              Bronx                 NY
Victor            Quimi                Woodside              NY
Gabriel           Quinones             Bronx                 NY
Priyan            Rajapathirage        Staten Island         NY
Nargiza           Rakhmatova           Brooklyn              NY
Domingo           Ramos                Brooklyn              NY
Anthony           Ranauro              Auburn                NY
Darien            Rankine              Brooklyn              NY
Jean‐Maxime       Rateau               Bronx                 NY
Shiva             Rawat                Woodside              NY
Andrew            Rawlinson            Bronx                 NY
Muhammad          Razi                 Valley Stream         NY
Kennard           Reece                Brooklyn              NY
Miguelina         Reinoso              Bronx                 NY
Alvin             Renfrum              Springfield Gardens   NY
Fabian            Renton               Jamaica               NY
Giovanny          Restrepo             Fresh Meadows         NY
Nelson            Reynoso              Bronx                 NY
Raymond           Rhoden               Bronx                 NY
Deval             Rhodes               Elmont                NY
Sherma            Richards             Lawrence              NY
Francisco         Rivera               Bayport               NY
Traci             Robertson            Brooklyn              NY
Nathaniel         Robinson             Brooklyn              NY
Yuwsuf            Robinson             Bronx                 NY
Dianne            Robinson             Brooklyn              NY
Jeffrey           Rochester            Middletown            NY
Richard           Rodriguez            Bronx                 NY
Leandro           Rodriguez            Bronx                 NY
Eleazar           Rodriguez            Manhattan             NY
Andres            Rodriguez            Freeport              NY
Miguel            Rodriguez            Bronx                 NY
David             Rogers               Bronx                 NY
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 295 of 301


Lucia              Rojas                Staten Island         NY
Jose               Roman                Bronx                 NY
Frank              Romeo                New York              NY
Joseph             Romero               Bronx                 NY
Owen               Romillie             Brooklyn              NY
Elvin              Rosa                 New York              NY
Frank              Rosa                 Bronx                 NY
Ricardo            Rosario              New York              NY
Jose               Rosario              Bronx                 NY
Candice            Rose                 Hempstead             NY
Anderson           Ross                 Jamaica               NY
Robert             Russo                Rye                   NY
Dipak              Sah                  Queens                NY
Jose               Salcedo              Ozone Park            NY
Robert             Salisbury            Bronx                 NY
Anthony            Salley               Bronx                 NY
William            Salmon               Bronx                 NY
Atti               Salmon               Brooklyn              NY
Geordany           Salomon              Queens Village        NY
Nicole             Salter               Bronx                 NY
Selvio             Salvador             Bronx                 NY
Jody               Sambury              Brooklyn              NY
David              Sampson              Brooklyn              NY
Kavi               Samuel               Brooklyn              NY
Brian              Samuel               South Ozone Park      NY
Jose               Sanchez              Brooklyn              NY
Elvis              Santana              South Richmond Hill   NY
Raymond            Santiago             Staten Island         NY
Lenny              Santiago             Brooklyn              NY
Christopher        Santiago             Brooklyn              NY
Tauseef            Sattar               Staten Island         NY
Tristen            Saunders‐Hall        Brooklyn              NY
Hupert             Savage               Brooklyn              NY
Adama              Sawadogo             New York City         NY
Saidou             Sawadogoo            Brooklyn              NY
Melissa            Schmid               Niagara Falls         NY
Jessica            Scott                Queens                NY
Yvanson            Selon                West Babylon          NY
Juan               Serrano              Wappingers Falls      NY
Angela             Seward               Forest Hills          NY
Aman               Sharma               Richmond Hill         NY
Courie             Sharpe               Hempstead             NY
Najah              Sharrieff            Jamaica               NY
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 296 of 301


Billy             Shell                Middletown            NY
Franklin          Shields              Valley Stream         NY
Sharon            Shipley              Brooklyn              NY
Shafran           Shurid               Jamaica               NY
Bakary            Siby                 Bronx                 NY
Anthony           Simmons              Arverne               NY
Joseph            Simmons Jr           Brooklyn              NY
Anil              Singh                Hicksville            NY
Jatinder          Singh                Richmond Hill         NY
Vipandeep         Singh                Jamaica               NY
Amritpal          Singh                Bellerose             NY
Himat             Singh                South Richmond Hill   NY
Harjinder         Singh                Queens                NY
Carolann          Singh                South Richmond Hill   NY
Amrik             Singh                Bronx                 NY
Eric              Siri                 Brooklyn              NY
Mohammed          Sirleaf              Jamaica               NY
Christopher       Sirmons              Central Islip         NY
Stephen           Smith                Albany                NY
James             Smith                Brooklyn              NY
Latonia           Smith                New Rochelle          NY
Abigail           Smith                Brooklyn              NY
Darryl            Smith                Whitestone            NY
Prentis           Smith Jr             Bronx                 NY
Abel              Sosa                 Bronx                 NY
Henry             Soto Segura          Staten Island         NY
Susan             Southwell            New York              NY
Miles             Spell                Bay Shore             NY
James             Stevens              Brooklyn              NY
Ronnie A.         Stevens              Brooklyn              NY
Paul              Stuckey              Bronx                 NY
Kevin             Styles               Ozone Park            NY
Luinlly           Suazo                Bronx                 NY
Jewel             Subhan               Jamaica               NY
Omobolanle        Sunmonu              Queens                NY
Janine            Sutton               Bronx                 NY
Taquan            Swaby                Bronx                 NY
Ismael            Sysavane             Bronx                 NY
Eli               Talvy                Bronx                 NY
Jean              Tarte                Jamaica               NY
Duane             Tate                 Bronx                 NY
Samuel            Taveras              Manhattan             NY
Josephus          Taylor               Brooklyn              NY
        Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 297 of 301


Monte               Taylor            Astoria             NY
Robert              Taylor            Bronx               NY
Ronell              Teague            New York City       NY
Jabel               Teesay            Jamaica             NY
Pablo               Tejeda            Glendale            NY
Rodc                Terrell           Brooklyn            NY
Paras               Thapa             Corona              NY
Garry               Thelamy           Queens              NY
Jean                Theodore          Wheatley Heights    NY
Lucien              Theodore          Hollis              NY
Chad                Thomas            Brooklyn            NY
Whitney             Thomas            Huntingtn Sta       NY
Jeffrey             Thomas Jr         Far Rockaway        NY
Leroy               Thompson          Bronx               NY
Derrick             Thompson          Brooklyn            NY
Eric                Thompson          Jamaica             NY
Jessica             Thompson          Freeport            NY
Frank               Thompson Jr.      Jamaica             NY
Ashia               Thomson           Mitchell Field      NY
Alisha              Tittle            Saint Albans        NY
Norman              Titus             Jamaica             NY
Issa                Togola            Ny                  NY
Patrick             Toko              Bronx               NY
Wendell             Toro              Brooklyn            NY
Adrian              Toro              Brooklyn            NY
Pablo               Torreblanca       Bronx               NY
Bienvenido          Torres            Queens              NY
Elhadji D           Toure             Bronx               NY
Fode                Traore            Bronx               NY
Souleymane Amadou   Traore            Bronx               NY
Toussegho Y         Tsikabaka         New York            NY
Sango               Tyehimba          Bronx               NY
Charles             Udeagblala        Brooklyn            NY
Alfred              Udo               Jamaica             NY
Evans               Uka               Far Rockaway        NY
Olson               Vanrossum         Brooklyn            NY
Francisco           Varela            Brooklyn            NY
Hector              Vargas            New York            NY
Carlos              Vasquez           Brooklyn            NY
Jonathan            Vasquez           Woodhaven           NY
Orvil               Vasquez           Brooklyn            NY
Mike                Vaughan           Glen Cove           NY
Steven              Vega              New York            NY
          Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 298 of 301


Albert             Vega                 Bronx                 NY
Christopher        Velez                Bronx                 NY
Eduardo            Velez                Bronx                 NY
Evan               Velez                Woodside              NY
Christopher        Ventura              Lindenhurst           NY
Antoinette         Vereen               Bronx                 NY
Jaime              Vidal                Bronx                 NY
Eard               Vidal                Brooklyn              NY
Darren             Villante Jr          Freeport              NY
Karl               Voigt                Brooklyn              NY
Joseph             Voltaire             Brooklyn              NY
Curtis             Waithe               Brooklyn              NY
Raphael            Walcott              Springfield Gardens   NY
Lancelot           Waldoron             Baldwin               NY
Che                Walker               Yonkers               NY
Lamont             Walker               New York              NY
Steve              Walker               Queens Village        NY
Rodney             Walker               Peekskill             NY
Reginald           Walker               Jamaica               NY
Troy               Wallace              Saint Albans          NY
Sandra             Wallace              Brooklyn              NY
Arthur             Wallace              Saint Albans          NY
Wayne              Wallace              Brooklyn              NY
George             Wallace              Bronx                 NY
Stuart             Warner               Jericho               NY
Fabayo             Watkins              New York              NY
Berris             Watson               Brooklyn              NY
Rayon              Weatherley           Brooklyn              NY
Craig              White                Mount Vernon          NY
Lacole             Whitfield            Hempstead             NY
Eddie              Whitten              New York              NY
Lemuel             Wiechels             Astoria               NY
Priscilla          Wilkerson            Manhattan             NY
Dwayne             Williams             Brooklyn              NY
Samuel             Williams             Far Rockaway          NY
Sterling           Williams             Springfield Gardens   NY
Kevin              Williams             Brooklyn              NY
David              Williams             Saint Albans          NY
Douglas            Williams             Corona                NY
Isheem             Williams             Flushing              NY
Wendell            Williams             Brooklyn              NY
Michael            Williams             Roosevelt             NY
Moses              Williams             Brooklyn              NY
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 299 of 301


Benjamin          Williams             Bronx               NY
Wayne             Wilson               Brooklyn            NY
Keisha            Wilson               Valley Stream       NY
Lester            Wintz                Brooklyn            NY
Marion            Wolfe                Brooklyn            NY
Brian             Woodward             Hempstead           NY
Calvin            Wright               Yorktown            NY
Ayo               Wynter               Brooklyn            NY
Pierre            Yepes                Flushing            NY
Jorge             Ynfante              Maspeth             NY
Shaibu            Zakaria              Bronx               NY
Fernando          Zamora               Jackson Heights     NY
Kiswendsida       Zongo                Bronx               NY
Inoussa           Zoungrana            Bronx               NY
Khalilah          Greene               Florence            sc
William           Adusei               Missouri City       TX
David             Ahmadu               Houston             TX
Sher              Ali                  Sugar Land          TX
Adel              Alzamir              Houston             TX
Jay               Arthur               Houston             TX
Danny             Asbury               Cypress             TX
David             Ashmore              Richmond            TX
Steve             Balch                Spring              TX
Dawit             Belhen               Houston             TX
Darryn            Benson               Waco                TX
Brett             Blackburn            Spring              TX
Gregg             Boudreaux            Houston             TX
Mark              Bowen                Dallas              TX
James             Bradley              Katy                TX
Charles           Bruce                Fresno              TX
Craig             Cade                 Houston             TX
David             Canada               Sugar Land          TX
Charles           Carter               Houston             TX
Laronn            Cleveland            Missouri City       TX
Velinda           Crezo                Houston             TX
Richardean        Daniels              Houston             TX
Frank             Davis                Manvel              TX
Jonathan          Davis                Houston             TX
Charlene          De Leon              Fresno              TX
Schlanda          Dorsey               Houston             TX
Wallace           Ellis                Houston             TX
David             Fenton               Houston             TX
Karen             Fitzhenry            Alvin               TX
         Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 300 of 301


Terry             Fletcher             Waller              TX
Harold            Foster               Houston             TX
Michael           Grigsby              Houston             TX
Ismael            Gutierrez Bazaldua   Pearland            TX
Long              Ha                   Houston             TX
Corey             Hale                 Houston             TX
Jarrett           Henderson            Houston             TX
Ruben             Hernandez            Pasadena            TX
Ruben C           Hernandez            Pasadena            TX
Peter             Herrera              Richardson          TX
Brian             Hilt                 Irving              TX
Clint             Horn                 Houston             TX
Vickie            Jackson              Fort Worth          TX
Carla             Jackson              Houston             TX
Henry             Jackson              Houston             TX
Rudolph           Jenkins              Humble              TX
Mark              Jenkins              Houston             TX
James             Joffrion             Houston             TX
Wendell           Johnson              Houston             TX
Kevin             Johnson              Houston             TX
Michael           Johnson              Houston             TX
Vinson            Jolivette            Tomball             TX
Abadan            Kasnavia             Sugar Land          TX
Paul              Kimmons              Desoto              TX
Tim               Kugler               Spring              TX
Stephen           Langley              Houston             TX
Earl M .          Lloid                Sugar Land          TX
Joaquin           Lopez                Houston             TX
Joseph            Lyons                Houston             TX
Marlon            Mancilla             Houston             TX
Justin            Mathew               Missouri City       TX
Michael           McLaughlin           Hockley             TX
Michael Shayne    McVoy                Mesquite            TX
Christopher       Miller               La Porte            TX
Renald            Moore                Houston             TX
Larry             Murphy               Galveston           TX
Keith             Mwamba               Houston             TX
Jerry             Nolen                Natalia             TX
Jacob             Okereke              Lewisville          TX
Chinaza           Okereke              Katy                TX
Prince            Owese                Plano               TX
David             Perkins              Dallas              TX
Diego             Poston               Lockhart            TX
            Case 3:18-cv-07343-EMC Document 1 Filed 12/05/18 Page 301 of 301


Lisa                 Rheams               Austin              TX
David                Ridriguez            Canutillo           TX
Wisam                Robie                Katy                TX
Armando              Rodriguez            Corpus Christi      TX
Agustin              Rodriguez Jr         Houston             TX
Meroan               Sattouf              Houston             TX
James                Saunders             Houston             TX
Randy                Scott                Conroe              TX
Jason                Scott                Spring              TX
Mark                 Seymour              Houston             TX
Cameron              Shaw                 Haltom City         TX
Norman               Silverston           Houston             TX
Douglas              Simpson              Spring              TX
Robert               Sims                 Houston             TX
Carlos               Stubblefield         Katy                TX
Milton               Styner Senior        Humble              TX
Craig                Taylor               Mansfield           TX
Lee                  Thompson             Houston             TX
Joy                  Thompson             Katy                TX
Geoffrey             Turnbull             Spring              TX
Mario                Vallez               Houston             TX
Delrick              Veal                 Houston             TX
Kelvin               Wagner               Houston             TX
Jack                 Walker               Houston             TX
Kenny                Walsh                Humble              TX
Delia                White                Missouri City       TX
Telemekus            Williams             Houston             TX
Gregory              Williams             Houston             TX
Chuck                Winfree              Houston             TX
Brian                Wolsey               Spring              TX
Terrance             York                 Houston             TX
Brian                Zelk                 Houston             TX
